 

Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO CREDIT AGREEMENT AND THIRD AMENDMENT TO COLLATERAL TRUST
AGREEMENT

 

FIFTH AMENDMENT TO CREDIT AGREEMENT AND THIRD AMENDMENT TO COLLATERAL TRUST
AGREEMENT, dated as of August 20, 2020, which shall constitute (i) the Fifth
Amendment (the “Fifth CRA Amendment”) to the Second Amended and Restated Credit
Agreement dated as of June 30, 2016 (as amended by the First Amendment
Agreement, dated as of January 24, 2017, the Second Amendment Agreement, dated
as of March 21, 2018, the Third Amendment Agreement, dated as of May 7, 2018,
the Joinder Agreement, dated as of November 8, 2018, the Fourth Amendment, dated
as of May 28, 2019, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the Amendment
Effective Date (as defined below), the “Credit Agreement”), among, inter alia,
NRG Energy, Inc., a Delaware corporation (the “Borrower”), the lenders from time
to time parties thereto and Citicorp North America, Inc., as administrative
agent (in such capacity and together with its successors, the “Administrative
Agent”) and as collateral agent (in such capacity and together with its
successors, the “Collateral Agent”) and (ii) the Third Amendment (the “Third CTA
Amendment”) to the Second Amended and Restated Collateral Trust Agreement, dated
as of July 1, 2011 (as amended by the Amendment, dated as of February 6, 2013,
the Second Amendment, dated as of June 4, 2013, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the Amendment Effective Date, the “Collateral Trust Agreement”),
among the Borrower, each Subsidiary Guarantor, the Administrative Agent,
Deutsche Bank Trust Company Americas, as collateral trustee (in such capacity
and together with its successors, the “Collateral Trustee”) and the other
parties thereto (the Fifth CRA Amendment and the Third CTA Amendment
collectively, this “Fifth Amendment”).

 

RECITALS

 

A.                   Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Amended Credit Agreement (as defined
below).

 

B.                    The Borrower, the Revolving Lenders, the Administrative
Agent, the Collateral Agent, the Swingline Lender and each Issuing Bank, among
others, are parties to the Credit Agreement. Citigroup Global Markets Inc. and
Credit Suisse Loan Funding LLC are each acting as a lead arranger and lead
bookrunner in connection with this Fifth Amendment (in such capacity, each, an
“Arranger” and together, the “Arrangers”).

 

C.                    The Borrower has requested that (i) the Credit Agreement
be amended to increase the Revolving Commitments in effect immediately prior to
the Dragon Acquisition Closing Date (as defined in the Amended Credit Agreement)
(the “Existing Revolving Commitments”) in an aggregate amount of $779,100,000
(the additional commitments provided as part of such increase, the “New Tranche
A Revolving Commitments” and, together with the Existing Revolving Commitments,
the “Tranche A Revolving Commitments”), subject to the terms and conditions set
forth herein and in the Amended Credit Agreement, with the Existing Revolving
Commitments and the New Tranche A Revolving Commitments being part of a single
Class under the Amended Credit Agreement (the “Tranche A Revolving Facility”),
(ii) the Credit Agreement be amended to provide for a new Class of revolving
loans (the “Tranche B Revolving Loans”, the commitments

 



 

 

 

in respect thereof, the “Tranche B Revolving Commitments”, and the New Tranche A
Revolving Commitments and the Tranche B Revolving Commitments, the “Additional
Revolving Commitments”), subject to the terms and conditions set forth herein
and in the Amended Credit Agreement, in an aggregate amount of $258,200,000, and
(iii) the Credit Agreement be amended to make certain other changes as more
fully set forth herein.

 

D.                   The Borrower has requested that the Required Lenders (i)
consent to the Third CTA Amendment and (ii) irrevocably authorize the
Administrative Agent, in its capacity as Priority Debt Representative under (and
as defined in) the Collateral Trust Agreement with respect to the Credit
Agreement, to instruct the Collateral Trustee to implement the Third CTA
Amendment pursuant to Section 7.1 of the Collateral Trust Agreement.

 

E.                    Each Lender that executes and delivers a signature page to
this Fifth Amendment in the capacity of a “Non-Increasing Revolving Lender”
(each, a “Non-Increasing Revolving Lender”) will, by the fact of such execution
and delivery, be deemed (i) to have irrevocably agreed to the terms of this
Fifth Amendment and the Amended Credit Agreement, and (ii) to have irrevocably
agreed to the terms of the Third CTA Amendment and the Amended Collateral Trust
Agreement (as defined below) and authorized the Administrative Agent to instruct
the Collateral Trustee to implement the amendments to the Collateral Trust
Agreement contemplated under the Amended Collateral Trust Agreement.

 

F.                     Each Revolving Lender holding Revolving Loans or Existing
Revolving Commitments that executes and delivers a signature page to this Fifth
Amendment in the capacity of an “Increasing Revolving Lender” (each, an
“Increasing Revolving Lender”) will, by the fact of such execution and delivery,
be deemed (i) to have irrevocably agreed to the terms of this Fifth Amendment
and the Amended Credit Agreement, (ii) to have irrevocably agreed to the terms
of the Third CTA Amendment and the Amended Collateral Trust Agreement and
authorized the Administrative Agent to instruct the Collateral Trustee to
implement the amendments to the Collateral Trust Agreement contemplated under
the Amended Collateral Trust Agreement, (iii) to have committed to make New
Tranche A Revolving Commitments to the Borrower on the Amendment Effective Date,
subject to the condition to availability of such New Tranche A Revolving
Commitments set forth in the Amended Credit Agreement, in the amount, if any,
notified to such Increasing Revolving Lender by the Administrative Agent (but in
no event greater than the amount, if any, such Increasing Revolving Lender
committed to make as New Tranche A Revolving Commitments) and (iv) to have
committed to make Tranche B Revolving Commitments to the Borrower on the
Amendment Effective Date, subject to the condition to availability of such
Tranche B Revolving Commitments set forth in the Amended Credit Agreement, in
the amount, if any, notified to such Increasing Revolving Lender by the
Administrative Agent (but in no event greater than the amount, if any, such
Increasing Revolving Lender committed to make as Tranche B Revolving
Commitments).

 

G.                   Each Person that executes and delivers a signature page to
this Fifth Amendment in the capacity of an “Additional Revolving Lender” (each,
an “Additional Revolving Lender” and together with the Non-Increasing Revolving
Lenders, the Increasing Revolving Lenders and any other Lender party hereto,
each, a “Fifth Amendment Revolving Lender” and collectively, the “Fifth
Amendment Revolving Lenders”) will, by the fact of such execution and delivery,
be deemed (i) to have irrevocably agreed to the terms of this Fifth Amendment
and the Amended

 



 

 

 

Credit Agreement, (ii) to have irrevocably agreed to the terms of the Third CTA
Amendment and the Amended Collateral Trust Agreement and authorized the
Administrative Agent to instruct the Collateral Trustee to implement the
amendments to the Collateral Trust Agreement contemplated under the Amended
Collateral Trust Agreement, (iii) to have committed to make New Tranche A
Revolving Commitments to the Borrower on the Amendment Effective Date, subject
to the condition to availability of such New Tranche A Revolving Commitments set
forth in the Amended Credit Agreement, in the amount, if any, notified to such
Additional Revolving Lender by the Administrative Agent (but in no event greater
than the amount, if any, such Additional Revolving Lender committed to make as
New Tranche A Revolving Commitments) and (iv) to have committed to make Tranche
B Revolving Commitments to the Borrower on the Amendment Effective Date, subject
to the condition to availability of such Tranche B Revolving Commitments set
forth in the Amended Credit Agreement, in the amount, if any, notified to such
Additional Revolving Lender by the Administrative Agent (but in no event greater
than the amount, if any, such Additional Revolving Lender committed to make as
Tranche B Revolving Commitments).

 

H.                   Each Letter of Credit that is outstanding under the Credit
Agreement immediately prior to the Amendment Effective Date and listed on
Schedule 2.23(a) of the Amended Credit Agreement shall be deemed to be
outstanding under the Amended Credit Agreement as of the Amendment Effective
Date.

 

I.                       The Swingline Lender and each Issuing Bank that
executes and delivers a signature page to this Fifth Amendment in its capacity
as such will be deemed upon the Amendment Effective Date to have irrevocably
agreed to the terms of this Fifth Amendment, the Amended Credit Agreement and
the Amended Collateral Trust Agreement.

 

J.                      By executing and delivering a signature page to this
Fifth Amendment, each of the Administrative Agent and the Collateral Agent will
be deemed upon the Amendment Effective Date to have irrevocably agreed to the
terms of this Fifth Amendment, the Amended Credit Agreement and, pursuant to an
Act of Instructing Debtholders (as defined in the Collateral Trust Agreement),
the Third CTA Amendment and the Amended Collateral Trust Agreement.

 

K.                   By executing and delivering a signature page to this Fifth
Amendment, acting as directed by the CTA Amendment Authorization (as defined
below), the Collateral Trustee will be deemed upon the Amendment Effective Date
to have irrevocably agreed to the terms of this Fifth Amendment, the Third CTA
Amendment and the Amended Collateral Trust Agreement.

 

L.                    To accomplish the foregoing (i) the Borrower, the
Administrative Agent, the Collateral Agent, the Swingline Lender, each Issuing
Bank whose signature page appears below, and each Lender whose signature page
appears below, are willing to amend the Credit Agreement as set forth herein and
the Borrower, the Administrative Agent, the Collateral Agent, the Swingline
Lender, each Issuing Bank whose signature page appears below, and each Lender
whose signature page appears below and the Collateral Trustee, acting as
directed by the CTA Amendment Authorization, are willing to consent to the Third
CTA Amendment and (ii) each Increasing Revolving Lender and each Additional
Revolving Lender is willing to make Additional Revolving Commitments to the
Borrower on the Amendment Effective Date on the terms, to the extent and subject
to the conditions set forth herein and in the Amended Credit Agreement.

 



 

 

 

M.                  The amendment of the Credit Agreement and the consent to the
amendment of the Collateral Trust Agreement, each as set forth below, are
subject to the satisfaction of the conditions precedent to effectiveness
referred to herein and shall become effective as provided herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

Article I 

 

amendment OF CREDIT AGREEMENT AND AMENDMENT OF COLLATERAL TRUST AGREEMENT

 

Subject to the satisfaction of the conditions set forth in Section 4.1 hereof,
effective as of the Amendment Effective Date:

 

Section 1.1            Fifth Amendment to Credit Agreement. The Borrower, the
Administrative Agent, the Collateral Agent, each Issuing Bank whose signature
page appears below, the Swingline Lender, the Required Lenders, the
Non-Increasing Revolving Lenders, the Increasing Revolving Lenders and the
Additional Revolving Lenders agree that on the Amendment Effective Date, (i) the
Credit Agreement shall hereby be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text), as set forth in the Credit Agreement
attached as Exhibit A-1 and (ii) the existing Schedules to the Credit Agreement
shall hereby be amended and restated in the form attached to the Credit
Agreement in Exhibit A-1 to the extent any such Schedule is included in Exhibit
A-1 (collectively, the “Amended Credit Agreement”). A clean version of the
Amended Credit Agreement (excluding the Schedules attached in Exhibit A-1) is
hereby attached as Exhibit A-2.

 

Section 1.2            Third Amendment to Collateral Trust Agreement. The
Borrower, the Administrative Agent, the Collateral Agent, each Issuing Bank
whose signature page appears below, the Swingline Lender, the Required Lenders,
the Non-Increasing Revolving Lenders, the Increasing Revolving Lenders and the
Additional Revolving Lenders each hereby consent, as of the Amendment Effective
Date, to the amendments to the Collateral Trust Agreement consisting of the
deletion of the stricken text (indicated textually in the same manner as the
following example: stricken text) and the addition of the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text), as set forth in the Collateral Trust Agreement attached
as Exhibit B (the “Amended Collateral Trust Agreement”). By executing and
delivering a signature page to this Fifth Amendment, each Lender and each
Issuing Bank party hereto hereby consents to, and authorizes and directs the
Administrative Agent, in its capacity as Priority Debt Representative (as
defined in the Collateral Trust Agreement) under the Collateral Trust Agreement
with respect to the Credit Agreement to instruct the Collateral Trustee pursuant
to an Act of Instructing Debtholders to approve the Third CTA Amendment and the
terms of the Amended Collateral Trust Agreement and to execute, acknowledge and
accept this Fifth Amendment and, upon reasonable request by the Administrative
Agent, in its capacity as Priority Debt Representative, in each case, any
documents, instruments or certificates as may be necessary

 



 

 

 

to effectuate the amendments to the Collateral Trust Agreement provided for
herein, and the Administrative Agent, in its capacity as Priority Debt
Representative hereby so instructs the Collateral Trustee (collectively, the
“CTA Amendment Authorization”).

 

Section 1.3            Act of Instructing Debtholders. The parties hereto, other
than the Collateral Trustee, confirm that the CTA Amendment Authorization
represents an Act of Instructing Debtholders under and as defined in the
Collateral Trust Agreement with respect to the Third CTA Amendment. The Borrower
hereby represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Banks, the Lenders and the Collateral Trustee and agrees for
the benefit of the Administrative Agent, the Collateral Agent, the Issuing
Banks, the Lenders and the Collateral Trustee that (i) Schedule I attached to
this Fifth Amendment sets forth completely and correctly (A) the aggregate
outstanding amount of all Priority Lien Debt for Borrowed Money (as defined in
the Collateral Trust Agreement), as in effect as of the Amendment Effective
Date, (B) the aggregate unfunded commitments to extend credit which, when
funded, would constitute Priority Lien Debt for Borrowed Money (as defined in
the Collateral Trust Agreement), as in effect as of the Amendment Effective
Date, and (C) the face amount of all outstanding letters of credit issued under
any Priority Lien Documents (as defined in the Collateral Trust Agreement)
relating to Priority Lien Debt for Borrowed Money (as defined in the Collateral
Trust Agreement), as in effect as of the Amendment Effective Date, and (ii)
pursuant to and in accordance with Section 9.4 of the Collateral Trust
Agreement, the holders of Priority Lien Commodity Hedging Obligations (as
defined in the Collateral Trust Agreement) are not entitled to exercise any
voting or consent right with respect to the execution, acknowledgment and
acceptance of the Third CTA Amendment with respect to the aggregate Hedge
Capacity Amount (as defined in the Collateral Trust Agreement) under Priority
Lien Commodity Hedging Agreements (as defined in the Collateral Trust Agreement)
that are Capacity Commodity Hedging Agreements (as defined in the Collateral
Trust Agreement), including with respect to clause (i)(y)(D) of the definition
of “Act of Instructing Debtholders” set forth in the Collateral Trust Agreement.
To accomplish the intent set forth in the first sentence of this Section 1.3,
the Lenders constituting, solely based on (and in reliance upon) the
representation and warranty of the Borrower set forth in the immediately
preceding sentence, holders of Priority Lien Debt (as defined in the Collateral
Trust Agreement) constituting more than 50% of the sum of (1) the aggregate
outstanding amount of all Priority Lien Debt for Borrowed Money (as defined in
the Collateral Trust Agreement), (2) the aggregate unfunded commitments to
extend credit which, when funded, would constitute Priority Lien Debt for
Borrowed Money (as defined in the Collateral Trust Agreement) and (3) the face
amount of all outstanding letters of credit issued under any Priority Lien
Documents (as defined in the Collateral Trust Agreement) relating to Priority
Lien Debt for Borrowed Money (as defined in the Collateral Trust Agreement),
hereby (x) consent to the Third CTA Amendment, (y) authorize and instruct the
Collateral Trustee to execute, acknowledge and accept the Third CTA Amendment,
on their behalf and (z) direct the Administrative Agent, on their behalf, to
authorize and instruct the Collateral Trustee to execute, acknowledge and accept
the Third CTA Amendment by executing this Fifth Amendment. By executing this
Fifth Amendment pursuant to the CTA Amendment Authorization, the Collateral
Trustee, the Borrower and the Grantors each agree that on the Amendment
Effective Date, the Collateral Trust Agreement is hereby amended in the form of
the Amended Collateral Trust Agreement.

 



 

 

 

Article II 

 

Revolving Lenders; Issuing Banks; Letter of Credit; Administrative Agent
Authorization

 

Section 2.1            Fifth Amendment Revolving Lenders. Subject to the terms
and conditions set forth herein and in the Credit Agreement:

 

(a)               each Lender party hereto hereby (i) agrees to the terms of
this Fifth Amendment, the Amended Credit Agreement and the Amended Collateral
Trust Agreement, (ii) provides its CTA Amendment Authorization and (iii) agrees
that, except as otherwise provided in Section 4.1(e) and Section 4.2 of this
Fifth Amendment, the requirements of Section 9.17 of the Credit Agreement shall
not apply in connection with the amendments contemplated hereby;

 

(b)               each Increasing Revolving Lender irrevocably (i) commits to
make New Tranche A Revolving Commitments and/or Tranche B Revolving Commitments,
as applicable, in the amount notified to such Increasing Revolving Lender by the
Administrative Agent (but in no event greater than the amount such Increasing
Revolving Lender committed to make as New Tranche A Revolving Commitments or
Tranche B Revolving Commitments, as applicable) and (ii) upon the Amendment
Effective Date, shall make New Tranche A Revolving Commitments and/or Tranche B
Revolving Commitments, as applicable, to the Borrower, subject to the condition
to availability set forth in the Amended Credit Agreement; and

 

(c)               each Additional Revolving Lender irrevocably (i) commits to
make New Tranche A Revolving Commitments and/or Tranche B Revolving Commitments,
as applicable, in the amount notified to such Additional Revolving Lender by the
Administrative Agent (but in no event greater than the amount such Additional
Revolving Lender committed to make as New Tranche A Revolving Commitments or
Tranche B Revolving Commitments, as applicable), and (ii) upon the Amendment
Effective Date, shall make New Tranche A Revolving Commitments and/or Tranche B
Revolving Commitments, as applicable, to the Borrower, subject to the condition
to availability set forth in the Amended Credit Agreement.

 

Section 2.2            Issuing Banks and Swingline Lender. Subject to the terms
and conditions set forth herein and in the Credit Agreement, each Issuing Bank
whose signature page appears below and the Swingline Lender hereby irrevocably
(i) agrees to the terms of this Fifth Amendment, the Amended Credit Agreement
and the Amended Collateral Trust Agreement and (ii) provides its CTA Amendment
Authorization.

 

Section 2.3            Additional Revolving Commitments.

 

(a)               The commitments and undertakings of the Increasing Revolving
Lenders and the Additional Revolving Lenders with respect to the Additional
Revolving Commitments are several and no such Increasing Revolving Lender or
Additional Revolving Lender will be responsible for any other such Lender’s
failure to make Additional Revolving Commitments.

 

(b)               Each Fifth Amendment Revolving Lender acknowledges and agrees
that, as of the Amendment Effective Date, it shall be a “Lender” and a
“Revolving Lender” under, and for all purposes of, the Amended Credit Agreement
and the other Loan Documents, and shall be subject

 



 

 

 

to and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender thereunder.

 

(c)               Each Increasing Revolving Lender and each Additional Revolving
Lender represents and warrants that it is sophisticated with respect to
decisions to provide assets of the type represented by the Additional Revolving
Commitments and either it, or the Person exercising discretion in making its
decision to provide Additional Revolving Commitments, if any, is experienced in
providing assets of such type.

 

(d)               Each Fifth Amendment Revolving Lender represents and warrants
that it has received a copy of the Credit Agreement and the Collateral Trust
Agreement and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
5.04 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Fifth Amendment and, with respect to any Increasing Revolving Lender or
Additional Revolving Lender, to provide its Additional Revolving Commitments.

 

Section 2.4            Existing Revolving Commitments. On the Amendment
Effective Date, all Revolving Commitments (as defined in the Credit Agreement)
outstanding under the Credit Agreement immediately prior to the Amendment
Effective Date shall be renamed and thereafter referred to as “Tranche A
Revolving Commitments”, and the Lenders holding such Commitments shall be
referred to as “Tranche A Revolving Lenders”.

 

Section 2.5            Letters of Credit. Notwithstanding anything in the Credit
Agreement to the contrary, any Letter of Credit outstanding on the Amendment
Effective Date shall be deemed to be outstanding under the Amended Credit
Agreement as of the Amendment Effective Date.

 

Section 2.6            Administrative Agent Authorization. The Borrower, the
Collateral Agent, the Swingline Lender, each Issuing Bank whose signature page
appears below and the Lenders whose signatures appear below authorize the
Administrative Agent to (i) determine all amounts, percentages and other
information with respect to the Commitments and Loans of each Lender, which
amounts, percentages and other information may be determined only upon receipt
by the Administrative Agent of the signature pages of all Lenders whose
signatures appear below and (ii) enter and complete all such amounts,
percentages and other information in the Amended Credit Agreement, as
appropriate. The Administrative Agent’s determination and entry and completion
shall be conclusive and shall be conclusive evidence of the existence, amounts,
percentages and other information with respect to the obligations of the
Borrower under the Amended Credit Agreement, in each case, absent clearly
demonstrable error. For the avoidance of doubt, the provisions of Article VIII
and Section 9.05 of each of the Credit Agreement and the Amended Credit
Agreement shall apply to any determination, entry or completion made by the
Administrative Agent pursuant to this Section 2.6.

 

Article III 

 

REPRESENTATIONS AND WARRANTIES.

 

Section 3.1            To induce the other parties hereto to enter into this
Fifth Amendment, the Borrower and each Subsidiary Guarantor represents and
warrants to each of the Lenders, the

 



 

 

 

Administrative Agent, the Collateral Agent, the Collateral Trustee, the
Swingline Lender and each Issuing Bank that, as of the Amendment Effective Date:

 

(a) The Borrower and each Subsidiary Guarantor has all requisite power and
authority, and the legal right, to enter into this Fifth Amendment and the
Amended Credit Agreement, and to carry out the transactions contemplated by, and
perform its obligations under, this Fifth Amendment, the Amended Credit
Agreement, the Amended Collateral Trust Agreement and the other Loan Documents.

 

(b) Each of this Fifth Amendment, the Amended Credit Agreement and the Amended
Collateral Trust Agreement (i) has been duly authorized, executed and delivered
by the Borrower and, with respect to this Fifth Amendment only, each Subsidiary
Guarantor, (ii) constitutes the Borrower’s and, with respect to this Fifth
Amendment only, each Subsidiary Guarantor’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws now or hereafter in effect affecting creditors’ rights generally and
(including with respect to specific performance) subject to general principles
of equity, regardless of whether considered in a proceeding in equity or at law
and to the discretion of the court before which any proceeding therefor may be
brought, (iii) will not violate (A) any applicable provision of any material
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Subsidiary Guarantor, (B) any order of any Governmental Authority or arbitrator
or (C) after giving effect to the transactions contemplated by this Fifth
Amendment, any provision of any indenture or any material agreement or other
material instrument to which the Borrower or any Subsidiary Guarantor is a party
or by which any of them or any of their property is or may be bound, (iv) after
giving effect to the transactions contemplated by this Fifth Amendment, will not
be in conflict with, result in a breach of or constitute (alone or with notice
or lapse of time or both) a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture or material agreement or other material
instrument and (v) will not result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by the Borrower or any other Loan Party (other than Liens created under the
Security Documents).

 

(c) No action, consent or approval of, registration or filing with, notice to,
or any other action by, any Governmental Authority is or will be required in
connection with this Fifth Amendment, the Amended Credit Agreement or the
Amended Collateral Trust Agreement, except for (i) the filing of UCC financing
statements and filings with the United States Patent and Trademark Office and
the United States Copyright Office, (ii) recordation of modifications of the
Mortgages, if any, (iii) actions specifically described in Section 3.19 of the
Credit Agreement or any of the Security Documents, if any, (iv) any immaterial
actions, consents, approvals, registrations or filings or (v) such as have been
made or obtained and are in full force and effect.

 

(d) The representations and warranties set forth in the Amended Credit Agreement
and each other Loan Document are true and correct in all material respects on
and as of the Amendment Effective Date, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date,

 



 

 

 

in which case such representations and warranties were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier is not applicable to any representations and
warranties that already are qualified or modified by materiality (or Material
Adverse Effect) in the text thereof.

 

Article IV 

 

CONDITIONS TO EFFECTIVENESS OF THIS FIFTH AMENDMENT; CONDITIONS SUBSEQUENT.

 

Section 4.1            This Fifth Amendment shall become effective on the date
(the “Amendment Effective Date”) on which each of the following conditions has
been satisfied:

 

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Fifth Amendment that, when taken together, bear the
signatures of the Borrower, the Collateral Agent, the Collateral Trustee, the
Swingline Lender, each Issuing Bank that is also an Increasing Revolving Lender,
each Increasing Revolving Lender, each Additional Revolver Lender, all
Subsidiary Guarantors and the Required Lenders;

 

(b) Each of (i) the representations and warranties set forth in Article III
herein shall be true and correct in all material respects on and as of the
Amendment Effective Date, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof, and (ii) the
condition in Section 4.01(c) of the Amended Credit Agreement shall have been
satisfied or waived in accordance with the terms of the Amended Credit
Agreement;

 

(c) The Administrative Agent shall have received a certificate, dated as of the
Amendment Effective Date, duly executed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in Section 4.1 (b)
above;

 

(d) The Administrative Agent shall have received (i) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the state of its organization; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the Amendment Effective Date
and certifying (A) that the by-laws or other similar governing documents, as
applicable, of such Loan Party have not been amended or changed since the Fourth
Amendment Effective Date (or for Loan

 



 

 

 

Parties joined through that certain Assumption Agreement dated March 31, 2020,
since March 31, 2020) other than those changes attached to such certificate, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors or other similar governing body, as applicable, of such
Loan Party authorizing the execution, delivery and performance of this Fifth
Amendment and that such resolutions have not been modified, rescinded or amended
and are in full force and effect, (C) that the certificate or articles of
incorporation or other formation documents of such Loan Party have not been
amended since the Fourth Amendment Effective Date (or for Loan Parties joined
through that certain Assumption Agreement dated March 31, 2020, since March 31,
2020), other than such changes attached to such certificate and (D) as to the
incumbency and specimen signature of each officer executing this Fifth Amendment
or any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above;

 

(e) With respect to each Mortgaged Property required to be insured pursuant to
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of
1968, and the regulations promulgated thereunder, because it is located in an
area which has been identified by the Secretary of Housing and Urban Development
as a “special flood hazard area,” the Borrower or the applicable Subsidiary
Guarantor shall have delivered to the Administrative Agent (i) a policy of flood
insurance that covers such Mortgaged Property and is written in an amount
reasonably satisfactory to the Administrative Agent, (ii) a “life of loan”
standard flood hazard determination with respect to such Mortgaged Property and
(iii) a confirmation that the Borrower or such Subsidiary Guarantor has received
the notice requested pursuant to Section 208(e)(3) of Regulation H of the Board;

 

(f) The Administrative Agent shall have received (i) and be reasonably satisfied
(solely with respect to the absence of any Liens that are not Permitted Liens)
with the results of a recent Lien and judgment search in each jurisdiction of
organization with respect to the Borrower and the Subsidiary Guarantors and (ii)
a completed perfection certificate in form reasonably satisfactory to the
Administrative Agent, dated as of the Amendment Effective Date, executed by a
duly authorized officer of each Loan Party;

 

(g) The Administrative Agent shall have received a solvency certificate, dated
as of the Amendment Effective Date, from a Financial Officer of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent,
supporting the conclusions that after giving effect to the transactions
contemplated by this Fifth Amendment, the Borrower will not be insolvent or be
rendered insolvent by the Indebtedness incurred in connection therewith, or be
left with unreasonably small capital with which to engage in its businesses, or
have incurred debts beyond its ability to pay such debts as they mature;

 

(h) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, a favorable written opinion of Baker Botts
L.L.P., counsel for the Borrower and certain other Loan Parties (i) in form and
substance reasonably satisfactory to the Administrative Agent, (ii) dated the
Amendment Effective Date, (iii) addressed to the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders and (iv) covering such
matters relating to this Fifth Amendment and the transactions contemplated
hereby as the Administrative Agent shall reasonably request and which are
customary for transactions of the type contemplated herein;

 

(i) The Administrative Agent and the Collateral Trustee shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, that has been requested, in the case of
delivery to the Administrative Agent, by the Administrative Agent or any
Revolving Lender or, in the case of delivery to the Collateral

 



 

 

 

Trustee, by the Collateral Trustee, in each case, at least five Business Days
prior to the Amendment Effective Date;

 

(j) The Arrangers and the Administrative Agent shall have received, to the
extent invoiced, reimbursement or other payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document or other agreement with the Borrower relating thereto;

 

(k) The Collateral Trustee shall have received (i) a written opinion of Baker
Botts L.L.P., counsel for the Borrower and certain other Loan Parties in form
and substance reasonably satisfactory to the Collateral Trustee dated as of the
Amendment Effective and (ii) a certificate, dated as of the Amendment Effective
Date, duly executed by a Financial Officer of the Borrower, in each case, in
accordance with the terms of Section 7.1 of the Collateral Trust Agreement.

 

Section 4.2            Within 90 days after the Dragon Acquisition Closing Date
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), the Borrower shall cause to be delivered to the Administrative
Agent and the Collateral Trustee:

 

(a)               amendments to each of the Mortgages existing on the Dragon
Acquisition Closing Date (after giving effect to any release effected in
accordance with the Credit Agreement on or prior to the Dragon Acquisition
Closing Date), in each case in proper form for recording in the relevant
jurisdiction and in a form reasonably satisfactory to the Administrative Agent
and/or the Collateral Trustee, together with any documents reasonably required
in connection with the recording of such mortgage amendments; and

 

(b)               customary legal opinions relating to the amendments to the
Mortgages described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent, noting,
however that opinions delivered in substantially the same form as provided for
the Mortgages existing prior to this Fifth Amendment, and by the same counsel,
shall be deemed acceptable.

 

Article V 

 

EFFECT OF AMENDED CREDIT AGREEMENT AND AMENDED COLLATERAL TRUST AGREEMENT.

 

Section 5.1            Except as expressly set forth herein, in the Amended
Credit Agreement and the Amended Collateral Trust Agreement, none of this Fifth
Amendment, the Amended Credit Agreement or the Amended Collateral Trust
Agreement shall by implication or otherwise limit, impair, constitute a waiver
of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Collateral Trustee or the
Issuing Banks under the Credit Agreement, the Amended Credit Agreement or any
other Loan Document or the Collateral Trustee under the Collateral Trust
Agreement or the Amended Collateral Trust Agreement, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or the Amended Credit
Agreement or any other provision of the Credit Agreement, the Amended Credit
Agreement, the Collateral Trust

 



 

 

 

Agreement, the Amended Collateral Trust Agreement or of any other Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle the Borrower,
any Subsidiary Guarantor or any other Person to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, the
Amended Credit Agreement, the Collateral Trust Agreement, the Amended Collateral
Trust Agreement or any other Loan Document in similar or different
circumstances.

 

Section 5.2            The parties hereto acknowledge and agree that (i) this
Fifth Amendment, the Amended Credit Agreement, the Amended Collateral Trust
Agreement, any other Loan Document or other document or instrument executed and
delivered in connection herewith do not constitute a novation, or termination of
the obligations of the Borrower and the Subsidiary Guarantors under the Credit
Agreement or the Collateral Trust Agreement, as applicable, in each case as in
effect prior to the Amendment Effective Date (collectively, the “Obligations”);
(ii) such Obligations are in all respects continuing (as amended by this Fifth
Amendment) with only the terms thereof being modified to the extent provided
herein; and (iii) the Security Documents and the Liens and security interests
granted thereunder are in all respects continuing in full force and effect. On
the Amendment Effective Date, (A) the provisions of this Fifth Amendment and the
Amended Credit Agreement will become effective and binding upon, and enforceable
against, the Borrower and each of the Administrative Agent, the Collateral
Agent, the Swingline Lender, each Issuing Bank and the Lenders and (B) the
provisions of this Fifth Amendment and the Amended Collateral Trust Agreement
will become effective and binding upon, and enforceable against the Borrower,
the Grantors (as defined in the Collateral Trust Agreement, the Collateral
Trustee and each holder of the Secured Obligations (as defined in the Collateral
Trust Agreement). Upon and after the execution of this Fifth Amendment by each
of the parties hereto, (A) each reference in the Amended Credit Agreement to
“this Agreement”, “hereunder”, herein,” “hereinafter,” “hereto,” “hereof” and
words of like import referring to the Amended Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Amended Credit Agreement and (B) each reference in the
Collateral Trust Agreement, to “this Agreement,” “hereunder,” “herein,”
“hereinafter,” “hereto,” “hereof,” and words of like import referring to the
Collateral Trust Agreement, shall be and mean a reference to the Amended
Collateral Trust Agreement.

 

Section 5.3            This Fifth Amendment shall constitute a Loan Document for
all purposes under the Amended Credit Agreement and a Security Document (as
defined in the Collateral Trust Agreement and the Amended Collateral Trust
Agreement) for all purposes under the Collateral Trust Agreement and the Amended
Collateral Trust Agreement, and shall be administered and construed pursuant to
the terms of the Amended Credit Agreement, the Collateral Trust Agreement and
the Amended Collateral Trust Agreement.

 

Article VI 

 

MISCELLANEOUS

 

Section 6.1            Counterparts. This Fifth Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original

 



 

 

 

but all of which when taken together shall constitute a single contract, and
shall become effective as provided in Article V. Delivery of an executed
signature page to this Fifth Amendment by facsimile or other electronic
transmission (including “pdf”) shall be as effective as delivery of a manually
signed counterpart of this Fifth Amendment. The words “execution,” “execute”,
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Fifth Amendment and any document to be signed in connection with this Fifth
Amendment and the transactions contemplated hereby shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

 

Section 6.2            Applicable Law; Notices; Waiver of Jury Trial;
Severability; Jurisdiction; Consent to Service of Process; Waivers. THIS FIFTH
AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. Sections 9.07, 9.11 and 9.15 of the Amended Credit Agreement
are hereby incorporated by reference herein, mutatis mutandis.

 

Section 6.3            Headings. Headings used herein are for convenience of
reference only, are not part of this Fifth Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this Fifth
Amendment.

 

Section 6.4            Reaffirmation. The parties hereto acknowledge and agree
that (i) this Fifth Amendment, any other Loan Document or other document or
instrument executed and delivered in connection herewith do not constitute a
novation, or termination of the obligations of the Borrower and the Subsidiary
Guarantors under the Credit Agreement as in effect prior to the Fifth Amendment
Effective Date (collectively, the “Obligations”) and (ii) such Obligations are
in all respects continuing (as amended by this Fifth Amendment) with only the
terms thereof being modified to the extent provided in this Fifth Amendment.
Each of the Borrower and the Subsidiary Guarantors hereby consents to the
entering into the Fifth Amendment and each of the transactions contemplated
hereby, confirms its respective guarantees, pledges, grants of security
interests, Liens and other obligations, as applicable, under and subject to the
terms of the Security Documents to which it is a party and each of the other
Loan Documents to which it is party, and agrees that, notwithstanding the
effectiveness of the Fifth Amendment or any of the transactions contemplated
hereby, such guarantees, pledges, grants of security interests, Liens and other
obligations, and the terms of each of the other Security Documents to which it
is a party and each of the other Loan Documents to which it is a party, are not
impaired or affected in any manner whatsoever and shall continue to be in full
force and effect and shall continue to secure all Guaranteed Obligations, as
amended, reaffirmed and modified pursuant to the Fifth Amendment or any of the
transactions contemplated thereby.

 

[Signature pages follow]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed by their respective officers as of the day and year first above
written.

  

  NRG ENERGY, INC.       By: /s/ Gaëtan C. Frotté   Name: Gaëtan C. Frotté  
Title:   Senior Vice President & Treasurer

 



 

 

 

  GUARANTORS:       ACE ENERGY, INC.   ALLIED HOME WARRANTY GP LLC   ALLIED
WARRANTY LLC   ARTHUR KILL POWER LLC   ASTORIA GAS TURBINE POWER LLC  
BIDURENERGY, INC.   CABRILLO POWER I LLC   CABRILLO POWER II LLC   CARBON
MANAGEMENT SOLUTIONS LLC   CIRRO ENERGY SERVICES, INC.   CIRRO GROUP, INC.  
CONNECTICUT JET POWER LLC   DEVON POWER LLC   DUNKIRK POWER LLC   EASTERN SIERRA
ENERGY COMPANY LLC   EL SEGUNDO POWER, LLC   EL SEGUNDO POWER II, LLC   ENERGY
CHOICE SOLUTIONS LLC   ENERGY PLUS HOLDINGS LLC   ENERGY PLUS NATURAL GAS LLC  
EVERYTHING ENERGY LLC   FORWARD HOME SECURITY, LLC   GCP FUNDING COMPANY, LLC  
GREEN MOUNTAIN ENERGY COMPANY   GREGORY PARTNERS, LLC   GREGORY POWER PARTNERS
LLC   HUNTLEY POWER LLC   INDEPENDENCE ENERGY ALLIANCE LLC   INDEPENDENCE ENERGY
GROUP LLC   INDEPENDENCE ENERGY NATURAL GAS LLC   INDIAN RIVER OPERATIONS INC.  
INDIAN RIVER POWER LLC   MERIDEN GAS TURBINES LLC   MIDDLETOWN POWER LLC      
By: /s/ Gaëtan C. Frotté   Name: Gaëtan C. Frotté   Title:   Treasurer

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 



 

 

 

  MONTVILLE POWER LLC   NEO CORPORATION   NEW GENCO GP, LLC   NORWALK POWER LLC
  NRG ADVISORY SERVICES LLC   NRG AFFILIATE SERVICES INC.   NRG ARTHUR KILL
OPERATIONS INC.   NRG ASTORIA GAS TURBINE OPERATIONS INC.   NRG BUSINESS
SERVICES LLC   NRG CABRILLO POWER OPERATIONS INC.   NRG CALIFORNIA PEAKER
OPERATIONS LLC   NRG CEDAR BAYOU DEVELOPMENT COMPANY, LLC   NRG CONNECTED HOME
LLC   NRG CURTAILMENT SOLUTIONS, INC.   NRG DEVELOPMENT COMPANY INC.   NRG DEVON
OPERATIONS INC.   NRG DISPATCH SERVICES LLC   NRG DISTRIBUTED ENERGY RESOURCES
HOLDINGS LLC   NRG DISTRIBUTED GENERATION PR LLC   NRG DUNKIRK OPERATIONS INC.  
NRG ECOKAP HOLDINGS LLC   NRG EL SEGUNDO OPERATIONS INC.   NRG ENERGY LABOR
SERVICES LLC   NRG ENERGY SERVICES GROUP LLC   NRG GENERATION HOLDINGS INC.  
NRG GREENCO LLC   NRG HOME & BUSINESS SOLUTIONS LLC   NRG HOME SERVICES LLC  
NRG HOME SOLUTIONS LLC   NRG HOME SOLUTIONS PRODUCT LLC   NRG HOMER CITY
SERVICES LLC   NRG HQ DG LLC   NRG HUNTLEY OPERATIONS INC.   NRG IDENTITY
PROTECT LLC   NRG ILION LP LLC   NRG INTERNATIONAL LLC   NRG MEXTRANS INC.   NRG
MIDDLETOWN OPERATIONS INC.   NRG MONTVILLE OPERATIONS INC.   NRG NORTH CENTRAL
OPERATIONS INC.       By: /s/ Gaëtan C. Frotté   Name: Gaëtan C. Frotté  
Title:   Treasurer

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 



 

 

 

  NRG NORWALK HARBOR OPERATIONS INC.   NRG OSWEGO HARBOR POWER OPERATIONS INC.  
NRG PORTABLE POWER LLC   NRG POWER MARKETING LLC   NRG RENTER’S PROTECTION LLC  
NRG RETAIL LLC   NRG RETAIL NORTHEAST LLC   NRG ROCKFORD ACQUISITION LLC   NRG
SAGUARO OPERATIONS INC.   NRG SECURITY LLC   NRG SERVICES CORPORATION   NRG
SIMPLYSMART SOLUTIONS LLC   NRG TEXAS GREGORY LLC   NRG TEXAS HOLDING INC.   NRG
TEXAS LLC   NRG TEXAS POWER LLC   NRG WARRANTY SERVICES LLC   NRG WEST COAST LLC
  NRG WESTERN AFFILIATE SERVICES INC.   OSWEGO HARBOR POWER LLC   RELIANT ENERGY
NORTHEAST LLC   RELIANT ENERGY POWER SUPPLY, LLC   RELIANT ENERGY RETAIL
HOLDINGS, LLC   RELIANT ENERGY RETAIL SERVICES, LLC   RERH HOLDINGS, LLC  
SAGUARO POWER LLC   SGE ENERGY SOURCING, LLC   SGE TEXAS HOLDCO, LLC   SOMERSET
OPERATIONS INC.   SOMERSET POWER LLC   STREAM ENERGY COLUMBIA, LLC   STREAM
ENERGY DELAWARE, LLC   STREAM ENERGY ILLINOIS, LLC   STREAM ENERGY MARYLAND, LLC
  STREAM ENERGY NEW JERSEY, LLC   STREAM ENERGY NEW YORK, LLC   STREAM ENERGY
PENNSYLVANIA, LLC   STREAM GEORGIA GAS SPE, LLC   STREAM OHIO GAS & ELECTRIC,
LLC   STREAM SPE GP, LLC   TEXAS GENCO GP, LLC   TEXAS GENCO HOLDINGS, INC.  
TEXAS GENCO LP, LLC   US RETAILERS LLC   VIENNA OPERATIONS INC.   VIENNA POWER
LLC   WCP (GENERATION) HOLDINGS LLC   WEST COAST POWER LLC   xoom alberta
holdings, llc

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 



 

 

 

  xoom british columbia holdings, llc   xoom energy global holdings, llc   xoom
energy, llc   xoom ontario holdings, llc   xoom solar, llc       By: /s/ Gaëtan
C. Frotté   Name: Gaëtan C. Frotté   Title:   Treasurer

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 



 

 

 

  ENERGY ALTERNATIVES WHOLESALE, LLC   NRG OPERATING SERVICES, INC.   NRG SOUTH
CENTRAL OPERATIONS INC.       By: /s/ David Callen   Name: David Callen  
Title:   Vice President       NRG CONSTRUCTION LLC   NRG ENERGY SERVICES LLC  
NRG MAINTENANCE SERVICES LLC   NRG RELIABILITY SOLUTIONS LLC       By: /s/
Rachel Smith   Name: Rachel Smith   Title:   Treasurer       ENERGY PROTECTION
INSURANCE COMPANY       By: /s/ David Callen   Name: David Callen  
Title:   Vice President       NRG ILION LIMITED PARTNERSHIP       By: NRG
Rockford Acquisition LLC, its General Partner       By: /s/ Gaëtan Frotté  
Name: Gaëtan Frotté   Title:   Treasurer       NRG SOUTH TEXAS LP       By:
Texas Genco GP, LLC, its General Partner       By: /s/ Gaëtan Frotté   Name:
Gaëtan Frotté   Title:   Treasurer       TEXAS GENCO SERVICES, LP       By: New
Genco GP, LLC, its General Partner       By: /s/ Gaëtan Frotté   Name: Gaëtan
Frotté   Title:   Treasurer

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 



 

 

 

  STREAM SPE, LTD.       By: STREAM SPE GP, LLC, the sole general partner      
By: /s/ Gaëtan Frotté   Name: Gaëtan Frotté   Title:   Treasurer       XOOM
ENERGY CALIFORNIA, LLC       By: /s/ Leonard Gardner   Name: Leonard Gardner  
Title:   Vice President       XOOM ENERGY CONNECTICUT, LLC   XOOM ENERGY
DELAWARE, LLC   XOOM ENERGY GEORGIA, LLC   XOOM ENERGY ILLINOIS, LLC   XOOM
ENERGY INDIANA, LLC   XOOM ENERGY KENTUCKY, LLC   XOOM ENERGY MAINE, LLC   XOOM
ENERGY MARYLAND, LLC   XOOM ENERGY MASSACHUSETTS, LLC   XOOM ENERGY MICHIGAN,
LLC   XOOM ENERGY NEW HAMPSHIRE, LLC   XOOM ENERGY NEW JERSEY, LLC   XOOM ENERGY
NEW YORK, LLC   XOOM ENERGY OHIO, LLC   XOOM ENERGY PENNSYLVANIA, LLC   XOOM
ENERGY RHODE ISLAND, LLC   XOOM ENERGY TEXAS, LLC   XOOM ENERGY VIRGINIA, LLC  
XOOM ENERGY WASHINGTON D.C., LLC       By: XOOM ENERGY, LLC, the sole member    
  By: /s/ Gaëtan Frotté   Name: Gaëtan Frotté   Title:   Treasurer

 



 

 

 

ACKNOWLEDGED AND ACCEPTED BY:       CITICORP NORTH AMERICA, INC., as
Administrative Agent and Collateral Agent       By: /s/ Akshay Kulkarni    
Name: Akshay Kulkarni     Title: Director       CITIBANK, N.A., as an Issuing
Bank
and Swingline Lender       By: /s/ Akshay Kulkarni     Name: Akshay Kulkarni    
Title: Director  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Citibank, N.A., Canadian Branch,
as Swingline Lender       By: /s/ Akshay Kulkarni     Name: Akshay Kulkarni    
Title: Director  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Bank of America, National Association (Canada branch),
as a Lender       By: /s/ Medina Sales de Andrade     Name: Medina Sales de
Andrade     Title: Vice President  

 

[Signature Page to Fifth Amendment]

 



 

 

 

ACKNOWLEDGED AND AGREED BY:       DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Trustee       By: /s/ Irina Golovashchuk     Name: Irina
Golovashchuk     Title: Vice President       By: /s/ Jeffrey Schoenfeld    
Name: Jeffrey Schoenfeld     Title: Vice President  

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second
Amended and Restated Collateral Trust Agreement]

 



 

 

 

Barclays Bank PLC,
as an Issuing Bank       By: /s/ Sydney G. Dennis     Name: Sydney G. Dennis    
Title: Director  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Bank of America, N.A.,
as an Issuing Bank       By: /s/ Jennifer K. Cochrane     Name: Jennifer
Cochrane     Title: Vice President  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Bank of Montreal, Chicago Branch,
as an Issuing Bank       By: /s/ Darren Thomas     Name: Darren Thomas    
Title: Vice President  

 

[Signature Page to Fifth Amendment]

 



 

 

 

BNP Paribas,
as an Issuing Bank       By: /s/ Nicole Rodriguez     Name: Nicole Rodriguez    
Title: Director       By: /s/ Christopher Sked     Name: Christopher Sked    
Title: Managing Director  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Credit Suisse AG, Cayman Islands Branch,
as an Issuing Bank       By: /s/ Mikhail Faybusovich     Name: Mikhail
Faybusovich     Title: Authorized Signatory       By: /s/ Christopher Zybrick  
  Name: Christopher Zybrick     Title: Authorized Signatory  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Deutsche Bank AG New York Branch,
as an Issuing Bank       By: /s/ Yumi Okabe     Name: Yumi Okabe     Title: Vice
President       Email: yumi.okabe@db.com       Tel: (212) 250-2966       By: /s/
Jennifer Culbert     Name: Jennifer Culbert     Title: Vice President      
jennifer-a.culbert@db.com
212 250 0738  

 

[Signature Page to Fifth Amendment]

 

 

 

 

JPMorgan Chase Bank, N.A.,
as an Issuing Bank       By: /s/ Jeffrey Miller     Name: Jeffrey Miller    
Title: Executive Director  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Morgan Stanley Bank, N.A.,
as an Issuing Bank       By: /s/ Alysha Salinger     Name: Alysha Salinger    
Title: Authorized Signatory  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Natixis, New York Branch,
as an Issuing Bank       By: /s/ Guillaume De Parscau     Name: Guillaume De
Parscau     Title: Managing Director       By: /s/ Hanane Hablal     Name:
Hanane Hablal     Title: Vice President  

 

[Signature Page to Fifth Amendment]

 



 

 

 

Royal Bank of Canada,
as an Issuing Bank       By: /s/ Justin Painter     Name: Justin Painter    
Title: Authorized Signatory  

 

[Signature Page to Fifth Amendment]

 



 

 

 

SIGNATURE PAGE TO
FIFTH AMENDMENT

 

FIFTH AMENDMENT REVOLVING LENDERS SIGNATURE PAGE

 

[Please see attached.]

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 



 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22,620,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15,080,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Adam E. Schroeder

 

Tel: (212) 526-8035

 

Email: Adam.Schroeder@Barclays.com

BARCLAYS BANK PLC

 

By: /s/ Sydney G. Dennis                                              

Name: Sydney G. Dennis

Title: Director

 

For any Lender requiring a second signature line:

 

By:
                                                                                 

Name:
Title:

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22.62MM

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15.08MM

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Jennifer Cochrane

 

Tel: (646) 855-1889

 

Email: jennifer.cochrane@bofa.com

Bank of America, N.A.

 

By: /s/ Jennifer K. Cochrane                                         

Name: Jennifer Cochrane

Title: Vice President

 

For any Lender requiring a second signature line:

 

By:
                                                                                 

Name:
Title:

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 



 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22,620,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15,080,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Darren Thomas

 

Tel: (929) 474 - 0849

 

Email: darren.thomas@bmo.com

Bank of Montreal, Chicago Branch

 

By: /s/ Darren Thomas                                                   

Name: Darren Thomas

Title: Vice President

 

For any Lender requiring a second signature line:

 

By:
                                                                                 

Name:
Title:

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $69.82MM

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15.08MM

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name:_________________________________

 

Tel:___________________________________

 

Email:_________________________________

BNP Paribas

 

By: /s/ Nicole Rodriguez                                               

Name: Nicole Rodriguez

Title: Director

 

For any Lender requiring a second signature line:

 

By: /s/ Christopher Sked                                              

Name: Christopher Sked
Title: Managing Director

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22,620,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15,080,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Darrell Stanley

 

Tel: (713) 890-8602

 

Email: Darrell.stanley@ca-cib.com

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

By: /s/ Darrell Stanley                                                   

Name: Darrell Stanley

Title: Managing Director

 

For any Lender requiring a second signature line:

 

By: /s/ Michael Willis                                                   

Name: Michael Willis
Title: Managing Director

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $34,620,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $23,080,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name:_________________________________

 

Tel:___________________________________

 

Email:_________________________________

CITIBANK, N. A.,

 

By: /s/ Akshay Kulkarni                                                

Name: Akshay Kulkarni

Title: Director

 

For any Lender requiring a second signature line:

 

By:
                                                                                 

Name:
Title:

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $34,620,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $23,080,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name:_________________________________

 

Tel:___________________________________

 

Email:_________________________________

Credit Suisse AG, Cayman Islands Branch

 

By: /s/ Mikhail Faybusovich                                        

Name: Mikhail Faybusovich

Title: Authorized Signatory

 

For any Lender requiring a second signature line:

 

By: /s/ Christopher Zybrick                                          

Name: Christopher Zybrick
Title: Authorized Signatory

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22,620,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15,080,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Reagan Farish

 

Tel: +1 (904)-271-2420

 

Email: Reagan.farish@db.com

Deutsche Bank AG New York Branch

 

By: /s/ Michael Strobel                                                 

Name: Michael Strobel

Title:  Vice President
          michael-p.strobel@db.com
          212-250-0939

 

By: /s/ Jennifer Culbert                                                 

Name: Jennifer Culbert
Title:  Vice President
           jennifer-a.culbert@db.com
          212 250 0738

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Non-Increasing Revolving Lenders

 

x Mark this box to consent as a Non-Increasing Revolving Lender as described
above.

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name:                                                                              

 

Tel:                                                                                  

 

Email: GSD.Link@gs.com                                            

Goldman Sachs Bank USA

 

By: /s/ Jamie Minieri                                                      

Name: Jamie Minieri

Title: Authorized Signatory

 

For any Lender requiring a second signature line:

 

By:
                                                                                  

Name:

Title:

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $34,700,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $23,000,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Antonella Pasetto

 

Tel: 212 270 0275

 

Email: antonella.pasetto@jpmorgan.com

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Jeffrey C. Miller                                                 

Name: Jeffrey C. Miller

Title: Executive Director

 

For any Lender requiring a second signature line:

 

By:
                                                                                  

Name:

Title:

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $9,000,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $6,000,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Renee Bonnell

 

Tel: 216.689.7729

 

Email: renee.bonnell@key.com

 

KeyBank National Association

 

By: /s/ Renee M. Bonnell                                             

Name: Renee M. Bonnell

Title: Senior Vice President

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22.62 million

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15.08 million

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name:                                                                             

 

Tel:                                                                                 

 

Email                                                                               

Morgan Stanley Bank, N.A.

 

By: /s/ Alysha Salinger                                                 

Name: Alysha Salinger

Title: Authorized Signatory

 

For any Lender requiring a second signature line:

 

By:
                                                                                   

Name:

Title:

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22,620,000

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15,080,000

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Viet-Linh Fujitaki

 

Tel: (213) 236-6254

 

Email: vfujitaki@us.mufg.jp

MUFG BANK, LTD.

 

By: /s/ Viet-Linh Fujitaki                                               

Name: Viet-Linh Fujitaki

Title: Director

 

For any Lender requiring a second signature line:

 

By:
                                                                                   

Name:

Title:

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $15,000,000.00

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $10,000,000.00

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Alex Penn

 

Tel: (212) 891-6255

 

Email: alex.penn@natixis.com

Natixis, New York Branch

 

By: /s/ Guillaume De Parscau                                       

Name: Guillaume De Parscau

Title: Managing Director

 

For any Lender requiring a second signature line:

 

By: /s/ Hanane Hablal                                                    

Name: Hanane Hablal

Title: Vice President

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22,620,000.00

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15,080,000.00

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Justin Painter

 

Tel: 646-574-4225

 

Email: Justin.painter@rbccm.com

 

 

ROYAL BANK OF CANADA

 

By: /s/ Justin Painter                                                      

Name: Justin Painter

Title: Authorized Signatory

 

 

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

ANNEX A

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement

 

1.       Existing Revolving Lenders

 

a.       Increasing Revolving Lenders

 

x Mark this box to consent as an Increasing Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting (which amount shall be in addition to any Existing Revolving
Commitments you have, and exclusive of such amount of Existing Revolving
Commitments): $22,620,000.00

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15,080,000.00

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Katie Lee

 

Tel: (212) 224-4088

 

Email: Klee@smbc-LF.com

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

By: /s/ Katie Lee                                                             

Name: Katie Lee

Title: Director

 

 

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

2.       Additional Revolving Lenders

 

a.       Additional Tranche A Revolving Lenders

 

x Mark this box to consent as an Additional Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting: $194,920,000.00

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting: $15,080,000.00

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: Edwin Stone

 

Tel: 917-921-9043

 

Email: edwin.stone@mizuhogroup.com

 

 

MIZUHO BANK, LTD.

 

By: /s/ Edward Sacks                                                     

Name: Edward Sacks

Title: Authorized Signatory

 

For any Lender requiring a second signature line:

 

By:
                                                                                    

Name:

Title:

 

 



[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement and Third Amendment to Second Amended and Restated Collateral Trust
Agreement]

 

 

2.       Additional Revolving Lenders

 

a.       Additional Tranche A Revolving Lenders

 

x Mark this box to consent as an Additional Revolving Lender and to make New
Tranche A Revolving Commitments and Tranche B Revolving Commitments to the
Borrower on the Amendment Effective Date in an amount not to exceed the amount
expressly set forth on your signature pages hereto as described in the
Amendment.

 

Specify the maximum amount of New Tranche A Revolving Commitments you are
requesting:

 

$194.92 million.

 

Specify the maximum amount of Tranche B Revolving Commitments you are
requesting:

 

$15.08 million.

 

By executing this Amendment, the undersigned consents to this Amendment, the
Amended Credit Agreement and the Amended Collateral Trust Agreement.

 

Please enter the information of a contact for any questions on this signature
page:

 

Name: John Kovarik

 

Tel: 832-297-8785

 

Email: john.kovarik@suntrust.com

 

 

Truist Bank

 

By: /s/ John Kovarik                                                      

Name: John Kovarik

Title: Director

 

For any Lender requiring a second signature line:

 

By:
                                                                                    

Name:

Title:

 

 



 

 

 

EXHIBIT A-2

 

AMENDED CREDIT AGREEMENT (CLEAN VERSION)

 

[Please see attached.]

 



 

 



 



 



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of June 30, 2016

 

among

 

NRG ENERGY, INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

CITIGROUP GLOBAL MARKETS INC., MORGAN STANLEY SENIOR FUNDING, INC., BARCLAYS
BANK PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A., MUFG BANK, LTD., ROYAL BANK OF CANADA, SUMITOMO
MITSUI BANKING CORPORATION, BNP PARIBAS, DNB CAPITAL ASA, ING CAPITAL LLC,
NATIXIS, NEW YORK BRANCH and BANK OF MONTREAL

as Joint Lead Arrangers and Joint Lead Bookrunners,

 

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and Collateral Agent,

 

COMMERZBANK AG, NEW YORK BRANCH, KEYBANK CAPITAL MARKETS INC. and

CIT BANK, N.A.
as Co-Managers

 

and

 

BNP PARIBAS,
as Sustainability Structuring Agent

 

as amended through August 20, 2020

 



 

 



 

 

 

TABLE OF CONTENTS

Page

 

ARTICLE I.

 

Definitions

  SECTION 1.01.   Defined Terms 3 SECTION 1.02.   Terms Generally 66 SECTION
1.03.   Classification of Loans and Borrowings 67 SECTION 1.04.   Exchange Rates
and Conversion of Foreign Currencies 67 SECTION 1.05.   Limited Condition
Transactions 67 SECTION 1.06.   Divisions 68    

ARTICLE II.

 

The Credits

  SECTION 2.01.   Commitments 69 SECTION 2.02.   Loans 69 SECTION
2.03.   Borrowing Procedure 72 SECTION 2.04.   Repayment of Loans; Evidence of
Debt 72 SECTION 2.05.   Fees 73 SECTION 2.06.   Interest on Loans 74 SECTION
2.07.   Default Interest 75 SECTION 2.08.   Alternate Rate of Interest 75
SECTION 2.09.   Termination and Reduction of Commitments 76 SECTION
2.10.   Conversion and Continuation of Borrowings 77 SECTION 2.11.   Repayment
of Term Loans, New Term Loans and Refinancing Term Loans 79 SECTION
2.12.   Prepayment 79 SECTION 2.13.   Mandatory Prepayments 83 SECTION
2.14.   Reserve Requirements; Change in Circumstances 85 SECTION 2.15.   Change
in Legality 86 SECTION 2.16.   Indemnity 87 SECTION 2.17.   Pro Rata Treatment
87 SECTION 2.18.   Sharing of Setoffs 88 SECTION 2.19.   Payments 88 SECTION
2.20.   Taxes 89 SECTION 2.21.   Assignment of Commitments Under Certain
Circumstances; Duty to Mitigate 91 SECTION 2.22.   Swingline Loans 93 SECTION
2.23.   Letters of Credit 94 SECTION 2.24.   Incremental Facilities 100 SECTION
2.25.   Incremental Refinancing Facilities 103 SECTION 2.26.   Defaulting
Lenders 105

 



i

 

 

ARTICLE III.

 

Representations and Warranties

  SECTION 3.01.   Organization; Powers 107 SECTION 3.02.   Authorization; No
Conflicts 107 SECTION 3.03.   Enforceability 107 SECTION 3.04.   Governmental
Approvals 108 SECTION 3.05.   Financial Statements 108 SECTION 3.06.   No
Material Adverse Effect 108 SECTION 3.07.   Title to Properties; Possession
Under Leases 108 SECTION 3.08.   Subsidiaries 109 SECTION 3.09.   Litigation;
Compliance with Laws 109 SECTION 3.10.   Agreements 109 SECTION 3.11.   Federal
Reserve Regulations 109 SECTION 3.12.   Investment Company Act 110 SECTION
3.13.   Use of Proceeds 110 SECTION 3.14.   Tax Returns 110 SECTION 3.15.   No
Material Misstatements 111 SECTION 3.16.   Employee Benefit Plans 111 SECTION
3.17.   Environmental Matters 111 SECTION 3.18.   Insurance 112 SECTION
3.19.   Security Documents 112 SECTION 3.20.   Location of Real Property 113
SECTION 3.21.   Labor Matters 114 SECTION 3.22.   Intellectual Property 114
SECTION 3.23.   Energy Regulation 114 SECTION 3.24.   Solvency 115 SECTION
3.25.   Liabilities and Obligations of Funded L/C SPV 116 SECTION
3.26.   Anti-Terrorism Laws 116 SECTION 3.27.   Anti-Corruption Laws and
Sanctions 116        

ARTICLE IV.

 

Conditions of Lending

  SECTION 4.01.   All Credit Events 116 SECTION 4.02.   Conditions Precedent to
the Closing Date 117    

ARTICLE V.

 

Affirmative Covenants

  SECTION 5.01.   Corporate Existence 117 SECTION 5.02.   Insurance 118 SECTION
5.03.   Taxes 118 SECTION 5.04.   Financial Statements, Reports, etc. 118
SECTION 5.05.   Litigation and Other Notices 120 SECTION 5.06.   Information
Regarding Collateral 120 SECTION 5.07.   Maintaining Records; Access to
Properties and Inspections; Environmental Assessments 121

 



ii

 

 

SECTION 5.08.   Use of Proceeds 122 SECTION 5.09.   Additional Collateral, etc.
122 SECTION 5.10.   Further Assurances 125 SECTION 5.11.   Ownership of Funded
L/C SPV 125 SECTION 5.12.   Maintenance of Energy Regulatory Authorizations and
Status 125    

ARTICLE VI.

 

Negative Covenants

  SECTION 6.01.   Incurrence of Indebtedness and Issuance of Preferred Stock 126
SECTION 6.02.   Liens 131 SECTION 6.03.   Limitation on Sale and Leaseback
Transactions 131 SECTION 6.04.   Asset Sales 131 SECTION 6.05.   Dividend and
Other Payment Restrictions Affecting Subsidiaries 134 SECTION 6.06.   Restricted
Payments 136 SECTION 6.07.   Transactions with Affiliates 139 SECTION
6.08.   Merger, Consolidation or Sale of Assets 141 SECTION 6.09.   Limitations
on Funded L/C SPV 142 SECTION 6.10.   Designation of Restricted, Unrestricted
and Excluded Project Subsidiaries 143 SECTION 6.11.   Consolidated Interest
Coverage Ratio 144 SECTION 6.12.   Leverage Ratio 144 SECTION 6.13.   Fiscal
Year 144 SECTION 6.14.   Use of Proceeds 144    

ARTICLE VII.

 

Events of Default

 

ARTICLE VIII.

 

The Agents, the Arrangers and the Lenders

 

ARTICLE IX.

 

Miscellaneous

  SECTION 9.01.   Notices 152 SECTION 9.02.   Survival of Agreement 154 SECTION
9.03.   Binding Effect 155 SECTION 9.04.   Successors and Assigns 155 SECTION
9.05.   Expenses; Indemnity 160 SECTION 9.06.   Right of Setoff 161 SECTION
9.07.   Applicable Law 161 SECTION 9.08.   Waivers; Amendment; Replacement of
Non-Consenting Lenders 162 SECTION 9.09.   Interest Rate Limitation 164 SECTION
9.10.   Entire Agreement 164 SECTION 9.11.   WAIVER OF JURY TRIAL 164 SECTION
9.12.   Severability 165 SECTION 9.13.   Counterparts 165

 



iii

 

 

SECTION 9.14.   Headings 165 SECTION 9.15.   Jurisdiction; Consent to Service of
Process 165 SECTION 9.16.   Confidentiality 166 SECTION 9.17.   Mortgage
Modifications 167 SECTION 9.18.   Effect of Amendment and Restatement 167
SECTION 9.19.   Permitted Amendments 168 SECTION 9.20.   Certain Undertakings
with Respect to Securitization Vehicles 169 SECTION 9.21.   Undertaking
Regarding Bankruptcy or Similar Proceeding against Funded L/C SPV 169 SECTION
9.22.   PATRIOT Act 170 SECTION 9.23.   No Fiduciary Duty 170 SECTION
9.24.   Acknowledgment and Consent to Bail-In of Affected Financial Institutions
171 SECTION 9.25.   Release and Reinstatement of Collateral 171 SECTION
9.26.   Acknowledgement Regarding Any Supported QFCs 172 SECTION
9.27.   Judgment Currency 173

 

Exhibits and Schedules       Exhibit A Form of Administrative Questionnaire
Exhibit B Form of Assignment and Assumption Exhibit C Form of Borrowing Request
Exhibit D Form of Joinder Agreement Exhibit E Form of Mortgage Exhibit F Form of
Revolving Note Exhibit G Form of Term Note Exhibit H Form of Prepayment Notice
Exhibit I Form of Discounted Purchase Option Notice Exhibit J Form of Lender
Participation Notice Exhibit K Form of Discounted Voluntary Purchase Notice
Exhibit L Form of Asset Sale Offer Notice Exhibit M Form of Non-Bank Certificate

 

Schedule 1.01(a) Excluded Foreign Subsidiaries Schedule 1.01(b) Excluded Project
Subsidiaries Schedule 1.01(c) Existing Commodity Hedging Agreements Schedule
1.01(d) Mortgaged Properties Schedule 1.01(e) Revolving Commitments Schedule
1.01(f) Subsidiary Guarantors Schedule 1.01(g) Term Commitments Schedule 1.01(h)
Unrestricted Subsidiaries Schedule 2.23(a) Existing Letters of Credit Schedule
2.23(b) Letter of Credit Commitments Schedule 3.07 Properties Schedule 3.08
Subsidiaries Schedule 3.09 Litigation Schedule 3.17 Environmental Matters
Schedule 3.18 Insurance

 



iv

 

 

Schedule 3.19(a) UCC Filing Offices Schedule 3.19(c) Mortgage Filing Offices
Schedule 3.20 Owned and Leased Real Property Schedule 3.23(b) Rate Proceedings
Schedule 3.23(d) FERC Matters Schedule 3.23(g) Regulatory Status Schedule
5.09(b) Title Insurance and Survey Requirements Schedule 6.01 Existing
Indebtedness Schedule 6.02 Existing Liens Schedule 6.03 Sale and Leaseback
Transactions

 



v

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2016, among
NRG ENERGY, INC., a Delaware corporation (the “Borrower”), the LENDERS from time
to time party hereto (the “Lenders”), CITICORP NORTH AMERICA, INC. (together
with its Affiliates, “CNA”), as administrative agent (in such capacity and
together with its successors, the “Administrative Agent”), collateral agent (in
such capacity and together with its successors, the “Collateral Agent”), an
Issuing Bank and Swingline Lender, BANK OF AMERICA, N.A. (together with its
Affiliates, “BANA”), as an Issuing Bank, BARCLAYS BANK PLC (together with its
Affiliates, “Barclays”), as an Issuing Bank, BNP PARIBAS (together with its
Affiliates, “BNPP”), as an Issuing Bank, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(together with its Affiliates, “CS”), as an Issuing Bank, DEUTSCHE BANK AG NEW
YORK BRANCH (together with its Affiliates, “DB”), as an Issuing Bank, JPMORGAN
CHASE BANK, N.A. (together with its Affiliates, “JPM”), as an Issuing Bank,
MORGAN STANLEY BANK, N.A. (together with its Affiliates, “MSB”), as an Issuing
Bank and NATIXIS, NEW YORK BRANCH (together with its Affiliates, “Natixis”), as
an Issuing Bank, and BNP PARIBAS, as sustainability structuring agent (in such
capacity and together with its successors, the “Sustainability Structuring
Agent”).

 

A.       Immediately prior to the Closing Date, the Borrower, the lenders party
thereto (including certain of the Lenders), Citicorp North America, Inc., as
administrative agent, collateral agent and swingline lender thereunder, and the
other financial institutions party thereto are party to the Amended and Restated
Credit Agreement, dated as of July 1, 2011 (as further amended, restated,
amended and restated, supplemented or otherwise modified prior to the Closing
Date, the “Existing Credit Agreement”), pursuant to which the lenders party
thereto (including certain of the Lenders) agreed, subject to the terms and
conditions thereof, to continue to extend credit to the Borrower thereunder in
the form of (i) Term Loans (as defined in the Existing Credit Agreement) and
(ii) a revolving credit facility (including a letter of credit facility and a
swingline loan facility thereunder).

 

B.       It is understood and agreed that, immediately prior to the Closing
Date, the Guaranteed Obligations (as defined in the Existing Credit Agreement)
are guaranteed pursuant to the Existing Guarantee and Collateral Agreement and
secured pursuant to the Security Documents by a legal, valid, binding and
enforceable security interest and a fully perfected Lien in favor of the
Collateral Trustee (as defined in the Collateral Trust Agreement), for the
ratable benefit of the Secured Parties (as defined in the Existing Credit
Agreement), in the Collateral and the proceeds thereof.

 

C.       The Borrower has requested that certain of the Lenders (as defined in
the Existing Credit Agreement) and the other parties hereto (including all
Lenders) agree, and such Lenders (as defined in the Existing Credit Agreement)
and other parties (including all Lenders) have agreed, subject to the terms and
conditions hereof, to continue to extend credit to the Borrower hereunder in the
form of (i) Term Loans re-evidenced on the Closing Date in an aggregate
principal amount on the Closing Date equal to $1,900,000,000 and (ii) a
replacement revolving credit facility (including a letter of credit facility and
a swingline loan facility thereunder) in an aggregate principal amount at any
time outstanding on the Closing Date not to exceed $2,536,000,000, subject to
the limitations set forth herein.

 

D.       The Borrower will use the proceeds of the Term Loans on the Closing
Date, together with other funds available to it, to (i) re-evidence in full all
Term Loans (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement, on the terms and subject to the conditions set forth
herein, including via the assignment by certain of the Lenders under and as
defined in the Existing Credit Agreement who do not remain Lenders hereunder on
the Closing Date to certain of the Lenders hereunder as of the Closing Date of
certain of the Term Loans under and as defined in the Existing Credit Agreement,
which shall thereafter be continued

 



1

 

 

as and be deemed to be a portion of the Term Loans hereunder, and (ii) pay or
cause to be paid fees, costs and expenses incurred in connection with the
Transactions in accordance with the terms and conditions of this Agreement. The
revolving credit facility (including the letter of credit facility and the
swingline loan facility thereunder) under the Existing Credit Agreement will, on
the terms and subject to the conditions set forth herein, be replaced on the
Closing Date with the revolving credit facility (including the letter of credit
facility and swingline loan facility thereunder) under this Agreement in an
aggregate principal amount at any time outstanding on the Closing Date not to
exceed $2,536,000,000, subject to the limitations set forth herein.

 

E.       It is the intent of the parties hereto that (i) this Agreement shall be
deemed to be the Credit Agreement (as defined in the Collateral Trust Agreement)
for all purposes under the Collateral Trust Agreement and the other Security
Documents and, pursuant and in accordance with Section 3.8(b) of the Collateral
Trust Agreement, all extensions of credit under this Agreement (including
issuances of Letters of Credit) shall constitute extensions of credit under the
Credit Agreement (as defined in the Collateral Trust Agreement) for all purposes
under the Collateral Trust Agreement and the other Security Documents and shall
be deemed to be incurred (solely for purposes of Section 3.8(b) of the
Collateral Trust Agreement) on February 2, 2006 and no further designation shall
be required to be made so that (a) all extensions of credit under this Agreement
(regardless when made or incurred) will be deemed Priority Lien Debt (as defined
in the Collateral Trust Agreement) pursuant to clause (i) of the definition
thereof and the Guaranteed Obligations will be deemed Priority Lien DFBM
Obligations (as defined in the Collateral Trust Agreement) and (b) this
Agreement and the other Loan Documents will at all times constitute Priority
Lien Documents (as defined in the Collateral Trust Agreement) and (ii) the
Guaranteed Obligations under this Agreement will henceforth be guaranteed
pursuant to the Existing Guarantee and Collateral Agreement and the Guarantee
and Collateral Agreement and secured pursuant to the Security Documents by a
legal, valid, binding and enforceable security interest and a fully perfected
Lien in favor of the Collateral Trustee (as defined in the Collateral Trust
Agreement), for the ratable benefit of the Secured Parties, in the Collateral
and the proceeds thereof.

 

F.       In addition, the Borrower has requested that, on the Closing Date, (i)
the Collateral Trust Agreement be amended to make certain changes as more fully
set forth in the Restatement Agreement and (ii) the Existing Guarantee and
Collateral Agreement be amended and restated in its entirety to make certain
changes as more fully set forth in the Guarantee and Collateral Agreement.

 

G.       On the Fourth Amendment Effective Date, the Borrower repaid all
outstanding Term Loans and New Term Loans outstanding on such date immediately
prior to the effectiveness of the Fourth Amendment, together with accrued
interest thereon.

 

H.       On the Fourth Amendment Effective Date, the Revolving Lenders have
agreed to extend the Revolving Maturity Date and increase the aggregate amount
of the Revolving Commitments to $2,600,000,000 on the terms and subject to the
limitations set forth herein

 

I.       On the Fifth Amendment Effective Date, (x) the Required Lenders have
agreed to effect certain changes to this Agreement as set out herein, (y) the
Tranche A Revolving Lenders have agreed to increase the aggregate amount of the
Tranche A Revolving Commitments to $3,379,100,000 on the terms and subject to
the limitations set forth herein and (z) the Tranche B Revolving Lenders have
agreed to establish a new Class of Revolving Loans and to provide Tranche B
Revolving Commitments in an aggregate amount of $258,200,000 on the terms and
subject to the limitations set forth herein.

 



2

 

 

J.       Accordingly, in consideration of the mutual agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I.

Definitions

 

Section 1.01.             Defined Terms. As used in this Agreement, the
following terms shall have the meanings specified below:

 

“2018 Baseline Sustainability Report” shall mean the sustainability report of
the Borrower setting forth each KPI Metric as of December 31, 2018.

 

“ABR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Acceptable Price” shall have the meaning assigned to such term in Section
2.12(e)(iii).

 

“Acceptance Date” shall have the meaning assigned to such term in Section
2.12(e)(ii).

 

“Accepting Lenders” shall have the meaning assigned to such term in Section
9.19(b).

 

“Accepting Tranche B Revolving Lenders” shall have the meaning assigned to such
term in Section 9.19(a).

 

“Account” shall have the meaning assigned to such term in the UCC.

 

“Acquired Debt” shall mean, with respect to any specified Person, (a)
Indebtedness of any other Person or asset existing at the time such other Person
or asset is merged with or into, is acquired by, or became a Subsidiary of such
specified Person, as the case may be, whether or not such Indebtedness is
incurred in connection with, or in contemplation of, such other Person merging
with or into, or becoming a Restricted Subsidiary of, such specified Person and
(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Additional Senior Notes” shall mean senior notes issued by the Borrower after
the Closing Date in compliance with this Agreement having substantially the same
terms in all material respects (other than pricing and maturity) as the Senior
Notes or terms more favorable to the Borrower.

 

“Additional Senior Notes Documents” shall mean the indentures under which the
Additional Senior Notes are issued and all other instruments, agreements and
other documents evidencing or governing the Additional Senior Notes or providing
for any Guarantee or other right in respect thereof, in each case as the same
may be amended or supplemented from time to time in accordance with the terms
hereof and thereof.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (x) for any amounts denominated in dollars, an interest
rate per annum equal to the product of (a) the LIBO Rate in effect for such
Interest Period and (b) Statutory Reserves and (y) for any amounts denominated
in Canadian Dollars, the CDOR Rate in effect for such Interest Period; provided
that at no time shall the Adjusted LIBO Rate be less than zero for purposes of
this Agreement.

 



3

 

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other similar form as may be
supplied from time to time by the Administrative Agent.

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Affiliate Transaction” shall have the meaning assigned to such term in Section
6.07.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Aggregate Revolving Exposure” shall mean the aggregate amount of the Lenders’
Revolving Exposures.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement, as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time.

 

“AHYDO Catch-Up Payment” shall mean any payment with respect to any obligations
of the Borrower or any Restricted Subsidiary, including subordinated debt
obligations, in each case to the extent such payment is necessary to avoid the
application of Section 163(e)(5) of the Tax Code.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate for an interest
period of one month beginning on such day (determined as if the relevant ABR
Borrowing were a Eurodollar Borrowing) plus 1.00%; provided that at no time
shall the Alternate Base Rate determined pursuant to clause (c) above be less
than 1.00% for purposes of this Agreement.

 

“Alternative Currency” shall mean, with respect to Revolving Loans or Letters of
Credit, Canadian Dollars.

 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act 2010 and, to the extent applicable,
other similar legislation in any other jurisdictions.

 

“Anti-Terrorism Laws” shall mean (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R.,

 



4

 

 

Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the PATRIOT Act.

 

“Applicable Discount” shall have the meaning assigned to such term in Section
2.12(e)(iii).

 

“Applicable Laws” shall mean, as to any Person, any ordinance, law, treaty, rule
or regulation, or any determination, ruling or other directive by or from an
arbitrator or a court or other Governmental Authority, including ERCOT, in each
case, applicable to or binding on such Person or any of its property or assets
or to which such Person or any of its property or assets is subject.

 

“Applicable Margin” shall mean, for any day, a rate per annum equal to (a) with
respect to ABR Revolving Loans and Canadian Base Rate Loans, 0.75% and (b) with
respect to Eurodollar Revolving Loans, 1.75%.

 

Following the date on which the Borrower provides a Pricing Certificate pursuant
to Section 5.04(e) for the fiscal year ending December 31, 2019, the Applicable
Margin for ABR Revolving Loans and Eurodollar Revolving Loans may be increased
or decreased pursuant to the Applicable Sustainability Adjustment as in effect
from time to time. For purposes of the foregoing, (a) the Applicable
Sustainability Adjustment shall be determined as of the Business Day following
receipt by the Administrative Agent of a Pricing Certificate delivered in
accordance with Section 5.04(e), based upon the KPI Metrics set forth in the
Pricing Certificate and the Applicable Sustainability Adjustment calculations
therein (such day, the “Sustainability Pricing Adjustment Date”) and (b) each
change in the Applicable Margin for ABR Revolving Loans and Eurodollar Revolving
Loans resulting from a Pricing Certificate shall be effective during the period
commencing on and including the applicable Sustainability Pricing Adjustment
Date and ending on the date immediately preceding the next such Sustainability
Pricing Adjustment Date (or, in the case of non-delivery of a Pricing
Certificate, the last day such Pricing Certificate should have been delivered).

 

“Applicable Sustainability Adjustment” shall mean, for any fiscal year
(commencing with the fiscal year ending December 31, 2019), with reference to
the reported values of the KPI Metrics in the Pricing Certificate delivered for
the end of the most recent previously ended fiscal year:

 

KPI Metrics Change in Applicable Margin for ABR
Revolving Loans and Eurodollar Revolving
Loans If both KPI Metrics are ≥ 110% of the applicable Baseline Sustainability
Amount   0.030% increase If both KPI Metrics are ≤ 90% of the applicable
Baseline Sustainability Amount   0.030% decrease If one KPI Metric is ≥ 110%,
and the other KPI Metric is < 110% but > 90%, of the applicable Baseline
Sustainability Amount   0.015% increase If one KPI Metric is ≤ 90%, and the
other KPI Metric is < 110% but > 90%, of the applicable Baseline Sustainability
Amount   0.015% decrease If both KPI Metrics are < 110% but > 90% of the
applicable Baseline Sustainability Amount   No change

 



5

 

 

If one KPI Metric is ≥ 110%, and the other KPI Metric is < 90%, of the
applicable Baseline Sustainability Amount No change

 

; provided that, in the event the Borrower fails to timely deliver a Pricing
Certificate in accordance with Section 5.04(e), the Applicable Sustainability
Adjustment shall be a 0.030% increase in the Applicable Margin for ABR Revolving
Loans and Eurodollar Revolving Loans until the delivery of such Pricing
Certificate (and commencing on the Business Day following such delivery, such
0.030% increase shall be rescinded and the Applicable Sustainability Adjustment
shall be determined based upon the KPI Metrics set forth in such Pricing
Certificate); provided further that, during such period, if the Borrower
determines in good faith that it is not possible to calculate either KPI Metric
for any fiscal year for whatever reason, the Administrative Agent (acting on the
instructions of the Revolving Lenders entitled to vote in connection therewith
pursuant to Section 9.08) and the Borrower will negotiate in good faith to agree
on the selection of an alternative measure that is customarily applied by
Persons carrying out similar businesses or being subject to similar
environmental incentives and, if after 20 Business Days, the Borrower and the
Administrative Agent (acting on the instructions of the Revolving Lenders
entitled to vote in connection therewith pursuant to Section 9.08) are unable to
agree on the selection of such alternative measure, the Applicable Margin
applicable to each Type of Loan shall apply without any increase or decrease
(and if such increase or decrease was already applied at that point in time, it
will then be discontinued as of the end of such 20 Business Day period).

 

If (a) the Borrower or the Revolving Lenders become aware of any material
inaccuracy in the Applicable Sustainability Adjustment or the KPI Metrics as
reported on the applicable Pricing Certificate or (b) the Borrower and the
Revolving Lenders agree that the Applicable Sustainability Adjustment or KPI
Metrics as calculated by the Borrower at the time of delivery of the relevant
Pricing Certificate was inaccurate, and in each case, a proper calculation of
the Applicable Sustainability Adjustment or the KPI Metrics would have resulted
in an increase in the Applicable Margin for ABR Revolving Loans and Eurodollar
Revolving Loans for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the Revolving Lenders, promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Law, automatically and without further
action by the Administrative Agent or any Revolving Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.

 

“Approved Electronic Communications” shall mean each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any Borrowing Request,
Letter of Credit notice (other than as expressly set forth in Section 2.23(b)),
Swingline Loan notice, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Sections 2.12 and 2.13 and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice,

 



6

 

 

demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article IV or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 9.01(d).

 

“Arrangers” shall mean Citigroup Global Markets Inc., Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC, Credit Agricole Corporate and Investment Bank,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A., MUFG Bank, Ltd. formerly known as The Bank
of Tokyo-Mitsubishi UFJ, Ltd., Royal Bank of Canada, Sumitomo Mitsui Banking
Corporation, BNP Paribas, DNB Capital ASA, ING Capital LLC, Natixis, New York
Branch and Bank of Montreal.

 

“Asset Sale” shall mean (a) the sale, lease (other than an operating lease),
conveyance or other disposition of any assets or rights; provided that the sale,
conveyance or other disposition of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, shall be governed by
the provisions of this Agreement described under Section 6.08 and not by the
provisions of Section 6.04 and (b) the issuance of Equity Interests in any of
the Borrower’s Restricted Subsidiaries or the sale of Equity Interests in any of
its Subsidiaries.

 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale: (i) any single transaction or series of related transactions for
which the Borrower or its Restricted Subsidiaries receive aggregate
consideration of less than $100,000,000; (ii) a transfer of assets or Equity
Interests between or among the Borrower and its Restricted Subsidiaries and/or
between Restricted Subsidiaries; (iii) an issuance of Equity Interests by a
Restricted Subsidiary to the Borrower or to a Restricted Subsidiary; (iv) the
sale or lease of products or services (including power, capacity, energy,
ancillary services, and other products or services, or the sale of any other
inventory or contracts related to any of the foregoing (in each case, whether in
physical, financial or any other form), or fuel or emission credits) and any
sale or other disposition of damaged, worn-out or obsolete assets; (v) the sale
or discount, in each case without recourse, of accounts receivable, but only in
connection with the compromise or collection thereof; (vi) the licensing of
intellectual property; (vii) the sale, lease, conveyance or other disposition
for value of energy, fuel or emission credits or contracts for any of the
foregoing; (viii) the sale or other disposition of cash or Cash Equivalents;
(ix) a Restricted Payment that does not violate Section 6.06 or a Permitted
Investment; (x) to the extent allowable under Section 1031 of the Tax Code, any
exchange of like property (excluding any “boot” thereon) for use in a Permitted
Business; (xi) a disposition of assets in connection with a foreclosure,
transfer or deed in lieu of foreclosure or other exercise of remedial action;
(xii) any sale and leaseback transaction that is a Permitted Tax Lease; and
(xiii) any disposition of Securitization Assets or Seller’s Retained Interest
for Fair Market Value in connection with any Permitted Securitization
Indebtedness, provided that the Permitted Securitization Indebtedness issued or
incurred in connection therewith is permitted by Section 6.01(b)(xxi).

 

“Asset Sale Offer” shall have the meaning assigned to such term in Section
6.04(e).

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit B or such other
similar form as shall be approved by the Administrative Agent.

 



7

 

 

“Attributable Debt” in respect of a sale and leaseback transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction, including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

 

“BANA” shall have the meaning assigned to such term in the preamble.

 

“Barclays” shall have the meaning assigned to such term in the preamble.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolutions of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Law” shall mean Title 11 of the United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time, or any similar federal or state or
other law for the relief of debtors.

 

“Baseline Sustainability Amount” shall mean (a) in the case of the Greenhouse
Gas Emission Amount, (i) 46 million mTCO₂e (as contained in the 2018 Baseline
Sustainability Report) or (ii) if applicable, the most recent Pro Forma
Greenhouse Gas Emission Amount as certified by the Borrower pursuant to Section
5.04(e), and (b) in the case of the Revenue Carbon Intensity, 4,628 mTCO₂e/$M
(as contained in the 2018 Baseline Sustainability Report). For the avoidance of
doubt, the Borrower is under no obligation to update the Pro Forma Greenhouse
Gas Emission Amount between the delivery of annual Pricing Certificates pursuant
to Section 5.04(e) and is under no obligation to advise of changes to the
Baseline Sustainability Amount as a result of a business change throughout the
year.

 

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 302 of ERISA, and which is maintained,
sponsored or contributed to by the Borrower or any ERISA Affiliate or with
respect to which the Borrower otherwise has any liability.

 

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 



8

 

 

“BNPP” shall have the meaning assigned to such term in the preamble.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the board of directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect (it being understood that on an and after
the Dragon Acquisition Closing Date, Revolving Loans made under the Tranche A
Revolving Commitments and the Tranche B Revolving Commitments shall be deemed
Loans of the same “Borrowing” for purposes hereof), or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that, when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude (i) in the case of any Eurodollar Loan
denominated in dollars, any day on which banks are not open for dealings in
dollar deposits in the London interbank market and (ii) in the case of any
Eurodollar Loan denominated in Canadian Dollars, any day on which commercial
banks in Toronto, Ontario are authorized or required by law to close.

 

“Canadian Base Rate” shall mean, for any day, the annual rate of interest equal
to the greater of (a) the annual rate of interest announced by Citibank, N.A. in
effect as its prime rate on such day for determining interest rates on Canadian
Dollar denominated commercial loans in Canada and commonly known as “prime
rate”, and (b) the annual rate of interest equal to the sum of (A) the one-month
CDOR Rate in effect on such day (determined as if the relevant Canadian Base
Rate Borrowing were a Eurodollar Borrowing denominated in Canadian Dollars) and
(B) 1.00%, with any such rate to be adjusted automatically, without notice, as
of the opening of business on the effective date of any change in such rate;
provided that at no time shall the Canadian Base Rate determined pursuant to
clause (b) above be less than 1.00% for purposes of this Agreement.

 

“Canadian Base Rate Loan” shall mean Revolving Loans or Swingline Loans bearing
interest at a rate by reference to the Canadian Base Rate.

 

“Canadian Dollars” or “C$” refers to the lawful money of Canada.

 



9

 

 

“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” shall mean (a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

“Cash Collateralized Letter of Credit Facilities” shall mean one or more cash
collateralized letter of credit facilities provided by one or more LC Issuers to
the Funded L/C SPV after the Closing Date.

 

“Cash Equivalents” shall mean:

 

(a)                United States dollars, Euros, any other currency of countries
members of the Organization for Economic Co-operation and Development or, in the
case of any Foreign Subsidiary, any local currencies held by it from time to
time;

 

(b)                (i) securities issued or directly and fully guaranteed or
insured by the United States government or any agency or instrumentality of the
United States government (provided that the full faith and credit of the United
States is pledged in support of those securities) and (ii) debt obligations
issued by the Government National Mortgage Association, Farm Credit System,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Financing
Corporation and Resolution Funding Corporation, in each case, having maturities
of not more than 12 months from the date of acquisition;

 

(c)                certificates of deposit and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 12 months and overnight bank deposits,
in each case, with any commercial bank having capital and surplus in excess of
$500,000,000;

 

(d)                repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and (c)
above entered into with any financial institution meeting the qualifications
specified in clause (c) above;

 

(e)                commercial paper and auction rate securities having one of
the two highest ratings obtainable from Moody’s or S&P and in each case maturing
within 12 months after the date of acquisition;

 

(f)                 readily marketable direct obligations issued by any state of
the United States or any political subdivision thereof, in either case having
one of the two highest rating categories obtainable from either Moody’s or S&P;
and

 

(g)                money market funds that invest primarily in securities
described in clauses (a) through (f) of this definition.

 



10

 

 

“CDOR Rate” shall mean, with respect to any Eurodollar Borrowing denominated in
Canadian Dollars for any Interest Period, the rate per annum equal to the annual
rate of interest that is the rate equal to the average discount rate for
Canadian Dollar bankers’ acceptances issued on the first day of such Interest
Period for a term equal or comparable to such Interest Period as such rate
appears on the “Reuters Screen CDOR Page” (as defined in the International Swaps
and Derivatives Association, Inc. 2000, definitions, as modified and amended
from time to time or any successor thereto) rounded to the nearest 1/l00th of 1%
(with 0.005% being rounded up), as of 10:00 a.m. (Toronto, Ontario time) on such
day, or if such day is not a Business Day, then on the immediately preceding
Business Day; provided, that, if such rate does not appear on the Reuters Screen
CDOR Page as contemplated, then the CDOR Rate on any day shall be the average of
the annual discount rate applicable in respect of an issue of Canadian Dollar
bankers’ acceptances having a term equal or comparable to such Interest Period,
quoted by CNA as of 10:00 a.m. (Toronto, Ontario time) on such day, or if such
day is not a Business Day, then on the immediately preceding Business Day;
provided that in no event shall the CDOR Rate be less than zero.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date adopted, issued, promulgated, implemented or
enacted.

 

“Change of Control” shall mean the occurrence of any of the following: (a) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in Section
13(d) of the Exchange Act, but excluding any employee benefit plan of the
Borrower or any of its Restricted Subsidiaries, and any Person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of such
plan); (b) the adoption of a plan relating to the liquidation or dissolution of
the Borrower; (c) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as defined above),
other than a corporation owned directly or indirectly by the stockholders of the
Borrower in substantially the same proportion as their ownership of stock of the
Borrower prior to such transaction, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; or (d) the first day on which a
majority of the members of the Board of Directors of the Borrower are not
Continuing Directors.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Revolving
Loans, Tranche B Revolving Loans, New Revolving Loans, Refinancing Revolving
Loans, Term Loans, New Term Loans, Refinancing Term Loans or Swingline Loans,
and, when used in reference to any Commitment, shall refer to whether such
Commitment is a Tranche A Revolving Commitment, Tranche B Revolving Commitment,
New Revolving Commitment, Refinancing Revolving

 



11

 

 

Commitment, Term Commitment, New Term Commitment, Refinancing Term Commitment or
Swingline Commitment. For the avoidance of doubt, any Loans or Commitments
created pursuant to a Permitted Amendment shall constitute a separate Class.

 

“Class A Membership Units” shall mean the class of membership interests of the
Funded L/C SPV consisting of Class A membership interests pursuant to and in
accordance with the operating agreement of the Funded L/C SPV, which shall be
substantially the same as that certain Operating Agreement of NRG LC Facility
Company LLC, dated as of June 30, 2010.

 

“Closing Date” shall mean June 30, 2016.

 

“CNA” shall have the meaning assigned to such term in the preamble.

 

"Co-Managers" shall mean Commerzbank AG New York Branch, KeyBank Capital Markets
Inc. and CIT Bank, N.A.,

 

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, other than the Excluded Assets.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

 

“Collateral Reinstatement Date” shall have the meaning assigned to such term in
Section 9.25.

 

“Collateral Reinstatement Event” shall mean, after a release of Collateral as
provided for in Section 9.25(a), that (a) the most recently announced rating by
at least two of the Rating Agencies with respect to the Borrower’s senior,
unsecured, non-credit enhanced, long-term debt securities (considering, if any
Rating Agency shall have issued more than one such public rating with respect to
the Borrower’s senior, unsecured, non-credit enhanced, long-term debt
securities, the lowest such public rating issued by such Rating Agency) shall
not be an Investment Grade Rating, (b) the most recently announced rating by at
least two of the Rating Agencies with respect to the Borrower’s Obligations in
respect of the Revolving Loans shall not be an Investment Grade Rating, or at
least two of the Rating Agencies shall have ceased to publish a rating with
respect to the Borrower’s Obligations in respect of the Revolving Loans or (c)
the Borrower notifies the Administrative Agent in writing that it has elected to
terminate the Collateral Suspension Period.

 

“Collateral Release Date” shall have the meaning assigned to such term in
Section 9.25.

 

“Collateral Release Event” shall mean the satisfaction of each of the following
conditions:

 

(a) (i) the senior, unsecured, non-credit enhanced, long-term debt securities of
the Borrower, if the Borrower has any such securities outstanding, receive an
Investment Grade Rating from at least two of the Rating Agencies (considering,
if any Rating Agency shall have issued more than one such public rating with
respect to the Borrower’s senior, unsecured, non-credit enhanced, long-term debt
securities, the lowest such public rating issued by such Rating Agency) and (ii)
the Obligations of the Borrower in respect of the Revolving Loans receive an
Investment Grade Rating from at least two of the Rating Agencies after giving
effect to the proposed release of Collateral pursuant to Section 9.25;

 

(b) [Reserved];

 



12

 

 

(c) all Liens securing the obligations in respect of the Senior Secured Notes
shall be released substantially concurrently with the release of Liens securing
the Guaranteed Obligations on the applicable Collateral Release Date; and

 

(d) no Event of Default shall have occurred and be continuing.

 

“Collateral Release Period” shall mean a period commencing on any Collateral
Release Date and ending upon the occurrence of a Collateral Reinstatement Date.

 

“Collateral Trust Agreement” shall mean the Second Amended and Restated
Collateral Trust Agreement, dated as of the July 1, 2011, among the Borrower,
each Subsidiary Guarantor, the Collateral Trustee and the other parties thereto,
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“Collateral Trustee” shall mean Deutsche Bank Trust Company Americas, acting as
collateral trustee under the Collateral Trust Agreement, or its successors
appointed in accordance with the terms thereof.

 

“Commitment” shall mean, with respect to any Lender and as of any date of
determination, such Lender’s Tranche A Revolving Commitment, Tranche B Revolving
Commitment, New Revolving Commitment, Refinancing Revolving Commitment, Term
Commitment, New Term Commitment, Refinancing Term Commitment or Swingline
Commitment as of such date.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Commodity Hedging Agreements” shall mean the Existing Commodity Hedging
Agreements and any other agreement (including each confirmation or transaction
entered into or consummated pursuant to any Master Agreement) providing for
swaps, caps, collars, puts, calls, floors, futures, options, spots, forwards,
any physical or financial commodity contracts or agreements, power purchase,
sale or exchange agreements, fuel purchase, sale, exchange or tolling
agreements, emissions and other environmental credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements,
capacity agreements, weather derivatives agreements, each with respect to, or
involving the purchase, exchange (including an option to purchase or exchange),
transmission, distribution, sale, lease, transportation, storage, processing or
hedge of (whether physical, financial, or a combination thereof), any Covered
Commodity, service or risk, price or price indices for any such Covered
Commodities, services or risks or any other similar agreements, any renewable
energy credits, emission, carbon and other environmental credits and any other
credits, assets or attributes, howsoever entitled or designated, including
related to any “cap and trade”, renewable portfolio standard or similar program
with an economic value and any other similar agreements, in each case, entered
into by the Borrower or any Restricted Subsidiary.

 

“Commodity Hedging Obligations” shall mean, with respect to any specified
Person, the obligations of such Person under a Commodity Hedging Agreement.

 

“Communications” shall mean each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, any Loan Party or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including all Approved Electronic Communications.

 



13

 

 

“Concurrent Cash Distributions” shall have the meaning assigned to such term in
the definition of “Investments.”

 

“Consolidated Cash Flow” shall mean, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication:

 

(a)                an amount equal to any extraordinary loss (including any loss
on the extinguishment or conversion of Indebtedness); plus

 

(b)                any net loss realized by such Person or any of its Restricted
Subsidiaries in connection with an Asset Sale (without giving effect of the
threshold provided in the definition thereof), to the extent such losses were
deducted in computing such Consolidated Net Income; plus

 

(c)                provision for taxes based on income or profits of such Person
and its Restricted Subsidiaries for such period, to the extent that such
provision for taxes was deducted in computing such Consolidated Net Income; plus

 

(d)                the Fixed Charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such Fixed Charges were
deducted in computing such Consolidated Net Income; plus

 

(e)                any expenses or charges related to any equity offering,
Permitted Investment, acquisition, disposition, recapitalization or Indebtedness
permitted to be incurred under this Agreement including a refinancing thereof
(whether or not successful), including such fees, expenses or charges related to
the offering of the Senior Notes, the Senior Secured Notes and this Agreement,
and deducted in computing Consolidated Net Income; plus

 

(f)                 any professional and underwriting fees related to any equity
offering, Permitted Investment, acquisition, recapitalization or Indebtedness
permitted to be incurred under this Agreement and, in each case, deducted in
such period in computing Consolidated Net Income; plus

 

(g)                the amount of any minority interest expense deducted in
calculating Consolidated Net Income (less the amount of any cash dividends paid
to the holders of such minority interests); plus

 

(h)                any non cash gain or loss attributable to Mark-to-Market
Adjustments in connection with Hedging Obligations; plus

 

(i)                 without duplication, any writeoffs, writedowns or other
non-cash charges reducing Consolidated Net Income for such period, excluding any
such charge that represents an accrual or reserve for a cash expenditure for a
future period, plus

 

(j)                 all items classified as infrequent, unusual or nonrecurring
non-cash losses or charges (including severance, relocation and other
restructuring costs), and related tax effects according to GAAP to the extent
such non-cash charges or losses were deducted in computing such Consolidated Net
Income; plus

 

(k)                depreciation, depletion, amortization (including amortization
of intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash charges and expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such

 



14

 

 

period to the extent that such depreciation, depletion, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income; minus

 

(l)                 non-cash items increasing such Consolidated Net Income for
such period, other than the accrual of revenue in the ordinary course of
business; in each case, on a consolidated basis and determined in accordance
with GAAP; minus

 

(m)              interest income for such period;

 

provided, however, that Consolidated Cash Flow of the Borrower will exclude the
Consolidated Cash Flow attributable to (i) Excluded Subsidiaries to the extent
that the declaration or payment of dividends or similar distributions by the
Excluded Subsidiary of that Consolidated Cash Flow is not, as a result of an
Excluded Subsidiary Debt Default, then permitted by operation of the terms of
the relevant Excluded Subsidiary Debt Agreement (provided that the Consolidated
Cash Flow of the Excluded Subsidiary will only be so excluded for that portion
of the period during which the condition described in the preceding proviso has
occurred and is continuing), (ii) for purposes of Section 6.06 only, Excluded
Project Subsidiaries, except to the extent of any dividends, distributions or
other returns in respect of any Investments in any Excluded Project Subsidiary,
in each case, paid in cash to the Borrower or a Restricted Subsidiary that is
not an Excluded Project Subsidiary and (iii) for purposes of Sections 6.11 and
6.12 only, Excluded Subsidiaries and Unrestricted Subsidiaries, except to the
extent (and solely to the extent) actually distributed in cash to the Borrower
or any Subsidiary Guarantor.

 

“Consolidated First Lien Leverage Ratio” shall mean, on any date (for purposes
of this definition, the “Calculation Date”), the ratio of (a) Total First Lien
Debt on such date to (b) Consolidated Cash Flow of the Borrower for the period
of four consecutive fiscal quarters most recently ended on or prior to such
date. For purposes of making the computation referred to above:

 

(i)                 Investments and acquisitions that have been made by the
Borrower or any of its Restricted Subsidiaries, including through mergers or
consolidations, or any Person or any of its Restricted Subsidiaries acquired by
the Borrower or any of its Restricted Subsidiaries, and including any related
financing transactions and including increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect (in accordance with Regulation S-X, but including all Pro Forma Cost
Savings) as if they had occurred on the first day of the four-quarter reference
period;

 

(ii)               the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

 

(iii)             any Person that is a Restricted Subsidiary on the Calculation
Date will be deemed to have been a Restricted Subsidiary at all times during
such four-quarter reference period; and

 

(iv)              any Person that is not a Restricted Subsidiary on the
Calculation Date will be deemed not to have been a Restricted Subsidiary at any
time during such four-quarter reference period.

 

“Consolidated Interest Coverage Ratio” shall mean, on any date (for purposes of
this definition, the “Calculation Date”), the ratio of (a) Consolidated Cash
Flow of the Borrower for the period of four consecutive fiscal quarters most
recently ended on or prior to such date to

 



15

 

 

(b) Consolidated Interest Expense for the period of four consecutive fiscal
quarters most recently ended on or prior to such date. For purposes of making
the computation referred to above:

 

(i)                 Investments and acquisitions that have been made by the
Borrower or any of its Restricted Subsidiaries, including through mergers or
consolidations, or any Person or any of its Restricted Subsidiaries acquired by
the Borrower or any of its Restricted Subsidiaries, and including any related
financing transactions and including increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect (in accordance with Regulation S-X, but including all Pro Forma Cost
Savings) as if they had occurred on the first day of the four-quarter reference
period;

 

(ii)               the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

 

(iii)             any Person that is a Restricted Subsidiary on the Calculation
Date will be deemed to have been a Restricted Subsidiary at all times during
such four-quarter reference period; and

 

any Person that is not a Restricted Subsidiary on the Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during such
four-quarter reference period.

 

“Consolidated Interest Expense” shall mean, for any period, the consolidated
cash interest expense of the Borrower and its Restricted Subsidiaries (other
than Excluded Project Subsidiaries) for such period, whether paid or accrued
(including the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to interest rate
Hedging Obligations, but not including amortization of original issue discount
and other non-cash interest payments), net of cash interest income; provided,
however, that Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries will, for purposes of Section 6.11 only, exclude, (a) in the case
of the Funded L/C SPV only, (i) cash interest expense (including all
commissions, discounts and other fees and charges owed by the Funded L/C SPV
with respect to letters of credit and bankers’ acceptance financing)
attributable to Cash Collateralized Letter of Credit Facilities and (ii) cash
interest expense attributable to the aggregate amount on deposit at any time in
the Funded L/C Collateral Accounts, and (b) any periodic premium, fee or similar
payments made by the Borrower or any Restricted Subsidiary to any L/C Securities
Issuer. For purposes of the foregoing, interest expense shall be determined
after giving effect to any net payments made or received by the Borrower or any
Restricted Subsidiary (other than an Excluded Project Subsidiary and, for
purposes of Section 6.11 only, the Funded L/C SPV) with respect to any interest
rate hedging agreements.

 

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(a)                the Net Income of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
(including pursuant to other intercompany payments but excluding Concurrent Cash
Distributions) paid in cash to the specified Person or a Restricted Subsidiary
of the specified Person;

 



16

 

 

(b)                for purposes of Sections 6.06, 6.11 and 6.12 only, the Net
Income of any Restricted Subsidiary will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;

 

(c)                the cumulative effect of a change in accounting principles
will be excluded;

 

(d)                any net after-tax non-recurring or unusual gains, losses
(less all fees and expenses relating thereto) or other charges or revenue or
expenses (including relating to severance, relocation and one-time compensation
charges) shall be excluded;

 

(e)                any non-cash compensation expense recorded from grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights to officers, directors or employees shall be excluded, whether under
Financial Accounting Standards Board Statement No. 123R, “Accounting for
Stock-Based Compensation” or otherwise;

 

(f)                 any net after-tax income (loss) from disposed or
discontinued operations and any net after-tax gains or losses on disposal of
disposed or discontinued operations shall be excluded;

 

(g)                any gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions (other than asset dispositions in
the ordinary course of business) shall be excluded; and

 

(h)                any impairment charge or asset write-off pursuant to
Financial Accounting Statement No. 142 and No. 144 or any successor
pronouncement shall be excluded.

 

“Consolidated Net Tangible Assets” shall mean the total consolidated assets of
the Borrower and its Restricted Subsidiaries, less the sum of goodwill and other
intangible assets, in each case determined on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Borrower.

 

“Consolidated Total Net Leverage Ratio” shall mean, on any date (for purposes of
this definition, the “Calculation Date”), the ratio of (a) Total Net Debt on
such date to (b) Consolidated Cash Flow of the Borrower for the period of four
consecutive fiscal quarters most recently ended on or prior to such date. For
purposes of making the computation referred to above:

 

(i)                 Investments and acquisitions that have been made by the
Borrower or any of its Restricted Subsidiaries, including through mergers or
consolidations, or any Person or any of its Restricted Subsidiaries acquired by
the Borrower or any of its Restricted Subsidiaries, and including any related
financing transactions and including increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect (in accordance with Regulation S-X, but including all Pro Forma Cost
Savings) as if they had occurred on the first day of the four-quarter reference
period;

 

(ii)               the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

 



17

 

 

(iii)             any Person that is a Restricted Subsidiary on the Calculation
Date will be deemed to have been a Restricted Subsidiary at all times during
such four-quarter reference period; and

 

(iv)              any Person that is not a Restricted Subsidiary on the
Calculation Date will be deemed not to have been a Restricted Subsidiary at any
time during such four-quarter reference period.

 

“Continuing Director” shall mean, as of any date of determination, any member of
the Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.

 

“Contribution Indebtedness” shall mean Indebtedness of the Borrower in an
aggregate principal amount not to exceed two times the aggregate amount of cash
received by the Borrower after the Issue Date from the sale of its Equity
Interests (other than Disqualified Stock) or as a contribution to its common
equity capital (in each case, other than to or from a Subsidiary); provided that
such Indebtedness (a) is incurred within 180 days after the sale of such Equity
Interests or the making of such capital contribution and (b) is designated as
“Contribution Indebtedness” pursuant to an Officers’ Certificate on the date of
its incurrence. Any sale of Equity Interests or capital contribution that forms
the basis for an incurrence of Contribution Indebtedness will not be considered
to be a sale of Qualifying Equity Interests and will be disregarded for purposes
of Section 6.06.

 

“Control Agreement” shall mean each Control Agreement to be executed and
delivered by each Loan Party and the other parties thereto, as required by the
applicable Loan Documents as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof.

 

“Counterparty Account” shall mean any Deposit Account, Securities Account or
Commodities Account (and all cash, Cash Equivalents and other securities or
investments substantially comparable to Cash Equivalents therein) pledged to or
deposited with the Borrower or any Restricted Subsidiary as cash collateral
posted or deposited by a contract counterparty (including a counterparty in
respect of Commodity Hedging Obligations) to or for the benefit of the Borrower
or any Restricted Subsidiary, in each case, only for so long as such account
(and amounts therein) represents a security interest (including as a result of
an escrow arrangement) in favor (and not an ownership interest in the amounts
therein) of the Borrower or the applicable Restricted Subsidiary.

 

“Covered Commodity” shall mean any energy, electricity, generation capacity,
power, heat rate, congestion, natural gas, nuclear fuel (including enrichment
and conversion), diesel fuel, fuel oil, other petroleum-based liquids, coal,
lignite, weather, emissions and other environmental credits, assets or
attributes, waste by-products, renewable energy credit, or other energy related
commodity or service (including ancillary services and related risks (such as
location basis or other commercial risks)).

 

“Covered Entity” shall mean any of the following:

 

(i)                 a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b);

 



18

 

 

(ii)               a “covered bank” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)             a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean (a) one or more debt facilities (including the
debt facilities provided under this Agreement) or commercial paper facilities,
in each case with banks or other institutional lenders providing for revolving
credit loans, term loans, credit-linked deposits (or similar deposits)
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit and (b) debt securities sold to institutional
investors, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

 

“CS” shall have the meaning assigned to such term in the preamble.

 

“Cure Amount” shall have the meaning provided in Article VII.

 

“Cure Right” shall have the meaning provided in Article VII.

 

“DB” shall have the meaning assigned to such term in the preamble.

 

“Debt to Cash Flow Ratio” shall mean, as of any date of determination (for
purposes of this definition, the “Calculation Date”), the ratio of (a) the
Indenture Total Debt of the Borrower as of such date to (b) the Consolidated
Cash Flow of the Borrower for the four most recent full fiscal quarters ending
immediately prior to such date for which financial statements are publicly
available. For purposes of making the computation referred to above:

 

(i)                 Investments and acquisitions that have been made by the
Borrower or any of its Restricted Subsidiaries, including through mergers or
consolidations, or any Person or any of its Restricted Subsidiaries acquired by
the Borrower or any of its Restricted Subsidiaries, and including any related
financing transactions and including increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect (in accordance with Regulation S-X, but including all Pro Forma Cost
Savings) as if they had occurred on the first day of the four-quarter reference
period;

 

(ii)               the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

 

(iii)             any Person that is a Restricted Subsidiary on the Calculation
Date will be deemed to have been a Restricted Subsidiary at all times during
such four-quarter reference period;

 

(iv)              any Person that is not a Restricted Subsidiary on the
Calculation Date will be deemed not to have been a Restricted Subsidiary at any
time during such four-quarter reference period; and

 



19

 

 

(v)                the Consolidated Cash Flow attributable to Excluded Project
Subsidiaries will be excluded for purposes of all calculations required by this
definition.

 

“Default” shall mean any event or condition which upon notice, lapse of time
(pursuant to Article VII) or both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, subject to the last paragraph of
Section 2.26, any Lender that, at such time, has (a) failed to (i) pay any
amount required to be paid by such Lender to any Issuing Bank under this
Agreement (beyond any applicable cure period), (ii) fund any portion of its
Loans (unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and, if available to such Lender,
supported by reasonable background information provided by such Lender) has not
been satisfied), its participations in Letters of Credit or Swingline Loans or
(iii) pay over to the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender any other amount required to be paid by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender, in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified
and, if available to such Lender, supported by reasonable background information
provided by such Lender) a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, any Issuing Bank or the
Swingline Lender, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit or Swingline Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent, such Issuing Bank or the Swingline Lender of such written
certification, or (d) (i) taken any action or become the subject of a Lender
Insolvency Event with respect to such Lender or its Parent Company or (ii) has,
or has a Parent Company that has, become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender pursuant to this clause
(d) solely by virtue of the ownership or acquisition of any Equity Interest in
such Lender or its Parent Company by a Governmental Authority or agency thereof;
provided, further, that none of the reallocation of funding obligations provided
for in Section 2.26 as a result of a Lender’s being a Defaulting Lender, the
performance by the other Lenders of such reallocated funding obligations or the
cash collateralization of a Defaulting Lender’s Revolving L/C Exposure provided
for in Section 2.26 will by itself cause the relevant Defaulting Lender to cease
to be a Defaulting Lender. A determination, if any, by the Administrative Agent
(it being understood and agreed that (A) the Administrative Agent may, but shall
be under no obligation to, make any such determination and (B) a determination
by the Administrative Agent shall not be required for a Lender to become a
Defaulting Lender if the requirements of this definition are otherwise
satisfied) that a Lender is a Defaulting Lender under any of clauses (a) through
and including (d) above will be conclusive and binding absent manifest error,
and, if any such a determination is made, such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 2.26) upon
notification of such determination by the Administrative Agent to the Borrower,
the Issuing Bank, the Swingline Lender and the Lenders.

 

“Default Right” shall have the meaning assigned to such term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Deposit Account” shall have the meaning assigned to such term in the UCC.

 



20

 

 

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or any Person who is an Affiliate of the
Borrower as a result of the Borrower’s ownership of Equity Interests in such
Person in connection with an Asset Sale that is so designated as Designated
Non-Cash Consideration pursuant to an Officers’ Certificate, setting forth the
basis of such valuation, executed by a Financial Officer of the Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of such Designated Non-Cash Consideration.

 

“Discount Range” shall have the meaning assigned to such term in Section
2.12(e)(ii).

 

“Discounted Purchase Option Notice” shall have the meaning assigned to such term
in Section 2.12(e)(ii).

 

“Discounted Voluntary Purchase” shall have the meaning assigned to such term in
Section 2.12(e)(i).

 

“Discounted Voluntary Purchase Notice” shall have the meaning assigned to such
term in Section 2.12(e)(v).

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Latest Maturity Date of all Classes of Loans or
Commitments. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders of the Capital
Stock have the right to require the Borrower to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.06. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Borrower and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

 

“dollars” or “$” shall mean lawful money of the United States of America, except
when expressly used in reference to the lawful money of another country.

 

“Dollar Equivalent” shall mean, on the applicable Valuation Date, (a) with
respect to any amount denominated in dollars, such amount and (b) with respect
to any amount denominated in an Alternative Currency, the equivalent in dollars
of such amount, determined by the Administrative Agent pursuant to Section 1.04
using the applicable Exchange Rate with respect to such Alternative Currency at
the time in effect on the Valuation Date under the provisions of such Section
1.04.

 

“Domestic Subsidiary” shall mean any Restricted Subsidiary that was formed under
the laws of the United States of America or any state of the United States of
America or the District of Columbia or that guarantees or otherwise provides
direct credit support for any Indebtedness of the Borrower.

 



21

 

 

“Dragon Acquisition Closing Date” shall mean the date of consummation of the
acquisition of Direct Energy, the North American energy supply, services and
trading business of Centrica plc, pursuant to the terms of the Dragon Purchase
Agreement.

 

“Dragon Outside Date” shall mean July 24, 2021, as such date may be extended as
contemplated by Section 10.01(b)(i) of the Dragon Purchase Agreement (as in
effect on the Fifth Amendment Effective Date).

 

“Dragon Purchase Agreement” shall mean that certain Purchase Agreement, dated as
of July 24, 2020, among the Borrower, Centrica plc, a public limited company
organized under the laws of England and Wales and certain other parties party
thereto.

 

“Easement” shall have the meaning assigned to such term in Section 3.07.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Environmental CapEx Debt” shall mean Indebtedness of the Borrower or its
Restricted Subsidiaries incurred for the purpose of financing Environmental
Capital Expenditures.

 

“Environmental Capital Expenditures” shall mean capital expenditures deemed
necessary by the Borrower or its Restricted Subsidiaries to comply with
Environmental Laws.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances and codes, and legally binding decrees, judgments, directives and
orders (including consent orders), in each case, relating to protection of the
environment, natural resources, occupational health and safety, climate change
or the presence, Release of, or exposure to, hazardous materials, substances or
wastes, or the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport, recycling or handling of, or the
arrangement for such activities with respect to, hazardous materials, substances
or wastes.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) non-compliance with any Environmental Law, (b) the
generation, manufacture, processing, distribution, recycling, use, handling,
transportation, storage, treatment or disposal of, or the arrangement of such
activities with respect to, any Hazardous Materials,

 



22

 

 

(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials at or from any location or (e) any contract or agreement pursuant to
which liability is assumed, imposed or covered by an indemnity with respect to
any of the foregoing.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan or the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Benefit Plan or Multiemployer Plan; (e)
the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Benefit
Plan or to appoint a trustee to administer any Benefit Plan; (f) the adoption of
any amendment to a Benefit Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Tax Code or Section 307 of ERISA; or (g)
the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Proceeds” shall have the meaning assigned to such term in Section
6.04(e).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” shall mean on any day, with respect to any Alternative Currency,
the rate at which such Alternative Currency may be exchanged into dollars, as
set forth at approximately 11:00 a.m. (London time) on such day on the Bloomberg
Key Cross-Currency Rates Page for such Alternative Currency. In the event that
such rate does not appear on any Bloomberg Key Cross-Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly

 



23

 

 

available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Alternative Currency are then being
conducted, at or about 10:00 a.m. (London time) on such date for the purchase of
dollars for delivery two Business Days later; provided that, if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Assets” shall mean:

 

(i)               (a) any lease, license, contract, property right or agreement
to which any Loan Party is a party or any of such Loan Party’s rights or
interests thereunder if and only for so long as the grant of a security interest
therein under the Security Documents shall constitute or result in a breach,
termination or default or invalidity under any such lease, license, contract,
property right or agreement (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other applicable law or principles of
equity); provided that such lease, license, contract, property right or
agreement shall be an Excluded Asset only to the extent and for so long as the
consequences specified above shall exist and shall cease to be an Excluded Asset
and shall become subject to the security interest granted under the Security
Documents, immediately and automatically, at such time as such consequences
shall no longer exist and/or (b) any property if and only for so long as the
grant of a security interest therein under the Security Documents shall be
prohibited or rendered ineffective under any Applicable Law adopted, issued,
promulgated, implemented or enacted, in each case, after the Closing Date (other
than to the extent any such Applicable Law would be rendered ineffective
pursuant to Section 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity); provided that such property
shall be an Excluded Asset only to the extent and for so long as the prohibition
specified above shall exist and shall cease to be an Excluded Asset and shall
become subject to the security interest granted under the Security Documents,
immediately and automatically, at such time as such prohibition shall no longer
exist;

 

(ii)             any interests in real property owned or leased by any Loan
Party only for so long as such interest represents an Excluded Perfection Asset;

 

(iii)             any Equity Interests in, and any assets of, any Excluded
Project Subsidiary and any voting Equity Interests in excess of 66% (or, in the
case of NRGenerating International BV, 65%) of the total outstanding voting
Equity Interests in any Excluded Foreign Subsidiary; provided that,
notwithstanding anything herein to the contrary, the Equity Interests in the
Funded L/C SPV that are owned directly or indirectly by the Borrower shall not
be Excluded Assets;

 

(iv)            any Deposit Account, Securities Account or Commodities Account
(and all cash, Cash Equivalents and other securities or investments
substantially comparable to Cash Equivalents and Commodity Contracts (as defined
in the UCC) held therein) if and only for so long as such Deposit Account,
Securities Account or Commodities Account is subject to a Lien permitted under
clause (b) of the definition of “Permitted Liens” other than any such permitted
Lien held by the Collateral Trustee pursuant to and in accordance with the
Collateral Trust Agreement; provided that, for the avoidance of doubt and
notwithstanding anything in the Loan Documents to the contrary, the Funded L/C

 



24

 

 

Collateral Accounts and all cash, Cash Equivalents, other securities or
investments substantially comparable to Cash Equivalents and other funds and
investments held therein and the proceeds thereof shall be Excluded Assets for
all purposes under the Loan Documents;

 

(v)             [reserved];

 

(vi)            [reserved];

 

(vii)           the Equity Interests in, and all properties and assets of, NRG
Latin America Inc.;

 

(viii)          any Equity Interest of a Person or Project Interest held by any
Loan Party if and for so long as the pledge thereof under the Security Documents
shall constitute or result in a breach, termination or default under any joint
venture, stockholder, membership, limited liability company, partnership,
owners, participation, shared facility or other similar agreement between such
Loan Party and one or more other holders of Equity Interests of such Person or
Project Interest (other than any such other holder who is the Borrower or a
Subsidiary thereof); provided that such Equity Interest shall be an Excluded
Asset only to the extent and for so long as the consequences specified above
shall exist and shall cease to be an Excluded Asset and shall become subject to
the security interest granted under the Security Documents, immediately and
automatically, at such time as such consequences shall no longer exist;

 

(ix)             any Counterparty Account, and any cash, Cash Equivalents and/or
other securities or investments substantially comparable to Cash Equivalents,
and other funds and investments held therein and the proceeds thereof, received
from a contract counterparty (including a counterparty in respect of Commodity
Hedging Obligations) (collectively, the “Counterparty Cash”) but only to the
extent that any agreements governing the underlying transactions with a contract
counterparty (including a counterparty in respect of Commodity Hedging
Obligations) pursuant to which any such Counterparty Cash was received provide
that the pledging of, or other granting of any Lien in, the relevant
Counterparty Cash as collateral for the Obligations of the Borrower or a
Subsidiary Guarantor under the Loan Documents shall constitute or result in a
breach, termination, default or invalidity under any such agreement, provided,
however, that such Counterparty Cash shall be an Excluded Asset only to the
extent and for so long as the consequences specified above shall exist, and
shall cease to be an Excluded Asset and shall become subject to the security
interest granted under the Security Documents, immediately and automatically, at
such time as such consequences shall no longer exist; and provided, further,
that any Lien the Borrower or any Subsidiary Guarantor may have in any such
Counterparty Cash shall not be deemed to be an Excluded Asset under this clause
(ix) and such Lien shall follow and be treated as part of the underlying
agreement (including any Commodity Hedging Obligations) which agreement
(including any Commodity Hedging Obligations) shall (to the extent applicable)
be subject to the terms and conditions of clause (i) of this definition;

 

(x)              any Account of NRG Power Marketing solely to the extent that
(a) such Account relates to the sale by NRG Power Marketing of power or capacity
that was purchased by NRG Power Marketing from an Excluded Project Subsidiary or
from a third party for the benefit of an Excluded Project Subsidiary and (b) the
grant of a security interest in such Account under the Security Documents shall
constitute or result in a breach,

 



25

 

 

termination or default under any agreement or instrument governing the
applicable Non-Recourse Debt of such Subsidiary;

 

(xi)              the working capital account of Camas Power Boiler Inc. and any
trust, fiduciary, cash collateral or regulatory or contractually restricted
deposit or securities account of Energy Protection Insurance Company (Vermont)
but only to the extent that any agreements governing such deposit or securities
account provide that the pledging of, or other granting of any Lien in, the
relevant deposit or securities account, and any cash, Cash Equivalents and/or
other securities or investments substantially comparable to Cash Equivalents,
and other funds and investments held therein and the proceeds thereof, as
collateral for the Obligations of the Borrower or a Subsidiary Guarantor under
the Loan Documents shall constitute or result in a breach, termination, default
or invalidity under any such agreement, provided, however, that such deposit or
securities account shall be an Excluded Asset only to the extent and for so long
as the consequences specified above shall exist, and shall cease to be an
Excluded Asset pursuant to this clause (xi) and shall become subject to the
security interest granted under the Security Documents, immediately and
automatically, at such time as such consequences shall no longer exist (unless
otherwise constituting an Excluded Asset); and provided, further, that any Lien
the Borrower or any Subsidiary Guarantor may have in any such deposit or
securities account shall not be deemed to be an Excluded Asset under this clause
(xi) and such Lien shall follow and be treated as part of the underlying
agreement which agreement shall (to the extent applicable) be subject to the
terms and conditions of clause (i) of this definition;

 

(xii)            all properties and assets of the Borrower or any of its
Restricted Subsidiaries (other than Equity Interests) secured by Indebtedness
permitted by Section 6.01(b)(iv) or, at the election of the Borrower pursuant to
an Officer’s Certificate delivered to the Administrative Agent and the
Collateral Trustee, Indebtedness with respect to Tax-Exempt Bonds permitted
under Section 6.01 in an aggregate principal amount at any time outstanding not
to exceed $500,000,000 that is secured by a Permitted Lien only on the Facility
with respect to which such Tax-Exempt Bonds shall relate (and related assets of
the obligor thereunder) and not by any Collateral, in each case, so long as the
granting of a Lien in favor of the Secured Parties would constitute or result in
a breach, termination or default under any agreement or instrument governing
such applicable Indebtedness permitted by Section 6.01(b)(iv) or such
Indebtedness with respect to Tax-Exempt Bonds permitted under Section 6.01, as
the case may be, and such properties or assets shall cease to be Excluded Assets
once such prohibition ceases to exist and shall immediately and automatically
become subject to the security interest granted under the Security Documents;

 

(xiii)          any other property and assets (a) that have been designated as
Excluded Assets in reliance on this clause (xiii) prior to the Fourth Amendment
Effective Date and/or (b) designated as Excluded Assets to the Administrative
Agent in writing by the Borrower on or after the Fourth Amendment Effective Date
which shall not have, when taken together with all other property and assets
that constitute Excluded Assets at the relevant time of determination by virtue
of the operation of this clause (xiii), (b) a Fair Market Value determined as of
the date of such designation as an Excluded Asset exceeding $750,000,000 in the
aggregate at any time outstanding (the “General Excluded Assets Basket”) (it
being understood, however, that for the avoidance of doubt, in respect of any
Excluded Asset designated as such prior to such date of determination, the Fair
Market Value of such previously designated Excluded Assets shall be the same as
the Fair Market Value initially assigned to such assets) (and, to the extent
that the Fair Market Value thereof shall exceed $750,000,000 in the aggregate,
such property or assets shall cease to be an

 



26

 

 

Excluded Asset to the extent of such excess Fair Market Value and shall become
subject to the security interest granted under the Security Documents,
immediately and automatically, at such time as such amount is exceeded); for the
avoidance of doubt, at any time the Borrower elects to have an Excluded Asset
become part of the Collateral and cease to be an Excluded Asset, or at any time
an Excluded Asset becomes an asset of an Unrestricted Subsidiary, an Excluded
Project Subsidiary or an Excluded Foreign Subsidiary, or is sold or otherwise
disposed of to a third party that is not a Subsidiary in accordance with the
terms hereof, the Fair Market Value (as determined as of the date of such
designation as an Excluded Asset) of any such asset shall not be taken into
account for purposes of determining compliance with the General Excluded Assets
Basket and an amount equal to the Fair Market Value of such asset (as determined
as of the date of such designation as an Excluded Asset) will become available
under the General Excluded Assets Basket for use by the Borrower pursuant to
this clause (xiii);

 

(xiv)          any Intellectual Property (as defined in the Guarantee and
Collateral Agreement) if and to the extent a grant of a security interest
therein will result in the loss, abandonment or termination of any material
right, title or interest in or to such Intellectual Property (including United
States intent-to-use trademark or service mark applications); provided, however,
that such Intellectual Property shall be an Excluded Asset only to the extent
and for so long as the consequences specified above shall exist and shall cease
to be an Excluded Asset and shall become subject to the security interest
granted under the Security Documents, immediately and automatically, at such
time as such consequences shall no longer exist;

 

(xv)            upon the sale of such assets to a Securitization Vehicle in
accordance with the provisions of this Agreement, the Securitization Assets and,
in the event that the pledge of any Sellers’ Retained Interest in respect of any
such Securitization Vehicle shall be prohibited by the governing documentation
with respect to the applicable Securitization or any other Permitted
Securitization Indebtedness and/or any Sellers’ Retained Interest are pledged to
secure any other Permitted Securitization Indebtedness, such Sellers’ Retained
Interest;

 

(xvi)          payments in respect of Securitization Assets, while such amounts
are in a lockbox, collateral account or similar account established pursuant to
a Securitization to receive collections of Securitization Assets; and

 

(xvii)        unless otherwise elected by the Borrower in its discretion and
designated by the Borrower to the Administrative Agent in writing, (a) the
Equity Interests owned by the Borrower or any of its Restricted Subsidiaries in
and all properties and assets of each of the following Subsidiaries: (1) NRG
Harrisburg Cooling LLC and (2) Camas Power Boiler Limited Partnership and (b)(1)
the leasehold interest of Middletown Power LLC to GenConn Middletown LLC and (2)
the leasehold interest of Devon Power LLC to GenConn Devon LLC.

 

“Excluded Foreign Subsidiary” shall mean, at any time, any Foreign Subsidiary
that is a Restricted Subsidiary and that is (or is treated as) for United States
federal income tax purposes either (a) a corporation or (b) a pass-through
entity owned directly or indirectly by another Foreign Subsidiary that is (or is
treated as) a corporation. The Excluded Foreign Subsidiaries on the Fifth
Amendment Effective Date are set forth on Schedule 1.01(a).

 

“Excluded Information” shall have the meaning assigned to such term in Section
2.12(e).

 



27

 

 

“Excluded Perfection Assets” shall mean any property or assets that (i) do not
have a Fair Market Value at any time exceeding $50,000,000 (or, if such property
or asset is a Deposit Account or Securities Account, $10,000,000) individually
or $100,000,000 in the aggregate in which a security interest cannot be
perfected by the filing of a financing statement under the UCC of the relevant
jurisdiction or, in the case of Equity Interests, either the filing of a
financing statement under the UCC of the relevant jurisdiction or the possession
of certificates representing such Equity Interests, (ii) constitute leasehold
interests of the Borrower or any of its Restricted Subsidiaries in real property
(other than any real property constituting a Facility), (iii) constitute any
Deposit Account that is a “zero-balance” account (as long as (x) the balance in
such “zero balance” account does not exceed at any time the applicable threshold
described in clause (i) above for a period of 24 consecutive hours or more
(except during days that are not Business Days) and (y) all amounts in such
“zero-balance” account shall either be swept on a daily basis (except on days
that are not Business Days) into another Deposit Account that does not
constitute an Excluded Perfection Asset or used for third party payments in the
ordinary course of business), (iv) constitute motor vehicles and other assets
subject to certificates of title to the extent a Lien thereupon cannot be
perfected by the filing of a UCC financing statement and (v) constitute
Intellectual Property over which a Lien is required to be perfected by actions
in any jurisdiction other than the United States. To the extent that the Fair
Market Value of any such property or asset exceeds $50,000,000 (or, if such
property or asset is a Deposit Account or Securities Account, $10,000,000)
individually, such property or asset shall cease to be an Excluded Perfection
Asset and, to the extent that the Fair Market Value of such property or assets
shall exceed $100,000,000 in the aggregate at any time, such property or assets
shall cease to be Excluded Perfection Assets to the extent of such excess Fair
Market Value.

 

“Excluded Proceeds” shall mean (a) any Net Proceeds of an Asset Sale involving
(i) the sale of up to $300,000,000 in the aggregate received since the Closing
Date from one or more Asset Sales of Equity Interests in, or property or assets
of, any Foreign Subsidiaries or any Foreign Subsidiary Holding Company and (ii)
the sale of up to $50,000,000 of assets per year, in either event if and to the
extent such Net Proceeds are designated by a Responsible Officer of the Borrower
as Excluded Proceeds and (b) any Net Proceeds of a Specified Asset Sale.

 

“Excluded Project Subsidiary” shall mean, at any time, any Restricted Subsidiary
that (a) is an obligor (or, in the case of a Restricted Subsidiary of an
Excluded Project Subsidiary that is such an obligor and is in a business that is
related to the business of such Excluded Project Subsidiary that is such an
obligor, is otherwise bound, or its property is subject to one or more covenants
and other terms of any Non-Recourse Debt outstanding at such time, regardless of
whether such Restricted Subsidiary is a party to the agreement evidencing the
Non-Recourse Debt (unless otherwise expressly elected by the Borrower in its
sole discretion with respect to any such Subsidiaries)) with respect to any
Non-Recourse Debt outstanding at such time, in each case if and for so long as
the grant of a security interest in the property or assets of such Subsidiary,
or the guarantee by such Subsidiary of the Obligations, or the pledge of the
Equity Interests of such Subsidiary, in each case in favor of the Collateral
Trustee, for the benefit of the Secured Parties, shall constitute or result in a
breach, termination or default under the agreement or instrument governing the
applicable Non-Recourse Debt; provided that such Subsidiary shall be an Excluded
Project Subsidiary only to the extent that and for so long as the requirements
and consequences above shall exist; or (b) is not an obligor with respect to any
such Non-Recourse Debt as described in clause (a), but is designated by the
Borrower as an Excluded Project Subsidiary under and in accordance with this
Agreement; and provided, further, that the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
the Subsidiary designated as an Excluded Project Subsidiary will be deemed to be
an Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments under the provisions of Section 6.06 or under
one or more clauses of the definition of Permitted Investments,

 



28

 

 

as determined by the Borrower. The Excluded Project Subsidiaries on the Fifth
Amendment Effective Date are set forth on Schedule 1.01(b).

 

“Excluded Subsidiary” shall mean (a) an Excluded Foreign Subsidiary, (b) an
Excluded Project Subsidiary, (c) any other Subsidiary all of whose assets
constitute Excluded Assets pursuant to clause (xiii) of the definition of
“Excluded Assets”, (d) the Funded L/C SPV, (e) any captive insurance Subsidiary,
(f) any not-for-profit Subsidiary, (g) any Immaterial Subsidiary or (h) any
special purpose vehicle, including any Securitization Vehicle. For the avoidance
of doubt, it is understood and agreed that all assets of an Excluded Subsidiary
acquired after the designation as such pursuant to clause (c) above, and for as
long as such designation remains effective, shall be Excluded Assets.

 

“Excluded Subsidiary Debt Agreement” shall mean the agreement or documents
governing the relevant Indebtedness referred to in the definition of “Excluded
Subsidiary Debt Default.”

 

“Excluded Subsidiary Debt Default” shall mean, with respect to any Excluded
Subsidiary, the failure of such Excluded Subsidiary to pay any principal or
interest or other amounts due in respect of any Indebtedness, when and as the
same shall become due and payable, or the occurrence of any other event or
condition that results in any Indebtedness of such Excluded Subsidiary becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, lapse of time or both) the holder or holders of such
Indebtedness or any trustee or agent on its or their behalf to cause such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Banks and any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured in whole or in part by) each such
Person’s net income by the United States of America (or any political
subdivision thereof), or as a result of a present or former connection between
such recipient and the jurisdiction imposing such tax (or any political
subdivision thereof), other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, received or perfected a security interest under, engaged in any
other transaction pursuant to, or enforced, this Agreement or any other Loan
Document, or sold or assigned any interest in any Loan Document, (b) in the case
of a Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any United States federal withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.20(a) (it
being understood and agreed, for the avoidance of doubt, that any withholding
tax imposed on a Lender as a result of a Change in Law occurring after the time
such Lender became a party to this Agreement shall not be an Excluded Tax), (c)
any withholding Taxes attributable to such Recipient’s failure to comply with
paragraphs (d) and (e) of Section 2.20 and (d) any United States federal
withholding Taxes imposed under FATCA.

 

“Exempt Subsidiaries” shall mean, collectively, (i) the Excluded Project
Subsidiaries and (ii) each of NRG Ilion LP LLC, NRG Ilion Limited Partnership,
Meriden Gas Turbine LLC, LSP-Nelson Energy LLC, NRG Nelson Turbines LLC, NRG
McClain LLC, NRG Audrain Holding LLC, NRG Audrain Generating LLC, NRG Peaker
Finance Company LLC, NRG Rockford LLC, NRG Rockford Acquisition LLC, NRG SunCap
LLC and its direct and indirect subsidiaries and NRG Bluewater Holdings LLC and
its direct and indirect subsidiaries.

 



29

 

 

“Existing Commodity Hedging Agreements” shall mean (a) the Master Power Purchase
and Sale Agreement and Cover Sheet dated as of July 21, 2004, the Confirmation
thereunder dated as of July 21, 2004 and the Confirmation thereunder dated as of
November 30, 2004, each between J. Aron & Company and NRG Texas Power LLC (as
successor by merger), and any additional confirmations thereunder (as the same
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with the terms hereof and thereof, the “Goldman Sachs Hedge
Agreement”) and (b) any other master agreement listed on Schedule 1.01(c), and
any confirmations thereunder, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble.

 

“Existing Guarantee and Collateral Agreement” shall mean the Amended and
Restated Guarantee and Collateral Agreement, dated as of July 1, 2011, among the
Borrower, each Subsidiary Guarantor, Deutsche Bank Trust Company Americas, as
collateral trustee, and the other parties thereto, as amended, restated, amended
and restated, supplemented or otherwise modified prior to the Closing Date.

 

“Existing Indebtedness” shall mean Indebtedness of the Borrower and its
Subsidiaries (other than the Indebtedness under the Senior Notes Documents) (a)
in existence on the Closing Date and set forth on Schedule 6.01 and (b) in
respect of the Existing Tax-Exempt Bonds, in each case, until such amounts are
repaid.

 

“Existing Letter of Credit” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Existing Tax-Exempt Bonds” shall mean (a) the Industrial Development Revenue
Bonds (NRG Energy, Inc. Project) Series 2012 issued by the City of Texas City
Industrial Development Corporation, (b) the Exempt Facilities Revenue Refunding
Bonds (NRG Energy Project) Series 2020 (Non-AMT) issued by the County of
Chautauqua Industrial Development Agency, (c) the Industrial Development Revenue
Bonds (NRG Energy, Inc. Project) Series 2012 issued by the Fort Bend County
Industrial Development Corporation, (d) the Industrial Development Revenue Bonds
(NRG Energy, Inc. Project) Series 2012B issued by the Fort Bend County
Industrial Development Corporation, (e) the Exempt Facility Revenue Bonds
(Indian River Power LLC Project) Series 2010 issued by the Delaware Economic
Development Authority and (f) the Recovery Zone Facility Bonds (Indian River
Power LLC Project) issued by Sussex County, Delaware. The aggregate principal
amount of the Existing Tax-Exempt Bonds as of the Fifth Amendment Effective Date
is $465,487,000.

 

“Facility” shall mean a power or energy related facility.

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by a Responsible Officer of
the Borrower.

 

“FATCA” shall mean Sections 1471 through 1474 of the Tax Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any Treasury Regulation promulgated
thereunder, any published administrative guidance implementing such Sections or
any agreement entered into pursuant to Section 1471(b)(1) of the Tax Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published

 



30

 

 

on the next succeeding Business Day by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day that is a Business Day, the average
of the quotations for the day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that, if negative, the Federal Funds Effective Rate
shall be deemed to be 0.00%.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, the L/C
Participation Fees, the Issuing Bank Fees and any fees payable pursuant to
Section 2.12(d).

 

“FERC” shall mean the Federal Energy Regulatory Commission or its successor.

 

“Fifth Amendment” shall mean the Fifth Amendment to Credit Agreement and Third
Amendment to Collateral Trust Agreement, dated as of August 20, 2020, among the
Borrower, each Subsidiary Guarantor, the Administrative Agent, the Collateral
Agent, the Collateral Trustee and the Lenders party thereto.

 

“Fifth Amendment Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in the Fifth Amendment.

 

“Fifth Amendment Tranche A Revolving Commitments” shall have the meaning
assigned to the term “New Tranche A Revolving Commitments” in the Fifth
Amendment.

 

“Financial Officer” of any Person shall mean any of the chief executive officer,
chief financial officer or treasurer (or if no individual shall have such
designation, the Person charged by the Board of Directors of such Person (or a
committee thereof) with such powers and duties as are customarily bestowed upon
the individual with such designation) or the audit or finance committee of the
Board of Directors of such Person.

 

“First Amendment” shall mean the First Amendment Agreement, dated as of January
24, 2017, among the Borrower, each Subsidiary Guarantor, the Administrative
Agent and the Lenders party thereto.

 

“First Amendment Effective Date” shall have the meaning assigned to such term in
the First Amendment.

 

“Fitch” means Fitch Ratings Inc. or any successor entity.

 

“Fixed Charge Coverage Ratio” shall mean with respect to any specified Person
for any period, the ratio of the Consolidated Cash Flow of such Person for such
period to the Fixed Charges of such Person paid or payable in cash for such
period. In the event that the specified Person or any of its Restricted
Subsidiaries incurs, assumes, Guarantees, repays, repurchases, redeems, defeases
or otherwise discharges any Indebtedness (other than ordinary working capital
borrowings) or issues, repurchases or redeems preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (for purposes of this
definition, the “Calculation Date”), then the Fixed Charge Coverage Ratio will
be calculated giving pro forma effect to such incurrence, assumption, Guarantee,
repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable four-quarter reference period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 



31

 

 

(a)                Investments and acquisitions that have been made by the
specified Person or any of its Restricted Subsidiaries, including through
mergers or consolidations, or any Person or any of its Restricted Subsidiaries
acquired by the specified Person or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the four-quarter reference period
or subsequent to such reference period and on or prior to the Calculation Date
will be given pro forma effect (in accordance with Regulation S-X, but including
all Pro Forma Cost Savings) as if they had occurred on the first day of the
four-quarter reference period and Consolidated Cash Flow for such reference
period will be calculated on the same pro forma basis;

 

(b)                the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

 

(c)                the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded,
but only to the extent that the obligations giving rise to such Fixed Charges
will not be obligations of the specified Person or any of its Restricted
Subsidiaries following the Calculation Date;

 

(d)                any Person that is a Restricted Subsidiary on the Calculation
Date will be deemed to have been a Restricted Subsidiary at all times during
such four-quarter reference period;

 

(e)                any Person that is not a Restricted Subsidiary on the
Calculation Date will be deemed not to have been a Restricted Subsidiary at any
time during such four-quarter reference period; and

 

(f)                 if any Indebtedness that is being incurred on the
Calculation Date bears a floating rate of interest, the interest expense on such
Indebtedness will be calculated as if the rate in effect on the Calculation Date
had been the applicable rate for the entire period (taking into account any
Hedging Obligation applicable to such Indebtedness).

 

If since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period) shall have made any Investment,
acquisition, disposition, merger, consolidation or disposed operation that would
have required adjustment pursuant to this definition, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto (including
any Pro Forma Cost Savings) for such period as if such Investment, acquisition
or disposition, or classification of such operation as discontinued had occurred
at the beginning of the applicable four-quarter reference period.

 

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of (a) the consolidated interest expense of such
Person and its Restricted Subsidiaries (other than interest expense of any
Excluded Subsidiary the Consolidated Cash Flow of which is excluded from the
Consolidated Cash Flow of such Person pursuant to the definition of Consolidated
Cash Flow hereof) for such period, whether paid or accrued, including
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable Debt, and net of the
effect of all payments made or received pursuant to Hedging Obligations in
respect of interest rates; plus (b) the consolidated interest of such Person and
its Restricted Subsidiaries that was capitalized during such period, plus (c)
any interest accruing on Indebtedness of another Person that is

 



32

 

 

Guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries, whether or
not such Guarantee or Lien is called upon; provided that in no event shall any
commissions, discounts, fees or charges in respect of, any Indebtedness of any
L/C Securities Issuer be included in this clause (c), plus (d) the product of
(i) all dividends, whether paid or accrued and whether or not in cash, on any
series of preferred stock of such Person or any of its Restricted Subsidiaries,
other than dividends on Equity Interests payable in Equity Interests of the
Borrower (other than Disqualified Stock) or to the Borrower or a Restricted
Subsidiary, times (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal, in each case,
on a consolidated basis and in accordance with GAAP, minus (e) interest income
for such period.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is incorporated or organized.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” shall mean any Restricted Subsidiary that is (a) not a
Domestic Subsidiary or (b) a Foreign Subsidiary Holding Company.

 

“Foreign Subsidiary Holding Company” shall mean any Domestic Subsidiary that is
a direct parent of one or more Foreign Subsidiaries and holds, directly or
indirectly, no other assets other than Equity Interests (or Equity Interests and
Indebtedness) of Foreign Subsidiaries and other de minimis assets related
thereto.

 

“Fourth Amendment” shall mean the Fourth Amendment Agreement, dated as of May
28, 2019, among the Borrower, each Subsidiary Guarantor, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

 

“Fourth Amendment Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in the Fourth Amendment.

 

“FPA” shall mean the Federal Power Act and the rules and regulations promulgated
thereunder, as amended from time to time.

 

“FPA-Jurisdictional Subsidiary Guarantor” shall have the meaning assigned to
such term in Section 3.23(b).

 

“FPA MBR Authorizations, Exemptions and Waivers” shall have the meaning assigned
to such term in Section 3.23(b).

 

“Funded L/C Collateral Accounts” shall mean, collectively, one or more
operating, certificates of deposits, securities accounts and/or investment
accounts of, and established by, one or more LC Issuers (at the request of the
Funded L/C SPV), which shall be blocked accounts in the name of the Funded L/C
SPV and subject to the control of such applicable LC Issuer, in each case that
shall cash collateralize obligations in respect of Cash Collateralized Letter of
Credit Facilities.

 

“Funded L/C SPV” shall mean NRG LC Facility Company LLC, a Delaware limited
liability company and a Subsidiary whose Equity Interests, other than any
preferred interests owned by any LC Issuer or other Persons on behalf of, or at
the request of, any LC Issuer in connection with Cash Collateralized Letter of
Credit Facilities, are owned directly or indirectly by the

 



33

 

 

Borrower or a newly established Domestic Subsidiary designated in writing by the
Borrower as the successor thereto.

 

“Funded L/C SPV Contribution” shall mean each contribution by the Borrower of
the cash proceeds of Revolving Loans, New Term Loans, Refinancing Term Loans,
Incremental Equivalent Debt or Indebtedness permitted under Section
6.01(b)(xxiv) made to the Borrower at any time after the Closing Date to the
Funded L/C SPV as a contribution to the common Equity Interests of the Funded
L/C SPV (or in exchange for common Equity Interests of the Funded L/C SPV), and
the deposit by the Funded L/C SPV of such cash proceeds in one or more Funded
L/C Collateral Accounts for the sole purpose of cash collateralizing the Funded
L/C SPV’s obligations to one or more LC Issuers pursuant to and in accordance
with the terms and provisions of Cash Collateralized Letter of Credit
Facilities.

 

“Funded L/C SPV Guarantee” shall mean, in respect of any Cash Collateralized
Letter of Credit Facility, the unsecured limited recourse Guarantee by the
Borrower of the obligations of the Funded L/C SPV thereunder, which Guarantee
shall be limited at all times to an aggregate amount not to exceed 15% of the
aggregate amount of such Cash Collateralized Letter of Credit Facility.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be considered a capital lease due to changes in the
accounting treatment of leases under GAAP since the Closing Date (whether or not
such lease was in effect on the Closing Date), then solely with respect to the
accounting treatment of any such lease, GAAP shall be interpreted as it was in
effect on the Closing Date and such lease shall not be considered a capital
lease or otherwise constitute Indebtedness hereunder.

 

“General Excluded Assets Basket” shall have the meaning assigned to such term in
the definition of Excluded Assets.

 

“GHG Protocol” shall mean the World Resources Institute/World Business Council
for Sustainable Development Greenhouse Gas Protocol: A Corporate Accounting and
Reporting Standard, Revised Edition.

 

“Goldman Sachs Hedge Agreement” shall have the meaning given to such term in
clause (a) of the definition of “Existing Commodity Hedging Agreements.”

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including ERCOT.

 

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(j).

 

“Greenhouse Gas Emission Amount” shall mean the total annual carbon dioxide
equivalents (CO2e) consisting of carbon dioxide (CO2), methane (CH4) and nitrous
oxide (N2O), that constitute Scope 1 emissions (as defined in the GHG Protocol)
from fuel combustion in boilers, turbines and engines used for the production of
wholesale electric power at facilities owned or

 



34

 

 

controlled by the Borrower and its Subsidiaries, measured in millions of metric
tons (mTCO2 e), as certified by the Borrower in the applicable Pricing
Certificate.

 

“Guarantee” shall mean a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

 

“Guarantee and Collateral Agreement” shall mean the Second Amended and Restated
Guarantee and Collateral Agreement, dated as of the Closing Date, among the
Borrower, each Subsidiary Guarantor, the Collateral Trustee and the other
parties thereto, as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Guaranteed Obligations” shall mean the Credit Agreement Borrower Obligations
and the Guarantor Obligations in respect thereof, in each case as such terms are
defined in the Guarantee and Collateral Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts, coal
ash, coal combustion by-products or waste, boiler slag, scrubber residue, flue
desulfurization material, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radioactive materials, radioactive waste
or radioactive byproducts, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any specified Person, (a) all
Interest Rate/Currency Hedging Obligations, (b) all Commodity Hedging
Obligations, (c) the Obligations and other obligations under any and all other
rate swap transactions, basis swaps, credit derivative transactions, forward
transactions, equity or equity index swaps or options, bond or bond price or
bond index swaps or options, cap transactions, floor transactions, collar
transactions or any other similar transactions or any combination of any of the
foregoing (including any options to enter into the foregoing), whether or not
such transaction is governed by or subject to any Master Agreement, and (d) the
Obligations and other obligations under any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc. (or any successor thereof), any
International Foreign Exchange Master Agreement or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary that
is designated by the Borrower as an “Immaterial Subsidiary” if and for so long
as such Restricted Subsidiary, together with all other Immaterial Subsidiaries,
has (a) total assets at such time not exceeding 5.00% of the Borrower’s
consolidated assets as of the most recent fiscal quarter for which balance sheet
information is available and (b) total revenues and operating income for the
most recent 12-month period for which income statement information is available
not exceeding 5.00% of the Borrower’s consolidated revenues and operating
income, respectively; provided that such Restricted Subsidiary shall be an
Immaterial Subsidiary only to the extent that and for so long as all of the
above requirements are satisfied.

 

“Increased Amount Date” shall have the meaning provided in Section 2.24(a).

 



35

 

 

“Incremental Equivalent Debt” shall have the meaning provided in Section
6.01(b)(xxiii).

 

“incur” shall have the meaning assigned to such term in Section 6.01.

 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables
except as provided in clause (e) below), whether or not contingent (a) in
respect of borrowed money; (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof); (c) in respect of banker’s acceptances; (d) representing Capital Lease
Obligations or Attributable Debt in respect of sale and leaseback transactions;
(e) representing the balance deferred and unpaid of the purchase price of any
property (including trade payables) or services due more than six months after
such property is acquired or such services are completed; or (f) representing
the net amount owing under any Hedging Obligations, if and to the extent any of
the preceding items (other than letters of credit, Attributable Debt and Hedging
Obligations) would appear as a liability upon a balance sheet of the specified
Person prepared in accordance with GAAP. In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the Guarantee by the
specified Person of any Indebtedness of any other Person; provided that the
amount of such Indebtedness shall be deemed not to exceed the lesser of the
amount secured by such Lien and the value of the Person’s property securing such
Lien.

 

“Indebtedness Obligations” shall mean any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Indenture Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries (other than Excluded Project Subsidiaries) outstanding on such
date, determined on a consolidated basis in accordance with GAAP, net of any
cash and Cash Equivalents on deposit in a blocked account with one or more
financial institutions as collateral to secure outstanding Indebtedness
(including letters of credit) of the Borrower or its Restricted Subsidiaries,
which account is subject to the control of the lender (including any letter of
credit issuer) of such Indebtedness or its affiliates or any agent or trustee
with respect to such Indebtedness; provided that (a) Indenture Total Debt will
include only the amount of payments that the Borrower or any of its Restricted
Subsidiaries (other than Excluded Project Subsidiaries) would be required to
make, on the date the Indenture Total Debt is being determined, in the event of
any early termination or similar event on such date of determination and (b) for
the avoidance of doubt, Indenture Total Debt will not include the undrawn amount
of any outstanding letters of credit.

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in a Permitted Business of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 



36

 

 

“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.

 

“Intellectual Property Security Agreement” shall mean all Intellectual Property
Security Agreements executed and delivered by the Loan Parties, each
substantially in the applicable form required by the Guarantee and Collateral
Agreement, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the last Business Day of each March, June, September and
December (beginning with September 30, 2016), (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending seven days thereafter
or on the numerically corresponding day in the calendar month that is 1, 2, 3 or
6 months thereafter (or 12 months thereafter if, at the time of the relevant
Borrowing, an interest period of such duration is available to all Lenders
participating therein), as the Borrower may elect; provided, however, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period (other than an Interest Period of seven days) that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in the definition of “Interest Rate/Currency Hedging Obligations.”

 

“Interest Rate/Currency Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under (a) interest rate swap
agreements (whether from fixed to floating or from floating to fixed), interest
rate cap agreements, interest rate collar agreements, interest rate floor
transactions or any other similar transactions or any combination of the
foregoing (including any options to enter into the foregoing), (b) any other
agreements or arrangements designed to manage interest rates or interest rate
risk and (c) any agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates, including currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, forward foreign exchange transactions or any combination of any of
the foregoing (including any options to enter into the foregoing), whether or
not such transaction is governed by or subject to any Master Agreement, in each
case under clauses (a), (b) and (c), entered into by such Person and not for
speculative purposes.

 



37

 

 

“Interpolated Screen Rate” shall mean, in relation to LIBO Rate for any Loan
denominated in dollars, the rate which results from interpolating on a linear
basis between: (a) the rate appearing on the LIBOR01 page of ICE Benchmark
Administration Limited (or on any successor or substitute page of such service)
for the longest period (for which that rate is available) which is less than the
Interest Period; and (b) the rate appearing on the LIBOR01 page of ICE Benchmark
Administration Limited (or on any successor or substitute page of such service)
for the shortest period (for which that rate is available) which exceeds the
Interest Period each as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Investment Grade Rating” shall mean, as applicable, a rating (a) Baa3 or better
by Moody’s, (b) BBB- or better by S&P, (c) BBB- or better by Fitch, (d) the
equivalent of such rating by such organization or (e) if another Rating Agency
has been selected by the Borrower, the equivalent of such rating by such other
Rating Agency.

 

“Investments” shall mean, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities, together with all items that are or would
be classified as investments on a balance sheet prepared in accordance with
GAAP. If the Borrower or any Subsidiary sells or otherwise disposes of any
Equity Interests of any direct or indirect Subsidiary such that, after giving
effect to any such sale or disposition, such Person is no longer a Subsidiary,
the Borrower will be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Borrower’s Investments
in such Subsidiary that were not sold or disposed of in an amount determined as
provided in the final paragraph of Section 6.06(b). The acquisition by the
Borrower or any Subsidiary of a Person that holds an Investment in a third
Person will be deemed to be an Investment by the Borrower or such Subsidiary in
such third Person in an amount equal to the Fair Market Value of the Investments
held by the acquired Person in such third Person in an amount determined as
provided in the final paragraph of Section 6.06(b). Except as otherwise provided
in this Agreement, the amount of an Investment will be determined at the time
the Investment is made and without giving effect to subsequent changes in value;
provided that, to the extent, if any, that a Guarantee and/or credit support
results in an Investment, the amount of such Investment will be (x) the fair
market value thereof determined first as of the time such Investment is made and
thereafter on an annual basis, (y) zero upon such Guarantee and/or credit
support being released or terminated and (z) the fair market value of such
Guarantee and/or credit support determined as of the time of any modification
thereof, if modified or amended.

 

Notwithstanding anything to the contrary herein, in the case of any Investment
made by the Borrower or a Restricted Subsidiary in a Person substantially
concurrently with a cash distribution by such Person to the Borrower or a
Subsidiary Guarantor (a “Concurrent Cash Distribution”), then (a) the Concurrent
Cash Distribution shall be deemed to be Net Proceeds received in connection with
an Asset Sale and applied as set forth above under Sections 2.13(b) and 6.04 and
(b) the amount of such Investment shall be deemed to be the Fair Market Value of
the Investment, less the amount of the Concurrent Cash Distribution.

 

“Issue Date” shall mean May 24, 2011.

 

“Issuing Bank” shall mean, as the context may require, each of (a) BANA,
Barclays, BNPP, CNA, CS, DB, JPM, MSB, Natixis, Bank of Montreal, Chicago
Branch, and/or any of their respective affiliates, each in its capacity as the
issuer of Letters of Credit issued by it hereunder, and (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k),

 



38

 

 

with respect to Letters of Credit issued by such Lender. Unless otherwise
specified, in respect of any Letters of Credit, “Issuing Bank” shall refer to
the applicable Issuing Bank which has issued such Letter of Credit. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

 

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
D.

 

“JPM” shall have the meaning assigned to such term in the preamble.

 

“Judgment Currency” shall have the meaning assigned to such term in Section
9.27(a).

 

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 9.27(a).

 

“KPI Metrics” shall mean the Greenhouse Gas Emission Amount and the Revenue
Carbon Intensity.

 

“KPI Metric Auditor” shall mean KPMG LLP or other independent public accountants
of recognized national standing, in each case acting in its capacity as an
independent auditor of the Borrower, designated from time to time by the
Borrower, provided that such replacement KPI Metric Auditor shall be reasonably
acceptable to the Sustainability Structuring Agent and shall apply substantially
the same auditing standards and methodology used in the 2018 Baseline
Sustainability Report.

 

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Fee Payment Date” shall have the meaning assigned to such term in
Section 2.05(c).

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“L/C Securities Financing” shall mean any financing arrangement involving the
issuance by any L/C Securities Issuer of securities to institutional investors
and consummated for the purposes of providing letters or credit or other credit
support on behalf of the Borrower or any Subsidiary or otherwise as a source of
liquidity for the Borrower and its Subsidiaries.

 

“L/C Securities Issuer” shall mean any Person formed for the purposes of issuing
securities pursuant to any L/C Securities Financing.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Class of Loans or Commitments at such time, including, for the avoidance of
doubt, the latest maturity date of any Refinancing Term Loan, Refinancing Term
Commitment, Refinancing Revolving Loan or Refinancing Revolving Commitment, in
each case as extended from time to time in accordance with this Agreement.

 



39

 

 

“LC Issuer” shall mean any bank or other financial institution from time to time
party to a Cash Collateralized Letter of Credit Facility in its capacity as an
issuer of letters of credit thereunder.

 

“LCT Election” shall have the meaning assigned to such term in Section 1.05.

 

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been publicly appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.12(e)(iii).

 

“Lenders” shall have the meaning assigned to such term in the preamble; provided
that such term shall also include (a) the Persons that become a party hereto
pursuant to a Joinder Agreement and (b) any Person that has become a party
hereto pursuant to an Assignment and Assumption (other than in each case any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Assumption). Unless the context otherwise requires, the term “Lenders” shall
include the Swingline Lender and the Issuing Banks.

 

“Letter of Credit” shall mean, at any time, any letter of credit or bankers’
acceptance issued in dollars or an Alternative Currency pursuant to and in
accordance with the terms and provisions of Section 2.23.

 

“LIBO Rate” shall mean with respect to any Eurodollar Borrowing denominated in
dollars for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., London time, on the date that
is two Business Days prior to the commencement of such Interest Period by
reference to the London Interbank Offered Rate as published by ICE Benchmark
Administration Limited or any successor rates thereto if ICE Benchmark
Administration Limited is no longer making such rates available for deposits in
the currency of such Borrowing (as reflected on the applicable Reuters screen
page), for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the Interpolated Screen Rate, two
Business Days before the commencement of such Interest Period.

 

“LIBOR Successor Rate” shall have the meaning assigned to such term in
Section 2.08(b).

 

“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of ABR,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, as agreed
between the Administrative Agent and the Borrower, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent in consultation with the Borrower determines
that adoption of any portion of such market practice is not administratively
feasible or that no market practice for the administration of such LIBOR
Successor Rate exists, in such other manner of administration as the
Administrative Agent determines with the consent of the Borrower). For the
avoidance of doubt,

 



40

 

 

 

any amendment effectuating any LIBOR Successor Rate Conforming Changes shall be
subject to the Borrower’s approval.

 

“Lien” shall mean, with respect to any asset (a) any mortgage, deed of trust,
deed to secure debt, lien (statutory or otherwise), pledge, hypothecation,
encumbrance, restriction, collateral assignment, charge or security interest in,
on or of such asset; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; and (c) in the case of Equity Interests or
debt securities, any purchase option, call or similar right of a third party
with respect to such Equity Interests or debt securities. For the avoidance of
doubt, “Lien” shall not be deemed to include licenses of intellectual property.

 

“Limited Condition Transaction” shall mean, any permitted acquisition or
Investment (and, to the extent required to consummate such acquisition or
Investment, any Restricted Payment, Asset Sale, fundamental change or the
designation as Restricted Subsidiary, Unrestricted Subsidiary or Excluded
Subsidiary) by the Borrower or one or more of its Restricted Subsidiaries
permitted pursuant to this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing.

 

“Liquidity Facility” shall mean (a) any bilateral letter of credit facility, (b)
any secured or unsecured letter of credit facility linked to credit default
swaps or similar instruments or (c) any other alternative liquidity facility
used to provide, support or cash collateralize letters of credit issued on
behalf of the Borrower or any Restricted Subsidiary.

 

“Loan Documents” shall mean this Agreement, any promissory note delivered
pursuant to Section 2.04(e), the Security Documents and each Joinder Agreement.

 

“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor.

 

“Loans” shall mean the Revolving Loans, the Term Loans, the Swingline Loans, the
New Revolving Loans, the New Term Loans, the Refinancing Revolving Loans and the
Refinancing Term Loans.

 

“Majority Revolving Lenders” shall mean, at any time, Lenders having Revolving
Loans (excluding Swingline Loans), Revolving L/C Exposure, Swingline Exposure
and unused Revolving Commitments, unused New Revolving Commitments (if any) and
unused Refinancing Revolving Commitments (if any) representing greater than 50%
of the sum of all Revolving Loans outstanding (excluding Swingline Loans),
Revolving L/C Exposure, Swingline Exposure and all unused Revolving Commitments,
unused New Revolving Commitments (if any) and unused Refinancing Revolving
Commitments (if any) at such time.

 

“Majority Term Lenders” shall mean, at any time, Lenders having Term Loans, New
Term Loans and Refinancing Term Loans and unused Term Commitments, unused New
Term Commitments and unused Refinancing Term Commitments representing greater
than 50% of the sum of all Term Loans outstanding, all New Term Loans
outstanding (if any), all Refinancing Term Loans outstanding (if any) and all
unused Term Commitments, unused New Term Commitments (if any) and unused
Refinancing Term Commitments (if any) at such time.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Mark-to-Market Adjustments” shall mean (a) any non-cash loss attributable to
the mark-to-market movement in the valuation of Hedging Obligations (to the
extent the cash impact

 



41 

 

 

resulting from such loss has not been realized) or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133, “Accounting
for Derivative Instruments and Hedging Activities,” or any similar successor
provision; plus (b) any loss relating to amounts paid in cash prior to the
stated settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income in the current period; plus (c) any gain relating to
Hedging Obligations associated with transactions recorded in the current period
that has been reflected in Consolidated Net Income in prior periods and excluded
from Consolidated Cash Flow pursuant to clauses (e) and (f) below; minus (d) any
non-cash gain attributable to the mark-to-market movement in the valuation of
Hedging Obligations (to the extent the cash impact resulting from such gain has
not been realized) or other derivative instruments pursuant to Financial
Accounting Standards Board Statement No. 133, “Accounting for Derivative
Instruments and Hedging Activities,” or any similar successor provision; minus
(e) any gain relating to amounts received in cash prior to the stated settlement
date of any Hedging Obligation that has been reflected in Consolidated Net
Income in the current period; minus (f) any loss relating to Hedging Obligations
associated with transactions recorded in the current period that has been
reflected in Consolidated Net Income in prior periods and excluded from
Consolidated Cash Flow pursuant to clauses (b) and (c) above.

 

“Master Agreement” shall have the meaning assigned to such term in the
definition of “Hedging Obligations”.

 

“Material Adverse Effect” shall mean a material adverse change in or material
adverse effect on (i) the condition (financial or otherwise), results of
operations, assets or liabilities of the Borrower and the Subsidiaries, taken as
a whole, or (ii) the validity or enforceability of any Loan Document, which if
such Loan Document is a Security Document, relates to Collateral having an
aggregate Fair Market Value of $150,000,000 or more in the aggregate, or the
material rights and remedies of the Arrangers, the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Collateral Trustee or the Secured
Parties thereunder.

 

“Material Indebtedness” shall mean Indebtedness for money borrowed (other than
the Loans and Letters of Credit) and Hedging Obligations of any one or more of
the Borrower or any of the Subsidiaries in an aggregate principal amount or
mark-to-market adjustment value exceeding $150,000,000.

 

“Maximum Incremental Amount” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor entity.

 

“Mortgaged Properties” shall mean on the Fifth Amendment Effective Date, each
parcel of real property and the improvements located thereon and appurtenants
thereto owned or leased by a Loan Party and specified on Schedule 1.01(d), and
shall include each other parcel of real property and improvements located
thereon with respect to which a Mortgage is granted pursuant to Section 5.09 or
5.10; provided, however, that any Mortgaged Property that becomes an Excluded
Asset, or the rights in which are held by any Person that ceases to be a
Subsidiary Guarantor pursuant to Section 6.10 hereof or as otherwise provided in
the Loan Documents, shall cease to be a Mortgaged Property for all purposes
under the Loan Documents and the Collateral Agent and the Collateral Trustee
shall take such actions as are reasonably requested by any Loan Party at such

 



42 

 

 

Loan Party’s expense to terminate the Liens and security interests created by
the Loan Documents in such Mortgaged Property.

 

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications, amendments and restatements of
the foregoing and other security documents granting a Lien on any Mortgaged
Property to secure the Guaranteed Obligations, each in the form of Exhibit E
with such changes as are reasonably satisfactory to the Borrower (which shall be
evidenced by the signature thereof by the applicable Loan Party), the Collateral
Agent and the Collateral Trustee, in each case, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

 

“MSB” shall have the meaning assigned to such term in the preamble.

 

“MSSF” shall mean Morgan Stanley Senior Funding, Inc. and its Affiliates.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Nationally Recognized Statistical Organization” shall mean a nationally
recognized statistical rating organization within the meaning of Section
3(a)(62) under the Exchange Act.

 

“Natixis” shall have the meaning assigned to such term in the preamble.

 

“Necessary CapEx Debt” shall mean Indebtedness of the Borrower or its Restricted
Subsidiaries incurred for the purpose of financing Necessary Capital
Expenditures.

 

“Necessary Capital Expenditures” shall mean capital expenditures that are
required by Applicable Law (other than Environmental Laws) or undertaken for
health and safety reasons. The term “Necessary Capital Expenditures” does not
include any capital expenditure undertaken primarily to increase the efficiency
of, expand or re-power any power generation facility.

 

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however, (a) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (i) any Asset Sale (without
giving effect to the threshold provided for in the definition thereof) or (ii)
the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and (b) any infrequent, unusual or non-recurring
gain or loss, together with any related provision for taxes on such infrequent,
unusual or non-recurring gain or loss.

 

“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
or any of its Restricted Subsidiaries in respect of any Asset Sale (including
any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including legal, accounting and investment banking fees, and
sales commissions, and any relocation expenses incurred as a result of the Asset
Sale, taxes paid or payable as a result of the Asset Sale, in each case, after
taking into account any available tax deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness, other than Indebtedness under a Credit Facility, secured by a Lien
on the asset or assets that were the subject of such Asset Sale and any reserve
for adjustment in respect of the sale price of such asset or assets established
in accordance with GAAP.

 



43 

 

 

“New Commitments” shall have the meaning assigned to such term in Section
2.24(a).

 

“New Revolving Commitments” shall have the meaning assigned to such term in
Section 2.24(a).

 

“New Revolving Lender” shall have the meaning assigned to such term in Section
2.24(b).

 

“New Revolving Loans” shall have the meaning assigned to such term in Section
2.24(b).

 

“New Term Commitments” shall have the meaning assigned to such term in Section
2.24(a).

 

“New Term Lender” shall have the meaning assigned to such term in Section
2.24(c).

 

“New Term Loans” shall have the meaning assigned to such term in
Section 2.24(c).

 

“New Term Maturity Date” shall mean the date on which a New Term Loan matures.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
9.08(c).

 

“Non-FPA-Jurisdictional Subsidiary Guarantor” shall have the meaning assigned to
such term in Section 3.23(c).

 

“Non-FPA Sales Authorizations” shall have the meaning assigned to such term in
Section 3.23(c).

 

“Non-Recourse Debt” shall mean (a) Indebtedness as to which neither the Borrower
nor any of its Restricted Subsidiaries (other than an Excluded Project
Subsidiary) (i) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) other than pursuant
to a Non-Recourse Guarantee or any arrangement to provide or guarantee to
provide goods and services on an arm’s length basis, or (ii) is directly or
indirectly liable as a guarantor or otherwise, other than pursuant to a
Non-Recourse Guarantee and (b) to the extent constituting Indebtedness, any
Investments in a Subsidiary and, for the avoidance of doubt, pledges by the
Borrower or any Subsidiary of the Equity Interests of any Excluded Subsidiary
that are directly owned by the Borrower or any Subsidiary in favor of the agent
or lenders in respect of such Excluded Subsidiary’s Non-Recourse Debt, to the
extent otherwise not prohibited by this Agreement.

 

“Non-Recourse Guarantee” shall mean any Guarantee by the Borrower or a
Subsidiary Guarantor of Non-Recourse Debt incurred by an Excluded Project
Subsidiary as to which the lenders of such Non-Recourse Debt have acknowledged
or agreed that they will not have any recourse to the stock or assets of the
Borrower or any Subsidiary Guarantor, except to the limited extent set forth in
such guarantee.

 

“NRG Power Marketing” shall mean NRG Power Marketing LLC, a Delaware corporation
that is a wholly owned Subsidiary.

 

“NYPSC” shall have the meaning assigned to such term in Section 3.23(f).

 

“NYPSC Subject Company” shall have the meaning assigned to such term in Section
3.23(f).

 

“Obligation Currency” shall have the meaning assigned to such term in Section
9.27(a).

 



44 

 

 

“Obligations” shall have the meaning assigned to such term in the Collateral
Trust Agreement.

 

“Offer Amount” shall have the meaning assigned to such term in Section 2.13(b).

 

“Offered Loans” shall have the meaning assigned to such term in Section
2.12(e)(iii).

 

“Offer Period” shall have the meaning assigned to such term in Section 2.13(b).

 

“Officer” shall mean, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, Assistant Secretary or any Vice-President of such Person.

 

“Officers’ Certificate” shall mean a certificate signed on behalf of the
Borrower by two Officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, which certificate shall include:
(a) a statement that each of the Officers making such certificate has read the
applicable covenant or condition, (b) a brief statement as to the nature and
scope of the examination or investigation upon which the statements or opinions
contained in such certificate are based, (c) a statement that, in the opinion of
each such Officer, he has made such examination or investigation as is necessary
to enable him to express an informed opinion as to whether or not the applicable
covenant or condition has been complied with and (d) a statement as to whether
or not, in the opinion of each such Officer, the applicable condition or
covenant has been complied with.

 

“Original Closing Date” shall mean February 2, 2006.

 

“Original Issue Date” shall mean June 5, 2009.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.

 

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean the Pre-Closing UCC Diligence Certificate,
dated as of the Closing Date, executed and delivered by the Borrower and each
Subsidiary Guarantor, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Permitted Amendments” shall mean one or more amendments providing for an
extension of the final maturity date of any Loan and/or any Commitment of the
Accepting Lenders (provided

 



45 

 

 

that such extensions may not result in having more than eight different final
maturity dates under this Agreement without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed)) and, in connection therewith and subject to the limitations set
forth in Section 9.19, any change in the Applicable Margin and other pricing
with respect to the applicable Loans and/or Commitments of the Accepting Lenders
and the payment of any fees (including prepayment premiums or fees) to the
Accepting Lenders (such changes and/or payments to be in the form of cash,
equity interest or other property as agreed by the Borrower and the Accepting
Lenders to the extent not prohibited by this Agreement).

 

“Permitted Business” shall mean the (a) business of acquiring, constructing,
managing, developing, improving, maintaining, leasing, owning and operating
Facilities, together with any related assets or facilities, (b) the marketing,
sale, distribution and delivery of energy and other commodities, and related
products and services, to residential, commercial and industrial customers and
(c) any other activities reasonably related to, ancillary to, or incidental to,
any of the foregoing activities (including acquiring and holding reserves),
including investing in Facilities.

 

“Permitted Cure Security” shall mean an equity security of the Borrower having
no mandatory redemption, repurchase or similar requirements prior to 91 days
after the Latest Maturity Date of all Classes of Loans or Commitments, and upon
which all dividends or distributions (if any) shall be payable solely in
additional shares of such equity security.

 

“Permitted Debt” shall have the meaning assigned to such term in Section
6.01(b).

 

“Permitted Investments” shall mean:

 

(a)                any Investment in the Borrower or in a Restricted Subsidiary
that is a Subsidiary Guarantor;

 

(b)                any Investment in an Immaterial Subsidiary;

 

(c)                any Investment in an Excluded Foreign Subsidiary for so long
as the Excluded Foreign Subsidiaries do not collectively own more than 20% of
the consolidated assets of the Borrower as of the most recent fiscal quarter end
for which financial statements are publicly available;

 

(d)                any issuance of letters of credit to support the obligations
of any of the Excluded Subsidiaries;

 

(e)                any Investment in Cash Equivalents (and, in the case of
Excluded Subsidiaries only, Cash Equivalents or other liquid investments
permitted under any Credit Facility to which it is a party);

 

(f)                 any Investment by the Borrower or any Restricted Subsidiary
in a Person, if as a result of such Investment:

 

(i)                 such Person becomes a Restricted Subsidiary and a Subsidiary
Guarantor or an Immaterial Subsidiary; or

 

(ii)               such Person is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary that is a Subsidiary
Guarantor;

 



46 

 

 

(g)                any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 6.04;

 

(h)                Investments made as a result of the sale of Equity Interests
of any Person that is a Subsidiary such that, after giving effect to any such
sale, such Person is no longer a Subsidiary, if the sale of such Equity
Interests constitutes an Asset Sale and the Net Proceeds received from such
Asset Sale are applied as set forth under Section 6.04;

 

(i)                 Investments to the extent made in exchange for the issuance
of Equity Interests (other than Disqualified Stock) of the Borrower;

 

(j)                 any Investments received in compromise or resolution of (i)
obligations of trade creditors or customers of the Borrower or any of its
Restricted Subsidiaries, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer; or (ii) litigation, arbitration or other disputes with Persons who are
not Affiliates;

 

(k)                Investments represented by Hedging Obligations;

 

(l)                 loans or advances to employees;

 

(m)              repayments or prepayments of the Loans or pari passu
Indebtedness;

 

(n)                any Investment in securities of trade creditors, trade
counter-parties or customers received in compromise of obligations of those
Persons, including pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers;

 

(o)                negotiable instruments held for deposit or collection;

 

(p)                receivables owing to the Borrower or any Restricted
Subsidiary and payable or dischargeable in accordance with customary trade
terms; provided, however, that such trade terms may include such concessionary
trade terms as the Borrower of any such Restricted Subsidiary deems reasonable
under the circumstances;

 

(q)                payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes;

 

(r)                 Investments resulting from the acquisition of a Person that
at the time of such acquisition held instruments constituting Investments that
were not acquired in contemplation of the acquisition of such Person;

 

(s)                 any Investment in any Person engaged primarily in one or
more Permitted Businesses (including Excluded Subsidiaries, Unrestricted
Subsidiaries, and Persons that are not Subsidiaries) made for cash since the
Issue Date;

 

(t)                 the contribution of any one or more of the Specified
Facilities to a Restricted Subsidiary that is not a Subsidiary Guarantor;

 

(u)                Investments made pursuant to a commitment that, when entered
into, would have complied with the provisions of this Agreement;

 

(v)                Investments in any Excluded Subsidiary made by another
Excluded Subsidiary;

 



47 

 

 

(w)              (i) Investment made pursuant to this clause (w) since the
Closing Date and outstanding as of the Fourth Amendment Effective Date and (ii)
other Investments made since the Fourth Amendment Effective Date in any Person
having an aggregate Fair Market Value (measured on the date each such Investment
was made and without giving effect to subsequent changes in value), that are at
the time outstanding not to exceed the greater of (A) $1,000,000,000 and (B)
3.50% of Total Assets; provided, however, that if any Investment pursuant to
this clause (w) is made in any Person that is not a Restricted Subsidiary and a
Subsidiary Guarantor on the date of the making of the Investment and such Person
becomes a Restricted Subsidiary and a Subsidiary Guarantor after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause (a)
above, and shall cease to have been made pursuant to this clause (w);

 

(x)                Investments existing on or prior to the Closing Date;

 

(y)                Permitted Tax Equity Guarantees to the extent such Permitted
Tax Equity Guarantees would have been permitted as Investments pursuant to
clause (s) above if made in cash; and

 

(z)                to the extent constituting an Investment, (i) any arrangement
with respect to periodic premium, fee or similar payments made by the Borrower
or any Restricted Subsidiary to any L/C Securities Issuer from time to time or
obligations in respect of future issuances of Indebtedness, in each case,
pursuant to any L/C Securities Financing or (ii) any Standard Securitization
Undertaking.

 

“Permitted Liens” shall mean:

 

(a)                Liens held by the Collateral Trustee on assets of the
Borrower or any Subsidiary Guarantor in accordance with the Collateral Trust
Agreement securing (i) Indebtedness, Letters of Credit and other Guaranteed
Obligations hereunder and under the other Loan Documents (other than
Indebtedness, Letters of Credit and other Guaranteed Obligations arising from
New Commitments pursuant to and in accordance with Section 2.24) and (ii) other
than during a Collateral Release Period, Indebtedness and other Indebtedness
Obligations under other Credit Facilities and Indebtedness, Letters of Credit
and other Guaranteed Obligations arising from New Commitments pursuant to and in
accordance with Section 2.24 in an aggregate principal amount not exceeding
under this clause (a)(ii), on the date of the creation of such Liens, the
difference between (A) the greater of (x) 30.00% of Total Assets and (y)
$10,000,000,000 and (B) the aggregate principal amount outstanding on such date
under clause (a)(i) above less the aggregate amount of all repayments, optional
or mandatory, of the principal of any term Indebtedness under a Credit Facility
that have been made by the Borrower or any of its Restricted Subsidiaries since
the Issue Date with the Net Proceeds of Asset Sales (other than Excluded
Proceeds) and less, without duplication, the aggregate amount of all repayments
or commitment reductions with respect to any revolving credit borrowings under a
Credit Facility that have been made by the Borrower or any of its Restricted
Subsidiaries since the Issue Date as a result of the application of the Net
Proceeds of Asset Sales (other than Excluded Proceeds) in accordance with
Section 6.04 (excluding temporary reductions in revolving credit borrowings as
contemplated by that covenant);

 

(b)                Liens to secure obligations with respect to (i) contracts
(other than for Indebtedness) for commercial and trading activities for the
purchase, transmission, distribution, sale, lease or hedge of any energy related
commodity or service and (ii) Hedging Obligations (which Liens may, in each
case, be held by the Collateral Trustee pursuant to and in accordance with the
Collateral Trust Agreement);

 



48 

 

 

(c)                Liens (i) in favor of the Borrower or any of the Subsidiary
Guarantors, (ii) incurred by Excluded Project Subsidiaries in favor of any other
Excluded Project Subsidiary or (iii) incurred by Excluded Foreign Subsidiaries
in favor of any other Excluded Foreign Subsidiary;

 

(d)                Liens to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature;

 

(e)                Liens to secure obligations to vendors or suppliers covering
the assets sold or supplied by such vendors or suppliers, including Liens to
secure Indebtedness or other obligations (including Capital Lease Obligations)
permitted by Sections 6.01(b)(iv), 6.01(b)(xiii), 6.01(b)(xx) and, other than
during a Collateral Release Period, 6.01(b)(xxii), covering only the assets
acquired with or financed by such Indebtedness;

 

(f)                 Liens existing on the Closing Date and set forth on Schedule
6.02;

 

(g)                Liens for taxes, assessments or governmental charges or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 

(h)                Liens imposed by law, such as carriers’, warehousemen’s,
landlord’s and mechanics’ Liens;

 

(i)                 survey exceptions, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines, oil and gas and other mineral interests and leases and other
similar purposes, or zoning or other restrictions as to the use of real property
that were not incurred in connection with Indebtedness and that do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

 

(j)                 Liens to secure any Permitted Refinancing Indebtedness
permitted to be incurred under this Agreement; provided, however, that:

 

(i)                 the new Lien shall be limited to all or part of the same
property and assets that secured or, under the written agreements pursuant to
which the original Lien arose, could secure the original Lien (plus improvements
and accessions to, such property or proceeds or distributions thereof); and

 

(ii)               the Indebtedness secured by the new Lien is not increased to
any amount greater than the sum of (1) the outstanding principal amount or, if
greater, committed amount, of the Permitted Refinancing Indebtedness and (2) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancings, refunding, extension, renewal or replacement;

 

(k)                Liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security;

 

(l)                 Liens encumbering deposits made to secure obligations
arising from statutory, regulatory, contractual or warranty requirements of the
Borrower or any of its Restricted Subsidiaries, including rights of offset and
set-off;

 



49 

 

 

(m)              leases or subleases granted to others that do not materially
interfere with the business of the Borrower and its Restricted Subsidiaries,
taken as a whole;

 

(n)                statutory Liens arising under ERISA;

 

(o)                Liens on property (including Capital Stock) existing at the
time of acquisition of the property by the Borrower or any Subsidiary; provided
that such Liens were in existence prior to, such acquisition, and not incurred
in contemplation of, such acquisition;

 

(p)                Liens arising from UCC financing statements filed on a
precautionary basis in respect of operating leases intended by the parties to be
true leases (other than any such leases entered into in violation of this
Agreement);

 

(q)                Liens on assets and Equity Interests of a Subsidiary that is
an Excluded Subsidiary;

 

(r)                 [reserved];

 

(s)                 Liens to secure Indebtedness or other obligations incurred
to finance Necessary Capital Expenditures that encumber only the assets
purchased, installed or otherwise acquired with the proceeds of such
Indebtedness;

 

(t)                 Liens to secure Environmental CapEx Debt that encumber only
the assets purchased, installed or otherwise acquired with the proceeds of such
Environmental CapEx Debt;

 

(u)                Liens on assets or securities deemed to arise in connection
with the execution, delivery or performance of contracts to sell such assets or
stock otherwise permitted under this Agreement;

 

(v)                any Liens resulting from restrictions on any Equity Interest
or undivided interests, as the case may be, of a Person providing for a breach,
termination or default under any joint venture, stockholder, membership, limited
liability company, partnership, owners’, participation or other similar
agreement between such Person and one or more other holders of Equity Interests
or undivided interests of such Person, as the case may be, if a security
interest or Lien is created on such Equity Interest or undivided interest, as
the case may be, as a result thereof;

 

(w)              Liens resulting from any customary provisions limiting the
disposition or distribution of assets or property (including Equity Interests)
or any related restrictions thereon in joint venture, partnership, membership,
stockholder and limited liability company agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements,
including owners’, participation or similar agreements governing projects owned
through an undivided interest; provided, however, that any such limitation is
applicable only to the assets that are the subjects of such agreements;

 

(x)                those Liens or other exceptions to title, in either case on
or in respect of any facility of the Borrower or any Subsidiary, arising as a
result of any shared facility agreement entered into after the closing date with
respect to such facility, except to the extent that any such Liens or
exceptions, individually or in the aggregate, materially adversely affect the
value of the relevant property or materially impair the use of the relevant
property in the operation of the business of the Borrower or such Subsidiary;

 

(y)                Liens on cash deposits and other funds maintained with a
depository institution, in each case arising in the ordinary course of business
by virtue of any statutory or common law

 



50 

 

 

provision relating to banker’s liens, including Section 4-210 of the UCC, and/or
arising from customary contractual fee provisions, the reimbursement of funds
advanced by a depositary or intermediary institution (and/or its Affiliates) on
account of investments made or securities purchased, indemnity, returned check
and other similar provisions;

 

(z)                other than during any Collateral Release Period, any Liens on
property and assets designated as Excluded Assets from time to time by the
Borrower under clause (xiii) of the definition of “Excluded Assets,” which shall
not have, when taken together with all other property and assets that constitute
Excluded Assets pursuant to such clause at the relevant time of determination, a
Fair Market Value in excess of $500,000,000 in the aggregate; provided, however,
that any Lien created, incurred or assumed pursuant to this clause (z) other
than during a Collateral Release Period shall be permitted to remain outstanding
during any subsequent Collateral Release Period;

 

(aa)             Liens on accounts receivable, other Securitization Assets,
Sellers’ Retained Interest or accounts into which collections or proceeds of
Securitization Assets or Sellers’ Retained Interest are deposited, in each case
arising in connection with any Permitted Securitization Indebtedness permitted
under Section 6.01(b)(xxi);

 

(bb)            Liens incurred by the Borrower or any Subsidiary with respect to
obligations not to exceed the sum of (i) the outstanding Indebtedness in respect
of the Existing Tax-Exempt Bonds as of the Fifth Amendment Effective Date and
(ii) (A) during a Collateral Release Period, 15.00% of Consolidated Net Tangible
Assets and (B) at any other time, the greater of (1) $1,000,000,000 and (2)
3.50% of Total Assets, at any one time outstanding;

 

(cc)             other than during a Collateral Release Period, Liens on the
Collateral securing obligations in respect of Incremental Equivalent Debt and
the Senior Secured Notes.; and

 

(dd)            Liens securing Indebtedness incurred by the Borrower or any
Restricted Subsidiary in respect of obligations under any Liquidity Facility in
an aggregate amount not to exceed $500,000,000.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge,
other Indebtedness of the Borrower or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness extended, refinanced, renewed, replaced, defeased or refunded (plus
all accrued interest on such Indebtedness and the amount of all expenses and
premiums incurred in connection therewith); (b) such Permitted Refinancing
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (c) if the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded is
subordinated in right of payment to the Guaranteed Obligations, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Guaranteed
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; (d) such Indebtedness is incurred
either by the Borrower (and may be guaranteed by any Subsidiary Guarantor) or by
the Restricted Subsidiary who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and (e)(i) if the Stated
Maturity of the Indebtedness being refinanced is earlier than the Latest
Maturity Date of all Classes of Loans or Commitments, the Permitted Refinancing
Indebtedness has a Stated Maturity no earlier than the

 



51 

 

 

Stated Maturity of the Indebtedness being refinanced or (ii) if the Stated
Maturity of the Indebtedness being refinanced is later than the Latest Maturity
Date of all Classes of Loans or Commitments, the Permitted Refinancing
Indebtedness has a Stated Maturity at least 91 days later than the Latest
Maturity Date of all Classes of Loans or Commitments.

 

“Permitted Securitization Indebtedness” means any Third Party Securities issued
in connection with a Securitization and any Securitization Related Indebtedness.

 

“Permitted Tax Equity Financing” means a customary tax equity financing entered
into solely in connection with the acquisition (or refinancing) by an Excluded
Project Subsidiary of energy generating, transmission or distribution assets
(and any assets related thereto).

 

“Permitted Tax Equity Guarantees” means any unsecured (or secured to the extent
permitted in respect of Equity Interests and Investments held in Excluded
Subsidiaries) credit support and/or indemnification obligations (or similar
obligations and Guarantees) made by an Excluded Project Subsidiary or a direct
or indirect parent company of such Excluded Project Subsidiary that has entered
into a Permitted Tax Equity Financing in favor of its Tax Equity Partner.

 

“Permitted Tax Lease” shall mean a sale and leaseback transaction consisting of
a “payment in lieu of taxes” program or any similar structure (including leases,
sale-leasebacks, etc.) primarily intended to provide tax benefits (and not
primarily intended to create Indebtedness).

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Pledged Securities” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Prepayment Date” shall have the meaning assigned to such term in Section
2.13(b).

 

“Pricing Certificate” means a certificate signed by a Financial Officer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent attaching (a) true and correct copies of the Borrower’s sustainability
report for the immediately preceding fiscal year and setting forth each of the
Applicable Sustainability Adjustments and, if applicable, the Pro Forma
Greenhouse Gas Emission Amount, for the immediately preceding fiscal year and
computations in reasonable detail and (b) a review report of the KPI Metric
Auditor confirming that the KPI Metric Auditor is not aware of any material
modifications that should be made to such computations in order for them to be
presented in conformity with the applicable reporting criteria.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s 30 largest banks” (or, if
The Wall Street Journal ceases quoting a base rate of the type described, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent); each change in the Prime
Rate shall be effective as of the opening of business on the date such change is
publicly announced as being effective. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually available.

 

“Priority Lien Obligations” shall have the meaning assigned to such term in the
Collateral Trust Agreement.

 



52 

 

 

“Pro Forma Cost Savings” shall mean, without duplication, with respect to any
period, reductions in costs and related adjustments that have been actually
realized or are projected by the Borrower’s Chief Financial Officer in good
faith to result from reasonably identifiable and factually supportable actions
or events, but only if such reductions in costs and related adjustments are so
projected by the Borrower to be realized during the consecutive four-quarter
period commencing after the transaction giving rise to such calculation.

 

“Pro Forma Greenhouse Gas Emission Amount” has the meaning specified in Section
5.04(e).

 

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the Total Revolving Commitment represented by such Lender’s
Revolving Commitment; provided that to the extent any participation in any
Letter of Credit is allocated only to the Tranche A Revolving Lenders pursuant
to the terms hereof, “Pro Rata Percentage” shall mean the percentage of the
Total Tranche A Revolving Commitments represented by such Lender’s Tranche A
Revolving Commitment. In the event the Revolving Commitments shall have expired
or been terminated, the Pro Rata Percentages of any Revolving Lender shall be
determined on the basis of the Revolving Commitments most recently in effect
prior thereto. Notwithstanding the foregoing, the Fifth Amendment Tranche A
Revolving Commitments and the Tranche B Revolving Commitments shall not be
included in any calculation of Pro Rata Percentage until such commitments have
become available on the Dragon Acquisition Closing Date.

 

“Project Interest” shall mean any undivided interest in a Facility.

 

“Proposed Discounted Purchase Amount” shall have the meaning assigned to such
term in Section 2.12(e)(ii).

 

“Prudent Industry Practice” shall mean those practices and methods as are
commonly used or adopted by Persons in the Permitted Business in the United
States in connection with the conduct of the business of such industry, in each
case as such practices or methods may evolve from time to time, consistent in
all material respects with all Applicable Laws.

 

“PUCT” shall mean the Public Utility Commission of Texas.

 

“PUHCA” shall mean the Public Utility Holding Company Act of 2005 and the rules
and regulations promulgated thereunder, effective February 8, 2006.

 

“Purchasing Borrower Party” shall mean the Borrower or any of its Subsidiaries
that makes a Discounted Voluntary Purchase pursuant to Section 2.12(e).

 

“PURPA” shall mean the Public Utility Regulatory Policies Act of 1978 and the
rules and regulations promulgated thereunder, as amended from time to time.

 

“QF” shall mean a “qualifying facility” under PURPA.

 

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Qualified Counterparty” shall mean, with respect to any Specified Hedging
Agreement, any counterparty thereto.

 



53 

 

 

“Qualifying Equity Interests” shall mean Equity Interests of the Borrower other
than (a) Disqualified Stock and (b) Equity Interests that were used to support
an incurrence of Contribution Indebtedness.

 

“Qualifying Lenders” shall have the meaning assigned to such term in Section
2.12(e)(iv).

 

“Qualifying Loans” shall have the meaning assigned to such term in Section
2.12(e)(iv).

 

“Rate” shall have the meaning set forth in the definition of Type.

 

“Rating Agency” means (a) each of Moody’s, S&P and Fitch and (b) if any of
Moody’s, S&P or Fitch ceases to rate the senior, unsecured, non-credit enhanced,
long-term debt securities of the Borrower or fails to make such rating publicly
available, a Nationally Recognized Statistical Rating Organization selected by
the Borrower which shall be substituted for Moody’s, S&P or Fitch, as the case
may be.

 

“Reaffirmation Agreement” shall mean the Reaffirmation Agreement, dated as of
the Closing Date, executed and delivered by the Borrower, each Subsidiary
Guarantor, the Administrative Agent and the Collateral Trustee in form and
substance reasonably acceptable to the Administrative Agent.

 

“Realizable Value” of an asset means the lesser of (a) if applicable, the face
value of such asset and (b) the market value of such asset as determined by the
Borrower in accordance with the agreement governing the applicable
Securitization Related Indebtedness, as the case may be, (or, if such agreement
does not contain any related provision, as determined in good faith by
management of the Borrower).

 

“Refinancing Amount Date” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Refinancing Revolving Commitments” shall have the meaning assigned to such term
in Section 2.25(a).

 

“Refinancing Revolving Lender” shall have the meaning assigned to such term in
Section 2.25(e).

 

“Refinancing Revolving Loans” shall have the meaning assigned to such term in
Section 2.25(e).

 

“Refinancing Series” shall have the meaning provided in Section 2.25(a).

 

“Refinancing Term Commitments” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.25(c).

 

“Refinancing Term Loan” shall have the meaning assigned to such term in
Section 2.25(c).

 



54 

 

 

“Refinancing Term Maturity Date” shall mean the date on which a Refinancing Term
Loan matures.

 

“Register” shall have the meaning assigned to such term in Section 9.04(e).

 

“Regulation S-X” shall mean Regulation S-X under the Securities Act as from time
to time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by such Lender, an Affiliate of such Lender, the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
pouring, emptying, deposit, disposal, discharge, dispersal, dumping, escaping,
leaching or migration into or through the environment or within or upon any
building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders collectively constituting
the Majority Revolving Lenders and, if any New Term Loans, unused New Term Loan
Commitments, Refinancing Term Loans or unused Refinancing Term Commitments are
outstanding, the Majority Term Lenders; provided that for purposes of, and with
respect to, any exercise of rights, powers and remedies (including with respect
to a Default, an Event of Default or otherwise) pursuant to and in accordance
with any Security Document (including any enforcement of any Security Document,
any rights, powers or remedies thereunder and any direction or instruction to or
any authorization of, or other act by the Lenders requiring, the Collateral
Trustee to take any action, exercise any rights, powers or remedies pursuant to
and in accordance with the Collateral Trust Agreement or any other Security
Document (including any amendment, modification, termination, discharge or
waiver of any Security Document or any sale of or foreclosure upon any
Collateral)), “Required Lenders” shall mean, at any time, Lenders having (a) in
respect of the enforcement of remedies or the protections of Liens on
Collateral, Loans (excluding Swingline Loans), Revolving L/C Exposure and
Swingline Exposure representing greater than 50% of the sum of all Loans
outstanding (excluding Swingline Loans), Revolving L/C Exposure and Swingline
Exposure at such time and (b) in respect of any act other than the enforcement
of remedies or the protections of Liens on Collateral, Loans (excluding
Swingline Loans), Revolving L/C Exposure, Swingline Exposure, unused Revolving
Commitments, unused New Revolving Commitments (if any), unused Refinancing
Revolving Commitments (if any), unused Term Commitments, unused New Term
Commitments (if any) and unused Refinancing Term Commitments (if any)
representing greater than 50% of the sum of all Loans outstanding (excluding
Swingline Loans), Revolving L/C Exposure, Swingline Exposure, unused Revolving
Commitments, unused New Revolving

 



55 

 

 

Commitments (if any), unused Refinancing Revolving Commitments (if any), unused
Term Commitments, unused New Term Commitments (if any) and unused Refinancing
Term Commitments (if any) at such time.

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” of a Person shall mean the Chief Executive Officer, Chief
Financial Officer, Treasurer or General Counsel of such Person.

 

“Restatement Agreement” shall mean the Amendment and Restatement Agreement dated
as of the Closing Date, among the Borrower, each Subsidiary Guarantor, the
Administrative Agent, the Collateral Agent, the Swingline Lender, each Issuing
Bank, the Collateral Trustee and the Lenders party thereto.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning assigned to such term in Section
6.06. For purposes of determining compliance with Section 6.06, no Hedging
Obligation shall be deemed to be contractually subordinated to the Guaranteed
Obligations.

 

“Restricted Subsidiary” of a Person shall mean any subsidiary of the referent
Person that is not an Unrestricted Subsidiary. Unless otherwise indicated, any
reference to a “Restricted Subsidiary” shall be deemed to be a reference to a
Restricted Subsidiary of the Borrower.

 

“Revenue Carbon Intensity” means the Greenhouse Gas Emission Amount divided by
the total operating revenue of the Borrower and its Subsidiaries (as reported in
the Borrower’s audited consolidated financial statements for the applicable
fiscal year), where total operating revenue is measured in millions of U.S.
dollars, as certified by the Borrower in the applicable Pricing Certificate.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean with respect to each Lender, the Tranche A
Revolving Commitment, if any, and the Tranche B Revolving Commitment, if any, of
such Lender.

 

“Revolving Exposure” shall mean with respect to any Lender at any time, the sum
of the Dollar Equivalent of (a) the aggregate principal amount at such time of
all outstanding Revolving Loans of such Lender, plus (b) the aggregate amount at
such time of such Lender’s Revolving L/C Exposure, plus (c) the aggregate amount
at such time of such Lender’s Swingline Exposure.

 

“Revolving L/C Exposure” shall mean, at any time, the sum of the Dollar
Equivalent of (a) the aggregate undrawn amount of all Letters of Credit at such
time and (b) the aggregate amount of all L/C Disbursements that have not been
reimbursed at such time. The Revolving L/C Exposure of any Revolving Lender at
any time shall equal its Pro Rata Percentage of the aggregate Revolving L/C
Exposure at such time.

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment or a
Revolving Loan.

 

“Revolving Loans” shall mean (a) a Loan made by the Lenders to the Borrower
pursuant to Section 2.01(c), (b) any New Revolving Loans and (c) any Refinancing
Revolving Loans.

 



56 

 

 

“Revolving Maturity Date” shall mean (a) with respect to any Tranche A Revolving
Commitments and Tranche A Revolving Loans, the Tranche A Revolving Maturity Date
and with respect to any Tranche B Revolving Commitments and Tranche B Revolving
Loans, the Tranche B Revolving Maturity Date, (b) with respect to any New
Revolving Commitments and New Revolving Loans, the maturity date thereof set
forth in the applicable Joinder Agreement and (c) with respect to any
Refinancing Revolving Commitments and Refinancing Revolving Loans, the maturity
date thereof set forth in the applicable Joinder Agreement, in each case, as it
may be extended pursuant to and in accordance with this Agreement.

 

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc., or any
successor entity.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is
subject to comprehensive Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 2.08(b)(ii).

 

“Second Amendment” shall mean the Second Amendment Agreement, dated as of March
21, 2018, among the Borrower, each Subsidiary Guarantor, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

 

“Second Amendment Effective Date” shall have the meaning assigned to such term
in the Second Amendment.

 

“Secured Parties” shall mean the Arrangers, the Administrative Agent, the
Collateral Agent, the Co-Managers, the Lenders, the Issuing Banks and, with
respect to any Specified Hedging Agreement, any Qualified Counterparty that has
agreed to be bound by the provisions of Article VIII hereof and Section 7.2 of
the Guarantee and Collateral Agreement as if it were a party hereto or thereto;
provided that no Qualified Counterparty shall have any rights in connection with
the management or release of any Collateral or the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement or the Collateral Trust
Agreement. For the avoidance of doubt, it is acknowledged that no LC Issuer in
respect of any Cash Collateralized Letter of Credit Facilities shall be a
Secured Party.

 

“Securities Account” shall have the meaning assigned to such term in the UCC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 



57 

 

 

“Securitization” shall mean any transaction or series of transactions entered
into by the Borrower or any Restricted Subsidiary pursuant to which the Borrower
or such Restricted Subsidiary, as the case may be, sells, conveys, assigns,
grants an interest in or otherwise transfers, from time to time, to one or more
Securitization Vehicles the Securitization Assets (and/or grants a security
interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Vehicle), and which Securitization Vehicle
finances the acquisition of such Securitization Assets (i) with proceeds from
the issuance by it or its subsidiary of Third Party Securities, (ii) with the
issuance to the Borrower or such Restricted Subsidiary of Sellers’ Retained
Interests or an increase in such Sellers’ Retained Interests, or (iii) with
proceeds from the sale or collection of Securitization Assets.

 

“Securitization Assets” shall mean any accounts receivable originated or
expected to be originated by (and owed to) the Borrower or any Restricted
Subsidiary (in each case whether now existing or arising or acquired in the
future) and any ancillary assets (including contract rights) which are of the
type customarily conveyed with, or in respect of which security interests are
customarily granted in connection with, such accounts receivable in a
securitization transaction and which are sold, transferred or otherwise conveyed
by the Borrower or a Restricted Subsidiary to a Securitization Vehicle.

 

“Securitization Related Indebtedness” shall mean any financing arrangement of
any kind other than a Securitization, with a financial institution or other
lender or purchaser, in each case to finance the purchase, origination, pooling,
funding or carrying of Securitization Assets or Seller’s Retained Interest by
the Borrower or any Restricted Subsidiary that is secured solely by such
Securitization Assets or Seller’s Retained Interest and with respect to which
the holder may have contractual recourse to the Borrower or its Restricted
Subsidiaries to the extent of the amount of the financing arrangement that
exceeds the Realizable Value of the Securitization Assets and Seller’s Retained
Interest related thereto.

 

“Securitization Vehicle” shall mean a Person that is a direct wholly owned
Subsidiary of the Borrower or of any Restricted Subsidiary or of another
Securitization Vehicle (a) formed for the purpose of effecting a Securitization,
(b) to which the Borrower and/or any Restricted Subsidiary and/or another
Securitization Vehicle transfers Securitization Assets and (c) which, in
connection therewith, issues (or has a subsidiary that is a Securitization
Vehicle that issues) Third Party Securities; provided that (i) such
Securitization Vehicle shall engage in no business other than the purchase of
Securitization Assets pursuant to the Securitization permitted by Section 6.04,
the sale of Securitization Assets to another Securitization Vehicle permitted by
Section 6.04, the issuance of Third Party Securities or other funding of such
Securitization and any activities reasonably related thereto and (ii) such
Securitization Vehicle shall either issue Third Party Securities in a manner
permitted under Section 6.01(b)(xxi) (or have a subsidiary that is a
Securitization Vehicle that issues such Third Party Securities) or be an
Unrestricted Subsidiary under this Agreement and an “Unrestricted Subsidiary”
under the Senior Notes Documents and the documents relating to the Senior
Secured Notes.

 

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, the Control Agreements, the Intellectual Property Security
Agreements, the Collateral Trust Agreement, the Reaffirmation Agreement and each
of the other security agreements, pledges, mortgages, assignments (collateral or
otherwise), consents and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.09 or 5.10.

 

“Sellers’ Retained Interests” means the debt and/or equity interests (including
any intercompany notes) held by the Borrower or any Restricted Subsidiary in a
Securitization Vehicle to which Securitization Assets have been transferred in a
Securitization permitted by Section 6.04,

 



58 

 

 

including any such debt or equity received as consideration for, or as a portion
of, the purchase price for the Securitization Assets transferred, and any other
instrument through which the Borrower or any Restricted Subsidiary has rights to
or receives distributions in respect of any residual or excess interest in the
Securitization Assets.

 

“Senior Notes” shall mean the Borrower’s 7.250% Senior Notes due 2026, 6.625%
Senior Notes due 2027, 5.750% Senior Notes due 2028, 5.250% Senior Notes due
2029 and 2.750% Convertible Senior Notes due 2048.

 

“Senior Notes Documents” shall mean the indentures under which the Senior Notes
are issued and all other instruments, agreements and other documents evidencing
or governing the Senior Notes or providing for any Guarantee or other right in
respect thereof, in each case as the same may be amended or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“Senior Secured Notes” shall mean the Borrower’s 3.750% Senior Secured First
Lien Notes due 2024 and 4.450% Senior Secured First Lien Notes due 2029.

 

“Series” shall have the meaning provided in Section 2.24(a).

 

“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as such
Regulation is in effect on the Closing Date.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

 

“Specified Asset Sale” shall mean Asset Sales consummated by the Borrower or any
of its Subsidiaries prior to the Fourth Amendment Effective Date.

 

“Specified Facility” shall mean each of the following Facilities, or any part
thereof and/or any other assets set forth below: (a) the Facilities held on the
Closing Date by Vienna Power LLC, Meriden Gas Turbine LLC, Norwalk Power LLC,
Connecticut Jet Power LLC (excluding the assets located at the Cos Cob site),
Devon Power LLC, Montville Power LLC (including the Capital Stock of the
entities owning such Facilities provided that such entities do not hold material
assets other than the Facilities held on the Closing Date); (b) the following
Facilities, or any part thereof: P.H. Robinson, H.O. Clarke, Webster, Unit 3 at
Cedar Bayou, Unit 2 at T.H. Wharton and Greens Bayou; (c) the Capital Stock of
the following Subsidiaries if such Subsidiary holds no assets other than the
Capital Stock of a Foreign Subsidiary of the Borrower: NRG Latin America, Inc.,
NRG International LLC, NRG Asia Pacific, Ltd., NRG International II Inc. and NRG
International III Inc.; and (d) the Equity Interests issued by, and any assets
(including any Facilities), of Long Beach Generation LLC and Middletown Power
LLC.

 

“Specified Hedging Agreement” shall mean any Interest Rate/Currency Hedging
Agreement entered into by the Borrower or any Subsidiary Guarantor and any
Qualified Counterparty.

 

“Standard Securitization Undertaking” shall mean any representations,
warranties, covenants, repurchase obligations and indemnities made by or entered
into by the Borrower or any Restricted Subsidiary of the Borrower in connection
with a permitted Securitization which the Borrower has determined in good faith
to be customary in a Securitization, including, without limitation, any
obligation of a seller of Securitization Assets in a Securitization to
repurchase, indemnify or pay deemed collections of Securitization Assets arising
as a result of a breach of a

 



59 

 

 

representation, warranty or covenant, and any other undertaking relating to the
origination, sale or servicing of the Securitization Assets and other assets of
an entity engaging in any Securitization (including any special purpose parent
of any entity engaging in such Securitization).

 

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the first date it was incurred in compliance with the
terms hereof, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary (direct or indirect) of the Borrower. In
no event will any L/C Securities Issuer constitute a subsidiary (direct or
indirect) of the Borrower.

 

“Subsidiary Guarantor” shall mean on the Fifth Amendment Effective Date, each
Restricted Subsidiary specified on Schedule 1.01(f) and, at any time thereafter,
shall include each other Restricted Subsidiary that is not an Excluded
Subsidiary; provided that if at any time any Subsidiary Guarantor is designated
as (i) an Unrestricted Subsidiary or Excluded Project Subsidiary pursuant to and
in accordance with Section 6.10 or (ii) an Excluded Subsidiary pursuant to and
in accordance with clause (c) of the definition thereof, thereafter, such Person
shall not be deemed a Subsidiary Guarantor. For the avoidance of doubt, the
Funded L/C SPV shall not be a Subsidiary Guarantor for all purposes under this
Agreement and the other Loan Documents.

 

“Sustainability Pricing Adjustment Date” has the meaning specified in the
definition of “Applicable Margin”.

 

“Sustainability Structuring Agent” shall have the meaning assigned to such term
in the preamble.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

 



60 

 

 

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean (i) with respect to Swingline Loans denominated in
dollars, CNA, (ii) with respect to Swingline loans denominated in Canadian
Dollars, Citibank, N.A., Canadian Branch or (iii) any other Revolving Lender
that becomes the Administrative Agent pursuant to and in accordance with this
Agreement or agrees, with the approval of the Administrative Agent and the
Borrower, to act as the Swingline Lender hereunder, in each case, acting through
any domestic or foreign branch or affiliate, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

 

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Tax Equity Partner” means any tax equity partner that has entered into a joint
venture agreement, limited liability company agreement or similar arrangement
with an Excluded Project Subsidiary in connection with the consummation of a
Permitted Tax Equity Financing.

 

“Tax-Exempt Bonds” shall mean any bonds or other securities issued by a
Governmental Authority (including any quasi-governmental agencies) for the
direct or indirect benefit of the Borrower or any Subsidiary Guarantor or, if
permitted by Applicable Law, by the Borrower or any Subsidiary Guarantor, the
payment of interest on which is exempt from applicable federal, state and/or
local taxes.

 

“Tax Group” shall have the meaning assigned to such term in Section
6.06(b)(xii).

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings (including interest, fines,
penalties or additions to tax) imposed by any Governmental Authority.

 

“Term Borrowing” shall mean a Borrowing comprised of a Class of Term Loans, New
Term Loans or Refinancing Term Loans.

 

“Term Commitment” shall mean, with respect to each Lender, the commitment, if
any, of such Lender to make Term Loans hereunder as set forth on Schedule
1.01(g) or in the Assignment and Assumption or Joinder Agreement pursuant to
which such Lender assumed its Term Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The aggregate principal amount of the Term Commitments
on the Closing Date is $1,900,000,000.

 

“Term Lender” shall mean a Lender with a Term Commitment or an outstanding Term
Loan.

 

“Term Loans” shall mean the Loan made by the Lenders to the Borrower on the
Closing Date pursuant to Section 2.01(a).

 

“Texas Genco Retirement Plan” shall mean a non-contributory defined benefit
pension plan maintained for participation by eligible Texas-based employees of
the Borrower.

 



61 

 

 

“Third Amendment” shall mean the Third Amendment Agreement, dated as of May 7,
2018, among the Borrower, each Subsidiary Guarantor, the Administrative Agent,
the Collateral Agent and the Revolving Lenders party thereto.

 

“Third Amendment Effective Date” shall have the meaning assigned to such term in
the Third Amendment.

 

“Third Party Securities” shall mean, with respect to any Securitization, notes,
bonds or other debt instruments, beneficial interests in a trust, undivided
ownership interests in receivables or other securities issued for cash
consideration by the relevant Securitization Vehicle to banks, financing
conduits, investors or other financing sources (other than the Borrower or any
Subsidiary except in respect of the Sellers’ Retained Interest) the proceeds of
which are used to finance, in whole or in part, the purchase by such
Securitization Vehicle of Securitization Assets in a Securitization. The amount
of any Third Party Securities shall be deemed to equal the aggregate principal,
stated or invested amount of such Third Party Securities which are outstanding
at such time.

 

“Total Assets” shall mean the total consolidated assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent balance sheet of the Borrower.

 

“Total First Lien Debt” shall mean, at any time, the aggregate amount of
Indebtedness of the Borrower and the Restricted Subsidiaries outstanding at such
time that is subject to a first priority Lien (subject to Permitted Liens), in
the amount that would be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP; provided, however, that (a) Total
First Lien Debt will exclude all Indebtedness of Excluded Subsidiaries (but, for
the avoidance of doubt, not Guarantees of such Indebtedness by the Loan
Parties), (b) with respect to Hedging Obligations of the Borrower or any
Restricted Subsidiary, Total First Lien Debt will include only the amount of
payments that any such Person is required to make, on the date Total First Lien
Debt is being determined, as a result of an early termination or similar event
in respect of outstanding Hedging Obligations of such Person, (c) for the
avoidance of doubt, the undrawn amount of all outstanding letters of credit
(including Letters of Credit) shall not be included in Total First Lien Debt and
(d) Total First Lien Debt shall not include the amount of funds on deposit in
the Funded L/C Collateral Accounts at such time.

 

“Total Net Debt” shall mean, at any time, (a) the aggregate amount of
Indebtedness of the Borrower and the Restricted Subsidiaries outstanding at such
time, in the amount that would be reflected on a balance sheet prepared at such
time on a consolidated basis in accordance with GAAP; provided, however, that
(i) Total Net Debt will exclude all Indebtedness of Excluded Subsidiaries (but,
for the avoidance of doubt, not Guarantees of such Indebtedness by the Loan
Parties), (ii) with respect to Hedging Obligations of the Borrower or any
Restricted Subsidiary, Total Net Debt will include only the amount of payments
that any such Person is required to make, on the date Total Net Debt is being
determined, as a result of an early termination or similar event in respect of
outstanding Hedging Obligations of such Person, (iii) for the avoidance of
doubt, the undrawn amount of all outstanding letters of credit (including
Letters of Credit) shall not be included in Total Net Debt and (iv) Total Net
Debt shall not include the amount of funds on deposit in the Funded L/C
Collateral Accounts at such time, minus (b) the aggregate amount of all
Unrestricted Cash.

 

“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Revolving Commitments, as in effect at such time. The Total Revolving
Commitment on the Fifth Amendment Effective Date is $3,637,300,000; provided
that the Fifth Amendment Tranche A

 



62 

 

 

Revolving Commitments and the Tranche B Revolving Commitments shall not be
available to be borrowed until the Dragon Acquisition Closing Date.

 

“Tranche A Revolving Commitment” shall mean, with respect to any Lender, the
commitment, if any, of such Lender to make Tranche A Revolving Loans (and to
acquire participations in Letters of Credit and Swingline Loans) hereunder as
set forth on Schedule 1.01(e) (as such schedule may be restated pursuant to
Section 2.01(d)) or in the Assignment and Assumption or Joinder Agreement,
pursuant to which such Lender assumed its Tranche A Revolving Commitment as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender in accordance with Section 9.04. The Borrower and the Tranche
A Revolving Lenders acknowledge and agree that the Tranche A Revolving
Commitments of the Tranche A Revolving Lenders aggregate $3,379,100,000 as of
the Fifth Amendment Effective Date, provided that the Fifth Amendment Tranche A
Revolving Commitments shall not be available to be borrowed until the Dragon
Acquisition Closing Date.

 

“Tranche A Revolving Exposure” shall mean, with respect to any Tranche A
Revolving Lender at any time, the sum of the Dollar Equivalent of the (a) the
aggregate principal amount at such time of all outstanding Tranche A Revolving
Loans of such Tranche A Revolving Lender, plus (b) the aggregate amount at such
time of such Tranche A Revolving Lender’s Tranche A Revolving L/C Exposure, plus
(c) the aggregate amount at such time of such Tranche A Revolving Lender’s
Swingline Exposure allocable to the Tranche A Revolving Commitments.

 

Tranche A Revolving L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit of each Tranche A Revolving
Lender at such time and (b) the aggregate amount of all L/C Disbursements of
each Tranche A Revolving Lender that have not been reimbursed at such time. The
Tranche A Revolving L/C Exposure of any Tranche A Revolving Lender at any time
shall equal its Pro Rata Percentage of the aggregate Tranche A Revolving L/C
Exposure at such time.

 

“Tranche A Revolving Lender” shall mean any Lender with a Tranche A Revolving
Commitment or a Tranche A Revolving Loan.

 

“Tranche A Revolving Loan” shall mean any Revolving Loans made pursuant to
Tranche A Revolving Commitments.

 

“Tranche A Revolving Maturity Date” shall mean May 28, 2024.

 

“Tranche B Extension Request” shall have the meaning provided in Section
9.19(a).

 

“Tranche B Revolving Commitment” shall mean, with respect to any Lender, the
commitment, if any, of such Lender to make Tranche B Revolving Loans (and to
acquire participations in Letters of Credit and Swingline Loans) hereunder as
set forth on Schedule 1.01(e) (as such schedule may be restated pursuant to
Section 2.01(d)) or in the Assignment and Assumption or Joinder Agreement,
pursuant to which such Lender assumed its Tranche B Revolving Commitment as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender in accordance with Section 9.04. The Borrower and the Tranche
B Revolving Lenders acknowledge and agree that the Tranche B Revolving Credit
Commitments of the Tranche B Revolving Lenders aggregate $258,200,000 as of the
Fifth Amendment Effective Date, provided that the Tranche B Revolving
Commitments shall not be available to be borrowed until the Dragon Acquisition
Closing Date.

 



63 

 

 

“Tranche B Revolving Exposure” shall mean, with respect to any Tranche B
Revolving Lender at any time, the sum of the Dollar Equivalent of the (a) the
aggregate principal amount at such time of all outstanding Tranche B Revolving
Loans of such Tranche B Revolving Lender, plus (b) the aggregate amount at such
time of such Tranche B Revolving Lender’s Tranche B Revolving L/C Exposure, plus
(c) the aggregate amount at such time of such Tranche B Revolving Lender’s
Swingline Exposure allocable to the Tranche B Revolving Commitments.

 

“Tranche B Revolving L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit of each Tranche B Revolving
Lender at such time and (b) the aggregate amount of all L/C Disbursements of
each Tranche B Revolving Lender that have not been reimbursed at such time. The
Tranche B Revolving L/C Exposure of any Tranche B Revolving Lender at any time
shall equal its Pro Rata Percentage of the aggregate Tranche B Revolving L/C
Exposure at such time.

 

“Tranche B Revolving Lender” shall mean any Lender with a Tranche B Revolving
Commitment or a Tranche B Revolving Loan.

 

“Tranche B Revolving Loan” shall mean any Revolving Loans made pursuant to
Tranche B Revolving Commitments.

 

“Tranche B Revolving Maturity Date” shall mean the earlier of (x) the date that
is 30 months after the Dragon Acquisition Closing Date (as such date may be
extended pursuant to Section 9.19(a)) and (y) May 28, 2024.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Security Documents, (d) the re-evidencing in full of all Term Loans (as defined
in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement, (e) the replacement of the revolving credit facility (including the
letter of credit facility and the swingline loan facility thereunder) under the
Existing Credit Agreement with the revolving credit facility (including the
letter of credit facility and swingline loan facility thereunder) under this
Agreement, (f) [reserved], (g) any other transactions related to or entered into
in connection with any of the foregoing and (h) the payment of fees, costs and
expenses incurred in connection with the foregoing.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate and the Canadian Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York or any other applicable jurisdiction.

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 



64 

 

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“Unrestricted Cash” shall mean, without duplication, on any date, (a) all cash
and Cash Equivalents included in the cash and Cash Equivalents accounts listed
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as at such date (other than any such amounts listed as “restricted
cash” thereon) and (b) all margin deposits related to commodity positions listed
as assets on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

 

“Unrestricted Subsidiary” shall mean any Subsidiary (other than the Funded L/C
SPV) that is designated by the Borrower as an Unrestricted Subsidiary pursuant
to a certificate executed by a Responsible Officer of the Borrower, but only to
the extent that such Subsidiary (a) has no Indebtedness other than Non-Recourse
Debt; (b) except as permitted by Section 6.07, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower; (c) is a Person with respect to which neither
the Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (i) to subscribe for additional Equity Interests or (ii) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results except as otherwise permitted by this
Agreement; and (d) has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Borrower or any of its
Restricted Subsidiaries except as otherwise permitted by this Agreement. Any
designation of a Subsidiary as an Unrestricted Subsidiary will be evidenced to
the Administrative Agent by delivering to the Administrative Agent a certified
copy of the certificate executed by a Responsible Officer of the Borrower giving
effect to such designation and certifying that such designation complied with
the conditions described under Section 6.10 and was permitted by Section 6.04.
If, at any time, any Unrestricted Subsidiary fails to meet the requirements as
an Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and (A) any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary as of such
date and, if such Indebtedness is not permitted to be incurred as of such date
under Section 6.01, the Borrower will be in default of such covenant and (B) any
assets of such Subsidiary will be deemed to be held by a Restricted Subsidiary
as of such date. The Borrower may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that such designation will be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
will only be permitted if (1) such Indebtedness is permitted under Section 6.01,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four-quarter reference period and (2) no Default or Event of
Default would be in existence following such designation. The Unrestricted
Subsidiaries on the Fifth Amendment Effective Date are set forth on Schedule
1.01(h).

 

“Valuation Date” means (i) in connection with borrowing any Revolving Loan, the
date two Business Days prior to the making, continuing or converting of any
Revolving Loan, (ii) in connection with any Letter of Credit not denominated in
dollars, as of (x) the date on or about the date on which the applicable Issuing
Bank receives a request from the Borrower for the issuance of such Letter of
Credit and (y) each subsequent date on which Letter of Credit shall be renewed
or extended or the stated amount of such Letters of Credit shall be increased,
(iii) in connection with any reimbursement obligations with respect to any L/C
Disbursement pursuant to Section 2.02(f) or Section 2.23(d)(ii), the date on
which the applicable payment is required and (iv) in

 



65 

 

 

connection with any other determination of the Dollar Equivalent of any amount,
the date of such determination.

 

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, any power of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 

Section 1.02.             Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including”, and words of similar import, shall not be limiting and shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all rights and interests in tangible and intangible
assets and properties of any kind whatsoever, whether real, personal or mixed,
including cash, securities, Equity Interests, accounts and contract rights. The
word “control”, when used in connection with the Collateral Trustee’s rights
with respect to, or security interest in, any Collateral, shall have the meaning
specified in the UCC with respect to that type of Collateral. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time (subject to any restrictions on such amendments, restatements, supplements
or modifications set forth herein) and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes

 



66 

 

 

to amend any covenant in Article VI or any related definition to eliminate the
effect of any change in GAAP occurring after the Closing Date on the operation
of such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

 

Section 1.03.             Classification of Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”, “Tranche A Revolving Loans” or “Tranche B Revolving Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.04.             Exchange Rates and Conversion of Foreign Currencies 

 

(a)                Compliance under Article VI. For purposes of determining
compliance under Article VI with respect to any amount in a foreign currency,
the U.S. dollar-equivalent amount thereof will be calculated based on the
relevant currency exchange rate in effect at the time of such incurrence. The
maximum amount of Indebtedness, Liens, Investments and other basket amounts that
the Borrower and its Subsidiaries may incur under Article VI shall not be deemed
to be exceeded, with respect to any outstanding Indebtedness, Liens, Investments
and other basket amounts, solely as a result of fluctuations in the exchange
rate of currencies, if as of the initial date of calculation the Borrower
determined that each such maximum amount had not been exceeded. When calculating
capacity for the incurrence of additional Indebtedness, Liens, Investments and
other basket amounts by the Borrower and its Subsidiaries under Article VI the
exchange rate of currencies shall be measured as of the date of calculation.

 

(b)                Dollar Equivalents. The Administrative Agent shall determine
the Dollar Equivalent of any amount as of each Valuation Date (whether to
determine compliance with any covenants specified herein or otherwise), and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error. Such determination shall become effective as of such Valuation
Date. The Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its reasonable discretion
or upon the reasonable request of the Required Lenders.

 

(c)                Rounding-Off. The Administrative Agent may set up appropriate
rounding off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole dollar or cent to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole dollars or in whole cents, as may be necessary or
appropriate.

 

Section 1.05.             Limited Condition Transactions. Notwithstanding
anything to the contrary herein or in any other Loan Document, in connection
with any action being taken solely in connection with a Limited Condition
Transaction, for purposes of:

 

(a)                determining compliance with any provision of this Agreement
which requires the calculation of any financial ratio or test, including the
Consolidated Interest Coverage Ratio, Consolidated First Lien Leverage Ratio,
Consolidated Total Net Leverage Ratio, Debt to Cash Flow

 



67 

 

 

Ratio and Fixed Charge Coverage Ratio, or requires the absence of any Default or
Event of Default or the making of representations and warranties; or

 

(b)                testing availability under baskets set forth in this
Agreement (including baskets measured as a percentage of Total Assets or
Consolidated Cash Flow);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof, the granting of any
Liens and the making of any Restricted Payment) on a pro forma basis as if they
had occurred at the beginning of the most recently completed period of four
consecutive fiscal quarters for which the financial statements and certificates
required by Sections 5.04(a) or 5.04(b), as the case may be, have been or were
required to have been delivered ending prior to the LCT Test Date, the Borrower
would have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, or any requirement relating to the
absence of any Default or Event of Default and the making of representations and
warranties, such ratio, test or basket or requirement shall be deemed to have
been complied with; provided, that if the Borrower has made an LCT Election for
any Limited Condition Transaction, then (x) in connection with any subsequent
calculation of any financial ratio or basket availability with respect to any
Restricted Payments on or following such date of the execution of the definitive
agreement and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the applicable definitive agreement is terminated
or expires without consummation of such Limited Condition Transaction, any such
financial ratio or basket shall be calculated (and tested) on a pro forma basis
assuming that such Limited Condition Transaction had been consummated and also
calculated (and tested) on a pro forma basis assuming that such Limited
Condition Transaction had not been consummated and (y) in connection with any
other purposes (other than the testing of compliance with Section 6.11 or 6.12,
but including testing pro forma compliance with such financial covenants), any
such financial ratio or basket shall be calculated (and tested) on a pro forma
basis assuming that such Limited Condition Transaction had been consummated. For
the avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in Consolidated Cash Flow or Total
Assets at or prior to the consummation of the relevant transaction or action,
such baskets, tests or ratios will not be deemed to have been exceeded as a
result of such fluctuations.

 

Section 1.06.             Divisions.

 

Any reference herein to a merger, transfer, amalgamation, consolidation,
assignment, sale or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such division or
allocation), as if it were a merger, transfer, amalgamation, consolidation,
assignment, sale or disposition, or similar term, as applicable, to, of or with
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 



68 

 

 

ARTICLE II.

 

The Credits

 

Section 2.01.             Commitments. Subject to the terms and conditions
hereof and relying upon the representations and warranties set forth herein:

 

(a)                on the Closing Date, in accordance with and upon the terms
and conditions set forth in the Restatement Agreement, (i) each Exchanging Term
Lender (as defined in the Restatement Agreement) agrees to exchange all of its
Existing Term Loans (as defined in the Restatement Agreement) with Term Loans
hereunder in an equal principal amount and (ii) each Additional Term Lender (as
defined in the Restatement Agreement) agrees to make Term Loans in the form of
Additional Term Loans (as defined in the Restatement Agreement) in dollars to
the Borrower in an amount notified to such Additional Term Lender by the
Administrative Agent;

 

(b)                [reserved];

 

(c)                each Revolving Lender agrees, severally and not jointly, to
fund Revolving Loans in dollars or an Alternative Currency to the Borrower, at
any time and from time to time on or after the Fifth Amendment Effective Date
and until the earlier of the Revolving Maturity Date for the applicable Class of
Revolving Commitments and the termination of the applicable Revolving Commitment
of such Revolving Lender in accordance with the terms hereof in an aggregate
principal amount at any time outstanding that will not result in the Dollar
Equivalent of such Revolving Lender’s (x) Revolving Exposure exceeding such
Revolving Lender’s Revolving Commitment, (y) Tranche A Revolving Exposure
exceeding such Revolving Lender’s Tranche A Revolving Commitment or (z) Tranche
B Revolving Exposure exceeding such Revolving Lender’s Tranche B Revolving
Commitment; and

 

(d)                on or prior to the earlier of (x) date that is 30 days after
the Fifth Amendment Effective Date (or such longer period as consented to by the
Administrative Agent in its sole discretion) and (y) the Dragon Acquisition
Closing Date, one or more existing Revolving Lenders (any such Lender, a
“Post-Amendment Increasing Lender”) shall be permitted to provide additional
Fifth Amendment Tranche A Revolving Commitments and/or additional Tranche B
Revolving Commitments to the Borrower by delivering to the Administrative Agent
a duly executed signature page to the Fifth Amendment in the capacity as an
Increasing Revolving Lender. Upon execution and delivery of such signature page,
the Administrative Agent shall be permitted to restate Schedule 1.01(e)
(Revolving Commitments) to reflect the Fifth Amendment Tranche A Revolving
Commitments and Tranche B Revolving Commitments of such Post-Amendment
Increasing Lender(s). It is understood and agreed that the Fifth Amendment
Tranche A Revolving Commitments and/or Tranche B Revolving Commitments provided
by any Post-Amendment Increasing Lender pursuant to this Section 2.01(d) shall
not reduce the Maximum Incremental Amount set out in Section 2.24.

 

Within the limits set forth in clause (c) above and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans. Amounts paid or prepaid in respect of Term
Loans, New Term Loans or Refinancing Term Loans may not be reborrowed.

 

Section 2.02.             Loans. (a)  Each Loan (other than Swingline Loans)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
(provided that the Fifth Amendment Tranche A Revolving Commitments and the
Tranche B Revolving Commitments shall not be included in any

 



69 

 

 

such determination until the Dragon Acquisition Closing Date) of the applicable
Class; provided that any Borrowing of Revolving Loans after the Dragon
Acquisition Closing Date and until the Tranche B Revolving Maturity Date shall
be made ratably with respect to the aggregate Tranche A Revolving Commitments
and the aggregate Tranche B Revolving Commitments; provided, further, that the
failure of any Lender to make any Loan required to be made by it shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Loans deemed made pursuant to Section 2.02(f) or Section 2.02(g) subject to
Section 2.22 relating to Swingline Loans, the Loans comprising any Borrowing
shall be in an aggregate principal amount that is (i) an integral multiple of
the Dollar Equivalent of $1,000,000 and not less than the Dollar Equivalent of
$5,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments. Notwithstanding anything herein to the contrary, the Fifth
Amendment Tranche A Revolving Commitments and the Tranche B Revolving
Commitments shall not be available, and no Loans shall be required to be made
pursuant thereto, until the Dragon Acquisition Closing Date.

 

(b)                Subject to Section 2.08 or Section 2.15, each Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall
(i) not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement, (ii) not result in increased costs for the
Borrower pursuant to Sections 2.14, 2.15, 2.16 or 2.20 and (iii) take into
account the obligations of each Lender to mitigate increased costs pursuant to
Section 2.21 hereof. Borrowings of more than one Type may be outstanding at the
same time; provided, however, that the Borrower shall not be entitled to request
any Borrowing that, if made, would result in more than 16 Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c)                Except with respect to Loans made pursuant to Section
2.02(f)or Section 2.02(g), as otherwise set forth in Section 2.01(a) with
respect to Term Loans and subject to Section 2.22 relating to Swingline Loans,
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

 

(d)                Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
(in lieu of interest which would otherwise become due to such Lender pursuant to

 



70 

 

 

Section 2.06) or (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent clearly demonstrable error). If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

(e)                Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Revolving Borrowing which is a
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the latest applicable Revolving Maturity Date at such time with
respect to which the aggregate amount of Revolving Commitments maturing on or
after such Revolving Maturity Date shall equal or exceed the amount of such
Revolving Borrowing.

 

(f)                 If the Issuing Bank shall not have received from the
Borrower the payment required to be made by Section 2.23(e) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Bank
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each Revolving Lender of such L/C
Disbursement and its Pro Rata Percentage thereof. Each Revolving Lender shall
pay by wire transfer of immediately available funds in dollars to the
Administrative Agent not later than 5:00 p.m., New York City time, on such date
(or, if such Revolving Lender shall have received such notice later than 3:00
p.m., New York City time, on any day, not later than 10:00 a.m., New York City
time, on the immediately following Business Day), an amount equal to such
Lender’s Pro Rata Percentage of the Dollar Equivalent of such L/C Disbursement
(it being understood that such amount shall be deemed to constitute an ABR
Revolving Loan of such Lender and such payment shall be deemed to have reduced
the Revolving L/C Exposure), and the Administrative Agent will promptly pay to
the Issuing Bank amounts so received by it from the Revolving Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Lender makes any payment pursuant to this Section 2.02(f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Lender shall not have made its Pro Rata Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this Section 2.02(f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a) (in lieu of interest which would
otherwise become due to such Lender pursuant to Section 2.06), and (ii) in the
case of such Lender, for the first such day, the Federal Funds Effective Rate,
and for each day thereafter, the Alternate Base Rate; and provided, further,
that under no circumstances shall such Lender be entitled to seek indemnity from
any Loan Party in respect of any interest so accrued or paid.

 

(g)                If, on the Dragon Acquisition Closing Date, there are any
Revolving Loans outstanding, such Revolving Loans shall be deemed to be
automatically prepaid to the Lenders thereof from the proceeds of new Revolving
Loans made under this Agreement ratably in accordance with the aggregate
Revolving Commitments in effect on such date, including all Tranche A Revolving
Commitments (including, for the avoidance of doubt, the Fifth Amendment Tranche
A Revolving Commitments) and the Tranche B Revolving Commitments. Such
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and costs incurred by any Lender in accordance with Section 2.16.

 



71 

 

 

Section 2.03.             Borrowing Procedure. In order to request a Borrowing
(other than a Swingline Loan or a deemed Borrowing pursuant to Section 2.01(a)
or Section 2.02(f), as to which this Section 2.03 shall not apply), the Borrower
shall notify the Administrative Agent by telephone (promptly confirmed by
electronic communication) or shall hand deliver or send by electronic
communication to the Administrative Agent a duly completed Borrowing Request (a)
in the case of a Eurodollar Borrowing, whether denominated in dollars or in an
Alternative Currency, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, one Business Day
before a proposed Borrowing. Each Borrowing Request shall be irrevocable, shall
be signed by or on behalf of the Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a Term
Borrowing or a Revolving Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) for
Revolving Loans, the currency of such Borrowing (provided that each ABR
Borrowing shall be denominated in dollars) if such Borrowing is to be a
Eurodollar Borrowing, the initial Interest Period with respect thereto and the
Class of Loans to which such initial Interest Period will apply; provided,
however, that, notwithstanding any contrary specification in any Borrowing
Request, each requested Borrowing shall comply with the requirements set forth
in Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
currency is specified with respect to the requested Borrowing, then the Borrower
shall be deemed to have selected dollars. If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given in accordance with this Section 2.03 (and the contents thereof), and of
each Lender’s portion of the requested Borrowing.

 

Section 2.04.             Repayment of Loans; Evidence of Debt. (a)  The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender (i) the principal amount of each New Term Loan and
Refinancing Term Loan of such Lender made to the Borrower as provided in
Section 2.11, and (ii) the then unpaid principal amount of each Revolving Loan
of such Revolving Lender made to the Borrower on the applicable Revolving
Maturity Date with respect to such Revolving Loan of such Revolving Lender. The
Borrower hereby unconditionally promises to pay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the latest
Revolving Maturity Date at such time and the first date after such Swingline
Loan is made that is the 15th day or the last day of a calendar month and is at
least three Business Days after such Swingline Loan is made. Each Loan shall be
repaid in the currency in which it was made.

 

(b)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender to the Borrower from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement, and shall provide copies
of such accounts to the Borrower upon its reasonable request (at the Borrower’s
sole cost and expense).

 

(c)                The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Subsidiary Guarantor
and each Lender’s

 



72 

 

 

share thereof, and shall provide copies of such accounts to the Borrower upon
its reasonable request (at the Borrower’s sole cost and expense).

 

(d)                The entries made in the accounts maintained pursuant to
Sections 2.04(b) and 2.04(c) shall be conclusive evidence of the existence and
amounts of the obligations therein recorded absent clearly demonstrable error;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(e)                Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns (i) in the form of Exhibit F, if such promissory note relates
to Revolving Borrowings or (ii) in the form of Exhibit G, if such promissory
note relates to Term Loans or, in any such case, any other form reasonably
acceptable to the Administrative Agent. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

Section 2.05.             Fees. (a)  The Borrower agrees to pay to each Lender,
through the Administrative Agent, no later than 30 Business Days after the last
day of March, June, September and December in each year and on each date on
which any Revolving Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to 0.50% per annum
on the average daily unused amount of the Revolving Commitments of such Lender
(other than the Swingline Commitment) during the preceding quarter (or shorter
or longer period commencing with the Closing Date and ending with the applicable
Revolving Maturity Date with respect to the Commitments of such Lender or the
date on which the applicable Commitments of such Lender shall expire or be
terminated); provided that if the Consolidated Total Net Leverage Ratio as of
the end of any quarter shall be equal to or less than 3:00 to 1:00, the
Commitment Fee payable in respect of such quarter shall be equal to 0.375% per
annum. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. The Commitment Fee due to each Lender
shall commence to accrue on the Closing Date and shall cease to accrue on the
date on which the Commitment of such Lender shall expire or be terminated as
provided herein. For purposes of calculating Commitment Fees with respect to
Revolving Commitments only, no portion of the Revolving Commitments shall be
deemed utilized under Section 2.22 as a result of outstanding Swingline Loans.
For the avoidance of doubt, from the Fifth Amendment Effective Date until the
Dragon Acquisition Closing Date, no Commitment Fee shall be payable with respect
to the Fifth Amendment Tranche A Revolving Commitments or the Tranche B
Revolving Commitments.

 

(b)                Unless previously paid, the Borrower agrees to pay to the
Administrative Agent, for its own account, the fees in the amounts and at the
times from time to time agreed to in writing by the Borrower and the
Administrative Agent, including pursuant to that certain fee letter, dated as of
May 4, 2011, between the Borrower and Citigroup Global Markets Inc., as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof (the
“Administrative Agent Fees”).

 

(c)                The Borrower agrees to pay (i) to each Revolving Lender,
through the Administrative Agent, no later than 30 Business Days after the last
day of March, June, September and December of each year and on the date on which
the Revolving Commitment of such

 



73 

 

 

Revolving Lender shall be terminated as provided herein (each, an “L/C Fee
Payment Date”) a fee (an “L/C Participation Fee”) calculated on such Revolving
Lender’s Pro Rata Percentage of the daily aggregate Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements
which are earning interim interest pursuant to Section 2.23(h)) during the
preceding quarter (or shorter or longer period commencing with the Closing Date
and ending with the Revolving Maturity Date with respect to the Revolving
Commitment of such Revolving Lender or the date on which all Letters of Credit
have been canceled or have expired and the Revolving Commitments of all
Revolving Lenders shall have been terminated) at a rate per annum equal to the
Applicable Margin used to determine the interest rate on Revolving Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06 and (ii) to the Issuing
Bank with respect to each outstanding Letter of Credit issued at the request of
the Borrower a fronting fee, which shall accrue at such rate as shall be
separately agreed upon between the Borrower and the Issuing Bank, on the Dollar
Equivalent of the drawable amount of such Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of such Letter of
Credit (or as otherwise separately agreed upon between the Borrower and the
applicable Issuing Bank), as well as the Issuing Bank’s customary documentary
and processing charges with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued at the request of the Borrower or
processing of drawings thereunder (the fees in this clause (ii), collectively,
the “Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall
be computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(d)                All Fees shall be paid on the dates due, in immediately
available funds in dollars, to the Administrative Agent for distribution, if and
as appropriate, among the Lenders, except that the Issuing Bank Fees shall be
paid directly to the Issuing Bank. Once paid, none of the Fees actually owed and
due shall be refundable under any circumstances.

 

(e)                Notwithstanding anything herein to the contrary, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.05(a) or
2.05(c)(i) (without prejudice to the rights of the non-Defaulting Lenders in
respect of such fees), provided that (i) to the extent that all or a portion of
such Defaulting Lender’s Pro Rata Percentage of any Revolving L/C Exposure or
Swingline Exposure is reallocated to the non-Defaulting Lenders pursuant to
Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (ii) to the extent that all or any portion of such Defaulting
Lender’s Pro Rata Percentage of any Revolving L/C Exposure or Swingline Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank and the Swingline Lender (and the pro rata
payment provisions of Section 2.17 will automatically be deemed adjusted to
reflect the provisions of this Section 2.05(e)).

 

Section 2.06.             Interest on Loans. (a)  Subject to the provisions of
Section 2.07, (x) the outstanding Loans comprising each ABR Borrowing, including
each Swingline Loan denominated in dollars, shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin and (y) the
outstanding Swingline Loans denominated in Canadian Dollars shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal to the Canadian Base Rate plus the
Applicable Margin.

 

(b)                Subject to the provisions of Section 2.07, the Loans
comprising each Eurodollar Borrowing shall bear interest (computed on the basis
of the actual number of days elapsed over a

 



74 

 

 

year of 360 days) at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

 

(c)                Interest on each Loan shall be payable on the Interest
Payment Dates applicable to such Loan except as otherwise provided in this
Agreement. Subject to Section 2.08, the applicable Alternate Base Rate or
Adjusted LIBO Rate for each Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall, absent
clearly demonstrable error, be final and conclusive and binding on all parties
hereto. Interest on Loans denominated in dollars shall be payable in dollars,
and interest on Loans denominated in an Alternative Currency shall be payable in
such Alternative Currency.

 

Section 2.07.             Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due and payable hereunder or under any other Loan Document, by acceleration or
otherwise, the Borrower shall on demand from time to time pay interest, to the
extent permitted by law, on such defaulted amount to but excluding the date of
actual payment (after as well as before judgment) (a) in the case of overdue
principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Revolving Loan (or, with respect to any Obligation
denominated in an Alternative Currency, the Adjusted LIBO Rate for a one month
Interest Period) plus 2.00%.

 

Section 2.08.             Alternate Rate of Interest(a) In the event, and on
each occasion, that prior to the commencement of any Interest Period for a
Eurodollar Borrowing in any currency (a) the Administrative Agent shall have
determined that adequate and reasonable means do not exist for determining the
applicable Adjusted LIBO Rate for such Interest Period or (b) the Administrative
Agent is advised by (i) if and to the extent such Eurodollar Borrowing consists
of Revolving Loans, the Majority Revolving Lenders and/or (ii) if and to the
extent such Eurodollar Borrowing consists of Term Loans, New Term Loans or
Refinancing Term Loans, the Majority Term Lenders, as applicable, in each case,
reasonably and in good faith that the Adjusted LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing, for such Interest Period,
then the Administrative Agent shall, as soon as practicable thereafter, give
written or fax notice of such determination to the Borrower and the Lenders. In
the event of any such notice, until the Administrative Agent shall have advised
the Borrower and the Lenders that the circumstances giving rise to such written
or fax notice no longer exist, (A) any request by the Borrower for a Eurodollar
Borrowing in such currency pursuant to Section 2.03 or 2.10 shall be deemed to
be a request for an ABR Borrowing in dollars (or in the case of any applicable
Loan in an Alternative Currency, in an amount equal to the Dollar Equivalent
thereof) and (B) any Interest Period election that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective

 

(b)                Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, if the Administrative Agent determines in good faith
(which determination shall be conclusive absent manifest error), or the Borrower
or the Required Lenders notify the Administrative Agent (with, in the case of
the Required Lenders, a copy to the Borrower) that the Borrower or the Required
Lenders, as applicable, have determined, that:

 

(i)                 adequate and reasonable means do not exist for ascertaining
the LIBO Rate or the CDOR Rate for any requested Interest Period, including,
without limitation, because

 



75 

 

 

the applicable screen rate is not available or published on a current basis, and
such circumstances are unlikely to be temporary; or

 

(ii)               the supervisor for the administrator of the LIBO Rate or the
CDOR Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate or the CDOR Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”).

 

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBO Rate or the CDOR Rate,
as applicable, with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of
the LIBO Rate or CDOR Rate, as applicable (any such proposed rate, a “LIBOR
Successor Rate”), provided that at no time shall the LIBOR Successor Rate be
less than zero for purposes of this Agreement, together with any proposed LIBOR
Successor Rate Conforming Changes and, notwithstanding anything to the contrary
in Section 9.08, any such amendment shall become effective at 5:00 p.m. (New
York time) on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment.

 

(c)                If no LIBOR Successor Rate has been determined and the
circumstances under clause (b)(i) above exist, the obligation of the Lenders to
make or maintain Eurodollar Loans in the affected currency shall be suspended,
(to the extent of the affected Eurodollar Loans or Interest Periods). Upon
receipt of such notice, the Borrower may revoke any pending request for a
Eurodollar Loan Borrowing of, conversion to or continuation of Eurodollar Loans
(to the extent of the affected Eurodollar Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans in the amount specified therein (or in the case of any
applicable Loan in an Alternative Currency, in an amount equal to the Dollar
Equivalent thereof).

 

Section 2.09.             Termination and Reduction of Commitments. (a)  Unless
previously terminated in accordance with the terms hereof, (i) the Term
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
the Closing Date, (ii) the Fifth Amendment Tranche A Revolving Commitments and
the Tranche B Revolving Commitments shall automatically terminate on the Dragon
Outside Date if the Dragon Acquisition Closing Date has not occurred on or prior
to such date and (iii) subject to preceding clause (ii), the Revolving
Commitments, the Swingline Commitment and the L/C Commitment shall automatically
terminate on the Revolving Maturity Date with respect to such Revolving
Commitments (provided that, notwithstanding anything else herein to the
contrary, the Revolving Maturity Date applicable to the L/C Commitment and the
Swingline Commitment shall be the Tranche A Revolving Maturity Date (as defined
on the Fifth Amendment Effective Date) unless such date is extended with the
prior written consent of, in the case of the L/C Commitment, the Issuing Banks
or, in the case of the Swingline Commitment, the Swingline Lender). If any
Letter of Credit remains outstanding on the Revolving Maturity Date with respect
to the Revolving Commitments applicable to such Letter of Credit (and, at the
time thereof, after giving effect to the reallocations of Letter of Credit
participations provided for in Section 2.23(d)(iii) and the repayment of the
applicable Revolving Loans at such time, the Revolving Exposure of the
applicable Revolving Lenders exceeds the available Revolving Commitments of such
Revolving Lenders), the Borrower shall deposit with the Administrative Agent an
amount in cash equal to 103% of the aggregate undrawn amount of such Letter of
Credit

 



76 

 

 

to secure the full obligations with respect to any drawings that may occur
thereunder, which amount shall be promptly returned to the Borrower upon each
such Letter of Credit being terminated or cancelled.

 

(b)                Upon at least three Business Days’ prior irrevocable written
or fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, in each
case without premium or penalty, the Revolving Commitments or the Swingline
Commitment; provided, however, that (i) each partial reduction of the Revolving
Commitments or the Swingline Commitment shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000 and (ii) the Total Revolving
Commitment shall not be reduced to an amount that is less than the Aggregate
Revolving Exposure then in effect; provided, further, that a notice of
termination may state that such termination is conditioned upon the
effectiveness of other credit facilities or any other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified termination date) if such condition is not satisfied.

 

(c)                Each reduction in the Revolving Commitments or the Swingline
Commitment hereunder shall be made, at the Borrower’s option, to either (i) on a
pro rata basis all Classes of Revolving Commitments outstanding on such date or
(ii) the Classes of Revolving Commitments outstanding on such date in the order
of the maturity date thereof, in each case, ratably among the applicable Lenders
in accordance with their Pro Rata Percentages; provided, however, that (i) to
the extent applicable, the Tranche A Revolving Commitments may not be reduced to
an amount less than the sum of the aggregate principal amount of Tranche A
Revolving Loans, Swingline Loans allocable to the Tranche A Revolving
Commitments and the Tranche A Revolving L/C Exposure then outstanding and (iii)
to the extent applicable, the Tranche B Revolving Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Tranche B
Revolving Loans, Swingline Loans allocable to the Tranche B Revolving
Commitments and the Tranche B Revolving L/C Exposure then outstanding. The
Borrower shall pay to the Administrative Agent for the account of the applicable
Lenders, on the date of each termination or reduction, the Commitment Fees on
the amount of the Dollar Equivalent of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

 

(d)                The Borrower may terminate the unused amount of the
Commitment of a Defaulting Lender upon not less than ten Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.26(e) shall apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.

 

Section 2.10.             Conversion and Continuation of Borrowings. The
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a)  not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing of the
Borrower into an ABR Borrowing, (b) not later than 12:00 (noon), New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing of the Borrower denominated in dollars into a Eurodollar Borrowing
or to continue any Eurodollar Borrowing of the Borrower denominated in dollars
as a Eurodollar Borrowing for an additional Interest Period, and (c) not later
than 12:00 (noon), New York City time, three Business Days prior to conversion
or continuation, to convert or continue the Interest Period with respect to any
Eurodollar Borrowing of the Borrower, whether denominated in dollars or an
Alternative

 



77 

 

 

Currency, to another permissible Interest Period or an additional Interest
Period, as applicable, subject in each case to the following:

 

(i)                 each conversion or continuation shall be made pro rata among
the Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(ii)               if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;

 

(iii)             each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued and unpaid interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

 

(iv)              if any Eurodollar Borrowing is converted at a time other than
the end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

 

(v)                any portion of a Borrowing maturing or required to be repaid
in less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(vi)              any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;

 

(vii)            no Interest Period may be selected for any Eurodollar Term
Borrowing that would end later than any applicable scheduled principal payment
date for a Term Borrowing occurring on or after the first day of such Interest
Period if, after giving effect to such selection, the aggregate outstanding
amount of the sum of (A) the applicable Eurodollar Term Borrowings with Interest
Periods ending on or prior to such payment date and (B) the applicable ABR Term
Borrowings would not be at least equal to the principal amount of applicable
Term Borrowings to be paid on such payment date; and

 

(viii)          after the occurrence and during the continuance of an Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity, amount and currency of the
Borrowing that the Borrower requests be converted or continued, (B) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an
ABR Borrowing, (C) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (D) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the

 



78 

 

 

Borrower shall not have given notice in accordance with this Section 2.10 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be converted
or continued into (x) in the case of Loans denominated in dollars, an ABR
Borrowing and (y) in the case of Loans denominated in an Alternative Currency, a
Eurodollar Borrowing with an Interest Period of one month.

 

Section 2.11.             Repayment of Term Loans, New Term Loans and
Refinancing Term Loans. (a)  All Term Loans and New Term Loans outstanding on
the Fourth Amendment Effective Date have been repaid in full.

 

(b)                In the event and on each occasion that any Term Commitments,
New Term Commitments or Refinancing Term Commitments shall be reduced or shall
expire or terminate other than as a result of the making of a Term Loan, a New
Term Loan or a Refinancing Term Loan the installments payable on each applicable
repayment date, as applicable, shall be reduced pro rata by an aggregate amount
equal to the amount of such reduction, expiration or termination.

 

(c)                [reserved].

 

(d)                On the dates (if any) set forth in the applicable Joinder
Agreement, or if any such date is not a Business Day, on the next preceding
Business Day, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders holding New Term Loans and/or Refinancing Term Loans, a
principal amount of such New Term Loans and/or Refinancing Term Loans (in each
case, as adjusted from time to time pursuant to Sections 2.11(b), 2.12 and
2.13(b)) in the aggregate amounts set forth in the applicable Joinder Agreement,
together, in each case, with accrued and unpaid interest and Fees on the amount
to be paid to but excluding the date of such payment.

 

(e)                All repayments pursuant to this Section 2.11 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

 

Section 2.12.             Prepayment. (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
subject to the provisions of Section 2.12(d) below, upon at least three Business
Days’ prior written or fax notice (or telephone notice promptly confirmed by
written or fax notice) in the case of Eurodollar Loans, or written or fax notice
(or telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 11:00 a.m., New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of the Dollar Equivalent of $1,000,000 and not less than the Dollar Equivalent
of $5,000,000; provided, further, that partial prepayments may be made in
respect of Tranche B Revolving Loans on the Tranche B Revolving Maturity Date
without a pro rata payment of any Tranche A Revolving Loans that constitute the
same Borrowing.

 

(b)                Except as otherwise set forth in Section 2.12(e) below,
optional prepayments of Term Loans, New Term Loans and Refinancing Term Loans
shall be applied, at the Borrower’s option, either (i) on a pro rata basis to
all Classes of Term Loans, New Term Loans and Refinancing Term Loans in
accordance with their respective aggregate principal amount or (ii) to the
Classes of Term Loans, New Term Loans and Refinancing Term Loans in the order of
the maturity date of each such Class (and, within any such Class, on a pro rata
basis to the applicable Lenders); provided that with respect to any such
prepayment of any Class of Term Loans, New Term Loans and Refinancing Term Loans
such prepayment shall be applied against the remaining scheduled installments of
principal due in respect of such Class as directed by the Borrower.

 



79 

 

 

(c)                Each notice of prepayment shall be substantially in the form
of Exhibit H, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein; provided that
a notice of prepayment may state that such prepayment is conditioned upon the
effectiveness of other credit facilities or any other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified prepayment date) if such condition is not satisfied.
All prepayments and failures to prepay under this Section 2.12 shall be subject
to Section 2.16. All prepayments under this Section 2.12 shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

(d)                Any (i) amendment, amendment and restatement or other
modification of this Agreement consummated after the Second Amendment Effective
Date but on or prior to the date that is six months after the Second Amendment
Effective Date or (ii) voluntary prepayment of all but not less than all of the
Term Loans then outstanding consummated after the Second Amendment Effective
Date but on or prior to the date that is six months after the Second Amendment
Effective Date with the proceeds of a substantially concurrent issuance or
incurrence of new bank loans (which voluntary prepayment shall be deemed to have
occurred even if a portion of the Term Loans then outstanding are replaced,
converted or re-evidenced with, into or by such new loans so long as all but not
less than all of the Term Loans then outstanding are so prepaid) the primary
purpose of which, in the case of either clause (i) or clause (ii), is to
decrease the Applicable Margin with respect to the Term Loans then outstanding
shall be accompanied by a fee payable to the Lenders holding the Term Loans then
outstanding (which shall include any Non-Consenting Lender that is repaid in
connection with any such amendment or amendment and restatement), in an amount
equal to 1.00% of the aggregate principal amount of the Term Loans then
outstanding only if such amendment, amendment and restatement, other
modification or prepayment is not otherwise undertaken in connection with
another material transaction or series of related material transactions.

 

(e)                (i)  Notwithstanding anything to the contrary in this
Agreement (including but not limited to Sections 2.12(a), 2.12(b), 2.17, 2.18
and 2.19 (which provisions shall not be applicable to this Section 2.12(e)) or
any other Loan Document, any Purchasing Borrower Party shall have the right at
any time and from time to time prior to the Latest Maturity Date in respect to
any Term Borrowing to purchase Loans under such Term Borrowing from the
applicable Lenders at a discount to the par value of such Loans (each, a
“Discounted Voluntary Purchase”) pursuant to and in accordance with this Section
2.12(e). Each Discounted Voluntary Purchase shall be subject to each of the
following conditions: (A) no Discounted Voluntary Purchase shall be made,
directly or indirectly, with the proceeds of any Loan, (B) any Discounted
Voluntary Purchase may, at the election of the Purchasing Borrower Party, be
offered in respect of one or more Classes of Term Loans, but shall be offered
pro rata to all Term Lenders within the Classes of Term Loans selected by the
Purchasing Borrower Party, (C) such Purchasing Borrower Party shall deliver to
the Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Purchase (after giving effect to any related waivers, supplements or
amendments obtained in connection with such Discounted Voluntary Purchase) and
(2) each of the conditions to such Discounted Voluntary Purchase contained in
this Section 2.12(e) has been satisfied, (D) no Discounted Voluntary Purchase
shall be deemed to be a prepayment pursuant to this Section 2.12 and (E) any
Term Loans repurchased in any Discounted Voluntary Purchase by any Purchasing
Borrower Party shall, without further action by any Person, be deemed cancelled
and no longer outstanding (and may not be resold by any Purchasing Borrower
Party) for all purposes of this Agreement and all other Loan Documents,
including (x) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (y) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (z) the determination of Required Lenders,
Majority Term Lenders or for any similar or related purpose,

 



80 

 

 

under this Agreement or any other Loan Document, and the Administrative Agent is
hereby authorized to make appropriate entries in the Register to reflect any
such cancellation.

 

(ii)               To the extent that a Purchasing Borrower Party seeks to make
a Discounted Voluntary Purchase, such Purchasing Borrower Party will deliver to
the Administrative Agent written notice substantially in the form of Exhibit I
and with such changes as agreed to by the Administrative Agent (each, a
“Discounted Purchase Option Notice”) not later than 11:00 a.m., New York City
time, at least ten Business Days prior to the proposed Acceptance Date that such
Purchasing Borrower Party desires to purchase Term Loans in an aggregate
principal amount specified therein by the Purchasing Borrower Party (each, a
“Proposed Discounted Purchase Amount”), in each case at a discount to the par
value of such Term Loans as specified below. The Proposed Discounted Purchase
Amount of Term Loans shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. The Discounted Purchase Option Notice
shall further specify with respect to the proposed Discounted Voluntary
Purchase: (A) the Proposed Discounted Purchase Amount of Term Loans, (B) a
discount range (which may be a single percentage) selected by the Purchasing
Borrower Party with respect to such proposed Discounted Voluntary Purchase
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”) and (C) the date by which Term Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Purchase which shall be at least five Business Days following the date
of the Discounted Purchase Option Notice (the “Acceptance Date”); provided that
any Term Lender offered or approached to participate in any Discounted Voluntary
Purchase (x) may elect or decline, in its sole discretion, to participate in
such Discounted Voluntary Purchase, (y) shall make its own decision on whether
to sell any of its Term Loans and, if it decides to do so, the principal amount
of and price to be sought for such Term Loans and (z) shall, in its sole
discretion, consult its own attorney, business advisor or tax advisor as to
legal, business, tax and related matters concerning such Discounted Voluntary
Purchase.

 

(iii)             Upon receipt of a Discounted Purchase Option Notice in
accordance with Section 2.12(e)(ii), the Administrative Agent shall promptly
notify each Term Lender thereof. On or prior to the Acceptance Date, each such
Term Lender may, in its discretion, specify, by delivering a written notice
substantially in the form of Exhibit J and with such changes as agreed to by the
Administrative Agent (each, a “Lender Participation Notice”) to the
Administrative Agent, (A) a minimum price (the “Acceptable Price”) within the
Discount Range (for example, 80.0% of the par value of the Term Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans with respect to which such
Term Lender is willing to permit a Discounted Voluntary Purchase at the
Acceptable Price (“Offered Loans”). Based on the Acceptable Prices and principal
amounts of Term Loans specified by the Term Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Purchasing Borrower Party, shall determine the applicable discount for Term
Loans (the “Applicable Discount”), which Applicable Discount shall be (x) the
percentage specified by the Purchasing Borrower Party if the Purchasing Borrower
Party has selected a single percentage pursuant to Section 2.12(e)(ii) for the
Discounted Voluntary Purchase or (y) otherwise, the lowest Acceptable Price at
which the Purchasing Borrower Party can pay the Proposed Discounted Purchase
Amount in full (determined by adding the principal amounts of Offered Loans
commencing with the Offered Loans with the lowest Acceptable Price); provided,
however, that in the event that such Proposed Discounted Purchase Amount cannot
be paid in full at any Acceptable Price, the Applicable Discount shall be the
highest Acceptable Price specified by the Term Lenders that is within the
Discount Range. The Applicable Discount shall be applicable to all Term Lenders
who

 



81

 

 

have offered to participate in the Discounted Voluntary Purchase and hold
Qualifying Loans. Any Term Lender with outstanding Term Loans whose Lender
Participation Notice is not received by the Administrative Agent on or prior to
the Acceptance Date shall be deemed to have declined to participate in a
Discounted Voluntary Purchase of any of its Term Loans at any discount to their
par value within the Applicable Discount.

 

(iv)              The Purchasing Borrower Party shall make a Discounted
Voluntary Purchase by prepaying at the Applicable Discount those Term Loans (or
the respective portions thereof) offered by the Term Lenders (the “Qualifying
Lenders”) that specify an Acceptable Price that is equal to or lower than the
Applicable Discount (the “Qualifying Loans”); provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest and
other amounts due and payable with respect thereto at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Purchase Amount, calculated by applying the Applicable Discount, the Purchasing
Borrower Party shall prepay such Qualifying Loans ratably among the Qualifying
Lenders based on their respective principal amounts of such Qualifying Loans
(subject to rounding requirements specified by the Administrative Agent). If the
aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest and other amounts due and payable with respect thereto at such time)
would be less than the amount of the aggregate proceeds required to prepay the
Proposed Discounted Purchase Amount, calculated by applying the Applicable
Discount, the Purchasing Borrower Party shall prepay all Qualifying Loans.

 

(v)                Each Discounted Voluntary Purchase shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent may reasonably agree to, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to the provisions of Section 2.12(d)),
upon irrevocable notice substantially in the form of Exhibit K and with such
changes as agreed to by the Administrative Agent (each a “Discounted Voluntary
Purchase Notice”), delivered by the applicable Purchasing Borrower Party to the
Administrative Agent no later than 11:00 a.m. (New York City time), three
Business Days prior to the date of such Discounted Voluntary Purchase, which
notice shall specify the date and amount of the Discounted Voluntary Purchase
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Purchase Notice, the Administrative Agent shall
promptly notify each relevant Term Lender thereof. If any Discounted Voluntary
Purchase Notice is given, the Purchasing Borrower Party shall pay the amount
specified in such Discounted Voluntary Purchase Notice to the applicable
Qualifying Lenders on the date specified therein, together with accrued and
unpaid interest on the par principal amount of such applicable Qualifying Loans
to but excluding the date of payment, and each such Discounted Voluntary
Purchase shall be consummated pursuant to an Assignment and Assumption executed
by the applicable Purchasing Borrower Party and each applicable Qualifying
Lender and shall be recorded in the Register in accordance with Section 9.04(e).

 

(vi)              To the extent not expressly set forth herein, each Discounted
Voluntary Purchase shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.12(e)(iii) above) established by the Administrative
Agent and the Borrower.

 

(vii)            Prior to the delivery of a Discounted Voluntary Purchase
Notice, upon written notice to the Administrative Agent, the Purchasing Borrower
Party may withdraw

 



82

 

 

its offer to make a Discounted Voluntary Purchase pursuant to any Discounted
Purchase Option Notice.

 

(viii)          Each of each Qualifying Lender and each Purchasing Borrower
Party acknowledges and agrees that, with respect to any Discounted Voluntary
Purchase, (A) it or any other party to such Discounted Voluntary Purchase may
have, or come into possession of, information (collectively, the “Excluded
Information”) regarding the Borrower, its Subsidiaries, their respective
securities or the Loan Documents (including financial results and business
plans) that is not known or available to any Agent, any Arranger, any Issuing
Bank, any Loan Party or any Lender and that may be material to its or such other
party’s decision to enter into such Discounted Voluntary Purchase (including
material non-public information with respect to the Borrower, its Subsidiaries
or their respective securities), and that it or any other party to such
Discounted Voluntary Purchase may be entering into such Discounted Voluntary
Purchase based on the Excluded Information, (B) it has independently and without
reliance on any Agent, any Arranger, any Issuing Bank, any Loan Party or any
Lender (and no, Agent, Arranger, Issuing Bank, Loan Party or Lender shall have
any duty or responsibility to conduct any analysis on its behalf), and based on
such information as it has deemed appropriate (including, if applicable, the
Excluded Information), made its own independent analysis (including credit,
legal, tax and bankruptcy analysis), consulted with its own advisors with
respect thereto as it has deemed appropriate and determined to enter into such
Discounted Voluntary Purchase and to consummate the transactions contemplated
thereby, notwithstanding its lack of knowledge of the Excluded Information or
the knowledge by any other party to such Discounted Voluntary Purchase of the
Excluded Information, and (C) none of any Agent, any Arranger, any Issuing Bank,
any Loan Party or any Lender shall have any liability to it with respect to the
nondisclosure of the Excluded Information, and it hereby to the extent permitted
by law waives and releases any claims it may have against any Agent, any
Arranger, any Issuing Bank, any Loan Party or any Lender under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information;
provided that the Excluded Information shall not and does not affect the truth
or accuracy of any representations or warranties made by it in any documents
executed by it with respect to such Discounted Voluntary Purchase or any
representations or warranties made by any Loan Party under any Loan Document.

 

(ix)              None of any Agent, any Arranger, any Issuing Bank, any Lender
or any of their respective affiliates assumes any responsibility for the
accuracy or completeness of the information concerning the Borrower, the Loan
Parties, or any of their Affiliates (whether contained in the documents with
respect to any Discounted Voluntary Purchase or otherwise) or for any failure to
disclose events that may have occurred and may affect the significance or
accuracy of such information.

 

(x)                Solely for purposes of this Section 2.12(e), references to
Term Loans and Term Lenders shall include New Term Loans, Refinancing Term
Loans, Term Lenders and Refinancing Term Lenders, as applicable.

 

Section 2.13.             Mandatory Prepayments. (a)  In the event of any
termination in full of all the Revolving Commitments, the Borrower shall, on the
date of such termination, repay or prepay all its outstanding Revolving
Borrowings and all its outstanding Swingline Loans and replace all its
outstanding Letters of Credit and/or deposit an amount equal to the Revolving
L/C Exposure in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Revolving Lenders and the Issuing
Bank. If as a result of any partial reduction of the Revolving Commitments the
Aggregate Revolving Exposure would exceed the Total Revolving

 



83

 

 

Commitment, after giving effect thereto, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Borrowings or Swingline Loans (or a
combination thereof) and/or cash collateralize Letters of Credit in an amount
sufficient to eliminate such excess. Each prepayment under this Section 2.13(a)
shall be made on a pro rata basis among the Revolving Commitments based on the
Pro Rata Percentages of each Lender.

 

(b)                (i) In the event that, pursuant to Section 6.04, the Borrower
is required to commence an Asset Sale Offer, the Borrower shall, to the extent
required under the applicable Joinder, prepay the Term Loans, New Term Loans and
Refinancing Term Loans then outstanding according to the procedures and in the
amounts specified below. The Asset Sale Offer shall be made to all Term Lenders,
New Term Lenders and Refinancing Term Lenders and, at the election of the
Borrower, to other holders of other Indebtedness under Credit Facilities that is
pari passu with the Guaranteed Obligations and that constitutes Priority Lien
Debt (as defined in the Collateral Trust Agreement) containing provisions
similar to those set forth in this Agreement with respect to offers to prepay,
purchase or redeem with the proceeds of sales of assets on a pro rata basis (and
within any Class on a pro rata basis to the applicable Lenders). The Asset Sale
Offer shall remain open for a period of at least 20 Business Days following its
commencement and not more than 30 Business Days, except to the extent that a
longer period is required by Applicable Laws (the “Offer Period”). No later than
three Business Days after the termination of the Offer Period (the “Prepayment
Date”), the Borrower shall apply all Excess Proceeds (the “Offer Amount”) to the
prepayment of the Term Loans, New Term Loans and Refinancing Term Loans then
outstanding with respect to which the Lenders thereof shall have elected a
prepayment with such Excess Proceeds and, if applicable and at the Borrower’s
election, to the prepayment or the purchase, as applicable, of such other pari
passu Indebtedness under Credit Facilities (on a pro rata basis, if applicable)
or, if less than the Offer Amount has been accepted in such Asset Sale Offer at
the end of the applicable Offer Period, to the prepayment of the Term Loans, New
Term Loans and Refinancing Term Loans then outstanding with respect to which the
Lenders thereof shall have elected a prepayment with such Offer Amount. If the
aggregate principal amount of Term Loans, New Term Loans, Refinancing Term Loans
and such other pari passu Indebtedness accepting such Asset Sale Offer exceeds
the Offer Amount, such prepayment or purchase shall be made on a pro rata basis
with respect thereto.

 

(ii)               Upon the commencement of an Asset Sale Offer, the Borrower
shall deliver to the Administrative Agent, on the first day of each applicable
Offer Period, written or fax notice (or telephone notice promptly confirmed by
written or fax notice) substantially in the form of Exhibit L, which notice
shall be irrevocable and shall commit the Borrower to prepay the Term Loans, New
Term Loans and Refinancing Term Loans then outstanding by the Offer Amount
stated therein on the Prepayment Date stated therein. The Administrative Agent
shall notify the Term Lenders, New Term Lenders and Refinancing Term Lenders
promptly upon receipt of the Borrower’s notice.

 

(iii)             On the Prepayment Date, the Borrower shall (A) prepay, on a
pro rata basis to the extent necessary, the Offer Amount of the Term Loans, New
Term Loans and Refinancing Term Loans then outstanding or portions thereof with
respect to which the Lenders thereof shall have elected a prepayment with such
Excess Proceeds pursuant to the Asset Sale Offer, or, if less than the Offer
Amount has been accepted in such Asset Sale Offer at the end of the applicable
Offer Period, prepay the Term Loans, New Term Loans and Refinancing Term Loans
then outstanding with respect to which the Lenders thereof shall have elected a
prepayment with such Offer Amount, which prepayment shall, in each case, be
applied on a pro rata basis against the remaining scheduled installments of
principal due and the final payment on the maturity date in respect of each
Class of Term Loans, New Term Loans and Refinancing Term Loans and (B) deliver
to the

 



84

 

 

Administrative Agent an Officers’ Certificate stating that such Term Loans, New
Term Loans and Refinancing Term Loans or portions thereof were prepaid in
accordance with the terms of this Section 2.13(b).

 

(c)                The Borrower shall deliver to the Administrative Agent and
the Issuing Bank, at the time of each prepayment, reduction or cash
collateralization required under this Section 2.13, a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment, reduction or cash
collateralization. Each notice of reduction or cash collateralization shall
specify the reduction or cash collateralization date, the Type and Class of each
Loan being prepaid and the principal amount of each Loan (or portion thereof) to
be prepaid and the amount of any reduction of Revolving Commitments. All
prepayments of Borrowings or reductions of Revolving Commitments pursuant to
this Section 2.13 shall be accompanied by accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment and shall be
subject to Section 2.16, but shall otherwise be without premium or penalty.

 

Section 2.14.             Reserve Requirements; Change in Circumstances.
(a)  Notwithstanding any other provision of this Agreement, if any Change in Law
shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender, the Administrative Agent or the
Issuing Bank,

 

(ii)               subject any Lender, the Administrative Agent or any Issuing
Bank to any Taxes (other than Indemnified Taxes or Excluded Taxes) on its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender, the Administrative Agent or any Issuing
Bank or the London interbank market any other condition affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit (except, in each
case, any such reserve requirement which is reflected in the Adjusted LIBO
Rate),

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Bank of making or maintaining, continuing or converting
to any Eurodollar Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to any Lender, the Administrative Agent or any Issuing
Bank of issuing or maintaining any Letter of Credit or purchasing or maintaining
a participation therein or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise) by an amount reasonably deemed by such Lender, the
Administrative Agent or such Issuing Bank to be material, then the Borrower will
pay to such Lender, the Administrative Agent or the Issuing Bank, as the case
may be, promptly upon demand such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                If any Lender, the Administrative Agent or any Issuing Bank
shall have determined that any Change in Law regarding capital adequacy or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s, the Administrative Agent’s or the Issuing Bank’s
capital or on the capital of such Lender’s, the Administrative Agent’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
purchased by, such Lender or the Letters of Credit issued by such Issuing Bank
to a level below that which such Lender, the Administrative

 



85

 

 

Agent or such Issuing Bank or such Lender’s, the Administrative Agent’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, the Administrative Agent’s or such
Issuing Bank’s policies and the policies of such Lender’s, the Administrative
Agent’s or such Issuing Bank’s holding company with respect to capital adequacy
or liquidity) by an amount reasonably deemed by such Lender, the Administrative
Agent or such Issuing Bank to be material, then from time to time the Borrower
shall pay to such Lender, the Administrative Agent or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Administrative Agent or such Issuing Bank or such Lender’s, the
Administrative Agent’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                A certificate of a Lender, the Administrative Agent or an
Issuing Bank setting forth the amount or amounts reasonably determined by such
Person to be necessary to compensate such Lender, the Administrative Agent or
such Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section, the calculations and criteria applied to
determine such amount or amounts, and other documentation or information
reasonably supporting the conclusions in such certificate, shall be delivered to
the Borrower and shall, absent clearly demonstrable error, be final and
conclusive and binding. The Borrower shall pay such Lender, the Administrative
Agent or the Issuing Bank, as the case may be, the amount or amounts shown as
due on any such certificate delivered by it within 10 days after its receipt of
the same.

 

(d)                Failure or delay on the part of any Lender, the
Administrative Agent or any Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Administrative
Agent’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be under any obligation to compensate any Lender, the
Administrative Agent or any Issuing Bank under paragraph (a) or (b) above for
increased costs or reductions with respect to any period prior to the date that
is 270 days prior to such request; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 270-day period. The
protection of this Section shall be available to each Lender, the Administrative
Agent and each Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

 

Section 2.15.             Change in Legality. (a)  Notwithstanding any other
provision of this Agreement, if any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower (which notice shall include documentation or
information in reasonable detail supporting the conclusions in such notice) and
to the Administrative Agent:

 

(i)                 such Lender may declare that Eurodollar Loans in the
affected currency or currencies will not thereafter (for the duration of such
unlawfulness) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar
Borrowing denominated in dollars (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing denominated in dollars for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as the case
may be), unless such declaration shall be subsequently withdrawn; and

 



86

 

 

(ii)               such Lender may require that (x) all outstanding Eurodollar
Loans denominated in dollars made by it be converted to ABR Loans, in which
event all such Eurodollar Loans shall be automatically converted to ABR Loans as
of the effective date of such notice as provided in paragraph (b) below and (y)
cause the interest rate with respect to all outstanding Eurodollar Loans
denominated in an Alternative Currency to be determined by an alternative rate
mutually acceptable to the Borrower and the applicable Lenders.

 

In the event any Lender shall exercise its rights under (i), (ii) or
(iii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans. Any such conversion of a Eurodollar Loan
under (i) above shall be subject to Section 2.16.

 

(b)                For purposes of this Section 2.15, a notice to the Borrower
by any Lender shall be effective as to each Eurodollar Loan made by such Lender,
if lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

Section 2.16.             Indemnity. The Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include, in the
case of a Lender, an amount equal to the excess, as reasonably determined by
such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is
the subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender believes it is entitled to receive
pursuant to this Section 2.16, including the calculations and criteria applied
to determine such amount or amounts, and other documentation or information
reasonably supporting the conclusions in such certificate, shall be delivered to
the Borrower and shall, absent clearly demonstrable error, be final and
conclusive and binding.

 

Section 2.17.             Pro Rata Treatment Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under
Section 2.09(d), 2.12(a), 2.12(e), 2.13, 2.14, 2.15, 2.20, 2.21, 2.22(e),
2.23(d)(ii), 2.23(d)(iii), 2.24, 2.25, 9.04, or 9.19, each Borrowing, each
payment or prepayment of principal of any Borrowing by the Borrower, each
payment of reimbursement obligations, each payment of interest on the Loans,
each payment of the Commitment Fees, each reduction of the Term Commitments, the
New Term Commitments, the Refinancing Term Commitments or the Revolving
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type, in each case, by the Borrower, shall be
allocated pro rata among the Lenders in accordance with their respective

 



87

 

 

applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). For purposes of determining the available Revolving
Commitments of the Lenders at any time, each outstanding Swingline Loan shall be
deemed to have utilized the Revolving Commitments of the Lenders (including
those Lenders which shall not have made Swingline Loans) pro rata in accordance
with such respective Revolving Commitments (provided that the Fifth Amendment
Tranche A Revolving Commitments and Tranche B Revolving Commitments shall not be
included in any such determination until the Dragon Acquisition Closing Date).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

 

Section 2.18.             Sharing of Setoffs. Each Lender agrees that if, other
than as a result of any assignment of Loans pursuant to and in accordance with
this Agreement (including any assignment to any Purchasing Borrower Party
pursuant to and in accordance with Section 2.12(e) and any assignment by a
Lender pursuant to and in accordance with Section 9.04), it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., as
amended from time to time, or other security or interest arising from, or in
lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and Revolving L/C Exposure of
such other Lender, so that the aggregate unpaid principal amount of the Loans
and Revolving L/C Exposure and participations in Loans and Revolving L/C
Exposure held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of all Loans and Revolving L/C Exposure then outstanding
as the principal amount of its Loans and Revolving L/C Exposure prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans and Revolving L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest; provided, further, that in the event that
any Defaulting Lender exercises any such right of setoff, (a) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders and (b) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in a Loan or L/C
Disbursement deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

 

Section 2.19.             Payments. (a)  The Borrower shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any Fees or other amounts)

 



88

 

 

hereunder and under any other Loan Document not later than 12:00 (noon) (or such
other time as otherwise required by Section 2.23(e)), New York City time, on the
date when due in immediately available funds, without setoff, defense or
counterclaim. Each such payment (other than (i) Issuing Bank Fees, which shall
be paid directly to the Issuing Bank, (ii) principal of and interest on
Swingline Loans, which shall be paid directly to the Swingline Lender except as
otherwise provided in Section 2.22(e) and (iii) payments pursuant to Sections
2.14, 2.16 or 2.20, which at the election of the Borrower may be made directly
to the Lender claiming the benefit of any such Sections) shall be made to the
Administrative Agent at its offices at 390 Greenwich Street, New York, NY 10013
by wire transfer of immediately available funds (or as otherwise agreed by the
Borrower and the Administrative Agent). The Administrative Agent shall pay to
each Lender any payment received on such Lender’s behalf promptly after the
Administrative Agent’s receipt of such payment. All payments hereunder and under
each other Loan Document shall be made in dollars or with respect to any
Borrowing or L/C Disbursement in an Alternative Currency, in the applicable
Alternative Currency.

 

(b)                Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

Section 2.20.             Taxes. (a)  Except as otherwise provided herein, any
and all payments by or on account of any obligation of the Borrower or any other
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any other Loan Party or the
Administrative Agent shall be required to deduct or withhold any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by the
Borrower or such other Loan Party shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent, such Issuing Bank or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions and withholdings been made, (ii) the Borrower or such other Loan
Party shall make (or cause to be made) such deductions and withholdings and
(iii) the Borrower or such other Loan Party shall pay (or cause to be paid) the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law. In addition, the Borrower or any other Loan
Party hereunder shall pay (or cause to be paid) any Other Taxes imposed other
than by deduction or withholding to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, or
any of their respective Affiliates, on or with respect to any payment by or on
account of any obligation of the Borrower or any Loan Party hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Government Authority. A certificate
as to the amount of such payment or liability shall be delivered to the Borrower
by an Issuing Bank or a Lender, or by the Administrative Agent on its behalf or
on behalf of an Issuing Bank or a Lender, promptly upon such party’s
determination of an indemnifiable event and such certificate shall be conclusive
absent clearly demonstrable error; provided that the failure to deliver such
certificate shall not affect the obligations of the Borrower under this Section
2.20(b) except to the extent the

 



89

 

 

Borrower is actually prejudiced thereby. Payment under this Section 2.20(b)
shall be made within 15 days from the date of delivery of such certificate;
provided that the Borrower shall not be obligated to make any such payment to
the Administrative Agent, the Issuing Bank or the Lender (as the case may be) in
respect of penalties, interest and other liabilities attributable to any
Indemnified Taxes or Other Taxes if and to the extent that such penalties,
interest and other liabilities are attributable to the gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such
Lender, in each case, as determined by a court of competent jurisdiction by
final and nonappealable judgment, or to the failure of the Administrative Agent,
an Issuing Bank or a Lender to deliver a timely certificate as to the amount of
an indemnifiable liability.

 

(c)                As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower or any other Loan Party to a Governmental
Authority, and in any event within 60 days of such payment being due, the
Borrower shall deliver to the Administrative Agent, the relevant Lender or the
relevant Issuing Bank, if applicable, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent, the relevant Lender or the relevant
Issuing Bank, if applicable.

 

(d)                Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the reasonable written request of the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or delivery would not materially prejudice the legal
position of such Lender.

 

In addition, each Foreign Lender shall (i) furnish to the Administrative Agent
and the Borrower on or before it becomes a party to this Agreement, two accurate
and complete copies of executed (a) U.S. Internal Revenue Service Forms W-8BEN
or W-8BEN-E, as applicable (or successor form), (b) to the extent the Foreign
Lender is not the beneficial owner, U.S. Internal Revenue Service Forms W-8IMY,
accompanied by U.S. Internal Revenue Service Form W-8ECI (or successor form),
U.S. Internal Revenue Service Forms W-8BEN or W-BEN-E, as applicable (or
successor form), U.S. Internal Revenue Service Form W-9 (or successor form),
and/or other certification documents from each beneficial owner, as applicable,
or (c) U.S. Internal Revenue Service Form W-8ECI (or successor form),
certifying, in each case, to such Foreign Lender’s legal entitlement to an
exemption or reduction from U.S. federal withholding tax with respect to all
interest payments hereunder, and (ii) provide new (a) U.S. Internal Revenue
Service Forms W-8BEN or W-8BEN-E, as applicable (or successor form), (b) to the
extent the Foreign Lender is not the beneficial owner, U.S. Internal Revenue
Service Forms W-8IMY, accompanied by U.S. Internal Revenue Service Form W-8ECI
(or successor form), U.S. Internal Revenue Service Forms W-8BEN or W-BEN-E, as
applicable (or successor form), U.S. Internal Revenue Service Form W-9 (or
successor form), and/or other certification documents from each beneficial
owner, as applicable, or (c) U.S. Internal Revenue Service Form W-8ECI (or
successor form), in each case, upon the expiration or obsolescence of any
previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder; provided that any Foreign Lender that is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Tax Code and is relying
on the so-called “portfolio interest exemption” shall also furnish a “Non-Bank
Certificate” in the form of Exhibit M together with a Form W-8BEN (or W-8BEN-E
or successor form). Notwithstanding any other provision of this Section 2.20(d),
a

 



90

 

 

Foreign Lender shall not be required to deliver any form pursuant to this
Section 2.20(d) that such Foreign Lender is not legally able to deliver.

 

(e)                Any Lender that is a United States person, as defined in
Section 7701(a)(30) of the Tax Code shall deliver to the Borrower (with a copy
to the Administrative Agent) two accurate and complete original signed copies of
Internal Revenue Service Form W-9, or any successor form that such person is
entitled to provide at such time in order to comply with United States back-up
withholding requirements.

 

(f)                 If a payment made to a Lender hereunder may be subject to
U.S. federal withholding tax under FATCA, such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with its withholding obligations, to determine
that such Lender has complied with such Lender’s obligations or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (f), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(g)                If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 2.20 shall survive the payment in full of all amounts due
hereunder.

 

(i)                 For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 2.21.             Assignment of Commitments Under Certain Circumstances;
Duty to Mitigate. (a)  In the event (i) any Lender or any Issuing Bank delivers
a certificate requesting compensation pursuant to Section 2.14, (ii) any Lender
or any Issuing Bank delivers a notice described in Section 2.15, (iii) the
Borrower is required to pay any additional amount to any Lender

 



91

 

 

or any Issuing Bank or any Governmental Authority on account of any Lender or
any Issuing Bank pursuant to Section 2.20 or (iv) any Lender is a Defaulting
Lender, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender or such Issuing Bank and the Administrative Agent, require
such Lender or such Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests, rights and obligations under this Agreement to an assignee
that shall assume such assigned obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (B) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, of the Issuing Banks and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed, and (C)
the Borrower or such assignee shall have paid to the affected Lender or Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or the Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or such Issuing
Bank hereunder (including any amounts under Section 2.14 and Section 2.16);
provided, further, that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14 or notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or such Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or such Issuing Bank pursuant to paragraph (b)
below), or if such Lender or such Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or
event, as the case may be, then such Lender or such Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder. Each
of each Lender and each Issuing Bank agrees that, if the Borrower exercises its
option under this Section 2.21(a), such Lender or such Issuing Bank, as
applicable, shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effectuate such assignment in
accordance with Section 9.04 (including an Assignment and Assumption duly
executed by such Lender or such Issuing Bank, as applicable, with respect to
such assignment). In the event that a Lender or an Issuing Bank, as applicable,
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, the Borrower shall be
entitled (but not obligated), and such Lender or such Issuing Bank, as
applicable, authorizes, directs and grants an irrevocable power of attorney
(which power is coupled with an interest) to the Borrower, to execute and
deliver, on behalf of such Lender or such Issuing Bank, as applicable, as
assignor, all documentation necessary to effectuate such assignment in
accordance with Sections 2.21 and 9.04 (including an Assignment and Assumption)
in the circumstances contemplated by this Section 2.21(a) and any documentation
so executed and delivered by the Borrower shall be effective for all purposes of
documenting an assignment pursuant to and in accordance with Section 9.04.

 

(b)                If (i) any Lender or any Issuing Bank shall request
compensation under Section 2.14, (ii) any Lender or any Issuing Bank delivers a
notice described in Section 2.15 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to
Section 2.20, then such Lender or such Issuing Bank shall use reasonable efforts
(which shall not require such Lender or such Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory

 



92

 

 

restrictions or suffer any disadvantage or burden reasonably deemed by it to be
significant) (A) to file any certificate or document reasonably requested in
writing by the Borrower or (B) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce or eliminate its claims for compensation
under Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15
or would reduce or eliminate amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

 

Section 2.22.             Swingline Loans. (a)  Swingline Commitment. Subject to
the terms and conditions hereof and relying upon the representations and
warranties set forth herein, the Swingline Lender agrees to make loans in
dollars or Canadian Dollars to the Borrower, at any time and from time to time
after the Closing Date, and until the earlier of the latest Revolving Maturity
Date at such time and the termination of the Revolving Commitments in accordance
with the terms hereof (provided that the agreement of the Swingline Lender to
make Swingline Loans shall not extend beyond the Tranche A Revolving Maturity
Date (as defined on the Fifth Amendment Effective Date) without the prior
written consent of the Swingline Lender), in an aggregate principal amount at
any time outstanding that will not result in (i) the Dollar Equivalent of the
aggregate principal amount of all Swingline Loans (x) denominated in dollars
exceeding $100,000,000 in the aggregate and (y) denominated in Canadian Dollars
exceeding $10,000,000 in the aggregate, (ii) the Swingline Loans exceeding the
amount of available Revolving Commitments whose applicable Revolving Maturity
Date is no more than 15 days after such Swingline Loan is (or is to be) made or
(iii) the Aggregate Revolving Exposure, after giving effect to any Swingline
Loan, exceeding the Total Revolving Commitment. Each Swingline Loan shall be
denominated in dollars or Canadian Dollars and shall be in a principal amount
that is an integral multiple of the Dollar Equivalent of $500,000. The Swingline
Commitment may be terminated or reduced from time to time as provided herein.
Within the foregoing limits, the Borrower may borrow, pay or prepay, without
premium or penalty, and reborrow Swingline Loans hereunder, subject to the
terms, conditions and limitations set forth herein.

 

(b)                Swingline Loans. The Borrower shall notify the Administrative
Agent by electronic communication, or by telephone (confirmed by electronic
communication), not later than 10:00 a.m., New York City time, on the day of a
proposed Swingline Loan to be made to it. Such notice shall be delivered on a
Business Day, shall be irrevocable and shall refer to this Agreement and shall
specify the requested date (which shall be a Business Day) and amount and
currency of such Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any notice received from the Borrower pursuant to this
Section 2.22(b). The Swingline Lender shall make each Swingline Loan available
to the Borrower by means of a credit to the general deposit account of the
Borrower with the Swingline Lender by no later than 3:00 p.m. on the date such
Swingline Loan is so requested.

 

(c)                Prepayment. The Borrower shall have the right at any time and
from time to time to prepay any Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Swingline Lender and to the Administrative Agent before
12:00 (noon), New York City time, on the date of prepayment at the Swingline
Lender’s address for notices specified in Section 9.01. All principal payments
of Swingline Loans shall be accompanied by accrued interest on the principal
amount being repaid to the date of payment.

 

(d)                Interest. Each Swingline Loan (x) denominated in dollars
shall be an ABR Loan and, subject to the provisions of Section 2.07, shall bear
interest as provided in Section 2.06(a) and

 



93

 

 

(y) denominated in Canadian Dollars shall be a Canadian Base Rate Loan and,
subject to the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a).

 

(e)                Participations. The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time
on any Business Day require the Revolving Lenders to acquire participations in
all or a portion of the Swingline Loans outstanding (x) in the case of Swingline
Loans denominated in dollars, on such Business Day or (y) in the case of
Swingline Loans denominated in Canadian Dollars, on the following Business Day.
Such notice shall specify the aggregate amount and currency of Swingline Loans
in which Revolving Lenders will participate. The Administrative Agent will,
promptly upon receipt of such notice, give notice to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. In furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Lender’s Pro Rata Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.22(e) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Lender shall comply with its
obligation under this Section 2.22(e) by wire transfer of immediately available
funds, in the same manner as provided in Section 2.02(c) with respect to Loans
made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the
payment obligations of the Lenders under this Section) and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.22(e)
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this Section 2.22(e) and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this Section 2.22(e) shall not relieve the
Borrower (or other party liable for obligations of the Borrower) of any default
in the payment thereof.

 

Section 2.23.             Letters of Credit. (a)  General. Subject to the terms
and conditions hereof, (i) each Issuing Bank agrees to issue, upon the
Borrower’s request, a Letter of Credit denominated in dollars or an Alternative
Currency in such form as may be reasonably approved from time to time by the
Issuing Bank at any time and from time to time while the Revolving Commitments
remain in effect for the Borrower’s account or for the account of any of the
Subsidiaries (other than the Funded L/C SPV) or any Minority Investment,
provided that (A) the agreement of the Issuing Bank to issue Letters of Credit
shall not extend beyond the Tranche A Revolving Maturity Date (as defined on the
Fifth Amendment Effective Date), without the prior written consent of the
Issuing Bank, (B) if such Letter of Credit is being issued for the account of a
Subsidiary (other than the Funded L/C SPV), the Borrower and such Subsidiary
(other than the Funded L/C SPV), as the case may be, shall be co-applicants with
respect to such Letter of Credit, (C) if such Letter of Credit is being issued
for the account of a Subsidiary (other than the Funded L/C SPV) or any Minority
Investment, the Issuing Bank shall have received at least three Business Days
(or such shorter period of time acceptable to the Issuing Bank) prior to the
proposed date of issuance of such Letter of Credit all documentation and other
information reasonably requested by it with respect to such Subsidiary or
Minority Investment that is required by bank regulatory

 



94

 

 

authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, (D) no Issuing Bank will be
required to provide documentary, trade or commercial letters of credit or
bankers’ acceptances of a similar nature without its prior written consent (in
such Issuing Bank’s sole discretion) and (E) the Dollar Equivalent of the
maximum amount of Letters of Credit at any time issued and outstanding of any
Issuing Bank shall not exceed the amount set forth on Schedule 2.23(b) (as such
schedule may be updated from time to time with the consent of the applicable
Issuing Banks) without the prior written consent of the Borrower and the
applicable Issuing Bank (it being understood and agreed that no other consent
(including pursuant to Section 9.08 of this Agreement) will be required to
increase or decrease such amount and only the consent of the Borrower and the
applicable Issuing Bank will be required to establish, increase or decrease the
maximum amount of Letters of Credit with respect to such Issuing Bank), and no
Issuing Bank shall have any obligation to issue, amend, renew, increase or
extend any Letter of Credit issued or to be issued by it if such issuance,
amendment, renewal, increase or extension shall (after giving effect thereto)
cause the Dollar Equivalent of the maximum amount of Letters of Credit issued or
to be issued by it to exceed the applicable foregoing maximum amount with
respect to such Issuing Bank and (ii) each letter of credit issued by an Issuing
Bank and set forth on Schedule 2.23(a) (each an “Existing Letter of Credit”)
shall be deemed to be a Letter of Credit under this Agreement and shall
constitute a “Letter of Credit” for all purposes under this Agreement. This
Section shall not be construed to impose an obligation upon any Issuing Bank to
issue any Letter of Credit that is inconsistent with the terms and conditions of
this Agreement.

 

Notwithstanding the foregoing, no Issuing Bank is under any obligation to issue
any Letter of Credit if at the time of such issuance:

 

(i)                 any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms enjoin or restrain such Issuing Bank from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Bank on the Closing Date, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Bank as of the Closing
Date and which such Issuing Bank reasonably and in good faith deems material to
it; or

 

(ii)               such Issuing Bank shall have received from the Borrower or
the Administrative Agent prior to the issuance of such Letter of Credit notice
that the issuance of such Letter of Credit is not permitted under this
Agreement.

 

(b)                Notice of Issuance, Amendment, Renewal, Increase, Extension;
Certain Conditions. In order to request the issuance of a Letter of Credit
(other than an Existing Letter of Credit) or to amend, renew, increase or extend
an existing Letter of Credit, the Borrower shall hand deliver or fax or
electronic communication (including through the Internet or other electronic
platform) to the Issuing Bank and the Administrative Agent (no less than three
Business Days (or such shorter period of time acceptable to the Issuing Bank))
in advance of the requested date of issuance, amendment, renewal, increase or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed, increased or extended,
the date of issuance, amendment, renewal, increase or extension, the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
below), the amount and currency of such

 



95

 

 

Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be reasonably necessary to prepare such Letter of Credit.
If requested by the Issuing Bank, the Borrower shall also submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. The Issuing Bank shall promptly (i) notify the
Administrative Agent in writing of the amount and expiry date of each Letter of
Credit issued by it and (ii) provide a copy of such Letter of Credit (and any
amendments, renewals, increases or extensions thereof) to the Administrative
Agent. A Letter of Credit shall be issued, amended, renewed, increased or
extended only if, and upon issuance, amendment, renewal, increase or extension
of each such Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal, increase
or extension, the Aggregate Revolving Exposure shall not exceed the Total
Revolving Commitment and that the other conditions expressly set forth herein
are satisfied in respect thereto.

 

(c)                Expiration Date. Each Letter of Credit shall expire at the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the latest applicable Revolving Maturity Date with respect to which the
aggregate amount of Revolving Commitments maturing on or after such Revolving
Maturity Date shall equal or exceed the Revolving L/C Exposure related to such
Letter of Credit and all other Letters of Credit expiring on or after the date
thereof, unless such Letter of Credit expires by its terms on an earlier date;
provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the applicable Revolving
Maturity Date described above) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days (or within such longer period as specified in such
Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.

 

(d)                Participations.

 

(i)                 By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each such Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Percentage of the Dollar Equivalent of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of the Dollar Equivalent of each L/C Disbursement made by the
Issuing Bank and not reimbursed by the Borrower (or, if applicable, another
party pursuant to its obligations under any other Loan Document) forthwith on
the date due as provided in Section 2.02(f). Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.23(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(ii)               On the Fourth Amendment Effective Date, the participations in
any issued and outstanding Letters of Credit shall be reallocated so that after
giving effect thereto, the Revolving Lenders shall share ratably in such
participations in accordance with the aggregate Revolving Commitments.
Thereafter, participations in any newly issued Letters of Credit shall be
allocated in accordance with the aggregate Revolving Commitments. On

 



96

 

 

the Dragon Acquisition Closing Date, the participations in any issued and
outstanding Letters of Credit shall be reallocated so that after giving effect
thereto, the Revolving Lenders shall share ratably in such participations in
accordance with the aggregate Revolving Commitments (including, for the
avoidance of doubt, the Fifth Amendment Tranche A Revolving Commitments and the
Tranche B Revolving Commitments). Thereafter and until the Tranche B Revolving
Maturity Date, participations in any newly issued Letters of Credit shall be
allocated in accordance with the aggregate Revolving Commitments.

 

(iii)             On the Tranche B Revolving Maturity Date, the participations
in any issued and outstanding Letters of Credit shall be reallocated so that
after giving effect thereto, the Tranche A Revolving Lenders shall share ratably
in such participations in accordance with the aggregate Tranche A Revolving
Commitments (including, for the avoidance of doubt, the Fifth Amendment Tranche
A Revolving Commitments) but only to the extent that such allocation would not
cause the Tranche A Revolving Exposure of any Tranche A Revolving Lender to
exceed such Lender's Tranche A Revolving Commitments. Thereafter, participations
in any newly issued Letters of Credit shall be allocated in accordance with the
aggregate Revolving Commitments. If the allocation or reallocation described
herein cannot, or can only partially, be effected as a result of the limitations
set forth in this Section 2.23(d)(iii), the Borrower shall, within three
Business Days following notice by the Administrative Agent, cash collateralize
such Tranche A Revolving Lenders’ participations in the outstanding Letters of
Credit (after giving effect to any partial reallocation pursuant to this Section
2.23(d)(iii)) in accordance with Section 2.23(j)(ii).

 

(e)                Reimbursement. If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall pay or cause
to be paid to the Administrative Agent an amount equal to such L/C Disbursement
in the currency of such drawing not later than two hours after the Borrower
shall have received notice from the Issuing Bank that payment of such draft will
be made, or, if the Borrower shall have received such notice later than 1:00
p.m., New York City time, on any Business Day, not later than 12:00 (noon), New
York City time, on the immediately following Business Day. If the Borrower fails
to make the L/C Disbursement on the date and at the time required, then if such
payment relates to a Letter of Credit denominated in an Alternative Currency,
automatically and with no further action required, the Borrower’s reimbursement
obligation shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, calculated using the applicable Exchange Rate on the date
when such payment was due, of such L/C Disbursement.

 

(f)                 Obligations Absolute. The Borrower’s obligations to
reimburse L/C Disbursements as provided in Section 2.23(e) above shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under any and all circumstances
whatsoever, and irrespective of:

 

(i)                 any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein;

 

(ii)               any amendment or waiver of, or any consent to departure from,
all or any of the provisions of any Letter of Credit or any Loan Document;

 

(iii)             the existence of any claim, setoff, defense or other right
that the Borrower, any other party guaranteeing, or otherwise obligated with,
the Borrower, any subsidiary or other Affiliate thereof or any other Person may
at any time have against the beneficiary

 



97

 

 

under any Letter of Credit, the Issuing Bank, the Administrative Agent or any
Lender or any other Person, whether in connection with this Agreement, any other
Loan Document or any other related or unrelated agreement or transaction;

 

(iv)              any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v)                payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

 

(vi)              any other act or omission to act or delay of any kind of the
Issuing Bank, any Lender, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment, in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof; it is understood that the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (A) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (B) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuing Bank.

 

(g)                Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall as promptly
as possible give telephonic notification, confirmed in writing (including by
electronic communication), to the Administrative Agent and the Borrower of such
demand for payment and whether the Issuing Bank has made or will make an L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the applicable Revolving Lenders with respect to any such L/C
Disbursement. The Administrative Agent shall promptly give each Revolving Lender
notice thereof.

 



98

 

 

(h)                Interim Interest. If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full on the date required by Section 2.23(e),
the unpaid amount thereof shall bear interest for the account of the Issuing
Bank, for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the Borrower or the date on
which interest shall commence to accrue thereon as provided in Section 2.02(f),
at the rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.

 

(i)                 Resignation or Removal of the Issuing Bank. Any Issuing Bank
may resign at any time by giving 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower, and may be removed at any
time by the Borrower by notice to such Issuing Bank, the Administrative Agent
and the Lenders. Upon the acceptance of any appointment as an Issuing Bank
hereunder by a Lender that shall agree to serve as successor Issuing Bank, such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional, extend, or increase the
amount of Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it. At the
time such removal or resignation shall become effective, the Borrower shall pay
all accrued and unpaid fees pursuant to Section 2.05(c)(ii). The acceptance of
any appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form reasonably
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of the previous Issuing Bank under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of the
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank set
forth in this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but, after receipt by
the Administrative Agent, the Lenders and the Borrower of notice of resignation
from an Issuing Bank or after the receipt by an Issuing Bank, the Administrative
Agent and the Lenders of notice of removal from the Borrower, as applicable,
such Issuing Bank shall not be required to issue additional Letters of Credit or
extend or increase the amount of Letters of Credit then outstanding.

 

(j)                 Cash Conversion / Cash Collateralization.

 

(i)                 In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of drawings made under any Letters of Credit
denominated in an Alternative Currency (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to Section 2.23(j)(ii), if
such cash collateral was deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Bank pursuant to Section 2.02(f) in respect of
unreimbursed drawings made under any Letters of Credit and (iii) of each
Lender’s participation in any Letters of Credit denominated in an Alternative
Currency under which a drawing has been made shall, automatically and with no
further action required, be converted into the Dollar Equivalent, calculated
using the applicable Exchange Rates on such date (or in the case of any drawing
made after such date, on the date such drawing is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the

 



99

 

 

applicable Issuing Bank or any Lender in respect of the obligations described in
this Section 2.23(j)(i) shall accrue and be payable in dollars at the rates
otherwise applicable hereunder.

 

(ii)               If any Event of Default pursuant to clauses (b), (c), (g) or
(h) of Article VII shall occur and be continuing, or the maturity of the Loans
has been accelerated and/or the Commitments have been terminated, the Borrower
shall, on the Business Day it receives notice from the Administrative Agent or
the Majority Revolving Lenders thereof and of the amount to be deposited,
deposit in an account with the Administrative Agent, for the ratable benefit of
the Issuing Banks and the Lenders with Revolving L/C Exposure, an amount in cash
in dollars equal to the Revolving L/C Exposure as of such date. Such deposit
shall be held, upon the occurrence of any such Event of Default, and for so long
as such Event of Default is continuing, by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
with respect to Letters of Credit under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Cash Equivalents, which investments shall be made by the
Administrative Agent in accordance with its internal policies applied to
transactions of the size and nature provided for in the Loan Documents, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Upon the occurrence and during the
continuance of an Event of Default pursuant to clauses (b), (c), (g) or (h) of
Article VII, or acceleration of the maturity of the Loans, and/or termination of
the Commitments, moneys in such account shall (i) automatically be applied by
the Administrative Agent to reimburse the Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time and (iii) if the maturity of the Loans has been accelerated (but subject to
the consent of the Majority Revolving Lenders), be applied to satisfy the
Guaranteed Obligations hereunder. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence and during the
continuance of an Event of Default pursuant to clauses (b), (c), (g) or (h) of
Article VII, or acceleration of the maturity of the Loans and/or termination of
the Commitments, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all such Events of
Default have been cured or waived.

 

(k)                Additional Issuing Banks. The Borrower may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of the Agreement.
Any Lender designated as an issuing bank pursuant to this Section 2.23(k) shall
be deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.

 

Section 2.24.             Incremental Facilities. (a)  The Borrower may, by
written notice to the Administrative Agent, elect to request (i) the
establishment of one or more new term loan commitments (the “New Term
Commitments”) and/or (ii) prior to the latest Revolving Maturity Date at such
time, an increase to the existing Revolving Commitments, in each case, to the
extent agreed by the Persons providing the same, denominated in dollars or an
Alternative Currency (any such increase, the “New Revolving Commitments” and,
together with the New Term Commitments, the “New Commitments”), in a principal
amount (A) not less than the Dollar Equivalent of $50,000,000 individually (or
such lesser amount which shall be reasonably approved by the Administrative
Agent or that shall constitute the remaining available amount of New

 

 

100

 



 

 

Commitments permitted to be established pursuant to and in accordance with this
Section 2.24(a) after giving effect to the aggregate amount of New Commitments
established pursuant to this Section 2.24(a) after the Closing Date and prior to
such date), and integral multiples of the Dollar Equivalent of $5,000,000 in
excess thereof, and (B) not to exceed, for all New Commitments established
pursuant to this Section 2.24(a), an aggregate amount (the “Maximum Incremental
Amount”) equal to the sum of the Dollar Equivalent of (1) $750,000,000 plus (2)
an amount equal to the Consolidated Cash Flow of the Borrower for the period of
four consecutive fiscal quarters most recently ended on or prior to the date on
which such New Commitments are established multiplied by 25%; provided that the
Maximum Incremental Amount shall be deemed to be not less than the Dollar
Equivalent of $1,250,000,000; provided, further, that the Maximum Incremental
Amount shall be reduced by the aggregate principal amount of any New Commitments
established prior to such date and the aggregate principal amount of any
Incremental Equivalent Debt incurred prior to such date. Any such New
Commitments established pursuant to this Section 2.24(a) shall be subject to any
restrictions thereon set forth in Sections 6.01 and 6.02. Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Commitments shall be effective, which shall be a date not
less than ten Business Days after the date on which such notice is delivered to
the Administrative Agent; provided that the Borrower shall first offer the
Lenders, on a pro rata basis, the opportunity to provide all of the New
Commitments prior to offering such opportunity to any other Person that is an
eligible assignee pursuant to and in accordance with Section 9.04(b), subject to
the prior written consent of the Administrative Agent and, in the case of New
Revolving Commitments, the Issuing Banks and the Swingline Lender, in each case,
to the extent required pursuant to Section 9.04(b) as if such New Revolving
Lender were an assignee; provided, further, that any Lender offered or
approached to provide all or a portion of the New Commitments may elect or
decline, in its sole discretion, to provide a New Commitment. Such New
Commitments shall become effective as of such Increased Amount Date; provided
that (1) no Event of Default shall exist on such Increased Amount Date
immediately before or immediately after giving effect to such New Commitments,
as applicable (or, subject to Section 1.05, if the proceeds of the loans made
pursuant to such New Commitments are used to finance a Limited Condition
Transaction, no Event of Default pursuant to clauses (b), (c), (g) or (h) of
Article VII shall exist on such Increased Amount Date immediately before or
immediately after giving effect to such New Commitments, as applicable);
(2) subject to Section 1.05, both before and after giving effect to the making
of any Series of New Term Loans or New Revolving Loans, the condition set forth
in Section 4.01(d) shall be satisfied; (3) subject to Section 1.05, the Borrower
and its Subsidiaries shall be in pro forma compliance with each of the covenants
set forth in Sections 6.11 and 6.12 as of the last day of the most recently
ended fiscal quarter for which financial statements are required to be delivered
pursuant to Sections 5.04(a) and 5.04(b) immediately after giving effect to such
New Commitments and any Investment to be consummated in connection therewith;
(4) the New Commitments shall be effected pursuant to one or more Joinder
Agreements executed by the Borrower, the Lenders providing such New Commitments
and the Administrative Agent, and each of which shall be recorded in the
Register; (5) the Borrower shall make any payments required pursuant to Section
2.16 in connection with the New Commitments, as applicable; (6) the Borrower
shall deliver or cause to be delivered any customary and appropriate legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and (7) the requirements set forth in
Section 9.17 shall have been satisfied, to the extent applicable. Any New Term
Loans made on an Increased Amount Date shall be designated as a separate series
(a “Series”) of New Term Loans for all purposes of this Agreement and the other
Loan Documents.

 

(b)                On any Increased Amount Date on which New Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the Lenders with Revolving Commitments shall assign to
each Lender with a New Revolving Commitment (each, a “New Revolving Lender”) and
each of the New Revolving Lenders shall purchase from

 



101

 

 

each of the Lenders with Revolving Commitments, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Lenders with Revolving Loans and New Revolving Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Commitments to the Revolving Commitments,
(ii) each New Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all applicable purposes and as of the Increased Amount Date, a
Revolving Loan and (iii) each New Revolving Lender shall become a Lender as of
the Increased Amount Date with respect to its New Revolving Commitment and all
matters relating thereto.

 

(c)                On any Increased Amount Date on which any New Term
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a New Term Commitment
(each, a “New Term Lender”) of any Series shall make a loan to the Borrower (a
“New Term Loan”) in an amount equal to its New Term Commitment of such Series,
and (ii) each New Term Lender of any Series shall become a Lender hereunder with
respect to its New Term Commitment of such Series and the New Term Loans of such
Series made by such Lender pursuant thereto.

 

(d)                The Administrative Agent shall notify the Lenders promptly
upon receipt of the Borrower’s notice of each Increased Amount Date and in
respect thereof (i) the Series of New Term Commitments and New Term Lenders of
such Series or the New Revolving Commitments and New Revolving Lenders, as
applicable, and (ii) in the case of each notice to any Lender with Revolving
Loans, the respective interests in such Lender’s Revolving Loans subject to the
assignments contemplated by Section 2.24(b).

 

(e)                The terms and provisions of the New Term Loans and New Term
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Term Loans, if any, outstanding as of
the Increased Amount Date; provided, however, that (i) the New Term Maturity
Date for any Series shall be determined by the Borrower and the applicable New
Term Lenders and shall be set forth in the applicable Joinder Agreement;
provided that (x) the Weighted Average Life to Maturity of all New Term Loans of
any Series shall be no shorter than the Weighted Average Life to Maturity of the
Class of Term Loans having the Latest Maturity Date of all Classes of Term Loans
and (y) the applicable New Term Maturity Date of each Series shall be no shorter
than the Latest Maturity Date of all Classes of Term Loans, (ii) the rate of
interest applicable to the New Term Loans of each Series shall be determined by
the Borrower and the applicable New Term Lenders and shall be set forth in the
applicable Joinder Agreement; provided that, the all-in yield (including
interest rate margins, any interest rate floors, original issue discount and
upfront fees (based on a four-year average life to maturity or the remaining
life to maturity), but excluding customary arrangement, commitment, structuring,
amendment, underwriting and/or similar fees paid or payable to any arranger or
any arranger’s Affiliates with respect to such New Term Loans of any Series)
applicable to any New Term Loans of any Series shall not be more than 0.50% per
annum higher than the corresponding all-in yield (determined on the same basis)
applicable to the then outstanding Term Loans, unless the interest rate margin
(and the interest rate floor, if applicable) with respect to the then
outstanding Term Loans is increased by an amount equal to the difference between
the all-in yield with respect to the New Term Loans of such Series and the
all-in yield on the then outstanding Term Loans minus 0.50% per annum, and (iii)
any New Term Loans incurred during a Collateral Release Period shall be
unsecured and may be subject to substantially the same provisions with respect
to a Collateral Reinstatement Event and subsequent Collateral Release Event as
the Revolving Loans. As of the Increased Amount Date, the terms and provisions
of the New Revolving Loans and New Revolving Commitments

 



102

 

 

shall be such that they shall be identical to the extent applicable to those of
the Revolving Loans and the Revolving Commitments as in effect on the Increased
Amount Date with respect to such New Revolving Loans and New Revolving
Commitments.

 

(f)                 Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.24.

 

Section 2.25.             Incremental Refinancing Facilities. (a)  The Borrower
may by written notice to the Administrative Agent elect to request the
establishment of one or more new tranches of (i) Term Commitments and/or New
Term Commitments (the “Refinancing Term Commitments”), in an aggregate amount
not less than the Dollar Equivalent of $50,000,000 individually (or such lesser
amount which shall be reasonably approved by the Administrative Agent), and
integral multiples of the Dollar Equivalent of $5,000,000 in excess thereof, the
proceeds of which shall be used solely to prepay the Term Loans and/or New Term
Loans then outstanding pursuant to and in accordance with Section 2.12 and (ii)
Revolving Commitments and/or New Revolving Commitments (the “Refinancing
Revolving Commitments” and, together with the Refinancing Term Commitments, the
“Refinancing Commitments”), in an aggregate amount not less than the Dollar
Equivalent of $50,000,000 individually (or such lesser amount which shall be
reasonably approved by the Administrative Agent), and integral multiples of the
Dollar Equivalent of $5,000,000 in excess thereof, the proceeds of which shall
be used solely to permanently replace Revolving Commitments and/or New Revolving
Commitments then existing. Each such notice shall specify the date (each, a
“Refinancing Amount Date”) on which the Borrower proposes that the Refinancing
Commitments shall be effective, which shall be a date not less than ten Business
Days after the date on which such notice is delivered to the Administrative
Agent. Such Refinancing Commitments shall become effective as of such
Refinancing Amount Date; provided that (A) no Event of Default shall exist on
such Refinancing Amount Date immediately before or immediately after giving
effect to such Refinancing Commitments, as applicable; (B) both before and after
giving effect to the making of any Refinancing Term Loans or Refinancing
Revolving Loans, each of the conditions set forth in Section 4.01 shall be
satisfied in respect of any such Refinancing Term Loans or Refinancing Revolving
Loans; (C)  the Borrower and its Subsidiaries shall be in pro forma compliance
with each of the covenants set forth in Sections 6.11 and 6.12 as of the last
day of the most recently ended fiscal quarter for which financial statements are
required to be delivered on pursuant to Sections 5.04(a) and 5.04(b) immediately
after giving effect to such Refinancing Commitments; (D) the Refinancing
Commitments shall be provided by one or more Lenders and/or any other Person
that is an eligible assignee pursuant to and in accordance with Section 9.04(b);
provided, that any Lender offered or approached to provide all or a portion of
the Refinancing Commitments may elect or decline, in its sole discretion, to
provide a Refinancing Commitment; (E) the Refinancing Commitments shall be
effected pursuant to one or more Joinder Agreements executed by the Borrower,
the Lenders and/or Persons that are eligible assignees pursuant to and in
accordance with Section 9.04(b), in each case, providing such Refinancing
Commitments and the Administrative Agent, and each of which shall be recorded in
the Register; (F) the Borrower shall make any payments required pursuant to
Section 2.16 (which payment may be financed with proceeds of the Refinancing
Term Loans or Refinancing Revolving Loans) and shall pay all fees and expenses
due and payable to the Agents and the Lenders in connection with the Refinancing
Commitments, as applicable; (G) the Borrower shall deliver or cause to be
delivered any customary and appropriate legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction; and (H) the requirements set forth in Section 9.17 shall have been
satisfied, to the extent applicable. Any Refinancing Term Loans made on a
Refinancing Amount Date shall be designated as a separate

 



103

 

 

series (a “Refinancing Series”) of Refinancing Term Loans for all purposes under
this Agreement and the other Loan Documents.

 

(b)                To the extent applicable as of the Refinancing Amount Date,
the terms and provisions of any Refinancing Term Loans shall be such that,
except as otherwise set forth herein or in the Joinder Agreement, they shall be
identical to the extent applicable as of the Refinancing Amount Date to those of
the existing Term Loans and/or New Term Loans, as applicable; provided, however,
that (i)(A) the Weighted Average Life to Maturity of all Refinancing Term Loans
of any Refinancing Series shall be no shorter than the Weighted Average Life to
Maturity of the applicable Class of Term Loans and/or New Term Loans, as
applicable, being refinanced and (B) the applicable Refinancing Term Maturity
Date of each Refinancing Series shall be no shorter than the Latest Maturity
Date of all Classes of Term Loans and/or New Term Loans, as applicable, being
refinanced,(ii) the rate of interest applicable to the Refinancing Term Loans of
each Refinancing Series shall be determined by the Borrower and the applicable
new Lenders and shall be set forth in each applicable Joinder Agreement and
(iii) any Refinancing Term Loans incurred during a Collateral Release Period
shall be unsecured and may be subject to substantially the same provisions with
respect to a Collateral Reinstatement Event and subsequent Collateral Release
Event as the Revolving Loans.

 

(c)                On any Refinancing Amount Date on which any Refinancing Term
Commitments of any Refinancing Series are effective, subject to the satisfaction
of the foregoing terms and conditions, (i) each Lender with a Refinancing Term
Commitment (each, a “Refinancing Term Lender”) of any Refinancing Series shall
make a Loan to the Borrower (a “Refinancing Term Loan”) in an amount equal to
its Refinancing Term Commitment of such Refinancing Series and (ii) each
Refinancing Term Lender of any Refinancing Series shall become a Lender
hereunder with respect to the Refinancing Term Commitment of such Refinancing
Series and the Refinancing Term Loans of such Refinancing Series made pursuant
thereto.

 

(d)                To the extent applicable as of the Refinancing Amount Date,
the terms and provisions of any Refinancing Revolving Loans and Refinancing
Revolving Commitments shall be such that, except as otherwise set forth herein
or in the Joinder Agreement, they shall be identical to the extent applicable as
of the Refinancing Amount Date to those of the Revolving Loans and the Revolving
Commitments and/or the New Revolving Loans and the New Revolving Commitments, in
each case, as in effect on the Refinancing Amount Date with respect to such
Refinancing Revolving Loans and Refinancing Revolving Commitments; provided,
however, that (i) the applicable maturity date of such Refinancing Revolving
Loans shall be no shorter than the final maturity of the Revolving Commitments
and/or New Revolving Commitments being refinanced (it being understood and
agreed that the agreement of an Issuing Bank to issue Letters of Credit shall
not extend beyond the date specified in clause (ii) of the definition of
“Revolving Maturity Date” without the prior written consent of such Issuing
Bank), (ii) the rate of interest applicable to such Refinancing Revolving Loans
shall be determined by the Borrower and the applicable new Lenders and shall be
set forth in each applicable Joinder Agreement and (iii) any Refinancing
Revolving Loans incurred during a Collateral Release Period shall be unsecured
and may be subject to substantially the same provisions with respect to a
Collateral Reinstatement Event and subsequent Collateral Release Event as the
Revolving Loans.

 

(e)                On any Refinancing Amount Date on which any Refinancing
Revolving Commitments are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a Refinancing Revolving
Commitment (each, a “Refinancing Revolving Lender”) shall commit to make
Revolving Loans to the Borrower (“Refinancing Revolving Loans”) in an amount
equal to its Refinancing Revolving Commitment and (ii) each Refinancing
Revolving Lender shall become a Lender hereunder with respect to the Refinancing
Revolving Commitment.

 



104

 

 

(f)                 Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.25.

 

Section 2.26.             Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes, and during the
period it remains, a Defaulting Lender:

 

(a)                if any Swingline Exposure or Revolving L/C Exposure exists at
the time such Revolving Lender becomes a Defaulting Lender then so long as such
Swingline Exposure or Revolving L/C Exposure exists, all or any part of the
Swingline Exposure and Revolving L/C Exposure of such Defaulting Lender shall
automatically, for so long as such Swingline Exposure and Revolving L/C Exposure
is outstanding, be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Pro Rata Percentages but only to the extent the
sum of all non-Defaulting Revolving Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and Revolving L/C Exposure does not
exceed the total of all non-Defaulting Revolving Lenders’ Revolving Commitments
(provided that the Fifth Amendment Tranche A Revolving Commitments and the
Tranche B Revolving Commitments shall not be included in any such determination
until the Dragon Acquisition Closing Date); provided that subject to Section
9.24, neither such reallocation nor any payment by a non-Defaulting Revolving
Lender pursuant thereto will constitute a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to no longer be a Defaulting Lender;

 

(b)                if the reallocation described in clause (a) above cannot, or
can only partially, be effected, the Borrower shall, within one Business Day
following notice by the Administrative Agent, (i) first, prepay such Swingline
Loans and (ii) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s
Revolving L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (a) above) in accordance with the procedures set forth in Section
2.23(j) for so long as such Revolving L/C Exposure is outstanding;

 

(c)                in furtherance of the foregoing, each of the Issuing Bank and
the Swingline Lender is hereby authorized by the Borrower (which authorization
is irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, a Borrowing Request pursuant to Section 2.03 in such
amounts and in such times as may be required to (i) reimburse an outstanding L/C
Disbursement, (ii) repay an outstanding Swingline Loan and/or (iii) cash
collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or Swingline Loan;

 

(d)                so long as such Lender is a Defaulting Lender or if any
Issuing Bank or the Swingline Lender has a good faith and reasonable belief that
any Lender has defaulted in fulfilling its obligations generally under other
agreements in which it commits to extend credit, then (i) the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew, increase or extend any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the available
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with clauses (a) and (b) above, and
participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with clause (a) (and such Defaulting Lender shall
not participate therein) and

 



105

 

 

(ii) the Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Swingline Lender, effective at 5:00 p.m., New
York City time, on a date specified in such notice (which date may not be less
than 30 days after the date of such notice); provided that such resignation by
the Swingline Lender will have no effect on its rights in respect of any
outstanding Swingline Loans or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Swingline Loan; and

 

(e)                any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated account until
(subject to the last paragraph of this Section 2.26) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
Applicable Law, to the making of payments from time to time in the following
order of priority: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement; third, to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fourth, to the payment of fees then due and payable to
the non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to pay principal and
unreimbursed L/C Disbursements then due and payable to the non-Defaulting
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them; sixth, to the ratable payment of other amounts then due and
payable to the non-Defaulting Lenders; and, seventh, after the termination of
the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.

 

In the event that the Administrative Agent, the Borrower, the Issuing Banks and
the Swingline Lender each agrees in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Administrative Agent shall so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.26(e)),
such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving
Exposure, Revolving L/C Exposure and Swingline Exposure of the Revolving Lenders
to be held in accordance with their Pro Rata Percentage in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a non-Defaulting Lender (and such Revolving Exposure,
Revolving L/C Exposure and Swingline Exposure of each Revolving Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.

 

Subject to Section 9.24, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having

 



106

 

 

become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

ARTICLE III.
 

Representations and Warranties

 

The Borrower represents and warrants to the Arrangers, the Administrative Agent,
the Collateral Agent, each of the Issuing Banks and each of the Lenders that:

 

Section 3.01.             Organization; Powers. The Borrower and each of the
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority, and the legal right, to own and
operate its property and assets, to lease the property it operates as lessee and
to carry on its business as now conducted and, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, as proposed to be conducted, (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except where the failure so to qualify, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and (d) has
the power and authority, and the legal right, to execute, deliver and perform
its obligations under this Agreement, each of the other Loan Documents and each
other agreement or instrument contemplated hereby or thereby to which it is or
will be a party, including, in the case of the Borrower, to borrow hereunder, in
the case of each Loan Party, to grant the Liens contemplated to be granted by it
under the Security Documents and, in the case of each Subsidiary Guarantor, to
Guarantee the Guaranteed Obligations hereunder as contemplated by the Guarantee
and Collateral Agreement.

 

Section 3.02.             Authorization; No Conflicts. The Transactions (a) have
been duly authorized by all requisite corporate, partnership or limited
liability company and, if required, stockholder, partner or member action and
(b) will not (i) violate (A) any applicable provision of any material law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of the Borrower or any Subsidiary,
(B) any order of any Governmental Authority or arbitrator or (C) any provision
of any indenture or any material agreement or other material instrument to which
the Borrower or any Subsidiary is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase or redemption of any obligation under any such indenture or material
agreement or other material instrument or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any other Loan Party (other than Liens
created under the Security Documents).

 

Section 3.03.             Enforceability. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws now or
hereafter in effect relating to creditors’ rights generally and (including with
respect to specific performance) subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and to the
discretion of the court before which any proceeding therefor may be brought.

 



107

 

 

Section 3.04.             Governmental Approvals. No action, consent or approval
of, registration or filing with, notice to, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of UCC financing statements and filings
with the United States Patent and Trademark Office and the United States
Copyright Office, (b) recordation of the Mortgages, (c) such other actions
specifically described in Section 3.19, (d) any immaterial actions, consents,
approvals, registrations or filings or (e) such as have been made or obtained
and are in full force and effect.

 

Section 3.05.             Financial Statements. (a)  The Borrower has, on or
prior to the Closing Date, furnished to the Arrangers and the Lenders
consolidated balance sheets and related statements of income, equity and cash
flows of the Borrower and its consolidated Subsidiaries (i) as of and for the
fiscal year ended December 31, 2015 audited by and accompanied by the opinion of
KPMG LLP, independent public accountants, and (ii) as of and for the fiscal
quarter ended March 31, 2016, certified by a Financial Officer of the Borrower
and reviewed by KPMG LLP, independent public accountants, as provided in
Statement on Auditing Standards No. 100. Such financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries, as applicable, as
of such dates and for such periods, subject to normal year-end audit adjustments
and the absence of footnotes in the case of the financial statements referred to
in clause (ii) above. Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries, as applicable, as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis (except,
with respect to such financial statements referred to in clause (ii) above, for
normal year-end adjustments and the absence of footnotes).

 

(b)                [Reserved].

 

Section 3.06.             No Material Adverse Effect. Since December 31, 2015,
no event, change or condition has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

Section 3.07.             Title to Properties; Possession Under Leases. (a)  The
Borrower and the other Loan Parties have good and marketable title to, valid
leasehold interests in, or a license or other right to use, all their respective
material properties and material assets that are included in the Collateral
(including all Mortgaged Property) and including valid rights, title and
interests in or rights to control or occupy easements or rights of way used in
connection with such properties and assets (“Easements”), free and clear of all
Liens or other exceptions to title other than Permitted Liens and minor defects
in title that, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes.

 

(b)                Except as set forth in Schedule 3.07 or where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
(i) each of the Loan Parties has complied with all material obligations under
all material leases to which it is a party and all such material leases are in
full force and effect and (ii) each of the Loan Parties enjoys peaceful and
undisturbed possession under all such material leases.

 

(c)                Except as set forth in Schedule 3.07, none of the Borrower or
any of the other Loan Parties has received any notice of, nor has any knowledge
of, any pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in

 



108

 

 

lieu of condemnation (i) as of the Closing Date or (ii) at any time thereafter,
which in the case of clause (ii) has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

(d)                [Reserved].

 

Section 3.08.             Subsidiaries. Schedule 3.08 sets forth as of the Fifth
Amendment Effective Date a list of all Subsidiaries, including each Subsidiary’s
exact legal name (as reflected in such Subsidiary’s certificate or articles of
incorporation or other constitutive documents) and jurisdiction of incorporation
or formation and the percentage ownership interest of the Borrower (direct or
indirect) therein, and identifies each Subsidiary that is a Loan Party. As of
the Fifth Amendment Effective Date, the shares of Capital Stock or other Equity
Interests so indicated on Schedule 3.08 are owned by the Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents and, in the case of Equity Interests (other than Pledged
Securities), Permitted Liens, and in respect of Pledged Securities, the
Permitted Liens set forth in clause (g) of the definition thereof) and all such
shares of capital stock are fully paid, and to the extent issued by a
corporation, non-assessable.

 

Section 3.09.             Litigation; Compliance with Laws. (a)  Except as set
forth on Schedule 3.09, there are no actions, suits or proceedings at law or in
equity or by or before any arbitrator or Governmental Authority now pending or,
to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary or any business, property or material rights of the Borrower or any
Subsidiary (i) that, as of the Closing Date, involve any Loan Document or the
Transactions or, at any time thereafter, involve any Loan Document or the
Transactions and which could reasonably be expected to be material and adverse
to the interests of the Borrower and its Subsidiaries, taken as a whole, or the
Lenders, or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b)                Except as set forth on Schedule 3.09, none of the Borrower or
any of the Subsidiaries or any of their respective material properties or assets
is in violation of any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits), or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect (but not
including, in each case, any Environmental Law which is the subject of Section
3.17 or any energy regulation matter which is the subject of Section 3.23).

 

(c)                All material permits are in effect for each Mortgaged
Property as currently constructed.

 

Section 3.10.             Agreements. None of the Borrower or any of the
Subsidiaries is in default under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other material agreement
or instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11.             Federal Reserve Regulations. (a)  None of the Borrower
or any of the Subsidiaries is engaged principally, or as one of its material
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)                No part of the proceeds of any Loan or any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for purchasing or

 



109

 

 

carrying Margin Stock or for the purpose of purchasing, carrying or trading in
any securities under such circumstances as to involve the Borrower in a
violation of Regulation X or to involve any broker or dealer in a violation of
Regulation T. No Indebtedness being reduced or retired out of the proceeds of
any Loans or Letters of Credit was or will be incurred for the purpose of
purchasing or carrying any Margin Stock. Following the application of the
proceeds of the Loans and the Letters of Credit, Margin Stock will not
constitute more than 25% of the value of the assets of the Borrower and the
Subsidiaries. None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

Section 3.12.             Investment Company Act. None of the Borrower or any of
the Subsidiaries is an “investment company” as defined in, and subject to
registration under, the Investment Company Act of 1940, as amended from time to
time.

 

Section 3.13.             Use of Proceeds. The Borrower will use the proceeds of
(a) the Term Loans on the Closing Date, together with other funds available to
it, to (i) re-evidence in full all Term Loans (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement, on the terms and
subject to the conditions set forth herein, including via the assignment by
certain of the Lenders under and as defined in the Existing Credit Agreement who
do not remain Lenders hereunder on the Closing Date to certain of the Lenders
hereunder as of the Closing Date of certain of the Term Loans under and as
defined in the Existing Credit Agreement, which shall thereafter be continued as
and be deemed to be a portion of the Term Loans hereunder, and (ii) pay or cause
to be paid fees, costs and expenses incurred in connection with the Transactions
in accordance with the terms and conditions of this Agreement, (b) the Revolving
Loans, the New Revolving Loans and the Swingline Loans to replace the Existing
Revolving Facility (as defined in the Restatement Agreement), for the Borrower’s
and/or its Subsidiaries’ working capital requirements, the payment of fees and
expenses in connection with this Agreement and the transactions related thereto
and other general corporate purposes (including permitted acquisitions, funding
Minority Investments and permitted joint ventures and Funded L/C SPV
Contributions), (c) the New Term Loans for the purposes set forth in the
applicable Joinder Agreement with respect thereto, (d) the Refinancing Term
Loans solely for the purposes set forth in Section 2.25(a) with respect thereto
and (e) the Refinancing Revolving Loans, initially, solely for the purposes set
forth in Section 2.25(a) with respect thereto and, thereafter, for the
Borrower’s and/or its Subsidiaries’ working capital requirements, the payment of
fees and expenses in connection with this Agreement and the transactions related
thereto and other general corporate purposes (including permitted acquisitions,
funding Minority Investments and permitted joint ventures and Funded L/C SPV
Contributions). The Borrower will request the issuance of Letters of Credit
solely for the working capital requirements and general corporate purposes
of the Borrower and its Subsidiaries (other than the Funded L/C SPV) or any
Minority Investment.

 

Section 3.14.             Tax Returns. The Borrower and each of the Subsidiaries
has timely filed or timely caused to be filed all material Federal, state, local
and non-U.S. tax returns or materials required to have been filed by it and all
such tax returns are correct and complete in all material respects. The Borrower
and each of the Subsidiaries has timely paid or caused to be timely paid all
material Taxes due and payable by it and all assessments received by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, shall have set aside on
its books adequate reserves in accordance with GAAP or except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The Borrower has made adequate provision in accordance with GAAP for all
Taxes accrued and not yet due and payable. Except as permitted in clauses (z)
and (bb) of the

 



110

 

 

definition of “Permitted Liens,” no Lien for Taxes has been filed (except for
Taxes not yet delinquent that are being contested in good faith by appropriate
proceedings), and to the knowledge of the Borrower and each of the Subsidiaries,
based on the receipt of written notice, no claim is being asserted, with respect
to any Tax. Neither the Borrower nor any of the Subsidiaries (a) intends to
treat the Loans, the Transactions or any of the other transactions contemplated
by any Loan Document as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4) or (b) is aware of any facts or events
that would result in such treatment.

 

Section 3.15.             No Material Misstatements. No written information,
report, financial statement, exhibit or schedule furnished by or on behalf of
the Borrower or any Subsidiary to any Arranger, the Administrative Agent, the
Collateral Agent, any Co-Manager, any Issuing Bank, the Swingline Lender or any
Lender for use in connection with the Transactions or the other transactions
contemplated by the Loan Documents or in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto (including any
Pricing Certificate) contained, contains or will, when furnished, contain any
material misstatement of fact or omitted, omits or will, when furnished, omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such written information, report, financial
statement, exhibit or schedule is based upon or constitutes a forecast or
projection (including pro forma financial statements) or is information of a
general economic or industry nature, the Borrower represents only that it acted
in good faith and upon assumptions believed to be reasonable at the time made
and at the time such information, report, financial statement, exhibit or
schedule is made available to any Arranger, the Administrative Agent, the
Collateral Agent, any Issuing Bank, the Swingline Lender or any Lender, it being
understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and the
Subsidiaries, and that no assurance can be given that such projections will be
realized.

 

Section 3.16.             Employee Benefit Plans. Except as could not reasonably
be expected to result in a Material Adverse Effect, the Borrower and each ERISA
Affiliate is in compliance with the applicable provisions of ERISA and, in
respect of the Benefit Plans and Multiemployer Plans, the Tax Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.17.             Environmental Matters. (a)  Except as set forth in
Schedule 3.17 or except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries:

 

(i)                 has failed to comply with any Environmental Law or to take
all actions necessary to obtain, maintain, renew and comply with any permit,
license, registration or other approval required under Environmental Law;

 

(ii)               has become a party to any administrative or judicial
proceeding, or possesses knowledge of any such proceeding that has been
threatened, that could result in the termination, revocation or modification of
any permit, license, registration or other approval required under Environmental
Law;

 

(iii)              possesses knowledge that the Borrower or any of the
Subsidiaries has become subject to any Environmental Liability on any Mortgaged
Property (A) is subject to any Lien imposed pursuant to Environmental Law or (B)
contains Hazardous Materials of a form or type or in a quantity or location that
could reasonably be expected to result in any Environmental Liability;

 



111

 

 

(iv)              has received written notice of any claim or threatened claim,
with respect to any Environmental Liability other than those which have been
fully and finally resolved and for which no obligations remain outstanding; or

 

(v)                possesses knowledge of any facts or circumstances that could
reasonably be expected to result in any Environmental Liability or could
reasonably be expected to materially interfere with or prevent continued
material compliance with Environmental Laws in effect as of the Closing Date and
the date of each Credit Event by the Borrower or the Subsidiaries.

 

(b)                Since the Closing Date, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

The representations and warranties in this Section 3.17 are the sole
representations and warranties in any Loan Document with respect to
environmental matters, including those relating to Environmental Law or
Hazardous Materials.

 

Section 3.18.             Insurance. Schedule 3.18 sets forth a true, complete
and correct description of all material insurance coverage maintained by or on
behalf of the Borrower and the Subsidiaries as of the Fifth Amendment Effective
Date. As of the Fifth Amendment Effective Date, such insurance is in full force
and effect and all premiums that are due and owed have been duly paid. The
Borrower and the Subsidiaries are insured by financially sound insurers (subject
to the proviso in Section 5.02) and such insurance is in such amounts and
covering such risks and liabilities (and with such deductibles, retentions and
exclusions) as are maintained by companies of a similar size operating in the
same or similar businesses.

 

Section 3.19.             Security Documents. (a)  The Guarantee and Collateral
Agreement is effective to create in favor of the Collateral Trustee, for the
ratable benefit of the Secured Parties, a legal, valid, binding and enforceable
security interest in the Collateral described therein and proceeds thereof
(other than money not constituting identifiable proceeds of any Collateral),
subject to applicable insolvency, bankruptcy, reorganization, moratorium,
fraudulent transfer and other laws now or hereafter in effect generally
affecting rights of creditors and (including with respect to specific
performance) principles of equity, whether considered in a proceeding in equity
or in law and to the discretion of the court before which any proceeding
therefor may be brought, and (i) in the case of the Pledged Securities, upon the
earlier of (A) when such Pledged Securities are delivered to the Collateral
Trustee and (B) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), (ii) in the case of Deposit Accounts not
constituting Excluded Perfection Assets or Counterparty Accounts, by the
execution and delivery of control agreements providing for “control” as
described in Section 9-104 of the UCC, (iii) in the case of Securities Accounts
not constituting Excluded Perfection Assets or Counterparty Accounts, upon the
earlier of (A) the filing of financing statements in the offices specified on
Schedule 3.19(a) and (B) the execution and delivery of control agreements
providing for “control” as described in Section 9-106 of the UCC and (iv) in the
case of all other Collateral described therein (other than Excluded Perfection
Assets, Intellectual Property Collateral, money not credited to a Deposit
Account or letter of credit rights not constituting supporting obligations),
when financing statements in appropriate form are filed in the offices specified
on Schedule 3.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, all right, title and interest of the Secured Parties in
such Collateral and proceeds thereof, as security for the Guaranteed Obligations
hereunder, in each case prior and superior to the rights of any other Person
(except, in the case of all Collateral other than Pledged Securities in the
possession of the Collateral Trustee, with respect to Permitted Liens, and in
respect of Pledged Securities in the possession of the Collateral Trustee,

 



112

 

 

the Permitted Liens set forth in clause (g) of the definition thereof and with
respect to any other Priority Lien Obligations).

 

(b)                Each Intellectual Property Security Agreement is effective to
create in favor of the Collateral Trustee, for the ratable benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Intellectual Property Collateral described therein and proceeds thereof
(other than money not constituting identifiable proceeds of any Intellectual
Property Collateral), subject to applicable insolvency, bankruptcy,
reorganization, moratorium, fraudulent transfer and other laws now or hereafter
in effect generally affecting rights of creditors and (including with respect to
specific performance) principles of equity, whether considered in a proceeding
in equity or in law and to the discretion of the court before which any
proceeding therefor may be brought. When each Intellectual Property Security
Agreement is filed in the United States Patent and Trademark Office and the
United States Copyright Office, respectively, together with financing statements
in appropriate form filed in the offices specified in Schedule 3.19(a), in each
case within the time period prescribed by applicable law, such Intellectual
Property Security Agreement shall constitute a fully perfected Lien on, and
security interest in (if and to the extent perfection may be achieved by such
filings), all right, title and interest of the grantors thereunder in the
Intellectual Property Collateral, as security for the Guaranteed Obligations
hereunder, in each case prior and superior in right to any other Person (except
with respect to Permitted Liens) (it being understood that subsequent recordings
in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks, trademark
applications, patents, patent applications, copyright registrations and
copyright applications acquired by the grantors after the Closing Date).

 

(c)                Each of the Mortgages is effective to create in favor of the
Collateral Trustee, for the ratable benefit of the Secured Parties, a legal,
valid, binding, subsisting and enforceable Lien on, and security interest in all
of the Loan Parties’ right, title and interest in and to the Mortgaged Property
described therein and proceeds thereof (other than money not constituting
identifiable proceeds of any Mortgaged Property), subject to applicable
insolvency, bankruptcy, reorganization, moratorium, fraudulent transfer and
other laws now or hereafter in effect generally affecting rights of creditors
and (including with respect to specific performance) principles of equity,
whether considered in a proceeding in equity or in law, and to the discretion of
the court before which any proceeding therefor may be brought. When the
Mortgages are filed in the offices specified on Schedule 3.19(c), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereof in such Mortgaged Property
and proceeds thereof, as security for the Guaranteed Obligations hereunder, in
each case prior and superior in right to any other Person (except the Permitted
Liens set forth in clauses (e), (f), (g), (h), (i), (j) (solely with respect to
Permitted Refinancing Indebtedness refinancing Indebtedness secured by a
Permitted Lien set forth in clause (e), (g), (h), (i), (m) or (o) of the
definition thereof), (m), (o) and (x) of the definition thereof and with respect
to any other Priority Lien Obligations).

 

Notwithstanding any other provision of this Agreement or any other Loan
Document, the Borrower does not and shall not make any representation or
warranty under this Section 3.19 during or related to any Collateral Release
Period.

 

Section 3.20.             Location of Real Property. Schedule 3.20 lists
completely and correctly as of the Fifth Amendment Effective Date (a) all real
property owned or leased by the Borrower and the other Loan Parties (except for
such real property that (i) does not constitute Collateral or (ii) constitutes
an Excluded Perfection Asset) and (b) all real property (except for (i) such
interest therein that does not constitute Collateral, (ii) such interest therein
that constitutes an Excluded Perfection Asset or (iii) where the Fair Market
Value of such interest therein is less than $10,000,000 individually or
$50,000,000 in the aggregate) to which the Borrower and the other

 



113

 

 

Loan Parties have an interest via easement, license or permit and, in the case
of each of clauses (a) and (b), the addresses thereof, indicating for each
parcel whether it is owned or leased. As of the Fifth Amendment Effective Date,
the Borrower and the other Loan Parties own in fee or have valid leasehold or
easement interests in, as the case may be, all the real property set forth on
Schedule 3.20.

 

Section 3.21.             Labor Matters. As of the Closing Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. The hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, material local or material foreign law applicable to such matters in any
material respect. All payments due from the Borrower or any Subsidiary, or for
which any claim may be made against the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or such Subsidiary,
except as could not reasonably be expected to have a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.

 

Section 3.22.             Intellectual Property. Except in each case as could
not reasonably be expected to result in a Material Adverse Effect, (a) the
Borrower and each of the Subsidiaries owns, or is licensed or otherwise has the
right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and (b) the use thereof by the
Borrower and the Subsidiaries does not infringe upon the rights of any other
Person.

 

Section 3.23.             Energy Regulation. (a)  The Borrower and any
Subsidiary Guarantor that is a holding company as such term is defined in PUHCA
is exempt in accordance with 18 CFR § 366.3 from the accounting,
record-retention and reporting requirements of PUHCA.

 

(b)                The Borrower is not subject to regulation as a “public
utility” as such term is defined in the FPA. Each Subsidiary Guarantor that is a
“public utility” within the meaning of the FPA and not otherwise exempt from
regulation under Section 205 and 206 of the FPA (“FPA-Jurisdictional Subsidiary
Guarantors”), has a validly-issued order from FERC, not subject to any pending
challenge or investigation, except as could not reasonably be expected to result
in a Material Adverse Effect and other than generic proceedings generally
applicable in the industry: (x) authorizing it to engage in wholesale sales of
electric energy, capacity and certain ancillary services and, to the extent
permitted under its market-based rate tariff, other transactions at market-based
rates and (y) granting such waivers and blanket authorizations as are
customarily granted to entities with market-based rate authority, including
blanket authorizations to issue securities and to assume liabilities pursuant to
Section 204 of the FPA (together, “FPA MBR Authorizations, Exemptions and
Waivers”). As of the Fifth Amendment Effective Date, except as could not
reasonably be expected to result in a Material Adverse Effect and except as set
forth on Schedule 3.23(b), the FERC has not imposed any rate caps, mitigation
measures, or other limitations on the FPA MBR Authorizations, Exemptions and
Waivers of any FPA-Jurisdictional Subsidiary Guarantor or any of the
FPA-Jurisdictional Subsidiary Guarantors’ authority to engage in sales of
electricity at market-based rates, other than (i) rate caps and mitigation
measures generally applicable to wholesale suppliers participating in the
applicable FERC-jurisdictional electric market (although, to the knowledge of
the Borrower, there are no generally applicable challenges currently pending
before FERC to the market-based rate authorization of wholesale suppliers in the
electric markets in which the Subsidiary Guarantors described in the previous
sentence make wholesale sales under their market-based rate tariffs).

 



114

 

 

(c)                Each Subsidiary Guarantor participating in the wholesale or
retail power market that is not a FPA-Jurisdictional Subsidiary Guarantor
(“Non-FPA-Jurisdictional Subsidiary Guarantors”) has made all filings with and
obtained all authorizations necessary from the applicable Governmental Authority
to generate electric energy and sell electric energy, capacity or ancillary
services at wholesale or retail (“Non-FPA Sales Authorizations”), and, except as
could not reasonably be expected to result in a Material Adverse Effect, the
applicable Governmental Authority has not imposed any specific rate cap or
mitigation measure on such Non-FPA Sales Authorizations (other than generic
proceedings generally applicable in the industry). To each
Non-FPA-Jurisdictional Subsidiary Guarantor’s knowledge, as of the Closing Date,
the rates charged by such Non-FPA-Jurisdictional Subsidiary Guarantor are not
subject to any pending challenge or investigation.

 

(d)                Except as could not reasonably be expected to result in a
Material Adverse Effect and except as set forth on Schedule 3.23(d), there are
no complaint proceedings pending with the FERC or the PUCT seeking abrogation or
modification or refunds, or otherwise investigating the rates, terms or
conditions, of a sale of power by the Borrower or its Subsidiary Guarantors.

 

(e)                Except as could not reasonably be expected to result in a
Material Adverse Effect, each of the Borrower and each of the Subsidiary
Guarantors, as applicable, has filed or caused to be filed with the applicable
state or local utility commission or regulatory bodies, ERCOT and the FERC all
forms, applications, notices, statements, reports and documents (including all
exhibits and amendments thereto) required to be filed by it under all Applicable
Laws, including PUHCA, the FPA and state utility laws and the respective rules
thereunder, all of which complied with the applicable requirements of the
appropriate act and rules, regulations and orders thereunder in effect on the
date each was filed.

 

(f)                 None of the Borrower or any of the Subsidiary Guarantors is
subject to any material state laws or material regulations respecting rates or
the financial or organizational regulation of utilities, other than (i) with
respect to those Subsidiary Guarantors that are QFs, such state regulations
contemplated by 18 C.F.R. Section 292.602(c), (ii) “lightened regulation” by the
New York State Public Service Commission (the “NYPSC”) of the type described in
the NYPSC’s order issued on September 23, 2004 in Case 04-E-0884, (iii) the
assertion of jurisdiction by the State of California over maintenance and
operating standards of all generating facilities pursuant to SB 39XX, (iv) with
respect to Subsidiary Guarantors making sales of wholesale energy within ERCOT,
regulations issued by the PUCT and (v) with respect to Subsidiary Guarantors
that are retail electric providers, regulations issued by the respective state
legislatures and regulatory Commissions. Other than the approval of the NYPSC,
which was granted by an order issued in Case 10-E-0405 (November 18, 2010), no
approval is required to be obtained in connection with the Transactions by
Borrower or its Subsidiary Guarantors from the PUCT, the FERC, or any other
state or federal Governmental Authority with jurisdiction over the energy sales
or financing arrangements of the Borrower and its Subsidiary Guarantors.

 

(g)                As of the Fifth Amendment Effective Date, (i) each Facility
identified as a “QF” in Schedule 3.23(g) is a QF under PURPA and the current
rules and regulations promulgated thereunder; (ii) each Person identified as an
“EWG” in Schedule 3.23(g) is an “exempt wholesale generator” within the meaning
of PUHCA and the Energy Policy Act of 2005, as amended, and (iii) each Person
identified as a FUCO in Schedule 3.23(g) is a “foreign utility company” within
the meaning of PUHCA.

 

Section 3.24.             Solvency. Immediately after the consummation of the
Transactions on the Closing Date and immediately following the making of each
Loan (or other extension of credit hereunder) and after giving effect to the
application of the proceeds of each Loan (or other

 



115

 

 

extension of credit hereunder), (a) the fair value of the assets of the Loan
Parties, taken as a whole, at a fair valuation, taking into account the effect
of any indemnities, contribution or subrogation rights, will exceed their debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Loan Parties, taken as a whole, taking
into account the effect of any indemnities, contribution or subrogation rights,
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Loan Parties, taken as a whole, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Loan Parties, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.

 

Section 3.25.             Liabilities and Obligations of Funded L/C SPV. The
Funded L/C SPV has no material liability or other obligation (including
Indebtedness, Guarantees, contingent liabilities and liabilities for taxes)
other than its obligations to one or more LC Issuers and their Affiliates
pursuant to and in accordance with the terms and provisions of Cash
Collateralized Letter of Credit Facilities outstanding at any time after the
Closing Date and liabilities and obligations reasonably related, ancillary or
incidental to such Cash Collateralized Letter of Credit Facilities.

 

Section 3.26.             Anti-Terrorism Laws. To the extent applicable, each
Loan Party and its Subsidiaries are in compliance with Anti-Terrorism Laws in
all material respects.

 

Section 3.27.             Anti-Corruption Laws and Sanctions.

 

(a)                The Borrower has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions.

 

(b)                The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, their respective officers, directors and employees, are not
Sanctioned Persons.

 

(c)                No part of the proceeds of the Loans or the Letters of Credit
will be used, directly, or to the knowledge of the Borrower, indirectly (i) in
violation of the Anti-Corruption Laws or (ii) in violation of Section 6.14.

 

ARTICLE IV.
 

Conditions of Lending

 

The obligations of the Lenders to make Loans and the obligations of the Issuing
Banks to issue Letters of Credit hereunder are subject to the satisfaction (or
waiver in accordance with Section 9.08) of the following conditions:

 

Section 4.01.             All Credit Events. On the date of each Borrowing on or
after the Closing Date, including each Borrowing of a Swingline Loan, and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit on
or after the Closing Date (each such event being called a “Credit Event”):

 

(a)                The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit,

 



116

 

 

the Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance, amendment, extension or renewal of such Letter of
Credit as required by Section 2.23(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.22(b).

 

(b)                The representations and warranties set forth in each Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Event with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof.

 

(c)                At the time of and immediately after such Credit Event, no
Default or Event of Default shall have occurred and be continuing.

 

(d)                After giving effect to such Credit Event, the Aggregate
Revolving Exposure shall not exceed the Total Revolving Commitment.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
Sections 4.01(b), 4.01(c) and 4.01(d).

 

Section 4.02.             Conditions Precedent to the Closing Date. On the
Closing Date, the conditions set forth in Section 4.1 of the Restatement
Agreement.

 

ARTICLE V.


 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable) shall have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full or reimbursement thereof shall
have been cash-collateralized in an amount equal to 103% of the Revolving L/C
Exposure as of such time, the Borrower will, and will cause each of the
Subsidiaries to:

 

Section 5.01.             Corporate Existence. Subject to Section 6.08, do or
cause to be done all things necessary to preserve and keep in full force and
effect (a) its corporate existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Borrower or any such Subsidiary and (b) the rights (charter and statutory),
licenses and franchises of the Borrower and its Subsidiaries; provided, however,
that the Borrower shall not be required to preserve any such right, license or
franchise, or the corporate, partnership or other existence of any of its
Subsidiaries, if (i) the Borrower shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Lenders and (ii) if a Subsidiary is to be dissolved,
such Subsidiary has no assets.

 



117

 

 

Section 5.02.             Insurance. (a)  Except to the extent any such
insurance is not generally available in the marketplace from commercial
insurers, keep its properties that are of an insurable character adequately
insured in accordance with industry standards at all times by financially sound
insurers (provided, however, that there shall be no breach of this Section 5.02
if any such insurer becomes financially unsound and such Loan Party obtains
reasonably promptly insurance coverage from a different financially sound
insurer), which, in the case of any insurance on any Mortgaged Property, are
licensed to do business in the States where the applicable Mortgaged Property is
located; maintain such other insurance, to such extent and against such risks
(and with such deductibles, retentions and exclusions), in each case as is
customary with companies of a similar size operating in the same or similar
businesses; maintain such other insurance as may be required by law; and
maintain such other insurance as otherwise required by the Security Documents.

 

(b)                If any Mortgaged Property is required to be insured pursuant
to the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act
of 1968, and the regulations promulgated thereunder, because it is located in an
area which has been identified by the Secretary of Housing and Urban Development
as a “special flood hazard area,” provide, maintain and keep in force at all
times (subject, in each case, to the terms and conditions of Section 5.09(b))
flood insurance covering such Mortgaged Property in an amount not less than the
lesser of (i) the outstanding principal amount of Indebtedness secured by the
applicable Mortgage or (ii) the maximum amount of coverage made available with
respect to the particular type of property under the National Flood Insurance
Act of 1968, as amended by the Flood Disaster Protection Act of 1973 (or any
greater limits to the extent required by applicable law from time to time).

 

Section 5.03.             Taxes. Pay, and cause each of its Subsidiaries to pay,
prior to delinquency, all material Taxes, assessments, and governmental levies
except such as are contested in good faith and by appropriate proceedings, and
for which the applicable Subsidiary has set aside on its books adequate reserves
in accordance with GAAP, or where the failure to effect such payment is not
adverse in any material respect to the Lenders.

 

Section 5.04.             Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent for distribution to each Lender:

 

(a)                within 90 days after the end of each fiscal year beginning
with the fiscal year ending on December 31, 2016, its consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows showing
the financial condition as of the close of such fiscal year of the Borrower and
its consolidated Subsidiaries at such time and the results of its operations and
the operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by KPMG LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants reasonably satisfactory to the
Administrative Agent (which shall not be qualified in any material respect,
except for qualifications as a result of maturities of Indebtedness within the
following twelve-month period, and/or relating to accounting changes (with which
such independent public accountants shall concur) in response to FASB releases
or other authoritative pronouncements) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)                within 45 days after the end of each of the first three
fiscal quarters of each fiscal year beginning with the fiscal quarter ending on
June 30, 2016, its unaudited consolidated balance sheet and related statements
of income, stockholders’ equity and cash flows showing the financial condition
as of the close of such fiscal quarter of the Borrower and its consolidated
Subsidiaries at

 



118

 

 

such time and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers to the
effect that such financial statements, while not examined by independent public
accountants, reflect in the opinion of the Borrower all adjustments necessary to
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis as of the end of and for such periods in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)                (i) concurrently with any delivery of financial statements
under Section 5.04(a), a letter from the independent public accountants
rendering the opinion on such statements (which letter may be limited to
accounting matters and disclaim responsibility for legal interpretations)
stating whether, in connection with their audit examination, anything has come
to their attention which would cause them to believe that any Default or Event
of Default existed on the date of such financial statements and if such a
condition or event has come to their attention and (ii) concurrently with any
delivery of financial statements under Section 5.04(a) or 5.04(b), an Officers’
Certificate of a Financial Officer of the Borrower (A) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (B) setting forth
computations in reasonable detail as is reasonably satisfactory to the
Administrative Agent demonstrating compliance with each of the covenants set
forth in Sections 6.11 and 6.12 as of the last day of the fiscal year or fiscal
quarter with respect to which such financial statements are being delivered;

 

(d)                within 30 days following the commencement of each fiscal year
of the Borrower, a detailed consolidated budget for such fiscal year (including
a projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

 

(e)                within 135 days after the end of each fiscal year beginning
with the fiscal year ending December 31, 2019, a Pricing Certificate setting
forth the calculations of the Applicable Sustainability Adjustment for the
preceding fiscal year and, if applicable, the quantity set forth in clause (i)
of the definition of “Baseline Sustainability Amount” (as it may have been
previously adjusted pursuant to this Section 5.04(e)) for the preceding fiscal
year calculated after giving pro forma effect to any acquisition or disposition
of assets (including, without limitation, in the form of Equity Interests)
consummated by the Borrower or any of its Subsidiaries during such fiscal year
in accordance with the Credit Agreement (each, a “Pro Forma Greenhouse Gas
Emission Amount”), and all information supporting such calculations reasonably
requested by Administrative Agent;

 

(f)                 promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any domestic national securities exchange, or distributed to
its shareholders generally, as the case may be;

 

(g)                promptly after the receipt thereof by the Borrower or any of
the Subsidiaries, a copy of any “management letter” received by any such Person
from its certified public accountants and the management’s response thereto; and

 



119

 

 

(h)                promptly, from time to time, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.

 

Section 5.05.             Litigation and Other Notices. Furnish to the
Administrative Agent written notice of the following promptly after the Borrower
obtains knowledge thereof:

 

(a)                any Event of Default or Default, specifying the nature and
extent thereof and the corrective action (if any) taken or proposed to be taken
with respect thereto;

 

(b)                the filing or commencement of any action, suit or proceeding,
whether at law or in equity or by or before any arbitrator or Governmental
Authority, against the Borrower or any Subsidiary that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                the occurrence of any ERISA Event that could reasonably be
expected to result in a Material Adverse Effect; and

 

(d)                any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Section 5.06.             Information Regarding Collateral. (a)  Furnish, and
will cause each Loan Party to furnish, to each of the Administrative Agent, the
Collateral Agent and the Collateral Trustee prompt written notice of (i) any
change (A) in any Loan Party’s corporate name as set forth in its certificate of
incorporation, certificate of formation or other relevant organizational
documents, (B) except during any Collateral Release Period, any office or
facility (other than any location within the control of the Administrative
Agent, the Collateral Agent or the Collateral Trustee) at which material
portions of Collateral owned by it are located (including the establishment of
any such new office or facility), (C) in any Loan Party’s corporate structure or
(D) except during any Collateral Release Period, in any Loan Party’s Federal
Taxpayer Identification Number; (ii) any formation or acquisition after the
Closing Date of any Subsidiary that is not an Excluded Subsidiary; (iii) any
sale, transfer, lease, issuance or other disposition (by way of merger,
consolidation, operation of law or otherwise) after the Closing Date of any
Equity Interests of any Subsidiary that is not an Excluded Subsidiary to any
Person other than the Borrower or another Subsidiary; and (iv) any Subsidiary
that is an Excluded Subsidiary as of the Closing Date or at any time thereafter
ceasing to be an Excluded Subsidiary. Except during a Collateral Release Period,
the Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless a reasonable period has been provided (such period to
be at least 3 Business Days) for making all filings under the UCC or otherwise
and taking all other actions, in each case that are required in order for the
Collateral Trustee to continue at all times following such change to have a
valid, legal and perfected (subject to the limitations set forth in Section
3.19) security interest in all the Collateral (other than any Excluded
Perfection Assets). The Borrower also agrees promptly to notify each of the
Administrative Agent, the Collateral Agent and the Collateral Trustee if any
material portion of the Collateral is damaged or destroyed, other than during a
Collateral Release Period.

 

(b)                In the case of the Borrower, each year, at the time of
delivery of the annual financial statements with respect to the preceding fiscal
year pursuant to Section 5.04(a) except during a Collateral Release Period,
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower setting forth (i) the information required pursuant to Section I of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent

 



120

 

 

 

certificate delivered pursuant to this Section and (ii) any liquidation or
dissolution during such preceding fiscal year of any Subsidiary other than an
Excluded Subsidiary.

 

(c)                Promptly after the occurrence of a Collateral Reinstatement
Event, furnish and cause each Loan Party to furnish to each of the
Administrative Agent, the Collateral Agent and the Collateral Trustee prompt
written notice of any event described in Section 5.06(a)(i)(B) or Section
5.06(a)(i)(D) that occurred during the applicable Collateral Release Period.

 

Section 5.07.             Maintaining Records; Access to Properties and
Inspections; Environmental Assessments. (a)  Keep, and cause each Subsidiary to
keep, proper books of record and account in which full, true and correct entries
in conformity with GAAP and all applicable requirements of law are made of all
financial operations. No more than once in any fiscal year (except if an Event
of Default has occurred and is continuing) the Borrower will, and will cause
each of its Subsidiaries to, permit, if requested by the Administrative Agent,
any representatives designated by the Administrative Agent or any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of its Subsidiaries at reasonable times and as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Borrower or any of its Subsidiaries
with the officers thereof and independent accountants therefor.

 

(b)                At its election, the Administrative Agent may retain, or
require the Borrower to retain, an independent engineer or environmental
consultant to conduct an environmental assessment of any Mortgaged Property or
facility of the Borrower or any Subsidiary. Any such environmental assessments
conducted pursuant to this Section 5.07(b) shall be at the Borrower’s sole cost
and expense only if conducted following the occurrence of (i) an Event of
Default or (ii) any event, circumstance or condition that could reasonably be
expected to result in an Event of Default, in the case of each of clause (i) and
(ii) that concerns or relates to any Environmental Liabilities of the Borrower
or any Subsidiary; provided that the Borrower shall only be responsible for such
costs and expenses to the extent that such environmental assessment is limited
to that which is reasonably necessary to assess the subject matter of such Event
of Default or such event, circumstance or condition that could reasonably be
expected to result in an Event of Default. In addition, environmental
assessments conducted pursuant to this Section 5.07(b) shall not be conducted
more than once every twelve months with respect to any parcel of Mortgaged
Property or any single facility of the Borrower or any Subsidiary unless such
environmental assessments are conducted following the occurrence of (i) an Event
of Default or (ii) any event, circumstance or condition that could reasonably be
expected to result in an Event of Default, in the case of each of clause (i) and
(ii) that concerns or relates to any Environmental Liabilities of the Borrower
or any Subsidiary. The Borrower shall, and shall cause each of the Subsidiaries
to, reasonably cooperate in the performance of any such environmental assessment
and permit any such engineer or consultant designated by the Administrative
Agent to have reasonable access to each property or facility at reasonable times
and after reasonable notice to the Borrower of the plans to conduct such an
environmental assessment. Environmental assessments conducted under this Section
5.07(b) shall be limited to visual inspections of the Mortgaged Property or
facility, interviews with representatives of the Borrower or facility personnel,
and review of applicable records and documents pertaining to the property or
facility.

 

(c)                In the event that the Administrative Agent reasonably
believes that Hazardous Materials have been Released or are threatened to be
Released on any Mortgaged Property or other facility of the Borrower or any
Subsidiary or that any such property or facility is not being operated in
compliance with applicable Environmental Law, in each case where the Release,
threatened Release or failure to comply has resulted in, or could reasonably be
expected to result in, a material

 



121 

 

 

Environmental Liability of the Borrower any of the Subsidiaries, the
Administrative Agent may, at its election and after reasonable notice to the
Borrower, retain, or require the Borrower to retain, an independent engineer or
other qualified environmental consultant to reasonably assess the subject matter
of such Release, threatened Release or failure to comply with applicable
Environmental Law. Such environmental assessments may include detailed visual
inspections of the Mortgaged Property or facility, including any and all storage
areas, storage tanks, drains, dry wells and leaching areas, and the taking of
soil samples, surface water samples and groundwater samples as well as such
other reasonable investigations or analyses in each case as are reasonable and
necessary to assess the subject matter of the Release, threatened Release or
failure to comply. The Borrower shall, and shall cause each of the Subsidiaries
to, reasonably cooperate in the performance of any such environmental assessment
and permit any such engineer or consultant designated by the Administrative
Agent to have reasonable access to each property or facility at reasonable times
and after reasonable notice to the Borrower of the plans to conduct such an
environmental assessment. All environmental assessments conducted pursuant to
this Section 5.07(c) shall be at the Borrower’s sole cost and expense.

 

Section 5.08.             Use of Proceeds. Use the proceeds of the Loans and
request the issuance of Letters of Credit only for the purposes set forth in
Section 3.13.

 

Section 5.09.             Additional Collateral, etc. (a) Except during a
Collateral Release Period, with respect to any Collateral acquired after the
Closing Date or with respect to any property or asset which becomes Collateral
pursuant to the definition thereof after the Closing Date, promptly (and, in any
event, (A) with respect to any Deposit Account, Securities Account or
Commodities Account, within the time period set forth in the second paragraph of
Section 5.10 applicable to such Deposit Account, Securities Account or
Commodities Account and (B) with respect to any other Collateral or any other
property or asset which becomes Collateral, within 20 Business Days following
the date of such acquisition or designation, or in each case, such longer period
as consented to by the Administrative Agent in its sole discretion) (i) execute
and deliver to the Administrative Agent, the Collateral Agent and the Collateral
Trustee such amendments to the Guarantee and Collateral Agreement or such other
Security Documents as the Collateral Agent or the Collateral Trustee, as the
case may be, deems necessary or reasonably advisable to grant to the Collateral
Trustee, for the benefit of the Secured Parties, a security interest in such
Collateral and (ii) take all actions necessary or reasonably requested by the
Administrative Agent to grant to the Collateral Trustee, for the benefit of the
Secured Parties, a perfected (subject to the limitations set forth in Section
3.19) first priority security interest in such Collateral (other than any
Excluded Perfection Assets and, except with respect to Pledged Securities in the
possession of the Collateral Trustee, subject to Permitted Liens, and in respect
of Pledged Securities in the possession of the Collateral Trustee, the Permitted
Liens set forth in clause (g) of the definition thereof and with respect to any
other Priority Lien Obligations), including the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent, the Collateral Agent or the Collateral Trustee (it being
understood and agreed that no Control Agreements shall be required pursuant to
this Section 5.09(a) in respect of any Counterparty Accounts). Notwithstanding
anything set forth herein or in any other Loan Document to the contrary, this
Section 5.09(a) shall not apply to Intellectual Property Collateral acquired
after the Closing Date or with respect to any property or asset which becomes
Intellectual Property Collateral pursuant to the definition of Collateral after
the Closing Date (it being agreed and understood that such Intellectual Property
Collateral shall be subject to the applicable provisions of the Guarantee and
Collateral Agreement).

 

(b)                Except during a Collateral Release Period, with respect to
any fee interest in any Collateral consisting of real property or any lease of
Collateral consisting of real property acquired or leased after the Closing Date
by the Borrower or any other Loan Party or which becomes

 



122 

 

 

Collateral pursuant to the definition thereof (other than any Excluded
Perfection Assets), promptly (and, in any event, subject to the last sentence of
this Section 5.09(b), within 60 days following the date of such acquisition or
such longer period as consented to by the Administrative Agent in its sole
discretion) (i) execute and deliver a first priority Mortgage in favor of the
Collateral Trustee, for the benefit of the Secured Parties, covering such real
property and complying with the provisions herein and in the Security Documents,
(ii) provide the Secured Parties with (A) title and extended coverage insurance
(or, if approved by the Administrative Agent in its sole discretion, a UCC title
insurance policy) covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent, the Collateral Agent or the
Collateral Trustee, which may be the value of the generation assets, if
applicable, situated thereon), together with such endorsements as are reasonably
required by the Administrative Agent, the Collateral Agent or the Collateral
Trustee and are obtainable in the State in which such Mortgaged Property is
located, as well as a current ALTA survey thereof complying with the
requirements set forth in Schedule 5.09(b) and all of the other provisions
herein and in the Security Documents, together with a surveyor’s certificate and
(B) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent, the Collateral Agent or the Collateral Trustee in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, the Collateral Agent and
the Collateral Trustee, (iii) if any such Collateral (other than any Excluded
Perfection Assets) consisting of fee-owned real property is required to be
insured pursuant to the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Act of 1968, and the regulations promulgated thereunder, because
it is located in an area which has been identified by the Secretary of Housing
and Urban Development as a “special flood hazard area,” deliver to the
Administrative Agent (A) a policy of flood insurance that (1) covers such
Collateral and (2) is written in an amount reasonably satisfactory to the
Administrative Agent, (B) a “life of loan” standard flood hazard determination
with respect to such Collateral and (C) a confirmation that the Borrower or such
other Loan Party has received the notice requested pursuant to Section 208(e)(3)
of Regulation H of the Board, (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent, the Collateral Agent and the
Collateral Trustee legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, the Collateral Agent and the
Collateral Trustee and (v) deliver to the Administrative Agent a notice
identifying the consultant’s reports, environmental site assessments or other
documents relied upon by the Borrower or any other Loan Party to determine that
any such real property included in such Collateral does not contain Hazardous
Materials of a form or type or in a quantity or location that could, or to
determine that the operations on any such real property included in such
Collateral is in compliance with Environmental Law except to the extent any
non-compliance could not, reasonably be expected to result in a material
Environmental Liability. Notwithstanding the foregoing, the Administrative Agent
shall not enter into any Mortgage in respect of any real property acquired by
any Loan Party after the Fifth Amendment Effective Date unless the
Administrative Agent has provided each Revolving Lender, by way of posting such
materials on the Approved Electronic Platform, at least ten (10) Business Days
prior to entering into such Mortgage, (x) a completed a “life of loan” standard
flood hazard determination with respect to such real property from a third-party
vendor if such Mortgaged Property relates to a property not located in a
“special flood hazard area” or (y) a completed a “life of loan” standard flood
hazard determination with respect to such real property from a third-party
vendor as well as the documentation listed in clause (iii) hereof if such
Mortgaged Property relates to a property located in a “special flood hazard
area” and the 60-day period set forth in the first sentence of this Section
5.09(b) shall be automatically extended, as necessary, to accommodate the notice
period set forth in this sentence.

 

(c)                Except during a Collateral Release Period (other than for
purposes of providing Guarantees of the Guaranteed Obligations hereunder), with
respect to any new Subsidiary (other

 



123 

 

 

than an Unrestricted Subsidiary or an Excluded Subsidiary) created or acquired
after the Closing Date (which, for the purposes of this Section 5.09(c), shall
include any existing Subsidiary that ceases to be an Unrestricted Subsidiary, an
Excluded Foreign Subsidiary or an Excluded Project Subsidiary) by the Borrower
or any of the Subsidiaries, promptly (and, in any event, within 20 Business Days
following such creation or the date of such acquisition or such longer period as
consented to by the Administrative Agent in its sole discretion), (i) execute
and deliver to the Administrative Agent, the Collateral Agent and the Collateral
Trustee such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent, the Collateral Agent or the Collateral Trustee deems
necessary or reasonably advisable to grant to the Collateral Trustee, for the
benefit of the Secured Parties, a valid, perfected first priority security
interest in the Equity Interests in such new Subsidiary that are owned by the
Borrower or any of the Subsidiaries, (ii) deliver to the Collateral Trustee the
certificates, if any, representing such Equity Interests, together with undated
instruments of transfer or stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Subsidiary, as the case may be,
(iii) cause such new Subsidiary that is not an Excluded Subsidiary or an
Unrestricted Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement to, among other things, provide Guarantees of the Guaranteed
Obligations hereunder, the Collateral Trust Agreement and the Intellectual
Property Security Agreements and (B) to take such actions necessary or
reasonably requested by the Administrative Agent to grant to the Collateral
Trustee, for the benefit of the Secured Parties, a perfected (subject to the
limitations set forth in Section 3.19) first priority security interest (except
with respect to Pledged Securities, subject to Permitted Liens, and in respect
of Pledged Securities, the Permitted Liens in clause (g) of the definition
thereof) in the Collateral described in the Guarantee and Collateral Agreement
and the Intellectual Property Security Agreement with respect to such new
Subsidiary that is not an Excluded Subsidiary, including the recording of
instruments in the United States Patent and Trademark Office and the United
States Copyright Office (but not in any intellectual property offices in any
jurisdiction outside the United States), the execution and delivery by all
necessary Persons of Control Agreements (other than with respect to any
Counterparty Accounts) and the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent, the
Collateral Agent or the Collateral Trustee and (iv) deliver to the
Administrative Agent, the Collateral Agent and the Collateral Trustee, if
reasonably requested, legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, the Collateral Agent and the
Collateral Trustee.

 

(d)                Except during a Collateral Release Period, with respect to
any new Excluded Foreign Subsidiary (other than an Unrestricted Subsidiary or an
Excluded Subsidiary pursuant to clause (b) or (c) of the definition thereof)
created or acquired after the Closing Date by the Borrower or any of its
Subsidiaries, promptly (and, in any event, within 20 Business Days following
such creation or the date of such acquisition or such longer period as consented
to by the Administrative Agent in its sole discretion) (i) execute and deliver
to the Administrative Agent, the Collateral Agent and the Collateral Trustee
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent, the Collateral Agent or the Collateral Trustee deems necessary or
advisable in order to grant to the Collateral Trustee, for the benefit of the
Secured Parties, a perfected first priority security interest in the Equity
Interests in such new Excluded Foreign Subsidiary that is directly owned by the
Borrower or any of its Domestic Subsidiaries (provided that in no event shall
more than 66% of the total outstanding voting first-tier Equity Interests in any
such new Excluded Foreign Subsidiary be required to be so pledged), (ii) deliver
to the Collateral Trustee the certificates representing such Equity Interests,
together with undated instruments of transfer or stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Domestic Subsidiary, as the case may be, and take such other action as may be
necessary or, in the reasonable opinion of the Administrative Agent, the
Collateral Agent or the

 



124 

 

 

Collateral Trustee, desirable to perfect the security interest of the Collateral
Trustee thereon and (iii) deliver to the Administrative Agent, the Collateral
Agent and the Collateral Trustee, if reasonably requested, legal opinions (which
may be delivered by in-house counsel if admitted in the relevant jurisdiction)
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, the Collateral Agent and the Collateral Trustee.

 

Section 5.10.             Further Assurances. (a)  From time to time duly
authorize, execute and deliver, or cause to be duly authorized, executed and
delivered, such additional instruments, certificates, financing statements,
agreements or documents, and take all such actions (including filing UCC and
other financing statements, except during a Collateral Release Period), as the
Administrative Agent, the Collateral Agent or the Collateral Trustee may
reasonably request, for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or (except during a
Collateral Release Period) perfecting or renewing the rights of the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Collateral
Trustee and the Secured Parties with respect to the Collateral (or with respect
to any additions thereto or replacements or proceeds or products thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Subsidiary which assets or property may be deemed to be part of the
Collateral), as applicable, pursuant hereto or thereto. Upon the exercise by the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Collateral
Trustee or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent, the Issuing Bank, the
Collateral Trustee or such Lender may be required to obtain from the Borrower or
any of the Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

 

Except during a Collateral Release Period, on or prior to the 45th day after the
date any additional Deposit Account, Securities Account or Commodities Account
is opened after the Closing Date (except to the extent any such account is an
Excluded Asset, an Excluded Perfection Asset or a Counterparty Account) or such
longer period as consented to by the Administrative Agent in its sole
discretion, at its sole expense, with respect to any such Deposit Account,
Securities Account or Commodities Account, each applicable Subsidiary Guarantor
shall take any actions required for the Collateral Trustee to obtain “control”
(within the meaning of the applicable Uniform Commercial Code) with respect
thereto, including executing and delivering and causing the relevant depositary
bank or securities intermediary to execute and deliver a Control Agreement in
form and substance reasonably satisfactory to the Collateral Trustee.

 

Section 5.11.             Ownership of Funded L/C SPV. Except during a
Collateral Release Period, at all times own, pledge and grant a first-priority
security interest to the Collateral Trustee, for the benefit of the Secured
Parties, in 100% of the Equity Interests of any Funded L/C SPV then in existence
owned directly or indirectly by the Borrower (other than any preferred interests
owned by any LC Issuer or other Persons on behalf of, or at the request of, any
LC Issuer in connection with Cash Collateralized Letter of Credit Facilities).

 

Section 5.12.             Maintenance of Energy Regulatory Authorizations and
Status. (a)  Each of the FPA-Jurisdictional Subsidiary Guarantors shall maintain
and preserve its (i) FPA MBR Authorizations, Exemptions and Waivers and (ii)
status as either an EWG within the meaning of PUHCA or the status of its
Facility as a QF under PURPA, except to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 



125 

 

 

(b)                Each of the Non-FPA-Jurisdictional Subsidiary Guarantors
shall maintain and preserve its (i) Non-FPA Sales Authorizations and (ii) status
as either an EWG within the meaning of PUHCA or the status of its Facility as a
QF under PURPA, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

ARTICLE VI.

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable) shall have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full or reimbursement thereof shall
have been cash-collateralized in an amount equal to 103% of the Revolving L/C
Exposure as of such time, the Borrower will not, nor (except with respect to
Section 6.08 which applies only to the Borrower) will it cause or permit any of
its Restricted Subsidiaries to:

 

Section 6.01.             Incurrence of Indebtedness and Issuance of Preferred
Stock. (a)  Directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect to (collectively, “incur”) any Indebtedness (including Acquired Debt),
and the Borrower shall not issue any Disqualified Stock and shall not permit any
of its Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Borrower may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Debt) or issue preferred stock, if the Fixed Charge Coverage
Ratio for the Borrower’s most recently ended four full fiscal quarters for which
internal financial statements are publicly available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock or preferred stock is issued would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness (including Acquired Debt)
had been incurred or the Disqualified Stock or preferred stock had been issued,
as the case may be, at the beginning of such four-quarter period.

 

(b)                The provisions of Section 6.01(a) shall not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):

 

(i)                 (A) the incurrence of Indebtedness and Letters of Credit
hereunder and under the other Loan Documents (other than any Indebtedness and
Letters of Credit arising from New Commitments pursuant to and in accordance
with Section 2.24) and (B) the incurrence by the Borrower, any Subsidiary
Guarantor and any Excluded Subsidiary pursuant to and in accordance with clause
(c) of the definition thereof (and the guarantee thereof by the Borrower, the
Subsidiary Guarantors and/or any Excluded Subsidiary pursuant to and in
accordance with clause (c) of the definition thereof) of Indebtedness and
letters of credit under other Credit Facilities and Indebtedness and Letters of
Credit arising from New Commitments pursuant to and in accordance with Section
2.24 in an aggregate principal amount at any one time outstanding under this
clause (i)(B) (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Borrower and its Restricted
Subsidiaries thereunder) not to exceed the difference between (x)
$10,000,000,000 and (y) the aggregate principal amount at such time outstanding
under clause (i)(A) above less the aggregate amount of all repayments, optional
or mandatory, of

 



126 

 

 

the principal of any term Indebtedness under a Credit Facility that have been
made by the Borrower or any of its Restricted Subsidiaries since the Issue Date
with the Net Proceeds of Asset Sales (other than Excluded Proceeds) and less,
without duplication, the aggregate amount of all repayments or commitment
reductions with respect to any revolving credit borrowings under a Credit
Facility that have been made by the Borrower or any of its Restricted
Subsidiaries since the Issue Date as a result of the application of the Net
Proceeds of Asset Sales (other than Excluded Proceeds), in each case in
accordance with Sections 2.13(b) and 6.04 (excluding temporary reductions in
revolving credit borrowings as contemplated by Section 6.04);

 

(ii)               the incurrence by the Borrower and its Restricted
Subsidiaries of the Existing Indebtedness;

 

(iii)             the incurrence by the Borrower of Indebtedness represented by
the Senior Notes and the Senior Secured Notes issued on or prior to the Fourth
Amendment Effective Date and the related Guarantees thereof by the Subsidiary
Guarantors and any Excluded Subsidiary pursuant to and in accordance with clause
(c) of the definition thereof;

 

(iv)              the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation or improvement or lease of property (real or
personal), plant or equipment used or useful in the business of the Borrower or
any of its Restricted Subsidiaries or incurred within 180 days thereafter, in an
aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to refund, refinance, replace, defease or discharge any Indebtedness
incurred pursuant to this clause (iv), not to exceed at any time outstanding
5.00% of Total Assets;

 

(v)                the incurrence by the Borrower or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under Section 6.01(a) or Section 6.01(b)(ii),
6.01(b)(iii), 6.01(b)(iv), 6.01(b)(v), 6.01(b)(xv), 6.01(b)(xvi), 6.01(b)(xvii),
6.01(b)(xviii), 6.01(b)(xix) and 6.01(b)(xxii);

 

(vi)              the incurrence by the Borrower or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Borrower and any
of its Restricted Subsidiaries; provided, however, that:

 

(1)                if the Borrower or any Subsidiary Guarantor is the obligor on
such Indebtedness and the payee is not the Borrower or a Subsidiary Guarantor,
such Indebtedness must be expressly subordinated to the prior payment in full in
cash of all Guaranteed Obligations; and

 

(2)                (A) any subsequent issuance or transfer of Equity Interests
that results in any such Indebtedness being held by a Person other than the
Borrower or a Restricted Subsidiary and (B) any sale or other transfer of any
such Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary;

 

will be deemed, in each case, to constitute an incurrence of such Indebtedness
by the Borrower or such Restricted Subsidiary, as the case may be, that was not
permitted by this clause (vi);

 



127 

 

 

(vii)            the issuance by any of the Borrower’s Restricted Subsidiaries
to the Borrower or to any of its Restricted Subsidiaries of shares of preferred
stock; provided, however, that:

 

(1)                any subsequent issuance or transfer of Equity Interests that
results in any such preferred stock being held by a Person other than the
Borrower or a Restricted Subsidiary; and

 

(2)                any sale or other transfer of any such preferred stock to a
Person that is not either the Borrower or a Restricted Subsidiary;

 

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

 

(viii)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of Hedging Obligations;

 

(ix)              the Guarantee by (i) the Borrower or any of the Subsidiary
Guarantors of Indebtedness of the Borrower or a Subsidiary Guarantor that was
permitted to be incurred by another provision of this Section 6.01; (ii) any of
the Excluded Project Subsidiaries of Indebtedness of any other Excluded Project
Subsidiary; and (iii) any of the Excluded Foreign Subsidiaries of Indebtedness
of any other Excluded Foreign Subsidiary; provided that if the Indebtedness
being guaranteed is subordinated to or pari passu with the Guaranteed
Obligations, then the guarantee shall be subordinated to the same extent as the
Indebtedness guaranteed;

 

(x)                the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument (except in the
case of daylight overdrafts) inadvertently drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is covered within
five Business Days;

 

(xi)              the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness in respect of (i) workers’ compensation claims,
self-insurance obligations, bankers’ acceptance and (ii) performance and surety
bonds provided by the Borrower or a Restricted Subsidiary in the ordinary course
of business;

 

(xii)            the incurrence of Non-Recourse Debt by any Excluded Project
Subsidiary, and any Non-Recourse Guarantee in respect thereof;

 

(xiii)          the incurrence of Indebtedness that may be deemed to arise as a
result of agreements of the Borrower or any Restricted Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the disposition of any business, assets
or Equity Interests of any Subsidiary; provided that the aggregate maximum
liability associated with such provisions may not exceed the gross proceeds
(including non-cash proceeds) of such disposition;

 

(xiv)          the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness represented by letters of credit, guarantees or other similar
instruments supporting Hedging Obligations of the Borrower or any of its
Restricted Subsidiaries (other than Excluded Subsidiaries) permitted to be
incurred by this Agreement;

 



128 

 

 

(xv)            Indebtedness, Disqualified Stock or preferred stock of Persons
or assets that are acquired by the Borrower or any Restricted Subsidiary or
merged into the Borrower or a Restricted Subsidiary in accordance with the terms
of this Agreement; provided that such Indebtedness, Disqualified Stock or
preferred stock is not incurred in contemplation of such acquisition or merger;
and provided, further, that after giving effect to such acquisition or merger,
either:

 

(1)                the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 6.01(a); or

 

(2)                the Fixed Charge Coverage Ratio would be greater than
immediately prior to such acquisition or merger;

 

(xvi)          Environmental CapEx Debt; provided that prior to the incurrence
of any Environmental CapEx Debt, the Borrower shall deliver to the
Administrative Agent an Officers’ Certificate designating such Indebtedness as
Environmental CapEx Debt;

 

(xvii)        Indebtedness incurred to finance Necessary Capital Expenditures;
provided that prior to the incurrence of any Indebtedness to finance Necessary
Capital Expenditures, the Borrower shall deliver to the Administrative Agent an
Officers’ Certificate designating such Indebtedness as Necessary CapEx Debt;

 

(xviii)      Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

 

(xix)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of Contribution Indebtedness;

 

(xx)            the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of Indebtedness that constitutes a Permitted Tax Lease;

 

(xxi)          the issuance of Third Party Securities by a Securitization
Vehicle and the incurrence of Securitization Related Indebtedness in an
aggregate principal amount not to exceed $1,700,000,000 at any time outstanding
and to the extent constituting Indebtedness, any Standard Securitization
Undertaking relating thereto;

 

(xxii)        the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of additional Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, including all Permitted
Refinancing Indebtedness incurred to refund, refinance, replace, defease or
discharge any Indebtedness incurred pursuant to this clause (xxii), not to
exceed the greater of (x) $1,000,000,000 and (y) 3.50% of Total Assets;

 

(xxiii)      the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of secured or unsecured notes and/or loans (and/or commitments in
respect thereof) issued or incurred in lieu of New Commitments (such notes or
loans “Incremental Equivalent Debt”); provided that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt shall not exceed the Maximum Incremental Amount less
the aggregate principal amount of New Commitments (and loans made pursuant to
such New Commitments) established pursuant to Section 2.24, (ii) any Incremental
Equivalent Debt that is secured shall be secured only by the Collateral and on

 



129 

 

 

a pari passu or junior basis with the Collateral securing the Obligations, and
shall be subject to a customary intercreditor agreement reasonably acceptable to
the Administrative Agent and the Borrower, (iii) no Incremental Equivalent Debt
may be guaranteed by any Person that is not a Loan Party or secured by any
assets other than the Collateral (other than cash collateral or letters of
credit, which may be used as exclusive security); (iv) the final maturity date
of such Incremental Equivalent Debt shall be, in the case of revolving
facilities, no earlier than the latest Revolving Maturity Date and, in the case
of term loans or notes, no earlier than the Latest Maturity Date of all Classes
of Loans or Commitments; (v) the Weighted Average Life to Maturity of such
Incremental Equivalent Debt in the form of term loans or notes shall be no
shorter than the remaining Weighted Average Life to Maturity of the
then-existing Term Loans (without giving effect to any prepayments thereof);
(vi) no Event of Default shall immediately before or immediately after giving
effect to the incurrence of such Incremental Equivalent Debt, (vii) the
covenants and defaults applicable to such Incremental Equivalent Debt (excluding
pricing and optional prepayment or redemption terms), when taken as a whole, are
no more restrictive than those applicable to the then-existing Term Loans and
Revolving Commitments (except for covenants or other provisions applicable only
after the Latest Maturity Date of all Classes of Loans or Commitments), (viii)
(A) any prepayment (other than any scheduled amortization payment) of
Incremental Equivalent Debt in the form of term loans or notes that is pari
passu with any then-existing Term Loans in right of payment and security shall
be made on a pro rata basis with such existing Term Loans and (B) any prepayment
(other than any scheduled amortization payment) of Incremental Equivalent Debt
in the form of term loans or notes that is subordinated to any then-existing
Term Loans in right of payment or security shall be made on a junior basis with
respect to such existing Term Loans, except, in each case, that the Borrower and
the lenders providing the relevant Incremental Equivalent Debt shall be
permitted, in their sole discretion, to elect to prepay or receive, as
applicable, any prepayments on a less than pro rata basis (but not on a greater
than pro rata basis) and (ix) any Incremental Equivalent Debt incurred during a
Collateral Release Period shall be unsecured and may be subject to substantially
the same provisions with respect to a Collateral Reinstatement Event and
subsequent Collateral Release Event as the Revolving Loans; and

 

(xxiv)      the incurrence of Indebtedness by the Borrower or any Restricted
Subsidiary under any Liquidity Facility in an aggregate principal amount (or
accreted value, as applicable) not to exceed $600,000,000 at any time
outstanding.

 

(c)                Incur any Indebtedness (including Permitted Debt) that is
contractually subordinated in right of payment to any other Indebtedness of the
Borrower or any Subsidiary Guarantor unless such Indebtedness is also
contractually subordinated in right of payment to the Guaranteed Obligations on
substantially identical terms; provided, however, that no Indebtedness of the
Borrower shall be deemed to be contractually subordinated in right of payment to
any other Indebtedness of the Borrower solely by virtue of being unsecured or by
virtue of being secured on a first or junior Lien basis.

 

(d)                For purposes of determining compliance with this Section
6.01, in the event that an item of proposed Indebtedness meets the criteria of
more than one of the categories of Permitted Debt described in Sections
6.01(b)(i) through 6.01(b)(xxii), or is entitled to be incurred pursuant to
Section 6.01(a), the Borrower shall be permitted to classify such item of
Indebtedness on the date of its incurrence, or later reclassify all or a portion
of such item of Indebtedness, in any manner that complies with this Section
6.01. Indebtedness under this Agreement outstanding on the Closing Date will
initially be deemed to have been incurred on such date in reliance on the
exception provided by Section 6.01(b)(i). The accrual of interest, the accretion
or amortization of original

 



130 

 

 

issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, and the payment of dividends on
Disqualified Stock in the form of additional shares of the same class of
Disqualified Stock shall not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Stock for purposes of this Section 6.01; provided, in
each such case, that the amount thereof is included in the Fixed Charges of the
Borrower as accrued.

 

(e)                For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency will be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-dominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-dominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced.

 

(f)                 The amount of any Indebtedness outstanding as of any date
will be (i) the accreted value of the Indebtedness, in the case of any
Indebtedness issued with original issue discount; (ii) the principal amount of
the Indebtedness, in the case of any other Indebtedness; and (iii) in respect of
Indebtedness of another Person secured by a Lien on the assets of the specified
Person, the lesser of (x) the Fair Market Value of such asset at the date of
determination and (y) the amount of the Indebtedness of the other Person;
provided that any changes in any of the above shall not give rise to a default
under this Section 6.01.

 

Section 6.02.             Liens. Create, incur, assume or otherwise cause or
suffer to exist or become effective any Lien of any kind (other than Permitted
Liens) upon any of their property or assets, now owned or hereafter acquired,
unless, to the extent any such Liens are created, incurred or otherwise become
effective during a Collateral Release Period, all Guaranteed Obligations are
secured on an equal and ratable basis with the other obligations secured by such
Lien.

 

Section 6.03.             Limitation on Sale and Leaseback Transactions. Enter
into any sale and leaseback transaction (other than (x) a Permitted Tax Lease,
which shall not be restricted by this Section 6.03 and (y) any sale and
leaseback transaction existing on the Closing Date and set forth on Schedule
6.03); provided that the Borrower or any Restricted Subsidiary may enter into a
sale and leaseback transaction if:

 

(a)                the Borrower or that Restricted Subsidiary, as applicable,
could have (a) incurred Indebtedness in an amount equal to the Attributable Debt
relating to such sale and leaseback transaction under the provisions of Section
6.01 and (b) incurred a Lien to secure such Indebtedness pursuant to Section
6.02;

 

(b)                the gross proceeds of that sale and leaseback transaction are
at least equal to the Fair Market Value of the property that is the subject of
that sale and leaseback transaction, as determined in good faith by a Financial
Officer of the Borrower; and

 

(c)                if such sale and leaseback transaction constitutes an Asset
Sale, the transfer of assets in that sale and leaseback transaction is permitted
by, and the Borrower applies the proceeds of such transaction in compliance
with, the provisions of Sections 2.13(b) and 6.04.

 

Section 6.04.             Asset Sales. (a)  Consummate an Asset Sale unless:

 



131 

 

 

(i)                 the Borrower (or the Restricted Subsidiary, as the case may
be) receives consideration at the time of the Asset Sale at least equal to the
Fair Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of; and

 

(ii)               at least 75% of the consideration received in the Asset Sale
by the Borrower or such Restricted Subsidiary is in the form of cash. For
purposes of this clause (ii), each of the following will be deemed to be cash:

 

(1)                any liabilities, as shown on the Borrower’s most recent
consolidated balance sheet, of the Borrower or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Guaranteed Obligations) that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases the Borrower or
such Restricted Subsidiary from further liability;

 

(2)                any securities, notes or other obligations received by the
Borrower or any such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash within 180
days of the receipt of such securities, notes or other obligations, to the
extent of the cash received in that conversion;

 

(3)                any stock or assets of the kind referred to in Section
6.04(b)(ii) or 6.04(b)(iv); and

 

(4)                any Designated Non-Cash Consideration received by the
Borrower or any Restricted Subsidiary in such Asset Sale having an aggregate
Fair Market Value that is at the time outstanding, not to exceed the greater of
(x) $500,000,000 and (y) 2.50% of Total Assets at the time of the receipt of
such Designated Non-Cash Consideration, with the Fair Market Value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value.

 

(b)                Within 365 days after the receipt of any Net Proceeds from an
Asset Sale, other than Excluded Proceeds, the Borrower (or the applicable
Restricted Subsidiary, as the case may be) may apply such Net Proceeds or, at
its option, enter into a binding commitment to apply such Net Proceeds within
the 365-day period following the date of such commitment (an “Acceptable
Commitment”):

 

(i)                 in the case of an Asset Sale by a Restricted Subsidiary that
is not a Subsidiary Guarantor, to repay Indebtedness of a Restricted Subsidiary
that is not a Subsidiary Guarantor (other than Indebtedness owed to the Borrower
or another Restricted Subsidiary);

 

(ii)               to voluntarily prepay or repurchase Term Loans, New Term
Loans or Refinancing Term Loans (in each case, to the extent such prepayment or
repurchase is made at par);

 

(iii)             to acquire all or substantially all of the assets of, or any
Capital Stock of, another Person engaged primarily in a Permitted Business, if,
after giving effect to any such acquisition of Capital Stock, such Person is or
becomes a Restricted Subsidiary and a Subsidiary Guarantor;

 



132 

 

 

(iv)              to make a capital expenditure;

 

(v)                to acquire other assets that are not classified as current
assets under GAAP and that are used or useful in a Permitted Business; or

 

(vi)              any combination of the foregoing.

 

Pending the final application of such Net Proceeds in accordance with this
Section 6.04, the Borrower may temporarily reduce revolving credit borrowings
(including, for the avoidance of doubt, Revolving Borrowings) or otherwise use
the Net Proceeds in any manner that is not prohibited by this Agreement.

 

(c)                Notwithstanding the preceding paragraph, in the event that
regulatory approval is necessary for an asset or investment, or construction,
repair or restoration of any asset or investment has commenced, then the
Borrower or any Restricted Subsidiary shall have an additional 365 days to apply
the Net Proceeds from such Asset Sale in accordance with the preceding
paragraph.

 

(d)                Any Acceptable Commitment that is later canceled or
terminated for any reason before such Net Proceeds are so applied shall be
treated as a permitted application of the Net Proceeds if the Borrower or such
Restricted Subsidiary enters into another Acceptable Commitment within the later
of (a) nine months of such cancellation or termination or (b) the end of the
initial 365-day period.

 

(e)                Any Net Proceeds from Asset Sales received after the Closing
Date (other than Excluded Proceeds) that are not applied or invested as provided
in this Section 6.04 shall constitute “Excess Proceeds.” When the aggregate
amount of Excess Proceeds exceeds $100,000,000, or on such earlier date as may
be selected by the Borrower, the Borrower will make an Asset Sale Offer to all
Term Lenders, New Term Lenders and Refinancing Term Lenders and, at the election
of the Borrower, to holders of other Indebtedness under one or more Credit
Facilities that are pari passu with the Guaranteed Obligations and constitutes
Priority Lien Debt (as defined in the Collateral Trust Agreement) containing
provisions similar to those set forth in this Agreement with respect to offers
to prepay, purchase or redeem with the proceeds of sales of assets to prepay or
purchase the maximum principal amount of Term Loans, New Term Loans and
Refinancing Term Loans then outstanding and such other pari passu Indebtedness
that may be prepaid or purchased out of the Excess Proceeds (an “Asset Sale
Offer”), which prepayment shall be made, in the case of Term Loans, New Term
Loans and Refinancing Term Loans, pursuant to and in accordance with Section
2.13(b). The offer price in any Asset Sale Offer will be equal to 100% of the
principal amount plus accrued and unpaid interest to the date of prepayment,
purchase or redemption and will be payable in cash. If any Excess Proceeds
remain after consummation of an Asset Sale Offer, the Borrower may use those
Excess Proceeds for any purpose not otherwise prohibited by this Agreement. If
the aggregate principal amount of the Term Loans, New Term Loans, Refinancing
Term Loans and, if applicable, such other pari passu Indebtedness accepting such
Asset Sale Offer exceeds the amount of Excess Proceeds, such prepayment or
purchase shall be made on a pro rata basis with respect thereto. Upon completion
of each Asset Sale Offer, the amount of Excess Proceeds will be reset at zero.

 

(f)                 Notwithstanding anything to the contrary herein, clauses
(b), (c), (d) and (e) of this Section 6.04 (i) shall only apply with respect to
New Term Loans and Refinancing Term Loans to the extent specified in the
applicable Joinder and (ii) shall not in any event apply if the Consolidated
First Lien Leverage Ratio for the Borrower’s most recently ended four full
fiscal quarters for which internal financial statements are publicly available
immediately preceding the date of the consummation of the relevant Asset Sale is
incurred would have been less than 2.00 to 1.00,

 



133 

 

 

determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if such Asset Sale had been consummated at the beginning
of such four-quarter period.

 

Section 6.05.             Dividend and Other Payment Restrictions Affecting
Subsidiaries. (a)  Directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary (other than an Excluded Subsidiary) to:

 

(i)                 pay dividends or make any other distributions on its Capital
Stock to the Borrower or any of its Restricted Subsidiaries (other than Excluded
Subsidiaries), or with respect to any other interest or participation in, or
measured by, its profits, or pay any indebtedness owed to the Borrower or any of
its Restricted Subsidiaries (other than Excluded Subsidiaries);

 

(ii)               make loans or advances to the Borrower or any of its
Restricted Subsidiaries (other than Excluded Subsidiaries); or

 

(iii)             transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries (other than Excluded Subsidiaries).

 

(b)                The restrictions in Section 6.05(a) above shall not apply to
encumbrances or restrictions existing under or by reason of:

 

(i)                 this Agreement and other agreements governing Existing
Indebtedness on the Closing Date;

 

(ii)               the Senior Notes Documents, the Additional Senior Notes
Documents and any documents relating to the Senior Secured Notes;

 

(iii)             applicable law, rule, regulation or order;

 

(iv)              customary non-assignment provisions in contracts, agreements,
leases, permits and licenses;

 

(v)                purchase money obligations for property acquired and Capital
Lease Obligations that impose restrictions on the property purchased or leased
of the nature described in Section 6.05(a)(iii);

 

(vi)              any agreement for the sale or other disposition of the stock
or assets of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending the sale or other disposition;

 

(vii)            Permitted Refinancing Indebtedness; provided that the
restrictions contained in the agreements governing such Permitted Refinancing
Indebtedness are not materially more restrictive, taken as a whole, than those
contained in the agreements governing the Indebtedness being refinanced;

 

(viii)          Liens permitted to be incurred under Section 6.02 and associated
agreements that limit the right of the debtor to dispose of the assets subject
to such Liens;

 

(ix)              provisions limiting the disposition or distribution of assets
or property in joint venture, partnership, membership, stockholder and limited
liability company agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and

 



134 

 

 

other similar agreements, including owners’, participation or similar agreements
governing projects owned through an undivided interest, which limitation is
applicable only to the assets that are the subject of such agreements;

 

(x)                restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in connection with a Permitted
Business;

 

(xi)              restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or similar agreement to
which the Borrower or any Restricted Subsidiary is a party entered into in
connection with a Permitted Business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of that agreement, the payment rights arising
thereunder and/or the proceeds thereof and not to any other asset or property of
the Borrower or such Restricted Subsidiary or the assets or property of any
other Restricted Subsidiary;

 

(xii)            any instrument governing Indebtedness or Capital Stock of a
Person acquired by the Borrower or any of its Restricted Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Capital Stock was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred;

 

(xiii)          Indebtedness of a Restricted Subsidiary existing at the time it
became a Restricted Subsidiary if such restriction was not created in connection
with or in anticipation of the transaction or series of transactions pursuant to
which such Restricted Subsidiary became a Restricted Subsidiary or was acquired
by the Borrower;

 

(xiv)          with respect only to Section 6.05(a)(iii), restrictions
encumbering property at the time such property was acquired by the Borrower or
any of its Restricted Subsidiaries, so long as such restriction relates solely
to the property so acquired and was not created in connection with or in
anticipation of such acquisition;

 

(xv)            provisions limiting the disposition or distribution of assets or
property in agreements governing Non-Recourse Debt, which limitation is
applicable only to the assets that are the subject of such agreements;

 

(xvi)          customary restrictions created in connection with any Permitted
Securitization Indebtedness permitted under Section 6.01(b)(xxi) that, in the
good faith determination of a Responsible Officer of the Borrower, are necessary
or advisable to effect such Permitted Securitization Indebtedness; and

 

(xvii)        any encumbrance or restrictions of the type referred to in
Sections 6.05(a)(i), 6.05(a)(ii) and 6.05(a)(iii) imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xvi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of a Financial
Officer of the Borrower, no more restrictive with respect to such dividend and
other payment restrictions than those contained in the dividend or other payment

 



135 

 

 

restrictions prior to such amendment, modification, restatement, renewals,
increase, supplement, refunding, replacement or refinancing.

 

Section 6.06.             Restricted Payments. (a)  Directly or indirectly (w)
declare or pay any dividend or make any other payment or distribution on account
of the Borrower’s or any of its Restricted Subsidiaries’ Equity Interests
(including any payment in connection with any merger or consolidation involving
the Borrower or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests in their capacity as such (other than dividends or distributions
payable in Equity Interests (other than Disqualified Stock) of the Borrower or
to the Borrower or a Restricted Subsidiary); (x) purchase, redeem or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving the Borrower) any Equity Interests of the Borrower or
any direct or indirect parent of the Borrower (other than any such Equity
Interests owned by the Borrower or any Restricted Subsidiary); (y) make any
payment on or with respect to, or purchase, redeem, defease or otherwise acquire
or retire for value any Indebtedness of the Borrower or any Subsidiary Guarantor
that is contractually subordinated to the Guaranteed Obligations (excluding any
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries), except (1) a payment of interest or principal at the
Stated Maturity thereof, (2) a payment, purchase, redemption, defeasance,
acquisition or retirement of any subordinated Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or payment at final
maturity, in each case due within one year of the date of payment, purchase,
redemption, defeasance, acquisition or retirement or (3) AHYDO Catch-Up
Payments; or (z) make any Restricted Investment (all such payments and other
actions set forth in these clauses (w) through (z) above being collectively
referred to as “Restricted Payments”), unless, at the time of and after giving
effect to such Restricted Payment:

 

(i)                 no Default or Event of Default has occurred and is
continuing or would occur as a consequence of such Restricted Payment; and

 

(ii)               on a pro forma basis after giving effect to such Restricted
Payment and any transaction related thereto, the Debt to Cash Flow Ratio would
not have exceeded 5.75 to 1.00; and

 

(iii)             such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by the Borrower and its Restricted
Subsidiaries since the Original Issue Date (excluding Restricted Payments
permitted by Sections 6.06(b)(ii), 6.06(b)(iii), 6.06(b)(iv), 6.06(b)(vi),
6.06(b)(vii), 6.06(b)(viii), 6.06(b)(ix), 6.06(b)(x) and 6.06(b)(xi)), is less
than the sum, without duplication, of:

 

(1)                Consolidated Cash Flow of the Borrower, minus 140% of
Consolidated Interest Expense of the Borrower, in each case for the period
(taken as one accounting period) from March 31, 2009 to the end of the
Borrower’s most recently ended fiscal quarter for which financial statements are
publicly available at the time of such Restricted Payment, plus

 

(2)                100% of the Fair Market Value of any property or assets and
the aggregate net cash proceeds, in each case received by the Borrower or any of
its Restricted Subsidiaries since the Original Issue Date in exchange for
Qualifying Equity Interests or from the issue or sale of Qualifying Equity
Interests of the Borrower (other than Disqualified Stock) or from the issue or
sale of convertible or exchangeable Disqualified Stock or convertible or
exchangeable debt securities of the Borrower that have been converted into or
exchanged for such Qualifying

 



136 

 

 

Equity Interests (other than Qualifying Equity Interests (or Disqualified Stock
or debt securities) sold to a Subsidiary), plus

 

(3)                to the extent that any Restricted Investment that was made
after the Original Closing Date is sold for cash or otherwise liquidated or
repaid for cash after the Original Issue Date, the cash return with respect to
such Restricted Investment (less the cost of disposition, if any) to the extent
not already included in the Consolidated Cash Flow of the Borrower since the
Original Issue Date, plus

 

(4)                100% of any cash received by the Borrower or a Restricted
Subsidiary after the Original Issue Date from an Unrestricted Subsidiary, to the
extent that such cash was not otherwise included in Consolidated Cash Flow of
the Borrower for such period, plus

 

(5)                to the extent that any Unrestricted Subsidiary is
redesignated as a Restricted Subsidiary after the Original Issue Date, the Fair
Market Value of the Borrower’s Investment in such Subsidiary as of the date of
such redesignation.

 

(b)                The provisions of Section 6.06(a) shall not prohibit:

 

(i)                 the payment of any dividend within 90 days after the date of
declaration of the dividend, if at the date of declaration the dividend payment
would have complied with the provisions of this Agreement;

 

(ii)               so long as no Default has occurred and is continuing or would
be caused thereby, the making of any Restricted Payment in exchange for, or out
of the aggregate proceeds of the substantially concurrent sale (other than to a
Subsidiary) of, Equity Interests of the Borrower (other than Disqualified Stock)
or from the contribution of equity capital (unless such contribution would
constitute Disqualified Stock) to the Borrower; provided that the amount of any
such proceeds that are utilized for any such Restricted Payment will be excluded
from clause 6.06(a)(y)(2);

 

(iii)             so long as no Default has occurred and is continuing or would
be caused thereby, the defeasance, redemption, repurchase or other acquisition
of Indebtedness of the Borrower or any Subsidiary Guarantor that is
contractually subordinated to the Guaranteed Obligations with the proceeds from
a substantially concurrent incurrence of Permitted Refinancing Indebtedness;

 

(iv)              the payment of any dividend (or, in the case of any
partnership or limited liability company, any similar distribution) by a
Restricted Subsidiary to the holders of its Equity Interests on a pro rata basis
(including, for the avoidance of doubt, any such payment of any dividend or
similar distribution by the Funded L/C SPV);

 

(v)                so long as no Default has occurred and is continuing or would
be caused thereby, (A) the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Borrower or any Restricted
Subsidiary held by any current or former officer, director or employee of the
Borrower or any of its Restricted Subsidiaries pursuant to any equity
subscription agreement, stock option agreement, severance agreement,
shareholders’ agreement or similar agreement, employee benefit plan or (B) the
cancellation of Indebtedness owing to the Borrower or any of its Restricted
Subsidiaries from any current or former officer, director or employee of the
Borrower or any of its Restricted Subsidiaries in connection with a repurchase
of Equity Interests of the Borrower

 



137 

 

 

or any of its Restricted Subsidiaries; provided that the aggregate price paid
for the actions in clause (A) may not exceed $10,000,000 in any twelve-month
period (with unused amounts in any period being carried over to succeeding
periods) and may not exceed $50,000,000 in the aggregate since the Closing Date;
provided, further, that (1) such amount in any calendar year may be increased by
the cash proceeds of “key man” life insurance policies received by the Borrower
and its Restricted Subsidiaries after the Closing Date less any amount
previously applied to the making of Restricted Payments pursuant to this Section
6.06(b)(v) since the Closing Date and (2) cancellation of the Indebtedness owing
to the Borrower from employees, officers, directors and consultants of the
Borrower or any of its Restricted Subsidiaries in connection with a repurchase
of Equity Interests of the Borrower from such Persons shall be permitted under
this Section 6.06(b)(v) as if it were a repurchase, redemption, acquisition or
retirement for value subject hereto;

 

(vi)              the repurchase of Equity Interests in connection with the
exercise of stock options to the extent such Equity Interests represent a
portion of the exercise price of those stock options and the repurchases of
Equity Interests in connection with the withholding of a portion of the Equity
Interests granted or awarded to an employee to pay for the taxes payable by such
employee upon such grant or award;

 

(vii)            so long as no Default has occurred and is continuing or would
be caused thereby, the declaration and payment of regularly scheduled or accrued
dividends to holders of any class or series of (A) preferred stock outstanding
on the Closing Date, (B) Disqualified Stock of the Borrower or any Restricted
Subsidiary issued on or after the Issue Date in accordance with the terms of
this Agreement or (C) preferred stock issued on or after the Issue Date in
accordance with the terms of this Agreement or, in the event that any of the
instruments described in (A) through (C) above have been converted into or
exchanged for Qualifying Equity Interests, other Restricted Payments in an
amount no greater than and with timing of such payments not earlier than the
dividends that would have otherwise been payable on such instruments.

 

(viii)          payments to holders of the Borrower’s Capital Stock in lieu of
the issuance of fractional shares of its Capital Stock;

 

(ix)              the purchase, redemption, acquisition, cancellation or other
retirement for a nominal value per right of any rights granted to all the
holders of Capital Stock of the Borrower pursuant to any shareholders’ rights
plan adopted for the purpose of protecting shareholders from unfair takeover
tactics; provided that any such purchase, redemption, acquisition, cancellation
or other retirement of such rights is not for the purpose of evading the
limitations of this covenant (all as determined in good faith by a Financial
Officer of the Borrower);

 

(x)                so long as no Default has occurred and is continuing or would
be caused thereby, upon the occurrence of an Asset Sale and after the completion
of the related Asset Sale Offer pursuant to and in accordance with Sections
2.13(b) and 6.04, any purchase, defeasance, retirement, redemption or other
acquisition of Indebtedness that is contractually subordinated to the Guaranteed
Obligations required under the terms of such Indebtedness, or any Disqualified
Stock, with Net Proceeds from such Asset Sale;

 

(xi)              so long as no Default has occurred and is continuing or would
be caused thereby, other Restricted Payments since the Fourth Amendment
Effective Date in an aggregate amount not to exceed $850,000,000;

 



138 

 

 

(xii)            the payment of any dividend or distribution in an amount not to
exceed the aggregate Taxes of a consolidated, combined, unitary, affiliated or
similar income tax group of which Borrower is the common parent (a “Tax Group”)
from any Restricted Subsidiary to another Restricted Subsidiary or to the
Borrower for any taxable period in which the Borrower or such Restricted
Subsidiary (or its “tax owner,” so long as such Restricted Subsidiary is treated
as a “disregarded entity” for U.S. federal income tax purposes) is a member of
such Tax Group; provided that such distributions shall not exceed the amount of
Taxes that such Restricted Subsidiary would have paid had it been a stand-alone
taxpayer; and

 

(xiii)          the Borrower may make distributions of, or Investments in
Securitization Assets for purposes of inclusion in any Securitization permitted
under Section 6.01(b)(xxi).

 

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
Section 6.06 will be determined by a Financial Officer of the Borrower whose
certification with respect thereto will be delivered to the Administrative
Agent.

 

Section 6.07.             Transactions with Affiliates. (a)  Make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each, an
“Affiliate Transaction”) involving aggregate payments in excess of $50,000,000,
unless:

 

(i)                 the Affiliate Transaction is on terms that are no less
favorable to the Borrower (as reasonably determined by the Borrower) or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with an
unrelated Person; and

 

(ii)               the Borrower delivers to the Administrative Agent:

 

(1)                with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$100,000,000, a resolution of the Board of Directors set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with this
Section 6.07 and that such Affiliate Transaction has been approved by a majority
of the disinterested members of the Board of Directors; and

 

(2)                with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$200,000,000, an opinion as to the fairness to the Borrower or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an Independent Financial Advisor.

 

(b)                The following items shall not be deemed to be Affiliate
Transactions and, therefore, shall not be subject to the provisions of the prior
paragraph:

 

(i)                 any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar

 



139 

 

 

arrangement entered into by the Borrower or any of its Restricted Subsidiaries
or approved by a Responsible Officer of the Borrower in good faith;

 

(ii)               transactions between or among the Borrower and/or its
Restricted Subsidiaries;

 

(iii)             transactions with a Person (other than an Unrestricted
Subsidiary) that is an Affiliate of the Borrower solely because the Borrower
owns, directly or through a Restricted Subsidiary, an Equity Interest in, or
controls, such Person;

 

(iv)              payment of directors’ fees;

 

(v)                any issuance of Equity Interests (other than Disqualified
Stock) of the Borrower or its Restricted Subsidiaries;

 

(vi)              Restricted Payments that do not violate the provisions of
Section 6.06;

 

(vii)            any agreement in effect as of the Closing Date or any amendment
thereto or replacement thereof and any transaction contemplated thereby or
permitted thereunder, so long as any such amendment or replacement agreement
taken as a whole is not more disadvantageous to the Lenders than the original
agreement as in effect on the Closing Date;

 

(viii)          payments or advances to employees or consultants that are
incurred in the ordinary course of business or that are approved by a
Responsible Officer of the Borrower in good faith;

 

(ix)              the existence of, or the performance by the Borrower or any of
its Restricted Subsidiaries of its obligations under the terms of, any
stockholders agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date and any
similar agreements which it may enter into thereafter; provided, however, that
the existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this Section 6.07(b)(ix) to the extent that the terms
of any such amendment or new agreement are not otherwise more disadvantageous to
the Lenders in any material respect;

 

(x)                transactions permitted by, and complying with, the provisions
of Section 6.08;

 

(xi)              transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods or services (including pursuant to
joint venture agreements) in compliance with the terms of this Agreement that
are fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of a Financial Officer of the Borrower, or are on terms not
materially less favorable taken as a whole as might reasonably have been
obtained at such time from an unaffiliated party;

 

(xii)            any repurchase, redemption or other retirement of Capital Stock
of the Borrower held by employees of the Borrower or any of its Subsidiaries;

 

(xiii)          loans or advances to employees or consultants;

 



140 

 

 

 

(xiv)          any Permitted Investment in another Person involved in a
Permitted Business;

 

(xv)            transactions in which the Borrower or any Restricted Subsidiary,
as the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 6.07(a)(i);

 

(xvi)          the issuance of any letters of credit to support obligations of
any Excluded Subsidiary;

 

(xvii)        transactions between or among Excluded Subsidiaries, and any
Guarantee, guarantee and/or other credit support provided by the Borrower and/or
any Restricted Subsidiary in respect of any Subsidiary or any Minority
Investment so long as all holders of Equity Interests in such Subsidiary or
Minority Investment (including the Borrower or any Restricted Subsidiary, as
applicable) shall participate directly or indirectly in such applicable
Guarantee, guarantee and/or other credit support or shall provide a commitment
in respect of any related obligation, in each case, on a pro rata basis relative
to their Equity Interests in such Minority Investment; provided that any such
transaction shall be fair and reasonable and beneficial to the Borrower and its
Restricted Subsidiaries (taken as a whole) and consistent with Prudent Industry
Practice;

 

(xviii)      transactions relating to management, marketing, administrative or
technical services between the Borrower and its Restricted Subsidiaries, or
between Restricted Subsidiaries;

 

(xix)          any tax sharing agreement between or among the Borrower and its
Subsidiaries so long as such tax sharing agreement is on fair and reasonable
terms with respect to each participant therein;

 

(xx)            any customary transaction with a Securitization Vehicle effected
as part of a Securitization permitted hereunder; and

 

(xxi)          any agreement to do any of the foregoing.

 

Section 6.08.             Merger, Consolidation or Sale of Assets. The Borrower
will not, directly or indirectly: (a) consolidate or merge with or into another
Person (whether or not the Borrower is the surviving corporation); or (b) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Borrower and its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to another Person; unless, subject
to Section 9.22:

 

(i)                 either (A) the Borrower is the surviving corporation or (B)
the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state of the United States or the District of Columbia;

 

(ii)               the Person formed by or surviving any such consolidation or
merger (if other than the Borrower) or the Person to which such sale,
assignment, transfer, conveyance or other disposition has been made assumes all
the obligations of the Borrower

 



141 

 

 

under the Loan Documents pursuant to joinder agreements or other documents and
agreements reasonably satisfactory to the Administrative Agent;

 

(iii)             immediately after such transaction, no Default or Event of
Default exists; and

 

(iv)              (A) the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower), or to which such sale,
assignment, transfer, conveyance or other disposition has been made will, on the
date of such transaction after giving pro forma effect thereto and to any
related financing transactions as if the same had occurred at the beginning of
the applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the provisions of Section 6.01(a) or (B) the Fixed Charge Coverage
Ratio of the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) is greater after giving pro
forma effect to such consolidation or merger and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period than the Borrower’s actual Fixed Charge Coverage Ratio for
the period.

 

(c)                In addition, the Borrower shall not, directly or indirectly,
lease all or substantially all of its properties or assets, in one or more
related transactions, to any other Person.

 

(d)                This Section 6.08 shall not apply to (i) a merger of the
Borrower with an Affiliate solely for the purpose of reincorporating the
Borrower in another jurisdiction or forming a direct holding company of the
Borrower; and (ii) any sale, transfer, assignment, conveyance, lease or other
disposition of assets between or among the Borrower and its Restricted
Subsidiaries, including by way of merger or consolidation.

 

(e)                Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the assets of the Borrower and its Restricted Subsidiaries taken as a whole in a
transaction that is subject to, and that complies with the provisions of,
Sections 6.08(a) through and including 6.08(d), the successor corporation formed
by such consolidation or into or with which the Borrower is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement and the other Loan Documents referring to the
“Borrower” shall refer instead to the successor corporation and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement and the other Loan Documents with the same effect as if such successor
Person had been named as the Borrower herein; provided, however, that the
predecessor Borrower shall not be relieved from its payment obligations
hereunder except in the case of a sale of all of the Borrower’s assets in a
transaction that is subject to, and that complies with the provisions of,
Section 6.08(a) through and including 6.08(d).

 

Section 6.09.             Limitations on Funded L/C SPV. (a) Cause the Funded
L/C SPV to have (i) any business operations or activities other than in respect
of the issuance of letters of credit under Cash Collateralized Letter of Credit
Facilities and making payments or distributions to the Borrower and its
Subsidiaries as permitted therein (and activities reasonably related thereto
including the posting of cash collateral therefor), (ii) any properties or
assets other than the Funded L/C Collateral Accounts and all cash, Cash
Equivalents, other securities or investments comparable to Cash Equivalents and
other funds and investments held therein, any contractual reimbursement rights
granted by Affiliates of the Funded L/C SPV in favor of the Funded L/C SPV and
other assets

 



142 

 

 

of de minimis value and (iii) any Indebtedness or other obligations other than
obligations pursuant to and in accordance with Cash Collateralized Letter of
Credit Facilities providing for the issuance of an aggregate face amount of
letters of credit thereunder not to exceed at any time outstanding the aggregate
amount of cash proceeds of Revolving Loans, New Term Loans, Refinancing Term
Loans, Incremental Equivalent Debt or Indebtedness permitted under Section
6.01(b)(xxiv) contributed by the Borrower to the Funded L/C SPV pursuant to and
in accordance with Funded L/C SPV Contributions after the Closing Date and
liabilities and obligations reasonably related, ancillary or incidental to any
Cash Collateralized Letter of Credit Facility.

 

(b)                Provide any collateral or any Guarantee, or have any other
obligation, in each case, with respect to any Cash Collateralized Letter of
Credit Facility outstanding at any time after the Closing Date other than (i)
cash collateral consisting of cash proceeds of Revolving Loans, New Term Loans,
Refinancing Term Loans, Incremental Equivalent Debt or Indebtedness permitted
under Section 6.01(b)(xxiv) contributed by the Borrower to the Funded L/C SPV
pursuant to and in accordance with Funded L/C SPV Contributions after the
Closing Date, (ii) with respect to the Funded L/C SPV, its obligations to any LC
Issuer pursuant to and in accordance with the terms and provisions of such Cash
Collateralized Letter of Credit Facility and liabilities and obligations
reasonably related, ancillary or incidental thereto, (iii) with respect to the
Borrower, the Funded L/C SPV Guarantee with respect to such Cash Collateralized
Letter of Credit Facility on terms reasonably satisfactory to the Administrative
Agent, and (iv) with respect to the Borrower and the Subsidiary Guarantors only,
obligations with respect to any reimbursement agreement of the Borrower and/or
any Subsidiary Guarantor in favor of the Funded L/C SPV with respect to any
amounts drawn on letters of credit issued for the benefit of the Borrower or any
of its Subsidiaries under such Cash Collateralized Letter of Credit Facility.

 

Section 6.10.             Designation of Restricted, Unrestricted and Excluded
Project Subsidiaries. (a)  The Borrower may designate, by a certificate executed
by a Responsible Officer of the Borrower, any Restricted Subsidiary (other than
the Funded L/C SPV) to be an Unrestricted Subsidiary if that designation would
not cause a Default or Event of Default. If a Restricted Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
the Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments under the provisions of Section 6.06 or under
one or more clauses of the definition of Permitted Investments, as determined by
the Borrower; provided, however, that to the extent an Excluded Subsidiary is
designated as an Unrestricted Subsidiary, the amount of the Investment deemed to
have been made in respect of such Unrestricted Subsidiary will be calculated
without duplication of the amount of the Investment made as a result of such
Excluded Subsidiary’s initial designation as such plus any subsequent
Investments made in such Excluded Subsidiary prior to such subsequent
designation. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. A Responsible Officer of the Borrower
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if
that redesignation would not cause a Default or Event of Default.

 

(b)                The Borrower may designate, by a certificate executed by a
Responsible Officer of the Borrower, any Restricted Subsidiary or Unrestricted
Subsidiary to be an Excluded Project Subsidiary if that designation would not
cause a Default or Event of Default. If a Restricted Subsidiary or Unrestricted
Subsidiary that is not an Excluded Project Subsidiary is designated as an
Excluded Project Subsidiary, the aggregate Fair Market Value of all outstanding
Investments owned by the Borrower and its Restricted Subsidiaries in the
Subsidiary designated as an Excluded Project Subsidiary will be deemed to be an
Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments under the provisions of Section 6.06 or

 



143 

 

 

under one or more clauses of the definition of Permitted Investments, as
determined by the Borrower; provided, however, that to the extent an Excluded
Subsidiary (other than an Excluded Project Subsidiary) or an Unrestricted
Subsidiary is designated as an Excluded Project Subsidiary, the amount of the
Investment deemed to have been made in respect of such Excluded Project
Subsidiary will be calculated without duplication of the amount of the
Investment made as a result of such Excluded Subsidiary’s or Unrestricted
Subsidiary’s initial designation as such plus any subsequent Investments made in
such Excluded Subsidiary or Unrestricted Subsidiary prior to such subsequent
designation. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary or Unrestricted
Subsidiary otherwise meets the definition of an Excluded Project Subsidiary. A
Responsible Officer of the Borrower may redesignate any Excluded Project
Subsidiary to be a Restricted Subsidiary that is not an Excluded Project
Subsidiary or an Unrestricted Subsidiary if that redesignation would not cause a
Default or Event of Default.

 

(c)                Any designation of a Subsidiary as an Unrestricted Subsidiary
or Excluded Project Subsidiary will be evidenced to the Administrative Agent by
delivering to the Administrative Agent a certified copy of a resolution of the
Board of Directors giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 6.06. If, at any time, any Unrestricted
Subsidiary or Excluded Project Subsidiary should fail to meet the preceding
requirements as, respectively, an Unrestricted Subsidiary or Excluded Project
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary or
Excluded Project Subsidiary for the purposes of this Agreement and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary or an Excluded Project Subsidiary as of such date and, if such
Indebtedness is not permitted to be incurred as of such date under Section 6.01,
the Borrower will be in default of such covenant. The Board of Directors of the
Borrower may at any time designate any Unrestricted Subsidiary or Excluded
Project Subsidiary to be a Restricted Subsidiary; provided that such designation
will be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of
any outstanding Indebtedness of such Unrestricted Subsidiary or Excluded Project
Subsidiary, and such designation will only be permitted if (i) such Indebtedness
is permitted under Section 6.01(a), calculated on a pro forma basis as if such
designation had occurred at the beginning of the applicable four-quarter
reference period and (ii) no Default or Event of Default would be in existence
following such designation.

 

Section 6.11.             Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as at the end of any fiscal quarter
(commencing with the first full fiscal quarter after the Closing Date) to be
less than 1.75 to 1.00.

 

Section 6.12.             Leverage Ratio. Permit (a) at any time during a
Collateral Release Period, the Consolidated Total Net Leverage Ratio as at the
end of any fiscal quarter during such period to be greater than 5.50 to 1.00 and
(b) at any other time, the Consolidated First Lien Leverage Ratio as at the end
of any fiscal quarter (commencing with the first full fiscal quarter after the
Closing Date) to be greater than 4.00 to 1.00.

 

Section 6.13.             Fiscal Year. With respect to the Borrower, change its
fiscal year-end to a date other than December 31.

 

Section 6.14.             Use of Proceeds. Directly or, to the knowledge of the
Borrower, indirectly use the proceeds of any Loan or Letter of Credit or
otherwise make available such proceeds to any Subsidiary or any other Person to
fund, finance or facilitate any activities or business of or with any Person
that is, at the time of such funding, a Sanctioned Person or in any country or
territory that is at the time of such funding a Sanctioned Country or in any
other manner

 



144 

 

 

that would result in a violation of Sanctions by any Person (including a Lender,
Arranger, Administrative Agent, Issuing Bank or otherwise).

 

ARTICLE VII.

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                any representation or warranty made or deemed made in or in
connection with any Loan Document (other than those specified in clause (l)
below) or the Borrowings or issuances of Letters of Credit hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document by any Loan Party, shall prove to have
been false or misleading in any material respect when so made, deemed made or
furnished;

 

(b)                default shall be made in the payment of any principal of any
Loan or the reimbursement with respect to any L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)                default shall be made in the payment of any interest on any
Loan or any L/C Disbursement or any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days;

 

(d)                default shall be made in the due observance or performance by
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a), 5.05, 5.08 or 5.11 or in Article VI; provided that a default
in the due observance or performance by the Borrower or any Restricted
Subsidiary of any covenant, condition or agreement contained in Section 6.11 or
6.12 shall not constitute an Event of Default with respect to the Term Loans,
the New Term Loans or the Refinancing Term Loans until the date on which the
Administrative Agent or the Majority Revolving Lenders shall declare the
Revolving Loans (including, for the avoidance of doubt, any New Revolving Loans
and Refinancing Revolving Loans) to be due and payable or shall terminate the
Revolving Commitments (including, for the avoidance of doubt, any New Revolving
Commitments and Refinancing Revolving Commitments);

 

(e)                default shall be made in the due observance or performance by
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clauses (b), (c) or (d)
above or clause (l) below) and such default shall continue unremedied for a
period of 45 days after notice thereof from the Administrative Agent, the
Collateral Agent, the Collateral Trustee or any Lender to the Borrower; provided
that a default in the due observance or performance by the Borrower of any
covenant, condition or agreement contained in Section 5.04(e) shall not
constitute an Event of Default with respect to the New Term Loans or the
Refinancing Term Loans until the date on which the Administrative Agent or the
Majority Revolving Lenders shall declare the Revolving Loans (including, for the
avoidance of doubt, any New Revolving Loans and Refinancing Revolving Loans) to
be due and payable or shall terminate the Revolving Commitments (including, for
the avoidance of doubt, any New Revolving Commitments and Refinancing Revolving
Commitments);

 

(f)                 (i) the Borrower or any Restricted Subsidiary shall (A) fail
to pay any principal or interest, regardless of amount, due in respect of any
Material Indebtedness (other than Indebtedness

 



145 

 

 

hereunder), when and as the same shall become due and payable, or (B) any other
event or condition occurs that results in any Material Indebtedness (other than
Indebtedness hereunder) becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness (other than
Indebtedness hereunder) or any trustee or agent on its or their behalf to cause
any Material Indebtedness (other than Indebtedness hereunder) to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that clause (B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; provided, further, that
clauses (A) and (B) shall not apply to (1) any Non-Recourse Debt of the Borrower
and the Restricted Subsidiaries (except to the extent that the Borrower or any
of the Restricted Subsidiaries that are not parties to such Non-Recourse Debt
(other than Exempt Subsidiaries) is then liable for any such Non-Recourse Debt
of a Significant Subsidiary that is Indebtedness for borrowed money thereunder
and such liability, individually or in the aggregate, exceeds $150,000,000) or
(2) to the extent constituting Indebtedness, any indemnification, guarantee or
other credit support obligations of the Borrower or any Restricted Subsidiary
constituting Permitted Tax Equity Guarantees or a Standard Securitization
Undertaking or (ii) the Funded L/C SPV shall (A) fail to pay any principal,
reimbursement obligations, fees or interest due in respect of any Cash
Collateralized Letter of Credit Facility in an amount, individually or in the
aggregate, in excess of $30,000,000, when and as the same shall become due and
payable, or (B) any other event or condition occurs that results in any Cash
Collateralized Letter of Credit Facility outstanding in an amount, individually
or in the aggregate, in excess of $30,000,000 becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the LC Issuer(s) thereunder or any trustee or
agent on its or their behalf to cause such Cash Collateralized Letter of Credit
Facility to become due, or to require the prepayment, repurchase, redemption,
termination or defeasance thereof, prior to its scheduled maturity and such
event or condition pursuant to this clause (B) shall continue unremedied for a
period of five Business Days;

 

(g)                a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (i) is for relief against the Borrower or any of
its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary in an involuntary case; (ii) appoints a custodian of the Borrower or
any of its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is
a Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of the Borrower or
any of its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is
a Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; or (iii) orders the liquidation of the Borrower or any of its
Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; and, in each of clauses (i), (ii) or (iii), the order or decree
remains unstayed and in effect for 60 consecutive days;

 

(h)                the Borrower or any of its Restricted Subsidiaries (other
than the Exempt Subsidiaries) that is a Significant Subsidiary or any group of
Restricted Subsidiaries (other than the Exempt Subsidiaries) that, taken
together, would constitute a Significant Subsidiary, pursuant to or within the
meaning of Bankruptcy Law (i) commences a voluntary case; (ii) consents to the
entry of an order for relief against it in an involuntary case; (iii) consents
to the appointment of a custodian of it or for all or substantially all of its
property; (iv) makes a general assignment for the benefit of its creditors; or
(v) generally is not paying its debts as they become due;

 



146 

 

 

(i)                 one or more judgments for the payment of money in an
aggregate amount in excess of $150,000,000 (excluding therefrom any amount
covered by insurance) shall be rendered against the Borrower or any Restricted
Subsidiary (other than an Exempt Subsidiary) or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
of its Restricted Subsidiaries to enforce any such judgment; provided that this
clause (i) shall not apply to (A) any Non-Recourse Debt of the Borrower and the
Restricted Subsidiaries (except to the extent that the Borrower or any of the
Restricted Subsidiaries that are not parties to such Non-Recourse Debt is then
liable for any such Non-Recourse Debt of a Significant Subsidiary that is
Indebtedness for borrowed money thereunder and such liability, individually or
in the aggregate, exceeds $150,000,000) or (B) to the extent constituting
Indebtedness, any indemnification, guarantee or other credit support obligations
of the Borrower or any Restricted Subsidiary constituting Permitted Tax Equity
Guarantees or a Standard Securitization Undertaking;

 

(j)                 an ERISA Event shall have occurred that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount
exceeding $150,000,000; provided, however, that the parties acknowledge and
agree that that certain Irrevocable Standby Letter of Credit (or any renewal,
extension or replacement thereof that does not increase the face amount thereof)
issued by the Sumitomo Mitsui Banking Corporation in favor of the Benefits
Committee of the Texas Genco Retirement Plan, dated as of June 28, 2005, for an
amount not exceeding $54,900,000, shall not be deemed to be a liability for
purposes of determining whether the $150,000,000 threshold set in this
clause (j) of Article VII is exceeded (but that any other letter of credit or
other security provided pursuant to Section 401(a)(29) of the Tax Code that
constitutes an ERISA Event shall be deemed to be a liability for purposes of
this Article VII);

 

(k)                except as permitted by this Agreement or as a result of the
discharge of such Subsidiary Guarantor in accordance with the terms of the Loan
Documents, any Guarantee by a Significant Subsidiary (or group of Subsidiaries
that taken as a whole would be deemed a Significant Subsidiary) under the
Guarantee and Collateral Agreement shall be held by a final decision issued in
any judicial proceeding to be unenforceable or invalid or shall cease for any
reason to be in full force and effect or any Subsidiary Guarantor (or any group
of Subsidiary Guarantors) that constitutes a Significant Subsidiary shall deny
or disaffirm in writing its or their obligations under its or their Guarantee(s)
under the Guarantee and Collateral Agreement;

 

(l)                 material breach by the Borrower or any of the other Loan
Parties of any material representation or warranty or covenant, condition or
agreement in the Security Documents, the repudiation by the Borrower or any of
the other Loan Parties of any of its material obligations under any of the
Security Documents or the unenforceability of any of the Security Documents
against the Borrower or any of the other Loan Parties for any reason with
respect to Collateral having an aggregate Fair Market Value of $150,000,000 or
more in the aggregate; or

 

(m)              there shall have occurred a Change of Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event either or both of the following actions may be taken:
(i) the Administrative Agent may with the consent of the Majority Revolving
Lenders, and at the request of the Majority Revolving Lenders shall, by notice
to the Borrower, terminate forthwith the Revolving Commitments (including, for
the avoidance of doubt, any New Revolving Commitments and Refinancing Revolving
Commitments) and the Swingline Commitment and (ii)(A) the Administrative Agent
may with the consent of the Majority Revolving Lenders, and at the request of
the Majority Revolving Lenders shall, by notice to the Borrower, declare the
Revolving Loans and/or (B) the Administrative Agent may with the consent of the

 



147 

 

 

Majority Term Lenders, and at the request of the Majority Term Lenders shall, by
notice to the Borrower, declare the Term Loans, New Term Loans and Refinancing
Term Loans, in the case of each of clauses (A) and (B), then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of such
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding, and the
Administrative Agent and the Collateral Agent shall have the right to take all
or any actions and exercise any remedies available to a secured party under the
Security Documents or applicable law or in equity; and in any event with respect
to an event in respect of the Borrower described in paragraph (g) or (h) above,
the Revolving Commitments, and the Swingline Commitment shall automatically
terminate and the principal of such Loans so declared to be due and payable then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding, and the Administrative Agent and the
Collateral Agent shall have the right to take all or any actions and exercise
any remedies available to a secured party under the Security Documents or
applicable law or in equity; provided that, notwithstanding any provision to the
contrary in any Loan Document, during any period during which an Event of
Default under Section 6.11 and/or 6.12 exists solely with respect to the
Revolving Loans (including, for the avoidance of doubt, any New Revolving Loans
and Refinancing Revolving Loans), the Revolving Commitments (including, for the
avoidance of doubt, any New Revolving Commitments and Refinancing Revolving
Commitments), the Swingline Loans and/or the Letters of Credit, the
Administrative Agent may with the consent of the Majority Revolving Lenders, and
at the request of the Majority Revolving Lenders shall, by notice to the
Borrower, take any of the foregoing actions solely as they relate to the
Revolving Loans (including, for the avoidance of doubt, any New Revolving Loans
and Refinancing Revolving Loans), the Revolving Commitments (including, for the
avoidance of doubt, any New Revolving Commitments and Refinancing Revolving
Commitments), the Swingline Loans and the Letters of Credit.

 

Without limitation of, and after giving effect to, Section 6.7 of the Guarantee
and Collateral Agreement and Section 3.4 of the Collateral Trust Agreement, all
proceeds received by the Administrative Agent or the Collateral Agent, as the
case may be, either from the Collateral Trustee or any other Person in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral under any Security Document shall be held by the Administrative
Agent or the Collateral Agent as Collateral for, and applied in full or in part
by the Administrative Agent or the Collateral Agent against, the applicable
Guaranteed Obligations hereunder then due and owing in the following order of
priority: first, to the ratable payment of (a) all costs and expenses of such
sale, collection or other realization, including reasonable and documented fees,
costs and expenses of the Agents and their agents and counsel, and all other
expenses, liabilities and advances made or incurred by the Agents in connection
therewith, and all amounts in each case for which such Agents are entitled to
payment, reimbursement or indemnification under the Loan Documents (in their
capacity as such), and to the payment of all costs and expenses paid or incurred
by the Agents in connection with the exercise of any right or remedy under the
Loan Documents, all in accordance with the terms of the Loan Documents, (b) any
principal and interest owed to the Administrative Agent in respect of
outstanding Revolving Loans advanced on behalf of any Lender by the
Administrative Agent for which the Administrative Agent has not then been
reimbursed by such

 



148 

 

 

Lender or the Borrower, (c) any principal and interest owed to the Swingline
Lender in respect of outstanding Swingline Loans that have not been repaid and
(d) any amounts owed to the Issuing Bank under a Letter of Credit issued by it
for which it has not then been reimbursed by any Lender or the Borrower; second,
to the extent of any excess proceeds, to the payment of all other Guaranteed
Obligations hereunder for the ratable benefit of the holders thereof; and third,
to the extent of any excess proceeds, to the payment to or upon the order of the
applicable Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of Sections 6.11
or 6.12, until the expiration of the 10th day subsequent to the date the
certificate calculating such compliance is required to be delivered pursuant to
Section 5.04(c), the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
the Borrower (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Cure Amount”) pursuant to the exercise by the
Borrower of such Cure Right compliance with the covenants set forth in Sections
6.11 and 6.12 shall be recalculated giving effect to the following pro forma
adjustments:

 

(i)                 Consolidated Cash Flow shall be increased, solely for the
purpose of measuring compliance with Sections 6.11 and 6.12 and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(ii)               if, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of Sections 6.11 and
6.12, the Borrower shall be deemed to have satisfied the requirements of
Sections 6.11 and 6.12 as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of Sections 6.11 and 6.12 that had occurred
shall be deemed cured for the purposes of this Agreement.

 

Notwithstanding anything herein to the contrary, (a) in each four-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised, (b) in each eight-fiscal-quarter period, there shall be a period of
at least four consecutive fiscal quarters during which the Cure Right is not
exercised and (c) the Cure Amount shall be no greater than the amount required
for purposes of complying with Sections 6.11 and 6.12 as of the relevant date of
determination.

 

ARTICLE VIII.

 

The Agents, the Arrangers and the Lenders

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent, the Collateral Agent and the Sustainability
Structuring Agent (the Administrative Agent, the Collateral Agent and the
Sustainability Structuring Agent are referred to collectively as the “Agents”)
as its agent and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized by the Lenders to execute any and all documents (including
releases and documents pursuant to the Collateral Trust Agreement and the other
Security Documents) with respect to the Collateral and the rights of the Secured
Parties with respect thereto. Each of the Lenders and the Issuing Banks hereby
irrevocably (a) acknowledges and agrees that the Collateral Trustee (as defined
in the Collateral Trust Agreement) has been appointed as the Secured Parties’
agent in respect of the Collateral Trust

 



149 

 

 

Agreement and the other Security Documents, in each case as contemplated by and
in accordance with the provisions of this Agreement and the Security Documents
and (b) expressly authorizes and directs the Collateral Trustee (as defined in
the Collateral Trust Agreement) to execute such documents or instruments as may
be required or contemplated by the Collateral Trust Agreement and the other
Security Documents, in each case, as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents. Each of the Lenders and
the Issuing Banks hereby agrees to be bound by the priority of the security
interests and allocation of the benefits of the Collateral and proceeds thereof
set forth in the Security Documents.

 

Each institution serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or any Affiliate thereof as if it were not an
Agent hereunder.

 

Notwithstanding anything herein to the contrary, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender, the Required Lenders (determined after giving effect to Section 9.08)
may, by notice to the Borrower and such Person, remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a
replacement Administrative Agent hereunder. Such removal will, to the fullest
extent permitted by Applicable Law, be effective on the earlier of (a) the date
a replacement Administrative Agent is appointed and (b) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

No Agent or Lender shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) none of any Agent, any Arranger, any Co-Manager or any Lender
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default or an Event of Default has occurred and is continuing and, in
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries, (b) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent,
the Collateral Agent or the Sustainability Structuring Agent is required to
exercise as directed in writing by the Required Lenders, the Majority Revolving
Lenders, the Majority Term Lenders or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08, as applicable, provided that no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose it to liability
or that is contrary to any Loan Document or Applicable Law, including for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Bankruptcy Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Bankruptcy
Law, and (c) except as expressly set forth in the Loan Documents, no Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as any Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it under or in connection with any Loan Document except to the extent
caused by its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final and nonappealable judgment. No Agent
shall be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to such Agent by the Borrower or a Lender,
and no Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any

 



150 

 

 

statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Any resignation pursuant to this paragraph by a Person
acting as the Administrative Agent shall, unless such Person shall notify the
Lenders, the Issuing Banks and the Borrower otherwise, also act to relieve such
Person and its affiliates of any obligation to advance, make or extend Swingline
Loans where such advance, making or extension is to occur on or after the
effective date of such resignation. Upon any such resignation of the
Administrative Agent, the Collateral Agent or the Sustainability Structuring
Agent, the Required Lenders (or, in the case of the Sustainability Structuring
Agent, the Majority Revolving Lenders) shall have the right to appoint a
successor, subject to the Borrower’s approval (not to be unreasonably withheld
or delayed) so long as no Default or Event of Default shall have occurred and be
continuing. If no successor shall have been so appointed by the Required Lenders
(or, in the case of the Sustainability Structuring Agent, the Majority Revolving
Lenders) and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and, if applicable,
the Swingline Lender, and the retiring Agent shall be discharged from its duties
and obligations hereunder, including its duties and obligations in its capacity
as a Swingline Lender, and such successor, in its capacity as the Swingline
Lender, shall enter into an Assignment and Assumption and acquire from the
retiring Agent, in its capacity as a Swingline Lender, each outstanding
Swingline Loan of such retiring Agent for a purchase price equal to par plus
accrued interest. The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its

 



151 

 

 

sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while acting as Agent.

 

Each Co-Manager and each Arranger, in each case, in its capacity as such, shall
have no duties or responsibilities, and shall incur no liability, under this
Agreement or any other Loan Document.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent, the Sustainability Structuring
Agent, the Co-Managers, the Arrangers, or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Sustainability Structuring
Agent, the Arrangers, or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 

ARTICLE IX.

 

Miscellaneous

 

Section 9.01.             Notices. (a)  Notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, sent by fax
or by any other telecommunication device capable of creating a written record
(including electronic mail), as follows:

 

(i)                 if to the Borrower, to it at NRG Energy, Inc., 804 Carnegie
Center, Princeton, NJ 08540, Attention of Treasurer, Chief Financial Officer and
General Counsel  (Fax No. 609-524-4501); with a copy to Baker Botts L.L.P., 30
Rockefeller Plaza, New York, NY 10112, Attention of Martin Toulouse (Tel No.
212-408-2559; Fax No. 212-259-2559; Email: martin.toulouse@bakerbotts.com);

 

(ii)               if to the Administrative Agent, the Collateral Agent, the
Swingline Lender or to Citicorp North America, Inc., in its capacity as an
Issuing Bank hereunder, to Citibank N.A., 1615 Brett Road, OPS III, New Castle,
DE 19720, Attention of Citi Loan Operations (Tel No. 302-894-6010; Email:
glagentofficeops@citi.com); and

 



152 

 

 

(iii)             if to an Issuing Bank (other than Citicorp North America,
Inc., in its capacity as an Issuing Bank hereunder) or a Lender, to it at its
address (or fax number) set forth on the Administrative Questionnaire delivered
by such Issuing Bank or such Lender to the Administrative Agent or the
Assignment and Assumption or the Joinder Agreement pursuant to which such
Issuing Bank or such Lender shall have become a party hereto.

 

(b)                All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given (i) on the date of receipt if delivered by hand or overnight
courier service or sent by fax, (ii) on the date five Business Days after
dispatch by certified or registered mail if mailed, (iii) on the date on which
such notice or other communication has been made generally available on an
Approved Electronic Platform, Internet website or similar telecommunication
device to the class of Person(s) being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to such
Approved Electronic Platform, Internet website or similar telecommunication
device if delivered by posting to such Approved Electronic Platform, Internet
website or similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, Internet website or similar
telecommunication device or (iv) on the date on which transmitted to an
electronic mail address (or by another means of electronic delivery) if
delivered by electronic mail or any other telecommunications device, in the case
of each of clauses (i) – (iv), delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01;
provided, however, that notices and other communications to the Administrative
Agent pursuant to Article II or Article VIII shall not be effective until
received by the Administrative Agent.

 

(c)                Notwithstanding Sections 9.01(a) and 9.01(b) (unless the
Administrative Agent requests that the provisions of Sections 9.01(a) and
9.01(b) be followed) and any other provision in this Agreement or any other Loan
Document providing for the delivery of any Approved Electronic Communication by
any other means, the Loan Parties shall deliver all Approved Electronic
Communications to the Administrative Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this Section 9.01(c)
shall prejudice the right of the Administrative Agent or any Lender to deliver
any Approved Electronic Communication to any Loan Party in any manner authorized
in this Agreement or to request that the Borrower effect delivery in such
manner.

 

(d)                Posting of Approved Electronic Communications. (i) Each
Lender and each Loan Party agree that the Administrative Agent may, but shall
not be obligated to, make the Approved Electronic Communications available to
the Lenders by posting such Approved Electronic Communications on IntraLinks™ or
a substantially similar electronic platform chosen by the Administrative Agent
to be its electronic transmission system (the “Approved Electronic Platform”).

 

(ii)               Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method

 



153 

 

 

whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each Lender and each Loan Party acknowledges and agrees that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each Lender and each
Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(iii)             THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(iv)              Each Lender and each Loan Party agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

Section 9.02.             Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Banks or on their behalf, and shall continue in full force and effect (but such
representations and warranties shall be deemed made by the Borrower only at such
times and as of such dates as set forth in Section 4.01(b)) as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable (other than indemnification and other contingent obligations that
expressly survive pursuant to the terms of any Loan Document, in each case, not
then due and payable) under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20, 2.21 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank.

 



154 

 

 

Section 9.03.             Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.
Upon the satisfaction of the conditions precedent set forth in Section 4.02,
this Agreement shall become effective, binding upon and enforceable against the
Borrower and each of the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders.

 

Section 9.04.             Successors and Assigns. (a)  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Banks or the Lenders
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

 

(b)                Each Lender may assign to one or more assignees (other than
any natural person, the Borrower or any of its Affiliates, except, for the
avoidance of doubt, any Purchasing Borrower Party pursuant to and in accordance
with Section 2.12(e)) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided, however, that (i) (x) except in the case of
an assignment of a Term Loan, a New Term Loan or a Refinancing Term Loan to a
Lender or an Affiliate or Related Fund of a Lender, the Administrative Agent
(and, in the case of any assignment of a Revolving Commitment, the Issuing
Banks, the Swingline Lender and the Borrower) must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed); provided that the consent of the Borrower shall not be required to any
such assignment (1) during the continuance of any Event of Default, (2) during
the initial syndication of the Loans and the Commitments or (3) to a Lender or
an Affiliate or Related Fund of a Lender, and the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof, and (y) except in the case of an assignment to a Lender
or an Affiliate or Related Fund of a Lender, the amount of the Commitment or
Loan of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than (A) $2,500,000 in
the case of any assignment of a Revolving Commitment or (B) $1,000,000 in the
case of any assignment of a Term Loan, a New Term Loan or a Refinancing Term
Loan (or, in each case, if less, the entire remaining amount of such Lender’s
Commitment or Loans, as the case may be, and Related Funds shall be aggregated
for this purpose), (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption (such
Assignment and Assumption to be (x) electronically executed and delivered to the
Administrative Agent via an electronic settlement system then acceptable to the
Administrative Agent, which shall initially be the settlement system of
ClearPar, LLC, or (y) manually executed and delivered), together with a
processing and recordation fee of $3,500 (which shall be payable by either the
assignor or the assignee, as they may agree), provided, however, that no such
processing and recordation fee shall be payable in connection with assignments
made by a Lender to an affiliate thereof, by or to an Arranger or an affiliate
thereof or to a Lender or an affiliate or Related Fund of a Lender or a Person
under common management with a Lender and (iii) the assignee, if it shall not be
a Lender immediately prior to the assignment, shall deliver to the
Administrative Agent an Administrative Questionnaire. No Lender is permitted to
assign all or any portion of its interests, rights or obligations under this
Agreement (including all or a portion of its Commitment and the Loans at any
time owing to it) except as specifically set forth in the immediately preceding
sentence and any purported assignment not in conformity therewith shall be null
and void. Upon acceptance and recording pursuant to Section 9.04(e), from and
after the effective date specified in each Assignment and Assumption, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by

 



155 

 

 

such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits and obligations of Sections 2.14, 2.16, 2.20, 2.21 and
9.05, as well as to any Fees accrued for its account and not yet paid).
Notwithstanding the foregoing (but subject to the consent rights set forth in
the first sentence of this Section 9.04(b)), an assignment by a Lender to one of
its Affiliates or Related Funds will be effective, valid, legal and binding
without regard to whether the assignor has delivered an Assignment and
Assumption or Administrative Questionnaire to the Administrative Agent (and the
acceptance and recordation thereof under paragraph (e) of this Section shall not
be required); provided that the Administrative Agent and the Borrower shall be
entitled to deal solely with the assignor unless and until the date that an
Assignment and Assumption and Administrative Questionnaire have been delivered
to the Administrative Agent with respect to the applicable assignee.

 

(c)                By executing and delivering (to the Administrative Agent or
the assigning Lender in the case of an assignment by a Lender to one of its
Affiliates or Related Funds pursuant to the last sentence of paragraph (b) of
this Section) an Assignment and Assumption, the assigning Lender thereunder and
the assignee thereunder shall be deemed to confirm to and agree with each other
and the other parties hereto as follows:  (i) such assigning Lender represents
and warrants that it is the legal and beneficial owner of the interest being
assigned thereby and that its Commitment, and the outstanding balances of its
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Assumption;
(ii) unless otherwise agreed to by the assigning Lender and the assignee, the
interest being assigned by such assigning Lender is free and clear of any lien,
encumbrance or other adverse claim; (iii) such assigning Lender has full power
and authority, and has taken all action necessary, to execute and deliver the
applicable Assignment and Assumption and to consummate the transactions
contemplated thereby; (iv) such assigning Lender assumes no responsibility with
respect to (A) any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Document, (B) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or any Collateral thereunder, (C) the financial condition of the
Borrower, any Subsidiary, any Affiliate of the Borrower or any other Person
obligated in respect of any Loan Document or (D) the performance or observance
by the Borrower, any Subsidiary, any Affiliate of the Borrower or any other
Person obligated in respect of any Loan Document of any of their respective
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (v) such assignee represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver the applicable Assignment and Assumption and
to consummate the transactions contemplated thereby and to become a Lender under
this Agreement, (B) it meets all the requirements to be an assignee under
Section 9.04(b) (subject to such consents, if any, as may be required under
Section 9.04(b)), (C) from and after the effective date set forth in the
applicable Assignment and Assumption, it shall be bound by the provisions of
this Agreement as a Lender hereunder and, to the extent of the interest being
assigned to it pursuant to the applicable Assignment and Assumption, shall have
the obligations of a Lender hereunder, (D) it is sophisticated with respect to
decisions to acquire assets of the type represented by the interest being
assigned to it pursuant to the applicable Assignment and Assumption and either
it, or the Person exercising discretion in making its decision to acquire such
interest, is experienced in acquiring assets of such type (it being understood
and agreed that the representation and warranty set forth in this Section
9.04(c)(v)(D) shall not apply to any assignee that is a Purchasing Borrower
Party in connection with any Discounted Voluntary Purchase pursuant to and in
accordance with Section 2.12(e)), (E) it has received a copy of this

 



156 

 

 

Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements referred to in Section 3.05(a) or
delivered pursuant to Section 5.04, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into the applicable Assignment and Assumption and to purchase
the interest being assigned to it thereby and (F) it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent, the
Co-Managers, the Arrangers, such assigning Lender or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the applicable Assignment and
Assumption and to purchase the interest assigned thereby; (vi) such assignee
will independently and without reliance upon the Administrative Agent, the
Collateral Agent, the Co-Managers, the Arrangers, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vii) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (viii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d)                In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment will be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to such assignment make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon) and (ii) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its applicable percentage thereof. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(e)                The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the City of New York a
copy of each Assignment and Assumption delivered to it and one or more registers
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Issuing Bank, the Collateral Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank, the Collateral Agent, any Arranger
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice, and the Administrative Agent hereby agrees to (i) furnish to MSSF,
upon MSSF’s request, a copy of the Register, (ii) cooperate with MSSF in
granting access to the Platform to any Lenders (or potential Lenders) identified
by MSSF and (iii) maintain MSSF’s access to the Platform. In the case of any
assignment made in accordance

 



157 

 

 

with the last sentence of paragraph (b) of this Section that is not reflected in
the Register, the assigning Lender shall maintain a comparable register
reflecting such assignment.

 

(f)                 Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder) and, if required, the written consent of the
Swingline Lender, the Issuing Banks and the Administrative Agent to such
assignment, the Administrative Agent shall (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Lenders, the Issuing Bank, the Swingline
Lender and the Borrower. No assignment shall be effective unless it has been
recorded in the Register as provided in this Section 9.04(f). Notwithstanding
the foregoing, an assignment by a Lender to an Affiliate or Related Fund
pursuant to the last sentence of paragraph (b) of this Section shall not be
required to be recorded in the Register to be effective; provided that (i) such
assignment is recorded in a comparable register maintained by the assignor as
provided in paragraph (b) of this Section and (ii) the Administrative Agent and
the Borrower shall be entitled to deal solely and directly with the assignor
unless and until the date that an Assignment and Assumption and Administrative
Questionnaire have been delivered to the Administrative Agent with respect to
the applicable assignee.

 

(g)                Each Lender may, without the consent of the Borrower, the
Swingline Lender, the Issuing Banks or the Administrative Agent, sell
participations to one or more banks or other entities (other than, for the
avoidance of doubt, any natural person) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions and related
obligations contained in Sections 2.14, 2.16, 2.20 and 2.21 to the same extent
as if they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant),
and such participating banks or other entities shall deliver any forms required
to be delivered under such Sections directly to such Lender, (iv) the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans or
L/C Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans, increasing
or extending the Commitments or releasing any Subsidiary Guarantor or all or
substantially all of the Collateral) and (v) each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participating bank or other entity and the principal amounts (and stated
interest) of each such participating bank’s or other entity’s interest in the
Loans or other obligations under the Loan Documents; provided, further, that no
Lender shall have any obligation to disclose all or any portion of any such
register to any Person (including the identity of any participating bank or
other entity or any information relating to interests in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the Treasury Regulations; provided, further, the entries in such
register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in such register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 



158 

 

 

(h)                Any Lender or participant may, in connection with any
assignment, pledge or participation or proposed assignment, pledge or
participation pursuant to this Section 9.04, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Borrower furnished to such Lender by or on behalf of the Borrower; provided that
each such disclosure shall be subject to an agreement by such assignee or
participant or proposed assignee or participant pursuant to and in accordance
with Section 9.16(f).

 

(i)                 Each Lender may, without the consent of the Borrower, the
Swingline Lender, the Issuing Banks or the Administrative Agent, at any time
pledge or assign all or any portion of its rights under this Agreement to secure
extensions of credit to such Lender or in support of obligations owed by such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and, in the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of the Borrower, the Swingline
Lender, the Issuing Banks or the Administrative Agent, collaterally pledge or
assign all or any portion of its rights under this Agreement, including the
Loans and promissory notes or any other instrument evidencing its rights as a
Lender hereunder, to any holder of, trustee for, or any other representative of
any holders of, obligations owed or securities issued by such fund as security
for such obligations or securities; provided that no such pledge or assignment
described in this clause (i) shall release such Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

 

(j)                 Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPC”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
9.04, any SPC may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(k)                The Borrower shall not assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, each Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

 



159 

 

 

Section 9.05.             Expenses; Indemnity. (a)  The Borrower agrees to pay
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Arrangers, the Issuing Banks and
the Swingline Lender, including the reasonable fees, charges and disbursements
of Latham & Watkins LLP, counsel for the Administrative Agent and the Collateral
Agent, in connection with the syndication of the credit facilities provided for
herein and the preparation and administration of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated); provided that the Borrower shall not
be responsible for the reasonable fees, charges and disbursements of more than
one separate law firm (in addition to one local counsel per relevant
jurisdiction or special counsel, including special workout or regulatory
counsel) pursuant to its obligations under this sentence only. The Borrower also
agrees to pay all documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Arrangers, the Issuing Banks or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the fees,
charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel (including special workout counsel) for the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Banks or any Lender.

 

(b)                The Borrower agrees to indemnify the Administrative Agent,
the Collateral Agent, the Sustainability Structuring Agent, the Co-Managers, the
Arrangers, each Lender, the Issuing Banks and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable and documented counsel
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder (including the undertaking of each Indemnitee
under Section 9.21) or the consummation of the Transactions and the other
transactions contemplated thereby, (ii) the use of the proceeds of the Loans or
issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, or (iv) any actual or alleged presence or Release of Hazardous
Materials, or any non-compliance with Environmental Law, on any property owned
or operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or to the extent such judgment finds that any
such loss, claim, damage, liability or related expense has resulted from such
Indemnitee’s material breach of the Loan Documents, (y) arises out of any claim,
litigation, investigation or proceeding brought by such Indemnitee against
another Indemnitee (other than any claim, litigation, investigation or
proceeding that is brought by or against the Administrative Agent or any other
Agent or Arranger, acting in its capacity as such) that does not involve any act
or omission of the Borrower or any of its Subsidiaries or (z) apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)                To the extent that the Borrower fails to pay any amount
required to be paid by them to the Administrative Agent, the Collateral Agent,
the Arrangers, the Issuing Banks or the Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent, the Collateral Agent, the Arrangers, the Issuing Banks or the Swingline

 



160 

 

 

 

Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent, the
Arrangers, the Issuing Banks or the Swingline Lender in its capacity as such.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the Aggregate Revolving Exposure (including, for the
avoidance of doubt any New Revolving Loans and Refinancing Revolving Loans),
outstanding Term Loans, New Term Loans, Refinancing Term Loans and unused
Commitments at the time.

 

(d)                To the extent permitted by applicable law, the Borrower shall
not assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                The provisions of this Section 9.05 shall remain operative
and in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, the
Co-Managers, the Arrangers, any Lender or the Issuing Banks. All amounts due
under this Section 9.05 shall be payable promptly upon written demand therefor.

 

Section 9.06.             Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, except to the extent prohibited by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
other Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured and shall notify the
Administrative Agent promptly of any such setoff. The rights of each Lender
under this Section 9.06 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have.

 

Section 9.07.             Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 



161

 

 

Section 9.08.             Waivers; Amendment; Replacement of Non-Consenting
Lenders. (a)  No failure or delay of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Banks in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
waiver, agreement or modification shall (i) decrease or forgive the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan or any date for reimbursement
of an L/C Disbursement, or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan or L/C Disbursement (including
waive, rescind or reduce the most favored nation provision under Section
2.24(e)), without the prior written consent of each Lender directly affected
thereby, (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fees of any Lender without the prior written consent of such
Lender, (iii) amend or modify the pro rata requirements of Section 2.17, the
provisions of Sections 2.02, 2.09 and 2.18 requiring ratable distribution or
sharing or ratable funding, the provisions of Section 9.04(k), the provisions of
this Section or the definition of the term “Required Lenders” or release all or
substantially all of the Subsidiary Guarantors, except in connection with a
release expressly permitted under the Loan Documents, without the prior written
consent of each Lender, (iv) amend or modify the definition of the term
“Majority Revolving Lenders” or “Pro Rata Percentage” without the prior written
consent of each Revolving Lender, (v) amend or modify the definition of the term
“Majority Term Lenders” without the prior written consent of each Term Lender,
New Term Lender and Refinancing Term Lender (or, if there are no Term Lenders,
New Term Lenders or Refinancing Term Lenders at such time, without the consent
of the Majority Lenders), (vi) except upon payment in full of the Guaranteed
Obligations hereunder (other than indemnification and other contingent
obligations that expressly survive pursuant to the terms of any Loan Document,
in each case, not then due and payable), release all or substantially all of the
Collateral, except in connection with a disposition expressly permitted under
the Loan Documents, without the prior written consent of each Lender,
(vii) change the provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (viii) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(j) without the written consent of such SPC or (ix)
change the currency in which any Loan or Commitment of any Lender is denominated
without the written consent of such Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender or the Sustainability Structuring Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Swingline Lender or the Sustainability
Structuring Agent, as applicable (it being understood and agreed that only the
prior written consent of the Borrower and the applicable Issuing

 



162

 

 

Bank will be required to establish, increase or decrease the maximum Revolving
L/C Exposure in respect of Letters of Credit at any time outstanding issued by
such Issuing Bank pursuant to and in accordance with Section 2.23(a)).
Notwithstanding anything in this Agreement to the contrary, (x) any amendment,
modification, termination, discharge or waiver of any term or provision of
Section 6.11 or 6.12 (including the underlying definitions used therein solely
insofar as they are used for purposes of the financial covenants set forth
therein and not for any other purpose under this Agreement) or the proviso at
the end of the first paragraph of Article VII or any provision of the last two
paragraphs of Article VII or any waiver of any Default or Event of Default as a
result of a failure to comply with Section 6.11 or 6.12, and/or any waiver of
any such Default of Event of Default, or with respect to any such provision, for
purposes of Section 4.01 or 4.02, and/or for purposes of any other provision
requiring the absence of a Default or Event of Default (including the
availability of any baskets or other exceptions or carve-outs to any covenant
hereunder) to the extent such Default or Event of Default relates to Section
6.11 or 6.12, and any amendment to the definition of “Applicable Sustainability
Adjustment” (but not to the amount of any adjustment provided for therein),
“Baseline Sustainability Amount”, “KPI Metrics” or any definitions or provisions
directly or indirectly related thereto, shall, in each case, require, and be
effective pursuant to, an agreement or agreements in writing entered into by the
Borrower and the Majority Revolving Lenders only, and shall not require the
prior written consent of the Required Lenders, and (y) the Borrower and the
Administrative Agent may enter into amendments implementing changes relating to
the LIBOR Successor Rate and other LIBOR Successor Rate Conforming Changes in
accordance with the terms of Section 2.08(b).

 

(b)                Each Lender grants (i) to the Administrative Agent the right
(with the prior written consent of the Borrower) to purchase all, or all of any
Class, of such Lender’s Commitments and Loans owing to it and any related
promissory notes held by it and all its rights and obligations hereunder and
under the other Loan Documents and (ii) to the Borrower the right to cause an
assignment of all, or all of any Class, of such Lender’s Commitments and Loans
owing to it and any related promissory notes held by it and all its rights and
obligations hereunder and under the other Loan Documents to one or more eligible
assignees pursuant to Section 9.04, which right may be exercised by the
Administrative Agent or the Borrower, as the case may be, if such Lender (a
“Non-Consenting Lender”) refuses to execute any amendment, modification,
termination, waiver or consent which requires the written consent of Lenders
other than the Required Lenders, Majority Revolving Lenders or Majority Term
Lenders, as applicable, and to which the Required Lenders, Majority Revolving
Lenders or Majority Term Lenders, as applicable, and the Borrower have otherwise
agreed; provided that such Non-Consenting Lender shall receive in connection
with such purchase or assignment, payment equal to the aggregate amount of
outstanding Loans owed to such Lender, together with all accrued and unpaid
interest, fees and other amounts (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable) owed to such Lender under the
Loan Documents at such time; and provided, further, that any such assignee shall
agree to such amendment, modification, termination, waiver or consent. Each
Lender agrees that, if the Administrative Agent or the Borrower, as the case may
be, exercises its option under this Section 9.08(c), such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
9.04 (including an Assignment and Assumption duly executed by such Lender with
respect to such assignment). In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, the Borrower shall be entitled (but not obligated), and
such Lender authorizes, directs and grants an irrevocable power of attorney
(which power is coupled with an interest) to the Borrower, to execute and
deliver, on behalf of such Lender as assignor, all documentation necessary to
effectuate such assignment in accordance with Section 9.04 (including an
Assignment and Assumption duly executed by such Lender with respect to such
assignment) in the circumstances contemplated by this Section 9.08(c)

 



163

 

 

and any documentation so executed and delivered by the Borrower shall be
effective for all purposes of documenting an assignment pursuant to and in
accordance with Section 9.04.

 

(c)                Notwithstanding anything herein to the contrary, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
Applicable Law, such Defaulting Lender shall not be entitled to vote in respect
of waivers, amendments or modifications to any Loan Document and the Commitment
and the outstanding Loans or other extensions of credit of such Defaulting
Lender hereunder shall not be taken into account in determining whether the
Required Lenders, Majority Revolving Lenders, Majority Term Lenders, all of the
Lenders or any other class of Lenders, as required by this Section 9.08 or
otherwise, have approved any such waiver, amendment or modification (and the
definitions of “Required Lenders,” “Majority Revolving Lenders” and “Majority
Term Lenders” will automatically be deemed modified accordingly for the duration
of such period); provided that any such waiver, amendment or modification that
would increase or extend the term of the Commitment of such Defaulting Lender,
extend the date fixed for the payment of principal or interest owing to such
Defaulting Lender hereunder, reduce the principal amount of any obligation owing
to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, shall
require the prior written consent of such Defaulting Lender.

 

Section 9.09.             Interest Rate Limitation.(a)Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such L/C Disbursement under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 9.10.             Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Arrangers, the
Issuing Banks and the Lenders) any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

Section 9.11.             WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS

 



164

 

 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12.             Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.13.             Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including in .pdf or .tif format)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

Section 9.14.             Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15.             Jurisdiction; Consent to Service of Process. (a)  The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court located in
New York City, Borough of Manhattan, or Federal court of the United States of
America sitting in the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents (other than with respect to any action or
proceeding by the Administrative Agent, the Collateral Agent, the Borrower or
any other Loan Party in respect of rights under any Security Document governed
by laws other than the laws of the State of New York or with respect to any
Collateral subject thereto), or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Arrangers, the Issuing Banks or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.

 

(b)                The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby

 



165

 

 

irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.16.             Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its respective Affiliates and to its and its Affiliates’ respective
partners, trustees, controlling persons, members, officers, directors,
employees, representatives and agents, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or any of
its affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners or any bank regulatory authority), (c) to
the extent required by Applicable Laws or by any subpoena or similar legal or
administrative process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
(or any of the transactions contemplated hereby or thereby) or the enforcement
of its rights hereunder or thereunder, (f) subject to an agreement containing
provisions at least as restrictive as those of this Section 9.16 (including any
“click through” or similar agreement), to (i) any actual or prospective assignee
of or participant in any of its rights or obligations under this Agreement and
the other Loan Documents, (ii) any pledgee referred to in Section 9.04(h) or
(iii) any actual or prospective counterparty (or its advisors) to any interest
rate swap or other similar derivative transaction relating to this Agreement,
(g) to credit insurance providers, (h) with the consent of the Borrower, (i) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 9.16, (j) to ratings agencies or (k) to market data
collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders in connection with the administration and management of this
Agreement and the other Loan Documents. For the purposes of this Section,
“Information” shall mean all financial statements, certificates, reports,
agreements and other information received from the Borrower or its Subsidiaries
and related to the Borrower or its business, other than any such financial
statements, certificates, reports, agreements and other information that was
available to the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to its disclosure by the Borrower or
is or was independently developed by the Administrative Agent, the Collateral
Agent, any Issuing Bank, any Lender or any of their respective affiliates;
provided that any Information received from the Borrower after the Closing Date
shall be clearly identified in writing at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 9.16 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information. Notwithstanding any other express or implied
agreement, arrangement or understanding to the contrary, each of the parties
hereto agrees that each other party hereto (and each of its employees,
representatives or agents) are permitted to disclose to any Persons, without
limitation, the tax treatment and tax structure of the Loans and the other
transactions contemplated by the Loan Documents and all materials of any kind
(including opinions and tax analyses) that are provided to the Loan Parties, the
Lenders, the Arrangers or any Agent related to such tax treatment and tax
aspects. To the extent not inconsistent with the immediately preceding sentence,
this authorization does not extend to disclosure of any other information or any

 



166

 

 

other term or detail not related to the tax treatment or tax aspects of the
Loans or the transactions contemplated by the Loan Documents.

 

Section 9.17.             Mortgage Modifications. As a condition precedent to
the Borrower’s incurrence of additional Indebtedness pursuant to Section 2.24 or
2.25 and to the extent applicable additional Indebtedness is required by its
terms to be secured by a first priority Lien pursuant to clause (a) of the
definition of “Permitted Liens,” or on such later date as the Administrative
Agent may approve in its sole discretion, the Borrower shall satisfy the
following requirements:

 

(a)                the Subsidiary Guarantors shall enter into, and deliver to
the Administrative Agent and the Collateral Trustee, at the direction and in the
sole discretion of the Administrative Agent and/or the Collateral Trustee (i) in
the case of additional Indebtedness incurred pursuant to Section 2.24 or 2.25, a
mortgage modification or new Mortgage, and (ii) in the case of additional
Indebtedness required by its terms to be secured by a first priority Lien
pursuant to clause (a) of the definition of “Permitted Liens,” a new Mortgage;
in each case in proper form for recording in the relevant jurisdiction and in a
form reasonably satisfactory to the Administrative Agent;

 

(b)                the Borrower shall deliver a local counsel opinion in form
and substance as set forth in Section 4.02(a)(ii) of this Agreement;

 

(c)                the Borrower shall have caused a title company approved by
the Administrative Agent to have delivered to the Administrative Agent and the
Collateral Trustee an endorsement to the title insurance policy delivered
pursuant to Section 9.19(c) of the Existing Credit Agreement or Section
5.09(b)(ii)(A), as applicable, date down(s) or other evidence reasonably
satisfactory to the Administrative Agent and/or the Collateral Trustee insuring
that (i) the priority of the liens evidenced by insuring the continuing priority
of the Lien of the Mortgage as security for such Indebtedness has not changed
and (ii) confirming and/or insuring that (a) since the immediately prior
incurrence of such additional Indebtedness, there has been no change in the
condition of title and (b) there are no intervening liens or encumbrances which
may then or thereafter take priority over the Lien of the Mortgage, other than
the Permitted Liens (without adding any additional exclusions or exceptions to
coverage);

 

(d)                with respect to each Mortgaged Property required to be
insured pursuant to the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Act of 1968, and the regulations promulgated thereunder, because
it is located in an area which has been identified by the Secretary of Housing
and Urban Development as a “special flood hazard area,” the Borrower or the
applicable Subsidiary Guarantor shall deliver to the Administrative Agent (i) a
policy of flood insurance that (A) covers such Mortgaged Property and (B) is
written in an amount reasonably satisfactory to the Administrative Agent, (ii) a
“life of loan” standard flood hazard determination with respect to such
Collateral and (iii) a confirmation that the Borrower or such Subsidiary
Guarantor has received the notice requested pursuant to Section 208(e)(3) of
Regulation H of the Board; and

 

(e)                the Borrower shall, upon the request of the Administrative
Agent and/or the Collateral Trustee, deliver to the approved title company, the
Collateral Trustee, the Administrative Agent and/or all other relevant third
parties all other items reasonably necessary to maintain the continuing priority
of the Lien of the Mortgage as security for such Indebtedness.

 

Section 9.18.             Effect of Amendment and Restatement. (a)  On the
Closing Date, the Existing Credit Agreement shall be refinanced in its entirety
by this Agreement, and the Existing Credit Agreement shall thereafter be of no
further force and effect and shall be deemed replaced and superseded in all
respects by this Agreement, except to evidence the incurrence by the Borrower

 



167

 

 

of the “Obligations” under and as defined in the Existing Credit Agreement
(whether or not such “Obligations” are contingent as of the Closing Date) and
the Liens and security interests as granted under the applicable Loan Documents
securing payment of such “Obligations” are in all respects continuing and in
full force and effect and are reaffirmed hereby.

 

(b)                The Lenders hereby authorize and direct the Collateral
Trustee (as defined in the Collateral Trust Agreement) to execute and deliver
all Security Documents and other documents or instruments necessary or advisable
to effect this Agreement, including, for the avoidance of doubt, any
modifications to any Mortgages previously executed and delivered to the
Collateral Trustee (as defined in the Collateral Trust Agreement) by any Loan
Party.

 

Section 9.19.             Permitted Amendments. (a)  The Borrower may, by
written notice to the Administrative Agent (who shall promptly notify the
Tranche B Revolving Lenders) request that each Tranche B Revolving Lender extend
such Lender’s Tranche B Revolving Maturity Date to the date that is one year
after the date described in clause (x) of the definition of “Tranche B Revolving
Maturity Date” (each such request, a “Tranche B Extension Request”). Such notice
shall set forth the date on which responses from the Tranche B Revolving Lenders
are required to be received (which shall not be less than three Business Days
after the date of such notice). Only those Tranche B Revolving Lenders that
consent to such Tranche B Extension Request (the “Accepting Tranche B Revolving
Lenders”) will have the maturity of their applicable Tranche B Revolving Loans
and Tranche B Revolving Commitments extended. The Borrower and each Accepting
Tranche B Revolving Lender shall execute and deliver to the Administrative Agent
such documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Tranche B Extension Request and the terms and
conditions thereof. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Tranche B Extension Request. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Tranche B Extension
Request, this Agreement shall be deemed amended, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the terms and
provisions of the Tranche B Extension Request with respect to the Tranche B
Revolving Loans and Tranche B Revolving Commitments of the Accepting Tranche B
Revolving Lenders (including any amendments necessary to treat the Tranche B
Revolving Loans and Tranche B Revolving Commitments of the Accepting Tranche B
Lenders in a manner consistent with the other Loans and Commitments under this
Agreement). Notwithstanding the foregoing, no Tranche B Extension Request shall
become effective under this Section 9.19 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
legal opinions, board resolutions and Officers’ Certificates consistent with
those delivered pursuant to Section 4.02.

 

(b)                   Without limiting the foregoing, the Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers to all Lenders of an applicable Class to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth (i)
the terms and conditions of the requested Permitted Amendments and (ii) the date
on which responses from the applicable Lenders in respect of such Permitted
Amendment are required to be received (which shall not be less than three
Business Days after the date of such notice). Only those Lenders that consent to
such Permitted Amendment (the “Accepting Lenders”) will have the maturity of
their applicable Loans and Commitments extended and be entitled to receive any
increase in the Applicable Margin and any fees (including prepayment premiums or
fees), in each case, as provided therein.

 

(c)                   The Borrower and each Accepting Lender shall execute and
deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof. The

 



168

 

 

Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Permitted Amendment. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Permitted Amendment, this Agreement shall be deemed
amended, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the terms and provisions of the Permitted
Amendment with respect to the Loans and Commitments of the Accepting Lenders
(including any amendments necessary to treat the Loans and Commitments of the
Accepting Lenders in a manner consistent with the other Loans and Commitments
under this Agreement). Notwithstanding the foregoing, no Permitted Amendment
shall become effective under this Section 9.19 unless the Administrative Agent,
to the extent so reasonably requested by the Administrative Agent, shall have
received legal opinions, board resolutions and Officers’ Certificates consistent
with those delivered pursuant to Section 4.02.

 

Section 9.20.             Certain Undertakings with Respect to Securitization
Vehicles. (a) Each Secured Party, the Administrative Agent and the Collateral
Agent agrees, and shall instruct the Collateral Trustee, that, prior to the date
that is one year and one day after the payment in full of all the obligations of
the Securitization Vehicle in connection with and under a Securitization,
(i) the Collateral Agent and the other Secured Parties shall not be entitled,
whether before or after the occurrence of any Event of Default, to (A) institute
against, or join any other Person in instituting against, any Securitization
Vehicle any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under the laws of the United States or any State thereof,
(B) transfer and register the capital stock of any Securitization Vehicle or any
other instrument evidencing any Sellers’ Retained Interest in the name of the
Collateral Agent or a Secured Party or any designee or nominee thereof,
(C) foreclose such security interest regardless of the bankruptcy or insolvency
of the Borrower or any Restricted Subsidiary, (D) exercise any voting rights
granted or appurtenant to such capital stock of any Securitization Vehicle or
any other instrument evidencing any Sellers’ Retained Interest or (E) enforce
any right that the holder of any such capital stock of any Securitization
Vehicle or any other instrument evidencing any Sellers’ Retained Interest might
otherwise have to liquidate, consolidate, combine, collapse or disregard the
entity status of such Securitization Vehicle and (ii) the Collateral Agent and
other Secured Parties hereby waive and release any right to require (A) that any
Securitization Vehicle be in any manner merged, combined, collapsed or
consolidated with or into the Borrower or any Restricted Subsidiary, including
by way of substantive consolidation in a bankruptcy case or (B) that the status
of any Securitization Vehicle as a separate entity be in any respect
disregarded. Each Secured Party, the Administrative Agent and the Collateral
Agent agree and acknowledge, and shall instruct the Collateral Trustee, that the
agent acting on behalf of the holders of securitization indebtedness of the
Securitization Vehicle is an express third party beneficiary with respect to
this Section 9.20 and such agent shall have the right to enforce compliance by
the Secured Parties, the Administrative Agent, the Collateral Agent and the
Collateral Trustee with this Section.

 

(b)                Upon the transfer or purported transfer by the Borrower or
any Restricted Subsidiary of Securitization Assets to a Securitization Vehicle
in a Securitization, any Liens with respect to such Securitization Assets
arising under this Agreement or any Security Document related to this Agreement
shall automatically be released (and each of the Administrative Agent and the
Collateral Agent, as applicable, is hereby authorized, and shall instruct the
Collateral Trustee, to execute and enter into any such releases and other
documents as the Borrower may reasonably request in order to give effect
thereto).

 

Section 9.21.             Undertaking Regarding Bankruptcy or Similar Proceeding
against Funded L/C SPV. (a)  No party hereto shall institute (and the Borrower
shall cause each other Subsidiary not to institute) against the Funded L/C SPV
any voluntary or involuntary bankruptcy, reorganization, insolvency, liquidation
or similar proceeding, prior to the date that is one year and one day after the
payment in full of all outstanding obligations of the Funded L/C SPV with
respect

 



169

 

 

to any Cash Collateralized Letter of Credit Facility. The agreement in the
preceding sentence shall survive the termination of the Commitments and the
payment in full of the Loans, Fees and all other expenses or amounts payable
under any Loan Document.

 

(b)                Each Lender, the Administrative Agent and the Collateral
Agent hereby agree, and shall instruct the Collateral Trustee, that, prior to
the date that is one year and one day after the later of the payment in full of
all the obligations of the Funded L/C SPV in connection with and under Cash
Collateralized Letter of Credit Facilities or the latest expiration of the
letters of credit issued thereunder, (i) the Lenders, the Administrative Agent,
the Collateral Agent and the Collateral Trustee shall not be entitled, whether
before or after the occurrence of any Event of Default, to (A) institute, or
join any other Person in instituting, against the Funded L/C SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof or (B) for so long as the Class A
Membership Units of the Funded L/C SPV are owned by any Loan Party, enforce any
right that the holder of the Class A Membership Units of the Funded L/C SPV
might otherwise have to liquidate, consolidate, combine, collapse or disregard
the entity status of the Funded L/C SPV and (ii) each Lender, the Administrative
Agent and the Collateral Agent hereby waive and release any right to require
that (A) the Funded L/C SPV be in any manner merged, combined, collapsed or
consolidated with or into the Borrower, any Subsidiary or any affiliate of the
Borrower, including by way of substantive consolidation in a bankruptcy case or
(B) the status of the Funded L/C SPV as a separate entity be in any respect
disregarded.   Each Lender, the Administrative Agent and the Collateral Agent
agree and acknowledge, and shall instruct the Collateral Trustee, that each LC
Issuer under any Cash Collateralized Letter of Credit Facility is an express
third party beneficiary with respect to this Section 9.21(b) and such LC Issuer
shall have the right to enforce compliance by the Lenders, the Administrative
Agent, the Collateral Agent and the Collateral Trustee with this Section
9.21(b).

 

Section 9.22.             PATRIOT Act. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower and
each other Loan Party that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify such Loan Party in accordance with the PATRIOT Act.

 

Section 9.23.             No Fiduciary Duty. Each Agent, each Arranger, each
Co-Manager, each Lender and their respective Affiliates (collectively, solely
for purposes of this Section 9.23, the “Lenders”), may have economic interests
that conflict with those of the Loan Parties, their equity holders and/or their
Affiliates. The Borrower hereby agrees that nothing in the Loan Documents will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and the Borrower, its
equity holders or its Affiliates, on the other hand. The Borrower hereby
acknowledges and agrees that (a) the transactions contemplated by this Agreement
and the other Loan Documents are arm’s-length commercial transactions between
the Lenders, on the one hand, and the Loan Parties, on the other hand, and (b)
in connection therewith and with the process leading thereto, (i) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Loan Party, its
equity holders or its Affiliates with respect to the transactions contemplated
by this Agreement and the other Loan Documents (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Loan
Party, its equity holders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (ii) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for

 



170

 

 

making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary duty to such Loan Party, in connection with such transaction or the
process leading thereto.

 

Section 9.24.             Acknowledgment and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)                the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

Section 9.25.             Release and Reinstatement of Collateral.

 

(a)                Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, if at any time (including after a
Collateral Reinstatement Event shall have occurred) a Collateral Release Event
shall have occurred and be continuing, the Borrower shall have the right to
require that the Liens and other security interests created under the Security
Documents shall no longer secure the Guaranteed Obligations, and that the
Guaranteed Obligations shall no longer constitute Priority Lien Obligations
under the Collateral Trust Agreement. Upon delivery to the Administrative Agent,
the Collateral Agent and the Collateral Trustee of an Officers’ Certificate
certifying to the occurrence of the Collateral Release Event and directing the
Collateral Agent and the Collateral Trustee to release the Collateral securing
the Guaranteed Obligations (the date of delivery of such Officers’ Certificate,
the “Collateral Release Date”), all Liens and other security interests created
under the Security Documents shall automatically cease to secure the Guaranteed
Obligations and all covenants contained in this Agreement or any other Loan
Document related to the grant or perfection of Liens on the Collateral to secure
the Guaranteed Obligations shall be deemed to be of no force or effect. On and
after the Collateral Release Date, the Collateral Agent shall, and shall direct
the Collateral Trustee to, execute and deliver all such instruments, releases,
financing statement amendments, Mortgage amendments or other agreements, and
take all such further actions, at the request and expense of the Borrower, as
shall be necessary to effectuate the foregoing and ensure that the Guaranteed
Obligations shall no longer constitute Priority Lien Obligations under the
Collateral Trust Agreement and, each of the Lenders hereby

 



171

 

 

irrevocably authorizes and directs the Administrative Agent, the Collateral
Agent and the Collateral Trustee to execute and deliver each such instrument,
release, financing statement amendment, Mortgage amendment or other agreement.
Each Lender hereby authorizes the Administrative Agent, the Collateral Agent and
the Collateral Trustee to enter into such amendments to the Collateral Trust
Agreement and the other Security Documents as the Collateral Trustee, the
Administrative Agent and the Collateral Agent reasonably deem necessary or
advisable to effect the release of Liens and security interests securing the
Guaranteed Obligations during a Collateral Release Period as contemplated in
this Section 9.25.

 

(b)                If, on any subsequent date, a Collateral Reinstatement Event
shall occur, all Collateral and the Security Documents, and all Liens and
security interests created thereunder, shall be reinstated automatically to
secure the Guaranteed Obligations on the same terms as of the applicable
Collateral Reinstatement Date, and the Loan Parties shall take all actions and
deliver and execute all documents necessary or reasonably requested by the
Administrative Agent to satisfy Section 5.09 and otherwise to grant to the
Collateral Trustee, for the benefit of the Secured Parties, a perfected (subject
to the limitations set forth in Section 3.19) first priority security interest
in the Collateral (other than any Excluded Perfection Assets and, except with
respect to Pledged Securities in the possession of the Collateral Trustee,
subject to Permitted Liens, and in respect of Pledged Securities in the
possession of the Collateral Trustee, the Permitted Liens set forth in clause
(g) of the definition thereof and with respect to any other Priority Lien
Obligations) within 30 days of the occurrence of such Collateral Reinstatement
Event (which 30 day period may be extended by the Administrative Agent in its
reasonable discretion, without the requirement of any Lender consent) (the first
date on which new security documentation is required to be delivered pursuant to
the foregoing, the “Collateral Reinstatement Date”).

 

(c)                In the event of any such reinstatement on a Collateral
Reinstatement Date, no action taken or omitted to be taken by Borrower or any of
its Subsidiaries relating to the Borrower’s and the Guarantor’s obligations to
secure the Guaranteed Obligations with the Collateral prior to such
reinstatement will give rise to a Default or Event of Default, and no Default or
Event of Default will be deemed to exist or have occurred as a result of any
failure by the Borrower or any Guarantor to secure the Guaranteed Obligations
with the Collateral prior to such reinstatement; provided that all Liens
incurred pursuant to clause (bb) of the definition of “Permitted Liens” during
the Collateral Release Period will be classified to have been incurred or issued
pursuant to clause (f) of the definition of “Permitted Liens”. Notwithstanding
that obligations to secure the Guaranteed Obligations with the Collateral may be
reinstated after the Collateral Reinstatement Date, no Default, Event of Default
or breach of any kind related to the obligations to secure the Guaranteed
Obligations with the Collateral will be deemed to exist hereunder with respect
to the such covenants, and none of the Borrower or any of the Guarantors shall
bear any liability for any actions taken or events occurring during the
Collateral Release Period, or any actions taken at any time pursuant to any
contractual obligation arising during any Collateral Release Period, in each
case as a result of a failure to comply with such covenants during the
Collateral Release Period (or, upon termination of the Release Period or after
that time based solely on any action taken or event that occurred during the
Collateral Release Period).

 

Section 9.26.             Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Obligations or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree that with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”)

 



172

 

 

in respect of such Supported QFC and QFC Credit Support (with the provisions set
out herein applicable notwithstanding that the Loan Documents and any Supported
QFC may in fact be stated to be governed by the laws of the State of New York
and/or of the United States or any other state of the United States), in the
event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

Section 9.27. Judgment Currency.

 

(a)                The obligations of the Borrower under the Loan Documents to
make payments in dollars or an Alternative Currency, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or Lender under the Loan Documents. If, for the purpose
of obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Dollar Equivalent of such amount, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 

(b)                If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due, the Borrower covenants and agrees to pay, or cause to be paid,
such additional amounts, if any (but in any event not a lesser amount), as may
be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. The Borrower shall indemnify and save the Administrative Agent and the
Lenders harmless from and against all loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by the Administrative Agent
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due under
this Agreement or any other Loan Document or under any judgment or order.

 



173

 

 

For purposes of determining the Dollar Equivalent, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.

 



174

 